RRBOBLIQUE ISLAMROLE AE MARRIFARIR

Hiver - Fraternité» dt

CONDRAL DE PARAEEE BE FRODUCTION
ENTRE

LA REPUBLIQUE ISLAMIQUE DE MAURITANIE

REPSOL EXPLORACION, SA.

SUR LE DEDO TS DANS LE RABSIN DE
FAGUDERNE

SUPLERT 2005

CONTRAT :

Eatre

2 La Réplique Namique de Maure, représenté aux présentes par Lu Minisire chassé
de hydrocarbures,

cap déummée Te,

d'une parte
a
La Société REPSOL EXPLORACION SA, sociié cémiate sul ex Is du Rage de

L'Espagne, aÿunt son Siège ravi à Madrid, see x présentes par ANTONIO BRUÉAL
MUR dé a,

nor nomme Le "Centratat

d'autre art,

ls eux paies dre désignée caps coletivement Les Pates”, ou udividnellement Ja
“pare

<Curidéran que l'Hut éouale promis Ja découverr
Fos lepamin ésuromique du pis

La prouueion Ttpdraeaiaures pour

Euradéren que le Coméeiont, qui 2 déclare posséder les 6epacRés relniques et ronaères,
ire elec et enploRUr, dans le caëre AL préseut cout de pare de prodeion, Les
rentes lignes e "en pau pouvait re cnmteus dons le Pétimérre d'Éspionrion

Vu Rordammanec 1° SRLST de 17 nosenie 194
Srrehe ce espoir des manu:

5 mise au cine juridique et al de La

CECI EXPOSE, IL EST CONVENU CH QUE SU

cris

ve

ae SOMMAIRE
1 Défis. _
2 Champ d'apres de Comes ie
3 aurodaioncrclsive dexploniiom,…
4 Obligétions de travauéd'exptraten :
S nlissemem et srobuion des Programs Ans de Travaum……
6 Offésaions du Come sans la cemdite des Onéraiome Héros.
7 Lois du Contrat dans à conduit des péri Pere :
N Snneillamce des Césaire etapes. _
9 Evalualiua dune détours ot Cane aurait eselugive dexmohtien.

A Recouvrement dos Cod Mérola e mme den préuetion.…
HT Réme fi
12 Pen

13 Hire
34 Prin Pévae Be
18 Gr Nour

16 Tramaou ses lu er
47 Obtion d'mprovis amer du arch Itérisur en Péule Bu.

A8 portion et expoatin

39 Cham eee Len

20 Fm den Tire nhémunrie, compil re
21 Paricipatinn de l'Etat oies .
22 Loi complénentiss du premier GX

28 Cie

24 Propriété ons dus bios croit,

28 Résmmabliée mumces…

26 Résilitiun du Cut …
27 Droirapoliesble et sabilitation de conditions.
28 Face Méoutes

29 Aura et san.
30 Conditions d'anliation.

HRLSSSÉ RSR SÉRSIUSERESRUURRT Des Se D

31 Frmieen vit

1 Pie d'Expiotaion… #
2 Protium comouble.…. #
LI 2
ARTICLE 1
DEFINITIONS

Les termes urlisés ans Le texte den présentes env ar flonion suivante
11. annee Chile dégniffe one nériode de drure (21 mob coséuusié eoginengeit le

rer (er amer ete tennis Le rome 6 un 5) Gécenor uvE à

12. “Annie Connu” griffe ane plie u dois 2) ni causées cemmeçant à
La se EH où jou miser de Late te ET.

12 Hola me are, 42 gallons o rés à le température de GDF ei

à pression amas.

14. “Guuget Anmél® sigle l'esination détuilée du euñt dis Opérations Pérolius
fines due um Pragraenme Animer de Travaux.

18. "anrictant ini collatirement ou iisiduellement La où ls saoétés signalez du
péésent Coat ains que taire societé à laquelle ser fé un ira en application des
Brice 2L er 21

LB. Conti” signifie le présèrt tee se ame it que té rende, etudiante
hattunion ou uit aux présents qui recevait J'approbeinn des Pati.

7 Gi Pévlis" signifie tous les eat eépaoeé a'evnms par Le Corimlnet an
ein des Opérrions Pérolières prévues au prés Cat ct déeinés suive Ja
Aéure Cemplahle objet de l'amma 2 de prés Cora

18 Die da” vgni Va de demie un vigueur du pren Con telle eullé at

déni à latte 1.
Le Dal digues Ed Ci d'Air,

110. Que Naturel” ip Le gaz so: 1 L aa hate. prod snlémenr eu on association
vec Le Fétde un aim que tous ane Gurtaat Encre ul,

A ral AtoG ets Le Gr Nouol id deu Un 1er cn éuluion ec 1e

Paie Bat ou us fm de eu Cap en cena ave Je ue uk, qui eut bd ou put
re pra soon ee Pée u,

Le Meur eme” re ae Rata Pan ue ta Asocé

PR

14. vdreearbuse” die le Péroe ruret je Ga Naturel

ccp ro 4

RRBOBLIQUE ISLAMROLE AE MARRIFARIR

Hiver - Fraternité» dt

CONDRAL DE PARAEEE BE FRODUCTION
ENTRE

LA REPUBLIQUE ISLAMIQUE DE MAURITANIE

REPSOL EXPLORACION, SA.

SUR LE DEDO TS DANS LE RABSIN DE
FAGUDERNE

SUPLERT 2005

CONTRAT :

Eatre

2 La Réplique Namique de Maure, représenté aux présentes par Lu Minisire chassé
de hydrocarbures,

cap déummée Te,

d'une parte
a
La Société REPSOL EXPLORACION SA, sociié cémiate sul ex Is du Rage de

L'Espagne, aÿunt son Siège ravi à Madrid, see x présentes par ANTONIO BRUÉAL
MUR dé a,

nor nomme Le "Centratat

d'autre art,

ls eux paies dre désignée caps coletivement Les Pates”, ou udividnellement Ja
“pare

<Curidéran que l'Hut éouale promis Ja découverr
Fos lepamin ésuromique du pis

La prouueion Ttpdraeaiaures pour

Euradéren que le Coméeiont, qui 2 déclare posséder les 6epacRés relniques et ronaères,
ire elec et enploRUr, dans le caëre AL préseut cout de pare de prodeion, Les
rentes lignes e "en pau pouvait re cnmteus dons le Pétimérre d'Éspionrion

Vu Rordammanec 1° SRLST de 17 nosenie 194
Srrehe ce espoir des manu:

5 mise au cine juridique et al de La

CECI EXPOSE, IL EST CONVENU CH QUE SU

cris

ve

ae SOMMAIRE
1 Défis. _
2 Champ d'apres de Comes ie
3 aurodaioncrclsive dexploniiom,…
4 Obligétions de travauéd'exptraten :
S nlissemem et srobuion des Programs Ans de Travaum……
6 Offésaions du Come sans la cemdite des Onéraiome Héros.
7 Lois du Contrat dans à conduit des péri Pere :
N Snneillamce des Césaire etapes. _
9 Evalualiua dune détours ot Cane aurait eselugive dexmohtien.

A Recouvrement dos Cod Mérola e mme den préuetion.…
HT Réme fi
12 Pen

13 Hire
34 Prin Pévae Be
18 Gr Nour

16 Tramaou ses lu er
47 Obtion d'mprovis amer du arch Itérisur en Péule Bu.

A8 portion et expoatin

39 Cham eee Len

20 Fm den Tire nhémunrie, compil re
21 Paricipatinn de l'Etat oies .
22 Loi complénentiss du premier GX

28 Cie

24 Propriété ons dus bios croit,

28 Résmmabliée mumces…

26 Résilitiun du Cut …
27 Droirapoliesble et sabilitation de conditions.
28 Face Méoutes

29 Aura et san.
30 Conditions d'anliation.

HRLSSSÉ RSR SÉRSIUSERESRUURRT Des Se D

31 Frmieen vit

1 Pie d'Expiotaion… #
2 Protium comouble.…. #
LI 2
ARTICLE 1
DEFINITIONS

Les termes urlisés ans Le texte den présentes env ar flonion suivante
11. annee Chile dégniffe one nériode de drure (21 mob coséuusié eoginengeit le

rer (er amer ete tennis Le rome 6 un 5) Gécenor uvE à

12. “Annie Connu” griffe ane plie u dois 2) ni causées cemmeçant à
La se EH où jou miser de Late te ET.

12 Hola me are, 42 gallons o rés à le température de GDF ei

à pression amas.

14. “Guuget Anmél® sigle l'esination détuilée du euñt dis Opérations Pérolius
fines due um Pragraenme Animer de Travaux.

18. "anrictant ini collatirement ou iisiduellement La où ls saoétés signalez du
péésent Coat ains que taire societé à laquelle ser fé un ira en application des
Brice 2L er 21

LB. Conti” signifie le présèrt tee se ame it que té rende, etudiante
hattunion ou uit aux présents qui recevait J'approbeinn des Pati.

7 Gi Pévlis" signifie tous les eat eépaoeé a'evnms par Le Corimlnet an
ein des Opérrions Pérolières prévues au prés Cat ct déeinés suive Ja
Aéure Cemplahle objet de l'amma 2 de prés Cora

18 Die da” vgni Va de demie un vigueur du pren Con telle eullé at

déni à latte 1.
Le Dal digues Ed Ci d'Air,

110. Que Naturel” ip Le gaz so: 1 L aa hate. prod snlémenr eu on association
vec Le Fétde un aim que tous ane Gurtaat Encre ul,

A ral AtoG ets Le Gr Nouol id deu Un 1er cn éuluion ec 1e

Paie Bat ou us fm de eu Cap en cena ave Je ue uk, qui eut bd ou put
re pra soon ee Pée u,

Le Meur eme” re ae Rata Pan ue ta Asocé

PR

14. vdreearbuse” die le Péroe ruret je Ga Naturel

ccp ro 4

RRBOBLIQUE ISLAMROLE AE MARRIFARIR

Hiver - Fraternité» dt

CONDRAL DE PARAEEE BE FRODUCTION
ENTRE

LA REPUBLIQUE ISLAMIQUE DE MAURITANIE

REPSOL EXPLORACION, SA.

SUR LE DEDO TS DANS LE RABSIN DE
FAGUDERNE

SUPLERT 2005

CONTRAT :

Eatre

2 La Réplique Namique de Maure, représenté aux présentes par Lu Minisire chassé
de hydrocarbures,

cap déummée Te,

d'une parte
a
La Société REPSOL EXPLORACION SA, sociié cémiate sul ex Is du Rage de

L'Espagne, aÿunt son Siège ravi à Madrid, see x présentes par ANTONIO BRUÉAL
MUR dé a,

nor nomme Le "Centratat

d'autre art,

ls eux paies dre désignée caps coletivement Les Pates”, ou udividnellement Ja
“pare

<Curidéran que l'Hut éouale promis Ja découverr
Fos lepamin ésuromique du pis

La prouueion Ttpdraeaiaures pour

Euradéren que le Coméeiont, qui 2 déclare posséder les 6epacRés relniques et ronaères,
ire elec et enploRUr, dans le caëre AL préseut cout de pare de prodeion, Les
rentes lignes e "en pau pouvait re cnmteus dons le Pétimérre d'Éspionrion

Vu Rordammanec 1° SRLST de 17 nosenie 194
Srrehe ce espoir des manu:

5 mise au cine juridique et al de La

CECI EXPOSE, IL EST CONVENU CH QUE SU

cris

ve

ae SOMMAIRE
1 Défis. _
2 Champ d'apres de Comes ie
3 aurodaioncrclsive dexploniiom,…
4 Obligétions de travauéd'exptraten :
S nlissemem et srobuion des Programs Ans de Travaum……
6 Offésaions du Come sans la cemdite des Onéraiome Héros.
7 Lois du Contrat dans à conduit des péri Pere :
N Snneillamce des Césaire etapes. _
9 Evalualiua dune détours ot Cane aurait eselugive dexmohtien.

A Recouvrement dos Cod Mérola e mme den préuetion.…
HT Réme fi
12 Pen

13 Hire
34 Prin Pévae Be
18 Gr Nour

16 Tramaou ses lu er
47 Obtion d'mprovis amer du arch Itérisur en Péule Bu.

A8 portion et expoatin

39 Cham eee Len

20 Fm den Tire nhémunrie, compil re
21 Paricipatinn de l'Etat oies .
22 Loi complénentiss du premier GX

28 Cie

24 Propriété ons dus bios croit,

28 Résmmabliée mumces…

26 Résilitiun du Cut …
27 Droirapoliesble et sabilitation de conditions.
28 Face Méoutes

29 Aura et san.
30 Conditions d'anliation.

HRLSSSÉ RSR SÉRSIUSERESRUURRT Des Se D

31 Frmieen vit

1 Pie d'Expiotaion… #
2 Protium comouble.…. #
LI 2
ARTICLE 1
DEFINITIONS

Les termes urlisés ans Le texte den présentes env ar flonion suivante
11. annee Chile dégniffe one nériode de drure (21 mob coséuusié eoginengeit le

rer (er amer ete tennis Le rome 6 un 5) Gécenor uvE à

12. “Annie Connu” griffe ane plie u dois 2) ni causées cemmeçant à
La se EH où jou miser de Late te ET.

12 Hola me are, 42 gallons o rés à le température de GDF ei

à pression amas.

14. “Guuget Anmél® sigle l'esination détuilée du euñt dis Opérations Pérolius
fines due um Pragraenme Animer de Travaux.

18. "anrictant ini collatirement ou iisiduellement La où ls saoétés signalez du
péésent Coat ains que taire societé à laquelle ser fé un ira en application des
Brice 2L er 21

LB. Conti” signifie le présèrt tee se ame it que té rende, etudiante
hattunion ou uit aux présents qui recevait J'approbeinn des Pati.

7 Gi Pévlis" signifie tous les eat eépaoeé a'evnms par Le Corimlnet an
ein des Opérrions Pérolières prévues au prés Cat ct déeinés suive Ja
Aéure Cemplahle objet de l'amma 2 de prés Cora

18 Die da” vgni Va de demie un vigueur du pren Con telle eullé at

déni à latte 1.
Le Dal digues Ed Ci d'Air,

110. Que Naturel” ip Le gaz so: 1 L aa hate. prod snlémenr eu on association
vec Le Fétde un aim que tous ane Gurtaat Encre ul,

A ral AtoG ets Le Gr Nouol id deu Un 1er cn éuluion ec 1e

Paie Bat ou us fm de eu Cap en cena ave Je ue uk, qui eut bd ou put
re pra soon ee Pée u,

Le Meur eme” re ae Rata Pan ue ta Asocé

PR

14. vdreearbuse” die le Péroe ruret je Ga Naturel

ccp ro 4

RRBOBLIQUE ISLAMROLE AE MARRIFARIR

Hiver - Fraternité» dt

CONDRAL DE PARAEEE BE FRODUCTION
ENTRE

LA REPUBLIQUE ISLAMIQUE DE MAURITANIE

REPSOL EXPLORACION, SA.

SUR LE DEDO TS DANS LE RABSIN DE
FAGUDERNE

SUPLERT 2005

CONTRAT :

Eatre

2 La Réplique Namique de Maure, représenté aux présentes par Lu Minisire chassé
de hydrocarbures,

cap déummée Te,

d'une parte
a
La Société REPSOL EXPLORACION SA, sociié cémiate sul ex Is du Rage de

L'Espagne, aÿunt son Siège ravi à Madrid, see x présentes par ANTONIO BRUÉAL
MUR dé a,

nor nomme Le "Centratat

d'autre art,

ls eux paies dre désignée caps coletivement Les Pates”, ou udividnellement Ja
“pare

<Curidéran que l'Hut éouale promis Ja découverr
Fos lepamin ésuromique du pis

La prouueion Ttpdraeaiaures pour

Euradéren que le Coméeiont, qui 2 déclare posséder les 6epacRés relniques et ronaères,
ire elec et enploRUr, dans le caëre AL préseut cout de pare de prodeion, Les
rentes lignes e "en pau pouvait re cnmteus dons le Pétimérre d'Éspionrion

Vu Rordammanec 1° SRLST de 17 nosenie 194
Srrehe ce espoir des manu:

5 mise au cine juridique et al de La

CECI EXPOSE, IL EST CONVENU CH QUE SU

cris

ve

ae SOMMAIRE
1 Défis. _
2 Champ d'apres de Comes ie
3 aurodaioncrclsive dexploniiom,…
4 Obligétions de travauéd'exptraten :
S nlissemem et srobuion des Programs Ans de Travaum……
6 Offésaions du Come sans la cemdite des Onéraiome Héros.
7 Lois du Contrat dans à conduit des péri Pere :
N Snneillamce des Césaire etapes. _
9 Evalualiua dune détours ot Cane aurait eselugive dexmohtien.

A Recouvrement dos Cod Mérola e mme den préuetion.…
HT Réme fi
12 Pen

13 Hire
34 Prin Pévae Be
18 Gr Nour

16 Tramaou ses lu er
47 Obtion d'mprovis amer du arch Itérisur en Péule Bu.

A8 portion et expoatin

39 Cham eee Len

20 Fm den Tire nhémunrie, compil re
21 Paricipatinn de l'Etat oies .
22 Loi complénentiss du premier GX

28 Cie

24 Propriété ons dus bios croit,

28 Résmmabliée mumces…

26 Résilitiun du Cut …
27 Droirapoliesble et sabilitation de conditions.
28 Face Méoutes

29 Aura et san.
30 Conditions d'anliation.

HRLSSSÉ RSR SÉRSIUSERESRUURRT Des Se D

31 Frmieen vit

1 Pie d'Expiotaion… #
2 Protium comouble.…. #
LI 2
ARTICLE 1
DEFINITIONS

Les termes urlisés ans Le texte den présentes env ar flonion suivante
11. annee Chile dégniffe one nériode de drure (21 mob coséuusié eoginengeit le

rer (er amer ete tennis Le rome 6 un 5) Gécenor uvE à

12. “Annie Connu” griffe ane plie u dois 2) ni causées cemmeçant à
La se EH où jou miser de Late te ET.

12 Hola me are, 42 gallons o rés à le température de GDF ei

à pression amas.

14. “Guuget Anmél® sigle l'esination détuilée du euñt dis Opérations Pérolius
fines due um Pragraenme Animer de Travaux.

18. "anrictant ini collatirement ou iisiduellement La où ls saoétés signalez du
péésent Coat ains que taire societé à laquelle ser fé un ira en application des
Brice 2L er 21

LB. Conti” signifie le présèrt tee se ame it que té rende, etudiante
hattunion ou uit aux présents qui recevait J'approbeinn des Pati.

7 Gi Pévlis" signifie tous les eat eépaoeé a'evnms par Le Corimlnet an
ein des Opérrions Pérolières prévues au prés Cat ct déeinés suive Ja
Aéure Cemplahle objet de l'amma 2 de prés Cora

18 Die da” vgni Va de demie un vigueur du pren Con telle eullé at

déni à latte 1.
Le Dal digues Ed Ci d'Air,

110. Que Naturel” ip Le gaz so: 1 L aa hate. prod snlémenr eu on association
vec Le Fétde un aim que tous ane Gurtaat Encre ul,

A ral AtoG ets Le Gr Nouol id deu Un 1er cn éuluion ec 1e

Paie Bat ou us fm de eu Cap en cena ave Je ue uk, qui eut bd ou put
re pra soon ee Pée u,

Le Meur eme” re ae Rata Pan ue ta Asocé

PR

14. vdreearbuse” die le Péroe ruret je Ga Naturel

ccp ro 4

RÉ Ati signe Mir a des dort

LI& ‘Opénons Paroles" signifie, cétemioe Wures Les opéras désplorailuz,
décuhations sogréeiaiun. de développement de prouueion de sépaitior, de
Licement de sioekige, de argus de era alien es Urdréeurtures juequ'au
At de Liv, de rise on rt des es (Erin RTS, ire énétslement |

 apéraions direcument ou indirectement Les vux précéients, efféchuées.
jar le Comrsant dans Je der dé pré. Cat & lscusion du sale et de La

“iséharion de pros pérolers

DIR. érimésce'Eplsion” in Me Hate ractiän du Prière d'Exlumien sur luguells
D'Eus, dame le œudte du présen, Com, à seordé 22 Carbzcumt une autorisation
enchaive desplamation, confarmémen eux depend l'aile 8.

HU lu sucfaee Génie à LAunee 1, après édnetion des

rendus prés à Laits 5,
a Contrat une aueriatian creuse Molortion, contormémen aux Big ions

Tu, dun Ve cadre du présent Cut kurde

dati

119 éme Bat gifs lle minéle ante, séphate washéile a tou aires
procure sales, semble au ques à naturel qu uen du Ge Na
er Gens ou tion  oprisls coast liquides de ar Matra

120. Point de Liaison” signe Le pole AU On Bemdj EUR. de chargement des
dnenbures au Rémi Lesgomalen a ju aie pol xd d'un corn acc par
Lars

LD. “Program Amel de Taux" uignifie le document descrpl pu par poste. dés
Oéraions Perles devants, an ces d'une Aune Calle dun Je cadre da
réauné Conte prépare confommiment es diapaaions des aies À eu.

Aie" semis

122

A tou oeité on (oué due eng dei Lône où at cent, dite
Andirociomen, pat ms agit parle li PL:

2 où lente société on tone are el qui, roule ou es comtôke, direeucmane un
lien par une sûcéé cn cute qui connêle eheamétne drecement au
dinar tte SDS one aux prés

3 us fie de a présente dinition. 2 terme leon” rie propriété dire ou
esse ja ire Re ou fou ui ent EL prremae C'RITIES OU. de pars
voa Mani peur dom mag ur dés is de énte à 'senblée vénérale de
ut societé bu ent, ou pour dore un pauvais déerminant ans L ireeton Le cat
les soif ou ent.

128. “Tea” signifie une saciôré on mure sue em qu more ps dau le œuré de Li
définiion Vice à Partie LE

cure

d

Ên cas d'orui de plusieurs aurerisrions caisses d'oxploharon. ls présent Comet
Fr in À engin de 1 demère en cœurs de validé, ul iléation aaticipée.

24. L'enpiretion, le temanclfion au [a rélfion du présent Corrat pour quelque raison que ce
site be pas Le Contre de es db au Hg du set CH 26 En
à onto de balle oxation, renier Vu élan, lesquelles devroit due
nées par Le Contact

Le Gonracsnt our la responsable de lier le Oéraions Pérlières prévues dan Le
réret Con, engage gonr ur élan à reel ls res de luc de dust
pie tenir.

Ba. Le Courant fmmea tous los mopene Anenciere ai ehaiques aésvsaies 20 bon
ému des Opérations Peeters supeer on oral ts es rues LS À La
alain de Opérations Pétrole. Les Coste Péuolicrs suppatés pre 1e Constant
oront canal par Le Crime eu omméen aux dipenins de l'aride à

Art I nétinde de lité de Central, a praductn résullant des Opéruions Pétrlières
si parapée etre Pt eu Point ave dispae ions de l'ri T.

ARTICLE
AUTORISATION EXCLUSIVE D'EXPLORATION
À L'autorison exchuêre Pésphmmins à l'inétleur de Prière d'Exlranion dit à

Fe 1 es accordée eu Comment, entrée ne npeiliont de l'asiche 2 Loue
au éod le tro armées (7) Arts Contrat.

Le Contrat, a'i à rem pour Le péri d'esricntien en cours les obligrinns de
tement pue à L'anicle de aura LA au réigurellement dé L'art exrhuS ve
A'enplanäion pur deux C2 AS, pau une période de remcusaeenent Ge culs GR Années
Contre hay fois.

Four éhagué rénourelienent. Le Contsctet déve déparer ne demencle du nornmpellen ent
auprès du Mint, av plus ed deux C2 is ant Fexirlion de te période d'explotiôn
ai cour,

SR Le Content songe à sonde à PE a moine vingeclog pour ue (2549 de Lx
supeiie du Pstimae d'Haplorian à agcañion de chiqus aenuvellnent de celui-ci. de
jun à ne gore dura Là dunième péude d'exelqrtion. qu'au Ph oisarte-quinre
pair cer CI84D de M eye bia du Périnèue 'Énplralian et duraut a Usine
paul d'enqiertion d'a plus cinquante pur cet (SU%) de Lu supércie ii du
Rés d'Ésplecnion.

34e our

A Les surfaces dé amenés an fe de L'ile 34 où ls surfaces à œuvres par
dk anti vachnires d'exploitinn viendhont en déomérion des surfaces rendre;

cr ras 7

É

LA Trimestre" snif ue pero Le is (mois conti éérimençanc le join jour
envies, av juil au ecrobte de clique Ame Civil:

125.

Opétations RES" désigne touts ls opérations de quelque nature que es sal, nécessaires
our suive eur Le Par née d'Explotetin a Echise en ét des ste à sav home
Tara on sert 1 loft il ds pui, le déni lament comte Où part des
instllons ei l'élu des m«ériux eu Che féoltenr du démmanrèhane nt, ERDES
périars ant etctuèes selon Les ses ea en vigueur dans linda péri
moment de eur rénale un va d'un preseion np de Venviroement

126. “Cunpéé RS désigne Le conne this à Pandele 6 less nt LS fonds qui 3 sun
verts sum oncicemmen aleués à pement des dépose les à Ia néon ds
péraiona es eee en ronformilé ve 1e Bien d'Opale RES

12. st signifie le marie de doit no son qu vien aunlurcer La gaie mises
ex pluce dans Le présent Covar o vcne de l'E quart à a sécu des fonds épurune
a vue d'en dispener, Ke mom veu, pro Le financent des Oparalions ES, 2e,
que que sue les exphiam succes Le Tres apaet pou afin éxclusire
Cpénuions RES sm const pour le Périmeire d'Expiiiagon sec LL come du
Cnil mé dentetent an gorramraie dé Ps Lo Les Tur Gpurenés à
Peffa de ee Opérations RES con ormément au présent Contre

EE:

s 'Opéralhin RES' désigne Ve pra SD sure Pétémèe d'Expisaion vel qu'il est
ess à ts 8 sb

ARTICLE?
CHAMP D'APPLICATION DU CONTRAT

2. Par Da préumes, Cr anale le Cometint # sfr à dire exclusif dans le

Pésimatse d'exploration din à l'Annexe L Is Déretans Péxoliènes ul ct nécessaires

danse cadre du padsent Doi, és amenda que sell ci ne péurent se porter qu'aux
Hurocrbers.

22. Le puise Convat ss moncla pour La durée de l'anorsia Enttuaive d'Ecplartion Le
que provus à l'ange 3, 3 cumpré xs périodes de rénouréllenien 21 de prorogétion
mel e, en es de divan commen ile, pour Ha dure des unnrsions ExcUSiveS
S'Earloiraon qui auront é octovées, telle que définie à Particle SIL. I lié de
lameniætien Pause Tsplriaion se prrogie de M dus nicaair à
Pashérenent Le eus senéaue des Crériurs RES éoormémenr a plan RES pro par
les Patis

Sie à Dexgiction de lenemhle ces péindes dexpioton mévuss À l'andete 5, le
nimes n'a pas otenu une auéoisaion exclusive d'esplilion re tive à ur giceert
commen, Le présent Cart prendra 3.

GP Tes 4

f

15 Le Contraci au Ie droit de fixer l'en, forme et l'emphicement de La portion
du Périmètre d Exploration qu'il emiamd eomseer Tontofais, L« por rendue devra
re conique dus nombre té de pére fais déomerique cile, déni
ar ds lip Nu, FO par dés mieu raunee à

69 La demande de reiellement devra re non d'un plan portant fndieuion du
Jiéiène d'Esplotalin concenv£ ans) ue d’un rap pri le aa Nc
ei Date d'A ur ser es Rue 1 es Ré bn,

Se Le Cononetant peur À tour mamans, som pr de nee (3 mais, noir à Fan qu'il
renonce be dore en par du Paré Elo

Fa des de romarin parle Les cispoaons de Pénièie 3,4 sont sppliesbles a
prime raid

as Lau Les ces. aueume renoneiion volts ar cours d'une période d'evplunsion 2e
éd Les emageiments de ra d'exhion Sulé à l'mels 4 pou lite périoue,
LE en de la raie cotretpéndante,

8 à L'espiion la mise période d'osrioméo défini à laricle 32, le Couscant
eur rendre la surface couté Bn Périmètre d'Explunaion. on dors dés surfaces déjà
ouverts par des Péri d'Enpliaon.

SE lémpranian de Le moisi péruue d'esplaior définie à Fate 32, eu pragaunae
in dune déeninene Ye as me à d'amis Do ve ofrivemen vn
sus de éditer, Le Curametant abrendre. en a ue demande fee à 1e sure

Line de Hide désert, une para de l'auto sadon elesive d'expert pour

nécessas & lachétement den raraux d'Énlation, ans ef pris enr

Das vo 8, 1e Common devre déposer Ka demande de proroguiun de l'autorisation
aaciains d'eqloetion suce apres du Mine, au mine deu €) mes avant
Fexplraon de Le üriième encde d'ésslciaon, @€ pour nee éme périuée, Le
Corrmemnnt ceure uvobr mel bo 23 db de travaux € explacetion sépulée à
Fate

A. ba duréa de Fanigriion else dx ren sua égslauent avoué
<a es de demande d'une autsraunon açeteqe dexpioitaen, jeu Fi
éco an ce qui conceuue Maui vinée dan dite dem.

ARTICLE 4
OBLIGATION DE TRAVAUX D'EXPLORATION
A. Durume le période initiale desplaraiou de nie (3) Années Cunu-eluelles tite À

Paeile KA, le Cannet énpage À eee des Iran Bévloniqurs 1 géo siques
KGrsimdtie, Agromagmeiame on cie ren 900) Le de sq Dh Nes TANE

ce Tes $

4

RÉ Ati signe Mir a des dort

LI& ‘Opénons Paroles" signifie, cétemioe Wures Les opéras désplorailuz,
décuhations sogréeiaiun. de développement de prouueion de sépaitior, de
Licement de sioekige, de argus de era alien es Urdréeurtures juequ'au
At de Liv, de rise on rt des es (Erin RTS, ire énétslement |

 apéraions direcument ou indirectement Les vux précéients, efféchuées.
jar le Comrsant dans Je der dé pré. Cat & lscusion du sale et de La

“iséharion de pros pérolers

DIR. érimésce'Eplsion” in Me Hate ractiän du Prière d'Exlumien sur luguells
D'Eus, dame le œudte du présen, Com, à seordé 22 Carbzcumt une autorisation
enchaive desplamation, confarmémen eux depend l'aile 8.

HU lu sucfaee Génie à LAunee 1, après édnetion des

rendus prés à Laits 5,
a Contrat une aueriatian creuse Molortion, contormémen aux Big ions

Tu, dun Ve cadre du présent Cut kurde

dati

119 éme Bat gifs lle minéle ante, séphate washéile a tou aires
procure sales, semble au ques à naturel qu uen du Ge Na
er Gens ou tion  oprisls coast liquides de ar Matra

120. Point de Liaison” signe Le pole AU On Bemdj EUR. de chargement des
dnenbures au Rémi Lesgomalen a ju aie pol xd d'un corn acc par
Lars

LD. “Program Amel de Taux" uignifie le document descrpl pu par poste. dés
Oéraions Perles devants, an ces d'une Aune Calle dun Je cadre da
réauné Conte prépare confommiment es diapaaions des aies À eu.

Aie" semis

122

A tou oeité on (oué due eng dei Lône où at cent, dite
Andirociomen, pat ms agit parle li PL:

2 où lente société on tone are el qui, roule ou es comtôke, direeucmane un
lien par une sûcéé cn cute qui connêle eheamétne drecement au
dinar tte SDS one aux prés

3 us fie de a présente dinition. 2 terme leon” rie propriété dire ou
esse ja ire Re ou fou ui ent EL prremae C'RITIES OU. de pars
voa Mani peur dom mag ur dés is de énte à 'senblée vénérale de
ut societé bu ent, ou pour dore un pauvais déerminant ans L ireeton Le cat
les soif ou ent.

128. “Tea” signifie une saciôré on mure sue em qu more ps dau le œuré de Li
définiion Vice à Partie LE

cure

d

Ên cas d'orui de plusieurs aurerisrions caisses d'oxploharon. ls présent Comet
Fr in À engin de 1 demère en cœurs de validé, ul iléation aaticipée.

24. L'enpiretion, le temanclfion au [a rélfion du présent Corrat pour quelque raison que ce
site be pas Le Contre de es db au Hg du set CH 26 En
à onto de balle oxation, renier Vu élan, lesquelles devroit due
nées par Le Contact

Le Gonracsnt our la responsable de lier le Oéraions Pérlières prévues dan Le
réret Con, engage gonr ur élan à reel ls res de luc de dust
pie tenir.

Ba. Le Courant fmmea tous los mopene Anenciere ai ehaiques aésvsaies 20 bon
ému des Opérations Peeters supeer on oral ts es rues LS À La
alain de Opérations Pétrole. Les Coste Péuolicrs suppatés pre 1e Constant
oront canal par Le Crime eu omméen aux dipenins de l'aride à

Art I nétinde de lité de Central, a praductn résullant des Opéruions Pétrlières
si parapée etre Pt eu Point ave dispae ions de l'ri T.

ARTICLE
AUTORISATION EXCLUSIVE D'EXPLORATION
À L'autorison exchuêre Pésphmmins à l'inétleur de Prière d'Exlranion dit à

Fe 1 es accordée eu Comment, entrée ne npeiliont de l'asiche 2 Loue
au éod le tro armées (7) Arts Contrat.

Le Contrat, a'i à rem pour Le péri d'esricntien en cours les obligrinns de
tement pue à L'anicle de aura LA au réigurellement dé L'art exrhuS ve
A'enplanäion pur deux C2 AS, pau une période de remcusaeenent Ge culs GR Années
Contre hay fois.

Four éhagué rénourelienent. Le Contsctet déve déparer ne demencle du nornmpellen ent
auprès du Mint, av plus ed deux C2 is ant Fexirlion de te période d'explotiôn
ai cour,

SR Le Content songe à sonde à PE a moine vingeclog pour ue (2549 de Lx
supeiie du Pstimae d'Haplorian à agcañion de chiqus aenuvellnent de celui-ci. de
jun à ne gore dura Là dunième péude d'exelqrtion. qu'au Ph oisarte-quinre
pair cer CI84D de M eye bia du Périnèue 'Énplralian et duraut a Usine
paul d'enqiertion d'a plus cinquante pur cet (SU%) de Lu supércie ii du
Rés d'Ésplecnion.

34e our

A Les surfaces dé amenés an fe de L'ile 34 où ls surfaces à œuvres par
dk anti vachnires d'exploitinn viendhont en déomérion des surfaces rendre;

cr ras 7

É

LA Trimestre" snif ue pero Le is (mois conti éérimençanc le join jour
envies, av juil au ecrobte de clique Ame Civil:

125.

Opétations RES" désigne touts ls opérations de quelque nature que es sal, nécessaires
our suive eur Le Par née d'Explotetin a Echise en ét des ste à sav home
Tara on sert 1 loft il ds pui, le déni lament comte Où part des
instllons ei l'élu des m«ériux eu Che féoltenr du démmanrèhane nt, ERDES
périars ant etctuèes selon Les ses ea en vigueur dans linda péri
moment de eur rénale un va d'un preseion np de Venviroement

126. “Cunpéé RS désigne Le conne this à Pandele 6 less nt LS fonds qui 3 sun
verts sum oncicemmen aleués à pement des dépose les à Ia néon ds
péraiona es eee en ronformilé ve 1e Bien d'Opale RES

12. st signifie le marie de doit no son qu vien aunlurcer La gaie mises
ex pluce dans Le présent Covar o vcne de l'E quart à a sécu des fonds épurune
a vue d'en dispener, Ke mom veu, pro Le financent des Oparalions ES, 2e,
que que sue les exphiam succes Le Tres apaet pou afin éxclusire
Cpénuions RES sm const pour le Périmeire d'Expiiiagon sec LL come du
Cnil mé dentetent an gorramraie dé Ps Lo Les Tur Gpurenés à
Peffa de ee Opérations RES con ormément au présent Contre

EE:

s 'Opéralhin RES' désigne Ve pra SD sure Pétémèe d'Expisaion vel qu'il est
ess à ts 8 sb

ARTICLE?
CHAMP D'APPLICATION DU CONTRAT

2. Par Da préumes, Cr anale le Cometint # sfr à dire exclusif dans le

Pésimatse d'exploration din à l'Annexe L Is Déretans Péxoliènes ul ct nécessaires

danse cadre du padsent Doi, és amenda que sell ci ne péurent se porter qu'aux
Hurocrbers.

22. Le puise Convat ss moncla pour La durée de l'anorsia Enttuaive d'Ecplartion Le
que provus à l'ange 3, 3 cumpré xs périodes de rénouréllenien 21 de prorogétion
mel e, en es de divan commen ile, pour Ha dure des unnrsions ExcUSiveS
S'Earloiraon qui auront é octovées, telle que définie à Particle SIL. I lié de
lameniætien Pause Tsplriaion se prrogie de M dus nicaair à
Pashérenent Le eus senéaue des Crériurs RES éoormémenr a plan RES pro par
les Patis

Sie à Dexgiction de lenemhle ces péindes dexpioton mévuss À l'andete 5, le
nimes n'a pas otenu une auéoisaion exclusive d'esplilion re tive à ur giceert
commen, Le présent Cart prendra 3.

GP Tes 4

f

15 Le Contraci au Ie droit de fixer l'en, forme et l'emphicement de La portion
du Périmètre d Exploration qu'il emiamd eomseer Tontofais, L« por rendue devra
re conique dus nombre té de pére fais déomerique cile, déni
ar ds lip Nu, FO par dés mieu raunee à

69 La demande de reiellement devra re non d'un plan portant fndieuion du
Jiéiène d'Esplotalin concenv£ ans) ue d’un rap pri le aa Nc
ei Date d'A ur ser es Rue 1 es Ré bn,

Se Le Cononetant peur À tour mamans, som pr de nee (3 mais, noir à Fan qu'il
renonce be dore en par du Paré Elo

Fa des de romarin parle Les cispoaons de Pénièie 3,4 sont sppliesbles a
prime raid

as Lau Les ces. aueume renoneiion volts ar cours d'une période d'evplunsion 2e
éd Les emageiments de ra d'exhion Sulé à l'mels 4 pou lite périoue,
LE en de la raie cotretpéndante,

8 à L'espiion la mise période d'osrioméo défini à laricle 32, le Couscant
eur rendre la surface couté Bn Périmètre d'Explunaion. on dors dés surfaces déjà
ouverts par des Péri d'Enpliaon.

SE lémpranian de Le moisi péruue d'esplaior définie à Fate 32, eu pragaunae
in dune déeninene Ye as me à d'amis Do ve ofrivemen vn
sus de éditer, Le Curametant abrendre. en a ue demande fee à 1e sure

Line de Hide désert, une para de l'auto sadon elesive d'expert pour

nécessas & lachétement den raraux d'Énlation, ans ef pris enr

Das vo 8, 1e Common devre déposer Ka demande de proroguiun de l'autorisation
aaciains d'eqloetion suce apres du Mine, au mine deu €) mes avant
Fexplraon de Le üriième encde d'ésslciaon, @€ pour nee éme périuée, Le
Corrmemnnt ceure uvobr mel bo 23 db de travaux € explacetion sépulée à
Fate

A. ba duréa de Fanigriion else dx ren sua égslauent avoué
<a es de demande d'une autsraunon açeteqe dexpioitaen, jeu Fi
éco an ce qui conceuue Maui vinée dan dite dem.

ARTICLE 4
OBLIGATION DE TRAVAUX D'EXPLORATION
A. Durume le période initiale desplaraiou de nie (3) Années Cunu-eluelles tite À

Paeile KA, le Cannet énpage À eee des Iran Bévloniqurs 1 géo siques
KGrsimdtie, Agromagmeiame on cie ren 900) Le de sq Dh Nes TANE

ce Tes $

4

RÉ Ati signe Mir a des dort

LI& ‘Opénons Paroles" signifie, cétemioe Wures Les opéras désplorailuz,
décuhations sogréeiaiun. de développement de prouueion de sépaitior, de
Licement de sioekige, de argus de era alien es Urdréeurtures juequ'au
At de Liv, de rise on rt des es (Erin RTS, ire énétslement |

 apéraions direcument ou indirectement Les vux précéients, efféchuées.
jar le Comrsant dans Je der dé pré. Cat & lscusion du sale et de La

“iséharion de pros pérolers

DIR. érimésce'Eplsion” in Me Hate ractiän du Prière d'Exlumien sur luguells
D'Eus, dame le œudte du présen, Com, à seordé 22 Carbzcumt une autorisation
enchaive desplamation, confarmémen eux depend l'aile 8.

HU lu sucfaee Génie à LAunee 1, après édnetion des

rendus prés à Laits 5,
a Contrat une aueriatian creuse Molortion, contormémen aux Big ions

Tu, dun Ve cadre du présent Cut kurde

dati

119 éme Bat gifs lle minéle ante, séphate washéile a tou aires
procure sales, semble au ques à naturel qu uen du Ge Na
er Gens ou tion  oprisls coast liquides de ar Matra

120. Point de Liaison” signe Le pole AU On Bemdj EUR. de chargement des
dnenbures au Rémi Lesgomalen a ju aie pol xd d'un corn acc par
Lars

LD. “Program Amel de Taux" uignifie le document descrpl pu par poste. dés
Oéraions Perles devants, an ces d'une Aune Calle dun Je cadre da
réauné Conte prépare confommiment es diapaaions des aies À eu.

Aie" semis

122

A tou oeité on (oué due eng dei Lône où at cent, dite
Andirociomen, pat ms agit parle li PL:

2 où lente société on tone are el qui, roule ou es comtôke, direeucmane un
lien par une sûcéé cn cute qui connêle eheamétne drecement au
dinar tte SDS one aux prés

3 us fie de a présente dinition. 2 terme leon” rie propriété dire ou
esse ja ire Re ou fou ui ent EL prremae C'RITIES OU. de pars
voa Mani peur dom mag ur dés is de énte à 'senblée vénérale de
ut societé bu ent, ou pour dore un pauvais déerminant ans L ireeton Le cat
les soif ou ent.

128. “Tea” signifie une saciôré on mure sue em qu more ps dau le œuré de Li
définiion Vice à Partie LE

cure

d

Ên cas d'orui de plusieurs aurerisrions caisses d'oxploharon. ls présent Comet
Fr in À engin de 1 demère en cœurs de validé, ul iléation aaticipée.

24. L'enpiretion, le temanclfion au [a rélfion du présent Corrat pour quelque raison que ce
site be pas Le Contre de es db au Hg du set CH 26 En
à onto de balle oxation, renier Vu élan, lesquelles devroit due
nées par Le Contact

Le Gonracsnt our la responsable de lier le Oéraions Pérlières prévues dan Le
réret Con, engage gonr ur élan à reel ls res de luc de dust
pie tenir.

Ba. Le Courant fmmea tous los mopene Anenciere ai ehaiques aésvsaies 20 bon
ému des Opérations Peeters supeer on oral ts es rues LS À La
alain de Opérations Pétrole. Les Coste Péuolicrs suppatés pre 1e Constant
oront canal par Le Crime eu omméen aux dipenins de l'aride à

Art I nétinde de lité de Central, a praductn résullant des Opéruions Pétrlières
si parapée etre Pt eu Point ave dispae ions de l'ri T.

ARTICLE
AUTORISATION EXCLUSIVE D'EXPLORATION
À L'autorison exchuêre Pésphmmins à l'inétleur de Prière d'Exlranion dit à

Fe 1 es accordée eu Comment, entrée ne npeiliont de l'asiche 2 Loue
au éod le tro armées (7) Arts Contrat.

Le Contrat, a'i à rem pour Le péri d'esricntien en cours les obligrinns de
tement pue à L'anicle de aura LA au réigurellement dé L'art exrhuS ve
A'enplanäion pur deux C2 AS, pau une période de remcusaeenent Ge culs GR Années
Contre hay fois.

Four éhagué rénourelienent. Le Contsctet déve déparer ne demencle du nornmpellen ent
auprès du Mint, av plus ed deux C2 is ant Fexirlion de te période d'explotiôn
ai cour,

SR Le Content songe à sonde à PE a moine vingeclog pour ue (2549 de Lx
supeiie du Pstimae d'Haplorian à agcañion de chiqus aenuvellnent de celui-ci. de
jun à ne gore dura Là dunième péude d'exelqrtion. qu'au Ph oisarte-quinre
pair cer CI84D de M eye bia du Périnèue 'Énplralian et duraut a Usine
paul d'enqiertion d'a plus cinquante pur cet (SU%) de Lu supércie ii du
Rés d'Ésplecnion.

34e our

A Les surfaces dé amenés an fe de L'ile 34 où ls surfaces à œuvres par
dk anti vachnires d'exploitinn viendhont en déomérion des surfaces rendre;

cr ras 7

É

LA Trimestre" snif ue pero Le is (mois conti éérimençanc le join jour
envies, av juil au ecrobte de clique Ame Civil:

125.

Opétations RES" désigne touts ls opérations de quelque nature que es sal, nécessaires
our suive eur Le Par née d'Explotetin a Echise en ét des ste à sav home
Tara on sert 1 loft il ds pui, le déni lament comte Où part des
instllons ei l'élu des m«ériux eu Che féoltenr du démmanrèhane nt, ERDES
périars ant etctuèes selon Les ses ea en vigueur dans linda péri
moment de eur rénale un va d'un preseion np de Venviroement

126. “Cunpéé RS désigne Le conne this à Pandele 6 less nt LS fonds qui 3 sun
verts sum oncicemmen aleués à pement des dépose les à Ia néon ds
péraiona es eee en ronformilé ve 1e Bien d'Opale RES

12. st signifie le marie de doit no son qu vien aunlurcer La gaie mises
ex pluce dans Le présent Covar o vcne de l'E quart à a sécu des fonds épurune
a vue d'en dispener, Ke mom veu, pro Le financent des Oparalions ES, 2e,
que que sue les exphiam succes Le Tres apaet pou afin éxclusire
Cpénuions RES sm const pour le Périmeire d'Expiiiagon sec LL come du
Cnil mé dentetent an gorramraie dé Ps Lo Les Tur Gpurenés à
Peffa de ee Opérations RES con ormément au présent Contre

EE:

s 'Opéralhin RES' désigne Ve pra SD sure Pétémèe d'Expisaion vel qu'il est
ess à ts 8 sb

ARTICLE?
CHAMP D'APPLICATION DU CONTRAT

2. Par Da préumes, Cr anale le Cometint # sfr à dire exclusif dans le

Pésimatse d'exploration din à l'Annexe L Is Déretans Péxoliènes ul ct nécessaires

danse cadre du padsent Doi, és amenda que sell ci ne péurent se porter qu'aux
Hurocrbers.

22. Le puise Convat ss moncla pour La durée de l'anorsia Enttuaive d'Ecplartion Le
que provus à l'ange 3, 3 cumpré xs périodes de rénouréllenien 21 de prorogétion
mel e, en es de divan commen ile, pour Ha dure des unnrsions ExcUSiveS
S'Earloiraon qui auront é octovées, telle que définie à Particle SIL. I lié de
lameniætien Pause Tsplriaion se prrogie de M dus nicaair à
Pashérenent Le eus senéaue des Crériurs RES éoormémenr a plan RES pro par
les Patis

Sie à Dexgiction de lenemhle ces péindes dexpioton mévuss À l'andete 5, le
nimes n'a pas otenu une auéoisaion exclusive d'esplilion re tive à ur giceert
commen, Le présent Cart prendra 3.

GP Tes 4

f

15 Le Contraci au Ie droit de fixer l'en, forme et l'emphicement de La portion
du Périmètre d Exploration qu'il emiamd eomseer Tontofais, L« por rendue devra
re conique dus nombre té de pére fais déomerique cile, déni
ar ds lip Nu, FO par dés mieu raunee à

69 La demande de reiellement devra re non d'un plan portant fndieuion du
Jiéiène d'Esplotalin concenv£ ans) ue d’un rap pri le aa Nc
ei Date d'A ur ser es Rue 1 es Ré bn,

Se Le Cononetant peur À tour mamans, som pr de nee (3 mais, noir à Fan qu'il
renonce be dore en par du Paré Elo

Fa des de romarin parle Les cispoaons de Pénièie 3,4 sont sppliesbles a
prime raid

as Lau Les ces. aueume renoneiion volts ar cours d'une période d'evplunsion 2e
éd Les emageiments de ra d'exhion Sulé à l'mels 4 pou lite périoue,
LE en de la raie cotretpéndante,

8 à L'espiion la mise période d'osrioméo défini à laricle 32, le Couscant
eur rendre la surface couté Bn Périmètre d'Explunaion. on dors dés surfaces déjà
ouverts par des Péri d'Enpliaon.

SE lémpranian de Le moisi péruue d'esplaior définie à Fate 32, eu pragaunae
in dune déeninene Ye as me à d'amis Do ve ofrivemen vn
sus de éditer, Le Curametant abrendre. en a ue demande fee à 1e sure

Line de Hide désert, une para de l'auto sadon elesive d'expert pour

nécessas & lachétement den raraux d'Énlation, ans ef pris enr

Das vo 8, 1e Common devre déposer Ka demande de proroguiun de l'autorisation
aaciains d'eqloetion suce apres du Mine, au mine deu €) mes avant
Fexplraon de Le üriième encde d'ésslciaon, @€ pour nee éme périuée, Le
Corrmemnnt ceure uvobr mel bo 23 db de travaux € explacetion sépulée à
Fate

A. ba duréa de Fanigriion else dx ren sua égslauent avoué
<a es de demande d'une autsraunon açeteqe dexpioitaen, jeu Fi
éco an ce qui conceuue Maui vinée dan dite dem.

ARTICLE 4
OBLIGATION DE TRAVAUX D'EXPLORATION
A. Durume le période initiale desplaraiou de nie (3) Années Cunu-eluelles tite À

Paeile KA, le Cannet énpage À eee des Iran Bévloniqurs 1 géo siques
KGrsimdtie, Agromagmeiame on cie ren 900) Le de sq Dh Nes TANE

ce Tes $

4

RÉ Ati signe Mir a des dort

LI& ‘Opénons Paroles" signifie, cétemioe Wures Les opéras désplorailuz,
décuhations sogréeiaiun. de développement de prouueion de sépaitior, de
Licement de sioekige, de argus de era alien es Urdréeurtures juequ'au
At de Liv, de rise on rt des es (Erin RTS, ire énétslement |

 apéraions direcument ou indirectement Les vux précéients, efféchuées.
jar le Comrsant dans Je der dé pré. Cat & lscusion du sale et de La

“iséharion de pros pérolers

DIR. érimésce'Eplsion” in Me Hate ractiän du Prière d'Exlumien sur luguells
D'Eus, dame le œudte du présen, Com, à seordé 22 Carbzcumt une autorisation
enchaive desplamation, confarmémen eux depend l'aile 8.

HU lu sucfaee Génie à LAunee 1, après édnetion des

rendus prés à Laits 5,
a Contrat une aueriatian creuse Molortion, contormémen aux Big ions

Tu, dun Ve cadre du présent Cut kurde

dati

119 éme Bat gifs lle minéle ante, séphate washéile a tou aires
procure sales, semble au ques à naturel qu uen du Ge Na
er Gens ou tion  oprisls coast liquides de ar Matra

120. Point de Liaison” signe Le pole AU On Bemdj EUR. de chargement des
dnenbures au Rémi Lesgomalen a ju aie pol xd d'un corn acc par
Lars

LD. “Program Amel de Taux" uignifie le document descrpl pu par poste. dés
Oéraions Perles devants, an ces d'une Aune Calle dun Je cadre da
réauné Conte prépare confommiment es diapaaions des aies À eu.

Aie" semis

122

A tou oeité on (oué due eng dei Lône où at cent, dite
Andirociomen, pat ms agit parle li PL:

2 où lente société on tone are el qui, roule ou es comtôke, direeucmane un
lien par une sûcéé cn cute qui connêle eheamétne drecement au
dinar tte SDS one aux prés

3 us fie de a présente dinition. 2 terme leon” rie propriété dire ou
esse ja ire Re ou fou ui ent EL prremae C'RITIES OU. de pars
voa Mani peur dom mag ur dés is de énte à 'senblée vénérale de
ut societé bu ent, ou pour dore un pauvais déerminant ans L ireeton Le cat
les soif ou ent.

128. “Tea” signifie une saciôré on mure sue em qu more ps dau le œuré de Li
définiion Vice à Partie LE

cure

d

Ên cas d'orui de plusieurs aurerisrions caisses d'oxploharon. ls présent Comet
Fr in À engin de 1 demère en cœurs de validé, ul iléation aaticipée.

24. L'enpiretion, le temanclfion au [a rélfion du présent Corrat pour quelque raison que ce
site be pas Le Contre de es db au Hg du set CH 26 En
à onto de balle oxation, renier Vu élan, lesquelles devroit due
nées par Le Contact

Le Gonracsnt our la responsable de lier le Oéraions Pérlières prévues dan Le
réret Con, engage gonr ur élan à reel ls res de luc de dust
pie tenir.

Ba. Le Courant fmmea tous los mopene Anenciere ai ehaiques aésvsaies 20 bon
ému des Opérations Peeters supeer on oral ts es rues LS À La
alain de Opérations Pétrole. Les Coste Péuolicrs suppatés pre 1e Constant
oront canal par Le Crime eu omméen aux dipenins de l'aride à

Art I nétinde de lité de Central, a praductn résullant des Opéruions Pétrlières
si parapée etre Pt eu Point ave dispae ions de l'ri T.

ARTICLE
AUTORISATION EXCLUSIVE D'EXPLORATION
À L'autorison exchuêre Pésphmmins à l'inétleur de Prière d'Exlranion dit à

Fe 1 es accordée eu Comment, entrée ne npeiliont de l'asiche 2 Loue
au éod le tro armées (7) Arts Contrat.

Le Contrat, a'i à rem pour Le péri d'esricntien en cours les obligrinns de
tement pue à L'anicle de aura LA au réigurellement dé L'art exrhuS ve
A'enplanäion pur deux C2 AS, pau une période de remcusaeenent Ge culs GR Années
Contre hay fois.

Four éhagué rénourelienent. Le Contsctet déve déparer ne demencle du nornmpellen ent
auprès du Mint, av plus ed deux C2 is ant Fexirlion de te période d'explotiôn
ai cour,

SR Le Content songe à sonde à PE a moine vingeclog pour ue (2549 de Lx
supeiie du Pstimae d'Haplorian à agcañion de chiqus aenuvellnent de celui-ci. de
jun à ne gore dura Là dunième péude d'exelqrtion. qu'au Ph oisarte-quinre
pair cer CI84D de M eye bia du Périnèue 'Énplralian et duraut a Usine
paul d'enqiertion d'a plus cinquante pur cet (SU%) de Lu supércie ii du
Rés d'Ésplecnion.

34e our

A Les surfaces dé amenés an fe de L'ile 34 où ls surfaces à œuvres par
dk anti vachnires d'exploitinn viendhont en déomérion des surfaces rendre;

cr ras 7

É

LA Trimestre" snif ue pero Le is (mois conti éérimençanc le join jour
envies, av juil au ecrobte de clique Ame Civil:

125.

Opétations RES" désigne touts ls opérations de quelque nature que es sal, nécessaires
our suive eur Le Par née d'Explotetin a Echise en ét des ste à sav home
Tara on sert 1 loft il ds pui, le déni lament comte Où part des
instllons ei l'élu des m«ériux eu Che féoltenr du démmanrèhane nt, ERDES
périars ant etctuèes selon Les ses ea en vigueur dans linda péri
moment de eur rénale un va d'un preseion np de Venviroement

126. “Cunpéé RS désigne Le conne this à Pandele 6 less nt LS fonds qui 3 sun
verts sum oncicemmen aleués à pement des dépose les à Ia néon ds
péraiona es eee en ronformilé ve 1e Bien d'Opale RES

12. st signifie le marie de doit no son qu vien aunlurcer La gaie mises
ex pluce dans Le présent Covar o vcne de l'E quart à a sécu des fonds épurune
a vue d'en dispener, Ke mom veu, pro Le financent des Oparalions ES, 2e,
que que sue les exphiam succes Le Tres apaet pou afin éxclusire
Cpénuions RES sm const pour le Périmeire d'Expiiiagon sec LL come du
Cnil mé dentetent an gorramraie dé Ps Lo Les Tur Gpurenés à
Peffa de ee Opérations RES con ormément au présent Contre

EE:

s 'Opéralhin RES' désigne Ve pra SD sure Pétémèe d'Expisaion vel qu'il est
ess à ts 8 sb

ARTICLE?
CHAMP D'APPLICATION DU CONTRAT

2. Par Da préumes, Cr anale le Cometint # sfr à dire exclusif dans le

Pésimatse d'exploration din à l'Annexe L Is Déretans Péxoliènes ul ct nécessaires

danse cadre du padsent Doi, és amenda que sell ci ne péurent se porter qu'aux
Hurocrbers.

22. Le puise Convat ss moncla pour La durée de l'anorsia Enttuaive d'Ecplartion Le
que provus à l'ange 3, 3 cumpré xs périodes de rénouréllenien 21 de prorogétion
mel e, en es de divan commen ile, pour Ha dure des unnrsions ExcUSiveS
S'Earloiraon qui auront é octovées, telle que définie à Particle SIL. I lié de
lameniætien Pause Tsplriaion se prrogie de M dus nicaair à
Pashérenent Le eus senéaue des Crériurs RES éoormémenr a plan RES pro par
les Patis

Sie à Dexgiction de lenemhle ces péindes dexpioton mévuss À l'andete 5, le
nimes n'a pas otenu une auéoisaion exclusive d'esplilion re tive à ur giceert
commen, Le présent Cart prendra 3.

GP Tes 4

f

15 Le Contraci au Ie droit de fixer l'en, forme et l'emphicement de La portion
du Périmètre d Exploration qu'il emiamd eomseer Tontofais, L« por rendue devra
re conique dus nombre té de pére fais déomerique cile, déni
ar ds lip Nu, FO par dés mieu raunee à

69 La demande de reiellement devra re non d'un plan portant fndieuion du
Jiéiène d'Esplotalin concenv£ ans) ue d’un rap pri le aa Nc
ei Date d'A ur ser es Rue 1 es Ré bn,

Se Le Cononetant peur À tour mamans, som pr de nee (3 mais, noir à Fan qu'il
renonce be dore en par du Paré Elo

Fa des de romarin parle Les cispoaons de Pénièie 3,4 sont sppliesbles a
prime raid

as Lau Les ces. aueume renoneiion volts ar cours d'une période d'evplunsion 2e
éd Les emageiments de ra d'exhion Sulé à l'mels 4 pou lite périoue,
LE en de la raie cotretpéndante,

8 à L'espiion la mise période d'osrioméo défini à laricle 32, le Couscant
eur rendre la surface couté Bn Périmètre d'Explunaion. on dors dés surfaces déjà
ouverts par des Péri d'Enpliaon.

SE lémpranian de Le moisi péruue d'esplaior définie à Fate 32, eu pragaunae
in dune déeninene Ye as me à d'amis Do ve ofrivemen vn
sus de éditer, Le Curametant abrendre. en a ue demande fee à 1e sure

Line de Hide désert, une para de l'auto sadon elesive d'expert pour

nécessas & lachétement den raraux d'Énlation, ans ef pris enr

Das vo 8, 1e Common devre déposer Ka demande de proroguiun de l'autorisation
aaciains d'eqloetion suce apres du Mine, au mine deu €) mes avant
Fexplraon de Le üriième encde d'ésslciaon, @€ pour nee éme périuée, Le
Corrmemnnt ceure uvobr mel bo 23 db de travaux € explacetion sépulée à
Fate

A. ba duréa de Fanigriion else dx ren sua égslauent avoué
<a es de demande d'une autsraunon açeteqe dexpioitaen, jeu Fi
éco an ce qui conceuue Maui vinée dan dite dem.

ARTICLE 4
OBLIGATION DE TRAVAUX D'EXPLORATION
A. Durume le période initiale desplaraiou de nie (3) Années Cunu-eluelles tite À

Paeile KA, le Cannet énpage À eee des Iran Bévloniqurs 1 géo siques
KGrsimdtie, Agromagmeiame on cie ren 900) Le de sq Dh Nes TANE

ce Tes $

4

un engagement minime de vaux pour un eo aimé à dus lions de Blu
AUS ADN AU : Les ersaux de ave gérpprique devra déve dans es x le C3)
met ven La Date el;

42 Dumnt In secuide période d'esploriion de Lis 19) Ans Cronrscuelles définis à
Faicle 3.2, le Conmratats s'grge à Her au mo au LI} forage d'exphoralion
représentant un ergagemenr mani des aux poor un et ti à quatre mins
Le Ds US 100.000)

IDéran 1à Hoiième pate desplartien semis (37 Ames Canmemeles définie à

rasta dengage à ralicer vu mins nn () forage dexplorion
précocement ri 5 aus nou Go EL are mis
1e Dis (2852000000)

44 Cneeur des loges dvplomdon prive das dent Safe juge La profndeur

misiailé estelle de deux mille (200) mes. wi à ure profirdeur moindre 5
Éca Fauloris 1 Ja poursuite du forage, eeutué selon Les règles de L'an cn usée
dns Firdraie porolère imertionals, ea vache pour lune ou Jarre dus raisons
ont

a Le suce our tan à ne pofdeur fers à La pminnéaur minime
contre susvisée

3 ln pond fi Fatoge EEE on Home manie er abron de l'exige drame
és de the ele à

La des fnniitions rocanes ent rumennnées Ant 1 dureté le paeme pas en prtique
srancement da forage godui eve les movens d'équipement PIE :

es Hmtions pénalfises sun rarcomnéce dore a navette néceatie pour deur
pistecion ln prse de Les ne panne pas Peindre 1 préireur minimale
rage usa

Dais Le ces où lune ds conditions sisiequs exilé Contrat devra abienir
Ptirean nrésleble du Mint saut de saperre Le forge, liçuelle ue sets pas
réhane sm vale dimene mé et ie Eau n Réouté ao 8 Lord In
prafeadeur imimale Contrat ire

4 Sie Conimeten, an ur sn de La prenne rie dx ltion, st de a deuxième
érinde d'enplurtion, dresse peau au amies 2.1 OL 4. réseaux nombre de
linge dexplastion upéreue aux vligsiuns munimalee de forages tips
respeativement aux aies 1 et 413 pour logis périuds, les Morges d'exploration

desties peurul de repars sur La on les périodes Aexplaraion suivies ee

iendroni en déduetoi de allais minime forage stiaulées pour 4 on Iuités.
périodes, sus dû quo mine un (1) mg d'éxfloration dev due nié pr

Péies de ce lleneat de laiton ete eploraio

ce tas 9,

Le inst poure propose des néisions où madiioaient de Pecgramine Anauel de
vaux et du Bug Annuel courent en es né où Couture Poe
ueifieatiens jugées ntbes dans um Gélai do remte (802 Jus suivant la nés de ce
Pre, Dan re ea le Rise et £e L'umacu & riron ani rapidement que
passible pour éudher Le ésisinns où oicatione demandées Er Elie d'un comm
ac le Programme Amel de Travaux eu le Budger Amel cusnogpondant dans leur
Barme défrliee, suént les rames de Cat en nrage dan lindusrie pétrolière
inerte, La date d'option du Programs Armuel de Terra 1 du Rudi Anna
smreapndan ra a due de Iveord raie sir

à désir de révisions où
annuel de
ini à Be

Fa Pisasnce de noue
modifietiens dans Le Ga de
Faamaux et Je Bidge Aonbel sartespon
date d'expiration dudit ei

par Le uses an Coutrsci
€ LATE joué dus vi, lai Program
ere pu HP pat

Lis ions le cas, chaqne oprarlon du Progremume Annuel de Tavaux, pour Liauelie Le
Piste a'aure pis demandé ce ravis en mediieminn devra dt relie par ke
Lontaciiit da le Halles dé

Aa omis pa de Mini ee Commerint que fes Haut asus a cours du

dévulement des aavaus ou que de can pureulières peuvent uiiez dus

changements qui Pragremms Annuel de Trcaux, Dans ce car, après uobfieation au
die, de Conti pros chere de TRE Ehamemients os aéarte que 1
end emtaus dl Proiiure Arme] 8 TAN 28 SO ps RE

ARTICLE 6

OBLIGATIONS DU CONTRACTANT DANS
LA CONDUITE DES OPERATIONS PETROLIERES

La Canet devra fournir œus Lg Ends réeueshre et aéheier ou louer tons les
mass, queen et maRtbue indissemcables à Ut réaliation des Opéaiiuns
Féières, À devra également Four tou: l'assistance euiique, Scoops ermplo du
persan éanger nécessite à Le réésaton dx Pragtarunes Aucuel de Lun. Le
Loco  reaporeie de la préperaion 6: du lenteution des Programmes Annuel
de Teuxeux qui devront êue calé de la manie Ja lus appropriée cn resecrant fes
es Far en uage dans ins pros interetunale

62. Le Conan devni moter an Mn. à aie d'A du présent Conte, l'entité
déticnée comme dis opérteur qui ser responsable de le cruise de l'cution les
Géens Périens, L'opiauur, au mem el pour Le copie du Centmctat,
émbiquer an Mimisire LL reppor, Pme or ranscignerems VI durs À
présent Con, Tout changement dopamine devra recavoi fappecbalit pro du
Mina, quelle ne sera pas réflae bsciaon dames mise

cer ra !

ue fin de l'applarion den amiens 41 À 4,5, les Rgor d'ilauon cles dans te
ad ds programme d'état d'a dérive ue Ar pi BONARETÉ comm es
Fous degloration où en ces de découvene disdroembures, seul un us pur
déccimane cr né ire un Forge ex phoatn

46. à la Duke de, le Cobtoctant dev Foumir tué garni. añcaite Du de +4 melon
+ revoilà Hauteur de cg og rie Dali LUSSAUU PDO) aeccpuaole par
Kia. couvrant se obleionr ménee de maya mont M période mie
d'exploration défini à Lie AL

Fa ua de nouvellement de lauesinaien axchive d'esglotion le Conrectant devcs
Element progertade gerntl raison ed de aq care mile Dolls (L:SESON
pose couvrir es abligcion minimales de ina pour le pédotr de none

Fhrvis (3 envie aps Frchèvement di Îesé geonnysiqne on din forage d'exporter
al jus pruferéeue miimale conuaemclle. a garrtie dessu sern ajuttés de
manie À eouir ka ohligariont minémeles de avan de M période d'exploetion en
Een ral, als este de alinéa précétent

Si au rame dune pétiode explosion queleurque a en cas de rendnciaion lotte ou
ation du Contes mavaur d'exrloraier Ro pas ati. ls engagements ma
sonseris au présent aile 3, le Minis aan le dton oppeler Le gamme à trie
diner peut l'inexécutien des amet de savane qui avaient du souscrite par Le
Corne,

La paiént fiué, le Ciao seia nul dv sel ses oblialious aiimaler dé
revu desphomon au ire de rise td prés Conti le Corsa pour, sai
nas d'ntion de 'utoraion 2x Le 1esplartion pour Le: marquent maj
au préent Conte, cuninoer & bent dec dispositions dudie Contr 2, en cu de
demande reable, obtenir ke mous lle de aitirsaian exclure d'explomin.

ARTICLE $

ETABLISSEMENT ET APPROBATION DES
PROGRAMMES ANNUELS DE TRAVAUX

54 du moi un {1 aa avant Le ét de chaque Année Civile du, pau I proière Année
ie an plus mt ais C3 mots aprés la De dE, le Comme prépa
soumet Miniare pourrpmobutio un Prog Auriane él préte
pur pose sim que le Budget Aamvel coment pour l'emembte de Léciméte
à Explari,

Chaque Pmgramme Annoël de Travaux er Le But Annuel coegpodant sent
snbvisés crue Les Aéro avis d'exphcelon, et ST à Lu, d'évalurtion pou
cheque déesavene, et de dvelappenent et de production por chaque. gisemem
cemmeiel

Er 1 nm

“

Le Chris ct ranu aus

+ dans os nos roc sueur L Due Coffe, ur bare
en République ligue de Marian, et de Le maintenir prune du dé Curie :
Aedit Rare sr hote dé d'un sgusehe avant auterité pour la cond des
Options Pérolières et quai pourra ér sumise te motfiatiun mie du présent
Conte

64 Le Comibrctant devra au vous des Opérations Féroé préndte touts és mearrés
ésorsaires à L pruetion de Feméronement.

Ernest prod ane Tes pions amas peu à

4 Ses ae Temomble des inrclamons er éqipemenis ulisés pour Re ess
des Dréations Feolces sont en Bin de 81 fret HIS EL ARLES,
pendaot durée du pré Cons

vie les part ct rjes ddr aaec produit ao que es pertes ot at de le
one a eau gr IS Ben One l'élèes;

2 Aserer Ia prousoion des raprer aquifèns maoiines au ceun. des péiations
Étatères en Frame au Directeur ds LÉxploruiun, & du Dévelopnemenc des
Abpéraerars las tous le reel en bu SU ÈS PRESS

fr np Le sand pe const 3 cet alle

4

a les. sean le aies des Cations Plaid à Tate de chaque

as
Erin Hé.

6. Tous les Wavaux € intel és Conecane en set du présent Con
evo, thon a Aa ts constat Br cest, indus. alles el éuuirés de
Fagon. À Isere OU em «ten roue sesurré Je tre page à la nanlpaon à
liéieur du Péri d'éspluistion E sé projeté de ae Qui rie 1e Conracant
ev pour Molie l navigyrion isa émane an no lat des dispos anores
En eng apprranes on gés pr es autos ere de TE

&& Le Comrarunt segge à pére foules es précauliens nécessaires pour prévenie La
polien on mien dans, le Périméire d'éxplousien à à cespecie notammmers es
Bispostis dé La Comet Hterstioaalé poor I prdaeneler de 1 pallrian des zone
de mer po Is hydrcatbutes signés à late Le 12m 1854, de «0 mere met 8
des tent pis pate aemrer 22 prise en oeuvre. Pour prévnie h poluuien. l'Enu peut
également décider 20 second ave Le Comines He RS Poe ppm Qui Mi
parait near pour asarer la prrecetion de l'envie ent

Dane Hana de ape dia de eanse, eéeulir des taux et maimtenie roues Les
inahnns nécessaires aux ns di tient Canal, Le Cia diet pes cooper
ex rois ue à mai de dingue (SO) mètres de bus Edifice lieux où non.
Les de sépare, enclos ms, cours Ci Jardins. hanisrons, groupes d'hab,
villages, agglnérais, puits, point deu, désarroi, mes, rules, chumins de
conduiles dom, œnalisions, mix dutié pudique, cuves dut. sas Le

cer 2

un engagement minime de vaux pour un eo aimé à dus lions de Blu
AUS ADN AU : Les ersaux de ave gérpprique devra déve dans es x le C3)
met ven La Date el;

42 Dumnt In secuide période d'esploriion de Lis 19) Ans Cronrscuelles définis à
Faicle 3.2, le Conmratats s'grge à Her au mo au LI} forage d'exphoralion
représentant un ergagemenr mani des aux poor un et ti à quatre mins
Le Ds US 100.000)

IDéran 1à Hoiième pate desplartien semis (37 Ames Canmemeles définie à

rasta dengage à ralicer vu mins nn () forage dexplorion
précocement ri 5 aus nou Go EL are mis
1e Dis (2852000000)

44 Cneeur des loges dvplomdon prive das dent Safe juge La profndeur

misiailé estelle de deux mille (200) mes. wi à ure profirdeur moindre 5
Éca Fauloris 1 Ja poursuite du forage, eeutué selon Les règles de L'an cn usée
dns Firdraie porolère imertionals, ea vache pour lune ou Jarre dus raisons
ont

a Le suce our tan à ne pofdeur fers à La pminnéaur minime
contre susvisée

3 ln pond fi Fatoge EEE on Home manie er abron de l'exige drame
és de the ele à

La des fnniitions rocanes ent rumennnées Ant 1 dureté le paeme pas en prtique
srancement da forage godui eve les movens d'équipement PIE :

es Hmtions pénalfises sun rarcomnéce dore a navette néceatie pour deur
pistecion ln prse de Les ne panne pas Peindre 1 préireur minimale
rage usa

Dais Le ces où lune ds conditions sisiequs exilé Contrat devra abienir
Ptirean nrésleble du Mint saut de saperre Le forge, liçuelle ue sets pas
réhane sm vale dimene mé et ie Eau n Réouté ao 8 Lord In
prafeadeur imimale Contrat ire

4 Sie Conimeten, an ur sn de La prenne rie dx ltion, st de a deuxième
érinde d'enplurtion, dresse peau au amies 2.1 OL 4. réseaux nombre de
linge dexplastion upéreue aux vligsiuns munimalee de forages tips
respeativement aux aies 1 et 413 pour logis périuds, les Morges d'exploration

desties peurul de repars sur La on les périodes Aexplaraion suivies ee

iendroni en déduetoi de allais minime forage stiaulées pour 4 on Iuités.
périodes, sus dû quo mine un (1) mg d'éxfloration dev due nié pr

Péies de ce lleneat de laiton ete eploraio

ce tas 9,

Le inst poure propose des néisions où madiioaient de Pecgramine Anauel de
vaux et du Bug Annuel courent en es né où Couture Poe
ueifieatiens jugées ntbes dans um Gélai do remte (802 Jus suivant la nés de ce
Pre, Dan re ea le Rise et £e L'umacu & riron ani rapidement que
passible pour éudher Le ésisinns où oicatione demandées Er Elie d'un comm
ac le Programme Amel de Travaux eu le Budger Amel cusnogpondant dans leur
Barme défrliee, suént les rames de Cat en nrage dan lindusrie pétrolière
inerte, La date d'option du Programs Armuel de Terra 1 du Rudi Anna
smreapndan ra a due de Iveord raie sir

à désir de révisions où
annuel de
ini à Be

Fa Pisasnce de noue
modifietiens dans Le Ga de
Faamaux et Je Bidge Aonbel sartespon
date d'expiration dudit ei

par Le uses an Coutrsci
€ LATE joué dus vi, lai Program
ere pu HP pat

Lis ions le cas, chaqne oprarlon du Progremume Annuel de Tavaux, pour Liauelie Le
Piste a'aure pis demandé ce ravis en mediieminn devra dt relie par ke
Lontaciiit da le Halles dé

Aa omis pa de Mini ee Commerint que fes Haut asus a cours du

dévulement des aavaus ou que de can pureulières peuvent uiiez dus

changements qui Pragremms Annuel de Trcaux, Dans ce car, après uobfieation au
die, de Conti pros chere de TRE Ehamemients os aéarte que 1
end emtaus dl Proiiure Arme] 8 TAN 28 SO ps RE

ARTICLE 6

OBLIGATIONS DU CONTRACTANT DANS
LA CONDUITE DES OPERATIONS PETROLIERES

La Canet devra fournir œus Lg Ends réeueshre et aéheier ou louer tons les
mass, queen et maRtbue indissemcables à Ut réaliation des Opéaiiuns
Féières, À devra également Four tou: l'assistance euiique, Scoops ermplo du
persan éanger nécessite à Le réésaton dx Pragtarunes Aucuel de Lun. Le
Loco  reaporeie de la préperaion 6: du lenteution des Programmes Annuel
de Teuxeux qui devront êue calé de la manie Ja lus appropriée cn resecrant fes
es Far en uage dans ins pros interetunale

62. Le Conan devni moter an Mn. à aie d'A du présent Conte, l'entité
déticnée comme dis opérteur qui ser responsable de le cruise de l'cution les
Géens Périens, L'opiauur, au mem el pour Le copie du Centmctat,
émbiquer an Mimisire LL reppor, Pme or ranscignerems VI durs À
présent Con, Tout changement dopamine devra recavoi fappecbalit pro du
Mina, quelle ne sera pas réflae bsciaon dames mise

cer ra !

ue fin de l'applarion den amiens 41 À 4,5, les Rgor d'ilauon cles dans te
ad ds programme d'état d'a dérive ue Ar pi BONARETÉ comm es
Fous degloration où en ces de découvene disdroembures, seul un us pur
déccimane cr né ire un Forge ex phoatn

46. à la Duke de, le Cobtoctant dev Foumir tué garni. añcaite Du de +4 melon
+ revoilà Hauteur de cg og rie Dali LUSSAUU PDO) aeccpuaole par
Kia. couvrant se obleionr ménee de maya mont M période mie
d'exploration défini à Lie AL

Fa ua de nouvellement de lauesinaien axchive d'esglotion le Conrectant devcs
Element progertade gerntl raison ed de aq care mile Dolls (L:SESON
pose couvrir es abligcion minimales de ina pour le pédotr de none

Fhrvis (3 envie aps Frchèvement di Îesé geonnysiqne on din forage d'exporter
al jus pruferéeue miimale conuaemclle. a garrtie dessu sern ajuttés de
manie À eouir ka ohligariont minémeles de avan de M période d'exploetion en
Een ral, als este de alinéa précétent

Si au rame dune pétiode explosion queleurque a en cas de rendnciaion lotte ou
ation du Contes mavaur d'exrloraier Ro pas ati. ls engagements ma
sonseris au présent aile 3, le Minis aan le dton oppeler Le gamme à trie
diner peut l'inexécutien des amet de savane qui avaient du souscrite par Le
Corne,

La paiént fiué, le Ciao seia nul dv sel ses oblialious aiimaler dé
revu desphomon au ire de rise td prés Conti le Corsa pour, sai
nas d'ntion de 'utoraion 2x Le 1esplartion pour Le: marquent maj
au préent Conte, cuninoer & bent dec dispositions dudie Contr 2, en cu de
demande reable, obtenir ke mous lle de aitirsaian exclure d'explomin.

ARTICLE $

ETABLISSEMENT ET APPROBATION DES
PROGRAMMES ANNUELS DE TRAVAUX

54 du moi un {1 aa avant Le ét de chaque Année Civile du, pau I proière Année
ie an plus mt ais C3 mots aprés la De dE, le Comme prépa
soumet Miniare pourrpmobutio un Prog Auriane él préte
pur pose sim que le Budget Aamvel coment pour l'emembte de Léciméte
à Explari,

Chaque Pmgramme Annoël de Travaux er Le But Annuel coegpodant sent
snbvisés crue Les Aéro avis d'exphcelon, et ST à Lu, d'évalurtion pou
cheque déesavene, et de dvelappenent et de production por chaque. gisemem
cemmeiel

Er 1 nm

“

Le Chris ct ranu aus

+ dans os nos roc sueur L Due Coffe, ur bare
en République ligue de Marian, et de Le maintenir prune du dé Curie :
Aedit Rare sr hote dé d'un sgusehe avant auterité pour la cond des
Options Pérolières et quai pourra ér sumise te motfiatiun mie du présent
Conte

64 Le Comibrctant devra au vous des Opérations Féroé préndte touts és mearrés
ésorsaires à L pruetion de Feméronement.

Ernest prod ane Tes pions amas peu à

4 Ses ae Temomble des inrclamons er éqipemenis ulisés pour Re ess
des Dréations Feolces sont en Bin de 81 fret HIS EL ARLES,
pendaot durée du pré Cons

vie les part ct rjes ddr aaec produit ao que es pertes ot at de le
one a eau gr IS Ben One l'élèes;

2 Aserer Ia prousoion des raprer aquifèns maoiines au ceun. des péiations
Étatères en Frame au Directeur ds LÉxploruiun, & du Dévelopnemenc des
Abpéraerars las tous le reel en bu SU ÈS PRESS

fr np Le sand pe const 3 cet alle

4

a les. sean le aies des Cations Plaid à Tate de chaque

as
Erin Hé.

6. Tous les Wavaux € intel és Conecane en set du présent Con
evo, thon a Aa ts constat Br cest, indus. alles el éuuirés de
Fagon. À Isere OU em «ten roue sesurré Je tre page à la nanlpaon à
liéieur du Péri d'éspluistion E sé projeté de ae Qui rie 1e Conracant
ev pour Molie l navigyrion isa émane an no lat des dispos anores
En eng apprranes on gés pr es autos ere de TE

&& Le Comrarunt segge à pére foules es précauliens nécessaires pour prévenie La
polien on mien dans, le Périméire d'éxplousien à à cespecie notammmers es
Bispostis dé La Comet Hterstioaalé poor I prdaeneler de 1 pallrian des zone
de mer po Is hydrcatbutes signés à late Le 12m 1854, de «0 mere met 8
des tent pis pate aemrer 22 prise en oeuvre. Pour prévnie h poluuien. l'Enu peut
également décider 20 second ave Le Comines He RS Poe ppm Qui Mi
parait near pour asarer la prrecetion de l'envie ent

Dane Hana de ape dia de eanse, eéeulir des taux et maimtenie roues Les
inahnns nécessaires aux ns di tient Canal, Le Cia diet pes cooper
ex rois ue à mai de dingue (SO) mètres de bus Edifice lieux où non.
Les de sépare, enclos ms, cours Ci Jardins. hanisrons, groupes d'hab,
villages, agglnérais, puits, point deu, désarroi, mes, rules, chumins de
conduiles dom, œnalisions, mix dutié pudique, cuves dut. sas Le

cer 2

un engagement minime de vaux pour un eo aimé à dus lions de Blu
AUS ADN AU : Les ersaux de ave gérpprique devra déve dans es x le C3)
met ven La Date el;

42 Dumnt In secuide période d'esploriion de Lis 19) Ans Cronrscuelles définis à
Faicle 3.2, le Conmratats s'grge à Her au mo au LI} forage d'exphoralion
représentant un ergagemenr mani des aux poor un et ti à quatre mins
Le Ds US 100.000)

IDéran 1à Hoiième pate desplartien semis (37 Ames Canmemeles définie à

rasta dengage à ralicer vu mins nn () forage dexplorion
précocement ri 5 aus nou Go EL are mis
1e Dis (2852000000)

44 Cneeur des loges dvplomdon prive das dent Safe juge La profndeur

misiailé estelle de deux mille (200) mes. wi à ure profirdeur moindre 5
Éca Fauloris 1 Ja poursuite du forage, eeutué selon Les règles de L'an cn usée
dns Firdraie porolère imertionals, ea vache pour lune ou Jarre dus raisons
ont

a Le suce our tan à ne pofdeur fers à La pminnéaur minime
contre susvisée

3 ln pond fi Fatoge EEE on Home manie er abron de l'exige drame
és de the ele à

La des fnniitions rocanes ent rumennnées Ant 1 dureté le paeme pas en prtique
srancement da forage godui eve les movens d'équipement PIE :

es Hmtions pénalfises sun rarcomnéce dore a navette néceatie pour deur
pistecion ln prse de Les ne panne pas Peindre 1 préireur minimale
rage usa

Dais Le ces où lune ds conditions sisiequs exilé Contrat devra abienir
Ptirean nrésleble du Mint saut de saperre Le forge, liçuelle ue sets pas
réhane sm vale dimene mé et ie Eau n Réouté ao 8 Lord In
prafeadeur imimale Contrat ire

4 Sie Conimeten, an ur sn de La prenne rie dx ltion, st de a deuxième
érinde d'enplurtion, dresse peau au amies 2.1 OL 4. réseaux nombre de
linge dexplastion upéreue aux vligsiuns munimalee de forages tips
respeativement aux aies 1 et 413 pour logis périuds, les Morges d'exploration

desties peurul de repars sur La on les périodes Aexplaraion suivies ee

iendroni en déduetoi de allais minime forage stiaulées pour 4 on Iuités.
périodes, sus dû quo mine un (1) mg d'éxfloration dev due nié pr

Péies de ce lleneat de laiton ete eploraio

ce tas 9,

Le inst poure propose des néisions où madiioaient de Pecgramine Anauel de
vaux et du Bug Annuel courent en es né où Couture Poe
ueifieatiens jugées ntbes dans um Gélai do remte (802 Jus suivant la nés de ce
Pre, Dan re ea le Rise et £e L'umacu & riron ani rapidement que
passible pour éudher Le ésisinns où oicatione demandées Er Elie d'un comm
ac le Programme Amel de Travaux eu le Budger Amel cusnogpondant dans leur
Barme défrliee, suént les rames de Cat en nrage dan lindusrie pétrolière
inerte, La date d'option du Programs Armuel de Terra 1 du Rudi Anna
smreapndan ra a due de Iveord raie sir

à désir de révisions où
annuel de
ini à Be

Fa Pisasnce de noue
modifietiens dans Le Ga de
Faamaux et Je Bidge Aonbel sartespon
date d'expiration dudit ei

par Le uses an Coutrsci
€ LATE joué dus vi, lai Program
ere pu HP pat

Lis ions le cas, chaqne oprarlon du Progremume Annuel de Tavaux, pour Liauelie Le
Piste a'aure pis demandé ce ravis en mediieminn devra dt relie par ke
Lontaciiit da le Halles dé

Aa omis pa de Mini ee Commerint que fes Haut asus a cours du

dévulement des aavaus ou que de can pureulières peuvent uiiez dus

changements qui Pragremms Annuel de Trcaux, Dans ce car, après uobfieation au
die, de Conti pros chere de TRE Ehamemients os aéarte que 1
end emtaus dl Proiiure Arme] 8 TAN 28 SO ps RE

ARTICLE 6

OBLIGATIONS DU CONTRACTANT DANS
LA CONDUITE DES OPERATIONS PETROLIERES

La Canet devra fournir œus Lg Ends réeueshre et aéheier ou louer tons les
mass, queen et maRtbue indissemcables à Ut réaliation des Opéaiiuns
Féières, À devra également Four tou: l'assistance euiique, Scoops ermplo du
persan éanger nécessite à Le réésaton dx Pragtarunes Aucuel de Lun. Le
Loco  reaporeie de la préperaion 6: du lenteution des Programmes Annuel
de Teuxeux qui devront êue calé de la manie Ja lus appropriée cn resecrant fes
es Far en uage dans ins pros interetunale

62. Le Conan devni moter an Mn. à aie d'A du présent Conte, l'entité
déticnée comme dis opérteur qui ser responsable de le cruise de l'cution les
Géens Périens, L'opiauur, au mem el pour Le copie du Centmctat,
émbiquer an Mimisire LL reppor, Pme or ranscignerems VI durs À
présent Con, Tout changement dopamine devra recavoi fappecbalit pro du
Mina, quelle ne sera pas réflae bsciaon dames mise

cer ra !

ue fin de l'applarion den amiens 41 À 4,5, les Rgor d'ilauon cles dans te
ad ds programme d'état d'a dérive ue Ar pi BONARETÉ comm es
Fous degloration où en ces de découvene disdroembures, seul un us pur
déccimane cr né ire un Forge ex phoatn

46. à la Duke de, le Cobtoctant dev Foumir tué garni. añcaite Du de +4 melon
+ revoilà Hauteur de cg og rie Dali LUSSAUU PDO) aeccpuaole par
Kia. couvrant se obleionr ménee de maya mont M période mie
d'exploration défini à Lie AL

Fa ua de nouvellement de lauesinaien axchive d'esglotion le Conrectant devcs
Element progertade gerntl raison ed de aq care mile Dolls (L:SESON
pose couvrir es abligcion minimales de ina pour le pédotr de none

Fhrvis (3 envie aps Frchèvement di Îesé geonnysiqne on din forage d'exporter
al jus pruferéeue miimale conuaemclle. a garrtie dessu sern ajuttés de
manie À eouir ka ohligariont minémeles de avan de M période d'exploetion en
Een ral, als este de alinéa précétent

Si au rame dune pétiode explosion queleurque a en cas de rendnciaion lotte ou
ation du Contes mavaur d'exrloraier Ro pas ati. ls engagements ma
sonseris au présent aile 3, le Minis aan le dton oppeler Le gamme à trie
diner peut l'inexécutien des amet de savane qui avaient du souscrite par Le
Corne,

La paiént fiué, le Ciao seia nul dv sel ses oblialious aiimaler dé
revu desphomon au ire de rise td prés Conti le Corsa pour, sai
nas d'ntion de 'utoraion 2x Le 1esplartion pour Le: marquent maj
au préent Conte, cuninoer & bent dec dispositions dudie Contr 2, en cu de
demande reable, obtenir ke mous lle de aitirsaian exclure d'explomin.

ARTICLE $

ETABLISSEMENT ET APPROBATION DES
PROGRAMMES ANNUELS DE TRAVAUX

54 du moi un {1 aa avant Le ét de chaque Année Civile du, pau I proière Année
ie an plus mt ais C3 mots aprés la De dE, le Comme prépa
soumet Miniare pourrpmobutio un Prog Auriane él préte
pur pose sim que le Budget Aamvel coment pour l'emembte de Léciméte
à Explari,

Chaque Pmgramme Annoël de Travaux er Le But Annuel coegpodant sent
snbvisés crue Les Aéro avis d'exphcelon, et ST à Lu, d'évalurtion pou
cheque déesavene, et de dvelappenent et de production por chaque. gisemem
cemmeiel

Er 1 nm

“

Le Chris ct ranu aus

+ dans os nos roc sueur L Due Coffe, ur bare
en République ligue de Marian, et de Le maintenir prune du dé Curie :
Aedit Rare sr hote dé d'un sgusehe avant auterité pour la cond des
Options Pérolières et quai pourra ér sumise te motfiatiun mie du présent
Conte

64 Le Comibrctant devra au vous des Opérations Féroé préndte touts és mearrés
ésorsaires à L pruetion de Feméronement.

Ernest prod ane Tes pions amas peu à

4 Ses ae Temomble des inrclamons er éqipemenis ulisés pour Re ess
des Dréations Feolces sont en Bin de 81 fret HIS EL ARLES,
pendaot durée du pré Cons

vie les part ct rjes ddr aaec produit ao que es pertes ot at de le
one a eau gr IS Ben One l'élèes;

2 Aserer Ia prousoion des raprer aquifèns maoiines au ceun. des péiations
Étatères en Frame au Directeur ds LÉxploruiun, & du Dévelopnemenc des
Abpéraerars las tous le reel en bu SU ÈS PRESS

fr np Le sand pe const 3 cet alle

4

a les. sean le aies des Cations Plaid à Tate de chaque

as
Erin Hé.

6. Tous les Wavaux € intel és Conecane en set du présent Con
evo, thon a Aa ts constat Br cest, indus. alles el éuuirés de
Fagon. À Isere OU em «ten roue sesurré Je tre page à la nanlpaon à
liéieur du Péri d'éspluistion E sé projeté de ae Qui rie 1e Conracant
ev pour Molie l navigyrion isa émane an no lat des dispos anores
En eng apprranes on gés pr es autos ere de TE

&& Le Comrarunt segge à pére foules es précauliens nécessaires pour prévenie La
polien on mien dans, le Périméire d'éxplousien à à cespecie notammmers es
Bispostis dé La Comet Hterstioaalé poor I prdaeneler de 1 pallrian des zone
de mer po Is hydrcatbutes signés à late Le 12m 1854, de «0 mere met 8
des tent pis pate aemrer 22 prise en oeuvre. Pour prévnie h poluuien. l'Enu peut
également décider 20 second ave Le Comines He RS Poe ppm Qui Mi
parait near pour asarer la prrecetion de l'envie ent

Dane Hana de ape dia de eanse, eéeulir des taux et maimtenie roues Les
inahnns nécessaires aux ns di tient Canal, Le Cia diet pes cooper
ex rois ue à mai de dingue (SO) mètres de bus Edifice lieux où non.
Les de sépare, enclos ms, cours Ci Jardins. hanisrons, groupes d'hab,
villages, agglnérais, puits, point deu, désarroi, mes, rules, chumins de
conduiles dom, œnalisions, mix dutié pudique, cuves dut. sas Le

cer 2

un engagement minime de vaux pour un eo aimé à dus lions de Blu
AUS ADN AU : Les ersaux de ave gérpprique devra déve dans es x le C3)
met ven La Date el;

42 Dumnt In secuide période d'esploriion de Lis 19) Ans Cronrscuelles définis à
Faicle 3.2, le Conmratats s'grge à Her au mo au LI} forage d'exphoralion
représentant un ergagemenr mani des aux poor un et ti à quatre mins
Le Ds US 100.000)

IDéran 1à Hoiième pate desplartien semis (37 Ames Canmemeles définie à

rasta dengage à ralicer vu mins nn () forage dexplorion
précocement ri 5 aus nou Go EL are mis
1e Dis (2852000000)

44 Cneeur des loges dvplomdon prive das dent Safe juge La profndeur

misiailé estelle de deux mille (200) mes. wi à ure profirdeur moindre 5
Éca Fauloris 1 Ja poursuite du forage, eeutué selon Les règles de L'an cn usée
dns Firdraie porolère imertionals, ea vache pour lune ou Jarre dus raisons
ont

a Le suce our tan à ne pofdeur fers à La pminnéaur minime
contre susvisée

3 ln pond fi Fatoge EEE on Home manie er abron de l'exige drame
és de the ele à

La des fnniitions rocanes ent rumennnées Ant 1 dureté le paeme pas en prtique
srancement da forage godui eve les movens d'équipement PIE :

es Hmtions pénalfises sun rarcomnéce dore a navette néceatie pour deur
pistecion ln prse de Les ne panne pas Peindre 1 préireur minimale
rage usa

Dais Le ces où lune ds conditions sisiequs exilé Contrat devra abienir
Ptirean nrésleble du Mint saut de saperre Le forge, liçuelle ue sets pas
réhane sm vale dimene mé et ie Eau n Réouté ao 8 Lord In
prafeadeur imimale Contrat ire

4 Sie Conimeten, an ur sn de La prenne rie dx ltion, st de a deuxième
érinde d'enplurtion, dresse peau au amies 2.1 OL 4. réseaux nombre de
linge dexplastion upéreue aux vligsiuns munimalee de forages tips
respeativement aux aies 1 et 413 pour logis périuds, les Morges d'exploration

desties peurul de repars sur La on les périodes Aexplaraion suivies ee

iendroni en déduetoi de allais minime forage stiaulées pour 4 on Iuités.
périodes, sus dû quo mine un (1) mg d'éxfloration dev due nié pr

Péies de ce lleneat de laiton ete eploraio

ce tas 9,

Le inst poure propose des néisions où madiioaient de Pecgramine Anauel de
vaux et du Bug Annuel courent en es né où Couture Poe
ueifieatiens jugées ntbes dans um Gélai do remte (802 Jus suivant la nés de ce
Pre, Dan re ea le Rise et £e L'umacu & riron ani rapidement que
passible pour éudher Le ésisinns où oicatione demandées Er Elie d'un comm
ac le Programme Amel de Travaux eu le Budger Amel cusnogpondant dans leur
Barme défrliee, suént les rames de Cat en nrage dan lindusrie pétrolière
inerte, La date d'option du Programs Armuel de Terra 1 du Rudi Anna
smreapndan ra a due de Iveord raie sir

à désir de révisions où
annuel de
ini à Be

Fa Pisasnce de noue
modifietiens dans Le Ga de
Faamaux et Je Bidge Aonbel sartespon
date d'expiration dudit ei

par Le uses an Coutrsci
€ LATE joué dus vi, lai Program
ere pu HP pat

Lis ions le cas, chaqne oprarlon du Progremume Annuel de Tavaux, pour Liauelie Le
Piste a'aure pis demandé ce ravis en mediieminn devra dt relie par ke
Lontaciiit da le Halles dé

Aa omis pa de Mini ee Commerint que fes Haut asus a cours du

dévulement des aavaus ou que de can pureulières peuvent uiiez dus

changements qui Pragremms Annuel de Trcaux, Dans ce car, après uobfieation au
die, de Conti pros chere de TRE Ehamemients os aéarte que 1
end emtaus dl Proiiure Arme] 8 TAN 28 SO ps RE

ARTICLE 6

OBLIGATIONS DU CONTRACTANT DANS
LA CONDUITE DES OPERATIONS PETROLIERES

La Canet devra fournir œus Lg Ends réeueshre et aéheier ou louer tons les
mass, queen et maRtbue indissemcables à Ut réaliation des Opéaiiuns
Féières, À devra également Four tou: l'assistance euiique, Scoops ermplo du
persan éanger nécessite à Le réésaton dx Pragtarunes Aucuel de Lun. Le
Loco  reaporeie de la préperaion 6: du lenteution des Programmes Annuel
de Teuxeux qui devront êue calé de la manie Ja lus appropriée cn resecrant fes
es Far en uage dans ins pros interetunale

62. Le Conan devni moter an Mn. à aie d'A du présent Conte, l'entité
déticnée comme dis opérteur qui ser responsable de le cruise de l'cution les
Géens Périens, L'opiauur, au mem el pour Le copie du Centmctat,
émbiquer an Mimisire LL reppor, Pme or ranscignerems VI durs À
présent Con, Tout changement dopamine devra recavoi fappecbalit pro du
Mina, quelle ne sera pas réflae bsciaon dames mise

cer ra !

ue fin de l'applarion den amiens 41 À 4,5, les Rgor d'ilauon cles dans te
ad ds programme d'état d'a dérive ue Ar pi BONARETÉ comm es
Fous degloration où en ces de découvene disdroembures, seul un us pur
déccimane cr né ire un Forge ex phoatn

46. à la Duke de, le Cobtoctant dev Foumir tué garni. añcaite Du de +4 melon
+ revoilà Hauteur de cg og rie Dali LUSSAUU PDO) aeccpuaole par
Kia. couvrant se obleionr ménee de maya mont M période mie
d'exploration défini à Lie AL

Fa ua de nouvellement de lauesinaien axchive d'esglotion le Conrectant devcs
Element progertade gerntl raison ed de aq care mile Dolls (L:SESON
pose couvrir es abligcion minimales de ina pour le pédotr de none

Fhrvis (3 envie aps Frchèvement di Îesé geonnysiqne on din forage d'exporter
al jus pruferéeue miimale conuaemclle. a garrtie dessu sern ajuttés de
manie À eouir ka ohligariont minémeles de avan de M période d'exploetion en
Een ral, als este de alinéa précétent

Si au rame dune pétiode explosion queleurque a en cas de rendnciaion lotte ou
ation du Contes mavaur d'exrloraier Ro pas ati. ls engagements ma
sonseris au présent aile 3, le Minis aan le dton oppeler Le gamme à trie
diner peut l'inexécutien des amet de savane qui avaient du souscrite par Le
Corne,

La paiént fiué, le Ciao seia nul dv sel ses oblialious aiimaler dé
revu desphomon au ire de rise td prés Conti le Corsa pour, sai
nas d'ntion de 'utoraion 2x Le 1esplartion pour Le: marquent maj
au préent Conte, cuninoer & bent dec dispositions dudie Contr 2, en cu de
demande reable, obtenir ke mous lle de aitirsaian exclure d'explomin.

ARTICLE $

ETABLISSEMENT ET APPROBATION DES
PROGRAMMES ANNUELS DE TRAVAUX

54 du moi un {1 aa avant Le ét de chaque Année Civile du, pau I proière Année
ie an plus mt ais C3 mots aprés la De dE, le Comme prépa
soumet Miniare pourrpmobutio un Prog Auriane él préte
pur pose sim que le Budget Aamvel coment pour l'emembte de Léciméte
à Explari,

Chaque Pmgramme Annoël de Travaux er Le But Annuel coegpodant sent
snbvisés crue Les Aéro avis d'exphcelon, et ST à Lu, d'évalurtion pou
cheque déesavene, et de dvelappenent et de production por chaque. gisemem
cemmeiel

Er 1 nm

“

Le Chris ct ranu aus

+ dans os nos roc sueur L Due Coffe, ur bare
en République ligue de Marian, et de Le maintenir prune du dé Curie :
Aedit Rare sr hote dé d'un sgusehe avant auterité pour la cond des
Options Pérolières et quai pourra ér sumise te motfiatiun mie du présent
Conte

64 Le Comibrctant devra au vous des Opérations Féroé préndte touts és mearrés
ésorsaires à L pruetion de Feméronement.

Ernest prod ane Tes pions amas peu à

4 Ses ae Temomble des inrclamons er éqipemenis ulisés pour Re ess
des Dréations Feolces sont en Bin de 81 fret HIS EL ARLES,
pendaot durée du pré Cons

vie les part ct rjes ddr aaec produit ao que es pertes ot at de le
one a eau gr IS Ben One l'élèes;

2 Aserer Ia prousoion des raprer aquifèns maoiines au ceun. des péiations
Étatères en Frame au Directeur ds LÉxploruiun, & du Dévelopnemenc des
Abpéraerars las tous le reel en bu SU ÈS PRESS

fr np Le sand pe const 3 cet alle

4

a les. sean le aies des Cations Plaid à Tate de chaque

as
Erin Hé.

6. Tous les Wavaux € intel és Conecane en set du présent Con
evo, thon a Aa ts constat Br cest, indus. alles el éuuirés de
Fagon. À Isere OU em «ten roue sesurré Je tre page à la nanlpaon à
liéieur du Péri d'éspluistion E sé projeté de ae Qui rie 1e Conracant
ev pour Molie l navigyrion isa émane an no lat des dispos anores
En eng apprranes on gés pr es autos ere de TE

&& Le Comrarunt segge à pére foules es précauliens nécessaires pour prévenie La
polien on mien dans, le Périméire d'éxplousien à à cespecie notammmers es
Bispostis dé La Comet Hterstioaalé poor I prdaeneler de 1 pallrian des zone
de mer po Is hydrcatbutes signés à late Le 12m 1854, de «0 mere met 8
des tent pis pate aemrer 22 prise en oeuvre. Pour prévnie h poluuien. l'Enu peut
également décider 20 second ave Le Comines He RS Poe ppm Qui Mi
parait near pour asarer la prrecetion de l'envie ent

Dane Hana de ape dia de eanse, eéeulir des taux et maimtenie roues Les
inahnns nécessaires aux ns di tient Canal, Le Cia diet pes cooper
ex rois ue à mai de dingue (SO) mètres de bus Edifice lieux où non.
Les de sépare, enclos ms, cours Ci Jardins. hanisrons, groupes d'hab,
villages, agglnérais, puits, point deu, désarroi, mes, rules, chumins de
conduiles dom, œnalisions, mix dutié pudique, cuves dut. sas Le

cer 2

consentement préatihte du Minis, Le Convactan: ner tenu de répare tous Lomme
ue ses mu ro nee

68. Le Contractnt er se souriant dmbuent À acer ei prérence aux prepa
A proie aurions, à conti equikalenes ai érmes de puis dual, eut,
conditions de pañeinon ea de rs

Le Cénactent s'engage pour Lx contrats dapprovisomemenr, de ronerntiun où de
service d'une valeur aérien À deux cent cinquante mille CLUOU) Dallas. à pru See
es appt des pm hs cms rues ec ange, dun ele que ke
ant ne fétivisza pes boivent lesdits con

Les copies de ous le contrat se canon aux Opens PURE spé À LS
DO Rene ne au Mn CA Te qua

69. Le Comment en ee sour-imier S'enguent à créer leu paéérenee, à œurdiions
Bmnoiques équévienes à Pacha des Pos méceescnet ut Opens PérOres, Dar
apport leur Ineation bu à toute aie fon de EN
À ou er

ms tou fee emma de Medio dé valeur spé à deu cent elnguaite
Dallas SES OM,

lo Conimetant devra indiquer. dame les Programmes Aaniels de Term
ile

ex

as en tite 5

SADAL Le Conastan def sie un Pa 'Onémminn RS pour Le où Les Pécmétnes

Go un comparer rome +

= le desemoFéps Opéra RES,

2 leséimation deg serv cle pau de roéneen pra,
Tel ta enr des Cp RES

2 léplenning de néelirarion des Opérons RTE

Le Canet, pour, emlommémen au Com, apporter chique ansée des
séisme à £e Fa d'Opéatias RES, por tenieSompré romane de l'évat
es pere weriques st faancies, Da: Le Plon d' Opéruiuns RES
ie via decor Le neuvamt Plan Gé iona RES qui sta prie en compte
pou seu es deatiens 23 Compte RER.

GG Sous réterve des disposons visés à l'aile 6.10.E elaprès, je Cantracinnr doit
à Foxpro de Cent pur éder ax Cnéraions RES.

Ces Dpénauns RES doivent elReméer conformément su. Plan s'Opéraiois

FRS, das Je ospcen de régles de Pate es pros péraleet alain daus

Pindusie pétrolière imemienale dre es condiiuns 0 aclon es modalités
aux utiles AO. GI 6,13 dar

Li Fregpiitnion du Gisermen sur tdi Pétiènc d Hsplolrtion as: pourait par
A Tia ou par L'ÉLt sou ou ax chu d'un its [opus + Repreneie 5)
2 Eat demande no Conncu pour des rsans dérront motivés, de ne p05
prcéder aux Opéneien RLS. par exemple 1 eonmrrion d'états
écséaaires à Fexglutation d'ucers 2eme d'explcalln. dé prés que dors ce
as LR PA poutre ps S'apposer 4 ai en Sur er à l’aandon Ai os
Faits sus ur Le Péinére d'ENpk

ee

uns Les age vint a pamgañhe {1} cialesus, Les Parties coment
pressée:

jeu sers conclu entre le Reyreneut e Je Car mërr im aceord de transe
plant notament La date de bannir et lent des puits, 80 us Les
Ge robe ne meubles me Masalatins Landes ds lu qu'il so
nécessaires à D poumsute de l'onphoteinn et dem de gaedo ee wensférée an

Li qu ser, mis en place parle Comment ui Te.
La trame an gas du Has 2 I tolé des fonds figptant dons Le
Loue RTS comté pour Le Pere d'Espholtien cofméteot à larisie
102 du reset Contrat sera de ot mourant toute dpi contre.

pestiounaie du Tai dei Phnsfrtien qui es chargés de gérer. dus le

sg de ouais de late de use. es fonde épargné en vue de la

réabsatinn des Opéestonr RES. Le gemonnaie du Tris <a exo jar le

Canactnt pad Le disons abat en rat » a ons Gui à AA
Star Pous à ou l'in

ÉD Let Parts done
ne les pra ox

À 8 él and idole 5 Odeur de cncluie
1 et) Au prie pu kg

5 Sos cond d'enécution par le Cantet ds oblganen: sses à se charge en
au es sims (1 I) da paragraphe 29 deu don ie sauce cu
Le Sn éxémplé pa l'as, «2 deroee fers ke Cantraeramt de son ohlgrin de
raxéler aux Opéra RES sur Le Pérmëte d'Exploitation dans ee eu v4s au
Sambranhe LH. Er enrsbymance, l'E rence 7 us ects à l'ait du
Camsactaat 1 des Sociétés Alice du Conti, en Ft direct on Hérecse
va ke Opéra RES qu Le dnnages at pertes en énilail e À Rarsate on
nuire pense sous nvceurs de Len de 4 -élque nature que € KG à raison de es.
Céline A eur ne x PAF Le CORNE.

À aa sente ii, le Comet ser er droit appliquer les spi du
Bash (2 ali Ces on vas de hargemenr d'Opériteur:

LE) Les Pamies s'engagent à tout meue u dauvre pour exécute Le chatons ce
dus ae digues el en atethit avR CEE US abrisaens,
Aiisinés ou autres, qui sed éventllient mécescene pair Leur parlit
Secamplissement.

ERA 15

f

13 En vue de taie fe, Le mamemt veau ut dés ffrenner au Cinétiens RS.
Je Cora del, des Le me en predugiion d'un Gisemott, crêpe le
Périmètre J' Faploiiaion, ua Coup RES,

LA em él, le Comet ouvrira un comme dé aus Ogérarions RES pour le
Détinète d'Exploitation, 2 em ct pou Le ceampte des cet membres du
Comment, auprès d'un Seine men, Hençaie ntemaïonl sucepiabie par he.
Part da Pme on mn AA 2 Sudan € Par der après À Cm
RES
Lea tion, ae Comte RES sera apnosiionné annuellement por rover
de Le vente d'émembres aires à a Gt dk pe os pau 6
opéras RES
Ces prenne dant Le marne 2 Le mots de nome 1 40 cale ET,
spé lof de l'écbiéæment du Pan € Opérations RES av tatées entre.
des Cats Péri conformément aux disposons da pèse Cet
Les Hd var nu Je Camp LES ser exellent le paiement es
dépens He aux Ontsrions RES ve pouver en cnrséquence à aucun mere
ir ac pa Area ge re profit de Pur dx Paie. De
Le Pate be Rent de son de queries SMS, de
it d'une manière gueléanque Has fond} din depesés ae

meer vu
Énere RES
Les prnéipuies models series a Conmpue RS sunt ESailées à P'nnexe 2,
Procédure Comptabis de présent Cut.

Sans pobudie des css où un 16] rangée ei dhliatolre en ven de Cut le
Cantesslat porta ta sul convenu à us moments decider de mére
Das land du Crumpué RES dia un ua et ên irtamenn lo Directe de
apoien et do Développement dés Hsdoebures buis au plus sa dé le
ie ae mise en le QU TEA,

6.104 Suis réservé des depuis de l'aise 610.S élan, en 6e qui verre lu

sation des Onéiens RES, &e Couvre noie à li: Dimedon de

plein er du Tlanpenmnes de Eéparoeerouren bruts, uvee a Pravis de

een quatemumpt LED fous. ms it de prete on ma da
opécions RES

En vu d'abündonnet ue Ghement à l'eépratdn dumid de l'autorisation
Éscsise € Ealoian, ÿ cempnis 5e Renouvellement Events, vu en cas de
reammeistien dans 2 eaire de dispositions de l'aile 5, Le Canrcan notera à
à Diese de l'Explonaion et du Dévelonpement des Hviracates Eros Le am
S'Opérinns IS au mors ds C9 om aa La Le des opéraions ce Plan
Opéra RTS a 2 mise et uv pa Le CNE paurrom dus fusée pr
2 Déretion de lExploiat  du Développement des virée has que
Ds a us ru l'ile 3.16 ré

e40s.

€ Cependant, Le Comment ne so pm mu de procéier an Opértiois RES, à
L'esirnion du Conirt, das Les cas names cissQuS

cernes n

cf

ARTICLE 7

DROITS DU CONTRACTANT DANS LA
CONDUITE DES OPERATIONS PETROLIERES

7.1 Le Conratenr a le droit exclusif derleguer lex Gpéaions Prières à lintécieur du
Péri Es plauation, des Los qu eclh- sut conformes au Ferre et cumin du
présent Cont afnsi qu'aux dispo liens des Pubs et éleme de  Rubque
Alique de Maui ei lle end lBersei Es l'a de l'iutéie
palin irhormaionate.

32 Auf de exe dés Cnéeone iretlère le Comme ao rt
a à

lives comics, hotmnen: aux acivilés visées ais paragraphes D) 81 6) ei
Besson a gore a perse Ac aux iles Cipérauionss
Hide pronélar où ie procéder au wave Manet nécéssaire à 8
sésliatin, den es conditions éceremiqu Opérations Pérolièrs
aisés connexes el que Le Mraaper 1 Le Moctage de matènies, des
ments 61 da produisait, À 'éuclsin U Wpere des Hidineasbares
ut ane VE 2 acte 16 du présent, 1 blister de
Féhéenrimanicaires et vd de comdueaion ai que En pureéion un ln
Burns de l'énergie nécossaire x Gpératiors Féiètes
di deffeuer où fe effener ls me e avis mens à
Lapprovisiemnenent 2 eut de jecoenes, des Paraus et des inétalirions
cenadaneat au prairie réglement Les prises d'au.
dj de prondée et fier ou Pire prendre 4 2er ls miéiaux du so autres que Les
Hsdirearims), néceRsnes LS is cs au péage 8}, Hi 8
ésses, sen réglementation x via

PA Les oceuitions de demie visées # larleke 72 dent Rire Tab dune demie
après Min, préc 'emplenent de eu rad at Put sion euvésaue
pce résaqtlan 6 Made demande, 2 ee est juge réeaxcble, Ur are du Mie
craie La ice 2 Méie Ls teracrs Mets LS Aro caurumiens de
raphael, en La que dé Pi, ss Ftiquement exit 6 AE pr
P'ahiseraien
La labos d'accord arabe, Mori ancien sera vor
a séuleament aprés que es propuiéaices vu Lex Ééénranns des rois coutumes de

Prog autour ou la pratit de présentez leurs het par l'ierrédiaie de

adieu ra dur dé dm selon Les égleeuts ocs

et avr canne

2 dun le cas de lame détenus par des pariculiers, eonfeménene aux
posts du Code A hs Réel d'enretsirermeut es propriétaires
nee vs do urine détenus on et de denis cotumiers, Les Bénéfices
et dr euros ou ur reprises men quai;

core, 16

consentement préatihte du Minis, Le Convactan: ner tenu de répare tous Lomme
ue ses mu ro nee

68. Le Contractnt er se souriant dmbuent À acer ei prérence aux prepa
A proie aurions, à conti equikalenes ai érmes de puis dual, eut,
conditions de pañeinon ea de rs

Le Cénactent s'engage pour Lx contrats dapprovisomemenr, de ronerntiun où de
service d'une valeur aérien À deux cent cinquante mille CLUOU) Dallas. à pru See
es appt des pm hs cms rues ec ange, dun ele que ke
ant ne fétivisza pes boivent lesdits con

Les copies de ous le contrat se canon aux Opens PURE spé À LS
DO Rene ne au Mn CA Te qua

69. Le Comment en ee sour-imier S'enguent à créer leu paéérenee, à œurdiions
Bmnoiques équévienes à Pacha des Pos méceescnet ut Opens PérOres, Dar
apport leur Ineation bu à toute aie fon de EN
À ou er

ms tou fee emma de Medio dé valeur spé à deu cent elnguaite
Dallas SES OM,

lo Conimetant devra indiquer. dame les Programmes Aaniels de Term
ile

ex

as en tite 5

SADAL Le Conastan def sie un Pa 'Onémminn RS pour Le où Les Pécmétnes

Go un comparer rome +

= le desemoFéps Opéra RES,

2 leséimation deg serv cle pau de roéneen pra,
Tel ta enr des Cp RES

2 léplenning de néelirarion des Opérons RTE

Le Canet, pour, emlommémen au Com, apporter chique ansée des
séisme à £e Fa d'Opéatias RES, por tenieSompré romane de l'évat
es pere weriques st faancies, Da: Le Plon d' Opéruiuns RES
ie via decor Le neuvamt Plan Gé iona RES qui sta prie en compte
pou seu es deatiens 23 Compte RER.

GG Sous réterve des disposons visés à l'aile 6.10.E elaprès, je Cantracinnr doit
à Foxpro de Cent pur éder ax Cnéraions RES.

Ces Dpénauns RES doivent elReméer conformément su. Plan s'Opéraiois

FRS, das Je ospcen de régles de Pate es pros péraleet alain daus

Pindusie pétrolière imemienale dre es condiiuns 0 aclon es modalités
aux utiles AO. GI 6,13 dar

Li Fregpiitnion du Gisermen sur tdi Pétiènc d Hsplolrtion as: pourait par
A Tia ou par L'ÉLt sou ou ax chu d'un its [opus + Repreneie 5)
2 Eat demande no Conncu pour des rsans dérront motivés, de ne p05
prcéder aux Opéneien RLS. par exemple 1 eonmrrion d'états
écséaaires à Fexglutation d'ucers 2eme d'explcalln. dé prés que dors ce
as LR PA poutre ps S'apposer 4 ai en Sur er à l’aandon Ai os
Faits sus ur Le Péinére d'ENpk

ee

uns Les age vint a pamgañhe {1} cialesus, Les Parties coment
pressée:

jeu sers conclu entre le Reyreneut e Je Car mërr im aceord de transe
plant notament La date de bannir et lent des puits, 80 us Les
Ge robe ne meubles me Masalatins Landes ds lu qu'il so
nécessaires à D poumsute de l'onphoteinn et dem de gaedo ee wensférée an

Li qu ser, mis en place parle Comment ui Te.
La trame an gas du Has 2 I tolé des fonds figptant dons Le
Loue RTS comté pour Le Pere d'Espholtien cofméteot à larisie
102 du reset Contrat sera de ot mourant toute dpi contre.

pestiounaie du Tai dei Phnsfrtien qui es chargés de gérer. dus le

sg de ouais de late de use. es fonde épargné en vue de la

réabsatinn des Opéestonr RES. Le gemonnaie du Tris <a exo jar le

Canactnt pad Le disons abat en rat » a ons Gui à AA
Star Pous à ou l'in

ÉD Let Parts done
ne les pra ox

À 8 él and idole 5 Odeur de cncluie
1 et) Au prie pu kg

5 Sos cond d'enécution par le Cantet ds oblganen: sses à se charge en
au es sims (1 I) da paragraphe 29 deu don ie sauce cu
Le Sn éxémplé pa l'as, «2 deroee fers ke Cantraeramt de son ohlgrin de
raxéler aux Opéra RES sur Le Pérmëte d'Exploitation dans ee eu v4s au
Sambranhe LH. Er enrsbymance, l'E rence 7 us ects à l'ait du
Camsactaat 1 des Sociétés Alice du Conti, en Ft direct on Hérecse
va ke Opéra RES qu Le dnnages at pertes en énilail e À Rarsate on
nuire pense sous nvceurs de Len de 4 -élque nature que € KG à raison de es.
Céline A eur ne x PAF Le CORNE.

À aa sente ii, le Comet ser er droit appliquer les spi du
Bash (2 ali Ces on vas de hargemenr d'Opériteur:

LE) Les Pamies s'engagent à tout meue u dauvre pour exécute Le chatons ce
dus ae digues el en atethit avR CEE US abrisaens,
Aiisinés ou autres, qui sed éventllient mécescene pair Leur parlit
Secamplissement.

ERA 15

f

13 En vue de taie fe, Le mamemt veau ut dés ffrenner au Cinétiens RS.
Je Cora del, des Le me en predugiion d'un Gisemott, crêpe le
Périmètre J' Faploiiaion, ua Coup RES,

LA em él, le Comet ouvrira un comme dé aus Ogérarions RES pour le
Détinète d'Exploitation, 2 em ct pou Le ceampte des cet membres du
Comment, auprès d'un Seine men, Hençaie ntemaïonl sucepiabie par he.
Part da Pme on mn AA 2 Sudan € Par der après À Cm
RES
Lea tion, ae Comte RES sera apnosiionné annuellement por rover
de Le vente d'émembres aires à a Gt dk pe os pau 6
opéras RES
Ces prenne dant Le marne 2 Le mots de nome 1 40 cale ET,
spé lof de l'écbiéæment du Pan € Opérations RES av tatées entre.
des Cats Péri conformément aux disposons da pèse Cet
Les Hd var nu Je Camp LES ser exellent le paiement es
dépens He aux Ontsrions RES ve pouver en cnrséquence à aucun mere
ir ac pa Area ge re profit de Pur dx Paie. De
Le Pate be Rent de son de queries SMS, de
it d'une manière gueléanque Has fond} din depesés ae

meer vu
Énere RES
Les prnéipuies models series a Conmpue RS sunt ESailées à P'nnexe 2,
Procédure Comptabis de présent Cut.

Sans pobudie des css où un 16] rangée ei dhliatolre en ven de Cut le
Cantesslat porta ta sul convenu à us moments decider de mére
Das land du Crumpué RES dia un ua et ên irtamenn lo Directe de
apoien et do Développement dés Hsdoebures buis au plus sa dé le
ie ae mise en le QU TEA,

6.104 Suis réservé des depuis de l'aise 610.S élan, en 6e qui verre lu

sation des Onéiens RES, &e Couvre noie à li: Dimedon de

plein er du Tlanpenmnes de Eéparoeerouren bruts, uvee a Pravis de

een quatemumpt LED fous. ms it de prete on ma da
opécions RES

En vu d'abündonnet ue Ghement à l'eépratdn dumid de l'autorisation
Éscsise € Ealoian, ÿ cempnis 5e Renouvellement Events, vu en cas de
reammeistien dans 2 eaire de dispositions de l'aile 5, Le Canrcan notera à
à Diese de l'Explonaion et du Dévelonpement des Hviracates Eros Le am
S'Opérinns IS au mors ds C9 om aa La Le des opéraions ce Plan
Opéra RTS a 2 mise et uv pa Le CNE paurrom dus fusée pr
2 Déretion de lExploiat  du Développement des virée has que
Ds a us ru l'ile 3.16 ré

e40s.

€ Cependant, Le Comment ne so pm mu de procéier an Opértiois RES, à
L'esirnion du Conirt, das Les cas names cissQuS

cernes n

cf

ARTICLE 7

DROITS DU CONTRACTANT DANS LA
CONDUITE DES OPERATIONS PETROLIERES

7.1 Le Conratenr a le droit exclusif derleguer lex Gpéaions Prières à lintécieur du
Péri Es plauation, des Los qu eclh- sut conformes au Ferre et cumin du
présent Cont afnsi qu'aux dispo liens des Pubs et éleme de  Rubque
Alique de Maui ei lle end lBersei Es l'a de l'iutéie
palin irhormaionate.

32 Auf de exe dés Cnéeone iretlère le Comme ao rt
a à

lives comics, hotmnen: aux acivilés visées ais paragraphes D) 81 6) ei
Besson a gore a perse Ac aux iles Cipérauionss
Hide pronélar où ie procéder au wave Manet nécéssaire à 8
sésliatin, den es conditions éceremiqu Opérations Pérolièrs
aisés connexes el que Le Mraaper 1 Le Moctage de matènies, des
ments 61 da produisait, À 'éuclsin U Wpere des Hidineasbares
ut ane VE 2 acte 16 du présent, 1 blister de
Féhéenrimanicaires et vd de comdueaion ai que En pureéion un ln
Burns de l'énergie nécossaire x Gpératiors Féiètes
di deffeuer où fe effener ls me e avis mens à
Lapprovisiemnenent 2 eut de jecoenes, des Paraus et des inétalirions
cenadaneat au prairie réglement Les prises d'au.
dj de prondée et fier ou Pire prendre 4 2er ls miéiaux du so autres que Les
Hsdirearims), néceRsnes LS is cs au péage 8}, Hi 8
ésses, sen réglementation x via

PA Les oceuitions de demie visées # larleke 72 dent Rire Tab dune demie
après Min, préc 'emplenent de eu rad at Put sion euvésaue
pce résaqtlan 6 Made demande, 2 ee est juge réeaxcble, Ur are du Mie
craie La ice 2 Méie Ls teracrs Mets LS Aro caurumiens de
raphael, en La que dé Pi, ss Ftiquement exit 6 AE pr
P'ahiseraien
La labos d'accord arabe, Mori ancien sera vor
a séuleament aprés que es propuiéaices vu Lex Ééénranns des rois coutumes de

Prog autour ou la pratit de présentez leurs het par l'ierrédiaie de

adieu ra dur dé dm selon Les égleeuts ocs

et avr canne

2 dun le cas de lame détenus par des pariculiers, eonfeménene aux
posts du Code A hs Réel d'enretsirermeut es propriétaires
nee vs do urine détenus on et de denis cotumiers, Les Bénéfices
et dr euros ou ur reprises men quai;

core, 16

consentement préatihte du Minis, Le Convactan: ner tenu de répare tous Lomme
ue ses mu ro nee

68. Le Contractnt er se souriant dmbuent À acer ei prérence aux prepa
A proie aurions, à conti equikalenes ai érmes de puis dual, eut,
conditions de pañeinon ea de rs

Le Cénactent s'engage pour Lx contrats dapprovisomemenr, de ronerntiun où de
service d'une valeur aérien À deux cent cinquante mille CLUOU) Dallas. à pru See
es appt des pm hs cms rues ec ange, dun ele que ke
ant ne fétivisza pes boivent lesdits con

Les copies de ous le contrat se canon aux Opens PURE spé À LS
DO Rene ne au Mn CA Te qua

69. Le Comment en ee sour-imier S'enguent à créer leu paéérenee, à œurdiions
Bmnoiques équévienes à Pacha des Pos méceescnet ut Opens PérOres, Dar
apport leur Ineation bu à toute aie fon de EN
À ou er

ms tou fee emma de Medio dé valeur spé à deu cent elnguaite
Dallas SES OM,

lo Conimetant devra indiquer. dame les Programmes Aaniels de Term
ile

ex

as en tite 5

SADAL Le Conastan def sie un Pa 'Onémminn RS pour Le où Les Pécmétnes

Go un comparer rome +

= le desemoFéps Opéra RES,

2 leséimation deg serv cle pau de roéneen pra,
Tel ta enr des Cp RES

2 léplenning de néelirarion des Opérons RTE

Le Canet, pour, emlommémen au Com, apporter chique ansée des
séisme à £e Fa d'Opéatias RES, por tenieSompré romane de l'évat
es pere weriques st faancies, Da: Le Plon d' Opéruiuns RES
ie via decor Le neuvamt Plan Gé iona RES qui sta prie en compte
pou seu es deatiens 23 Compte RER.

GG Sous réterve des disposons visés à l'aile 6.10.E elaprès, je Cantracinnr doit
à Foxpro de Cent pur éder ax Cnéraions RES.

Ces Dpénauns RES doivent elReméer conformément su. Plan s'Opéraiois

FRS, das Je ospcen de régles de Pate es pros péraleet alain daus

Pindusie pétrolière imemienale dre es condiiuns 0 aclon es modalités
aux utiles AO. GI 6,13 dar

Li Fregpiitnion du Gisermen sur tdi Pétiènc d Hsplolrtion as: pourait par
A Tia ou par L'ÉLt sou ou ax chu d'un its [opus + Repreneie 5)
2 Eat demande no Conncu pour des rsans dérront motivés, de ne p05
prcéder aux Opéneien RLS. par exemple 1 eonmrrion d'états
écséaaires à Fexglutation d'ucers 2eme d'explcalln. dé prés que dors ce
as LR PA poutre ps S'apposer 4 ai en Sur er à l’aandon Ai os
Faits sus ur Le Péinére d'ENpk

ee

uns Les age vint a pamgañhe {1} cialesus, Les Parties coment
pressée:

jeu sers conclu entre le Reyreneut e Je Car mërr im aceord de transe
plant notament La date de bannir et lent des puits, 80 us Les
Ge robe ne meubles me Masalatins Landes ds lu qu'il so
nécessaires à D poumsute de l'onphoteinn et dem de gaedo ee wensférée an

Li qu ser, mis en place parle Comment ui Te.
La trame an gas du Has 2 I tolé des fonds figptant dons Le
Loue RTS comté pour Le Pere d'Espholtien cofméteot à larisie
102 du reset Contrat sera de ot mourant toute dpi contre.

pestiounaie du Tai dei Phnsfrtien qui es chargés de gérer. dus le

sg de ouais de late de use. es fonde épargné en vue de la

réabsatinn des Opéestonr RES. Le gemonnaie du Tris <a exo jar le

Canactnt pad Le disons abat en rat » a ons Gui à AA
Star Pous à ou l'in

ÉD Let Parts done
ne les pra ox

À 8 él and idole 5 Odeur de cncluie
1 et) Au prie pu kg

5 Sos cond d'enécution par le Cantet ds oblganen: sses à se charge en
au es sims (1 I) da paragraphe 29 deu don ie sauce cu
Le Sn éxémplé pa l'as, «2 deroee fers ke Cantraeramt de son ohlgrin de
raxéler aux Opéra RES sur Le Pérmëte d'Exploitation dans ee eu v4s au
Sambranhe LH. Er enrsbymance, l'E rence 7 us ects à l'ait du
Camsactaat 1 des Sociétés Alice du Conti, en Ft direct on Hérecse
va ke Opéra RES qu Le dnnages at pertes en énilail e À Rarsate on
nuire pense sous nvceurs de Len de 4 -élque nature que € KG à raison de es.
Céline A eur ne x PAF Le CORNE.

À aa sente ii, le Comet ser er droit appliquer les spi du
Bash (2 ali Ces on vas de hargemenr d'Opériteur:

LE) Les Pamies s'engagent à tout meue u dauvre pour exécute Le chatons ce
dus ae digues el en atethit avR CEE US abrisaens,
Aiisinés ou autres, qui sed éventllient mécescene pair Leur parlit
Secamplissement.

ERA 15

f

13 En vue de taie fe, Le mamemt veau ut dés ffrenner au Cinétiens RS.
Je Cora del, des Le me en predugiion d'un Gisemott, crêpe le
Périmètre J' Faploiiaion, ua Coup RES,

LA em él, le Comet ouvrira un comme dé aus Ogérarions RES pour le
Détinète d'Exploitation, 2 em ct pou Le ceampte des cet membres du
Comment, auprès d'un Seine men, Hençaie ntemaïonl sucepiabie par he.
Part da Pme on mn AA 2 Sudan € Par der après À Cm
RES
Lea tion, ae Comte RES sera apnosiionné annuellement por rover
de Le vente d'émembres aires à a Gt dk pe os pau 6
opéras RES
Ces prenne dant Le marne 2 Le mots de nome 1 40 cale ET,
spé lof de l'écbiéæment du Pan € Opérations RES av tatées entre.
des Cats Péri conformément aux disposons da pèse Cet
Les Hd var nu Je Camp LES ser exellent le paiement es
dépens He aux Ontsrions RES ve pouver en cnrséquence à aucun mere
ir ac pa Area ge re profit de Pur dx Paie. De
Le Pate be Rent de son de queries SMS, de
it d'une manière gueléanque Has fond} din depesés ae

meer vu
Énere RES
Les prnéipuies models series a Conmpue RS sunt ESailées à P'nnexe 2,
Procédure Comptabis de présent Cut.

Sans pobudie des css où un 16] rangée ei dhliatolre en ven de Cut le
Cantesslat porta ta sul convenu à us moments decider de mére
Das land du Crumpué RES dia un ua et ên irtamenn lo Directe de
apoien et do Développement dés Hsdoebures buis au plus sa dé le
ie ae mise en le QU TEA,

6.104 Suis réservé des depuis de l'aise 610.S élan, en 6e qui verre lu

sation des Onéiens RES, &e Couvre noie à li: Dimedon de

plein er du Tlanpenmnes de Eéparoeerouren bruts, uvee a Pravis de

een quatemumpt LED fous. ms it de prete on ma da
opécions RES

En vu d'abündonnet ue Ghement à l'eépratdn dumid de l'autorisation
Éscsise € Ealoian, ÿ cempnis 5e Renouvellement Events, vu en cas de
reammeistien dans 2 eaire de dispositions de l'aile 5, Le Canrcan notera à
à Diese de l'Explonaion et du Dévelonpement des Hviracates Eros Le am
S'Opérinns IS au mors ds C9 om aa La Le des opéraions ce Plan
Opéra RTS a 2 mise et uv pa Le CNE paurrom dus fusée pr
2 Déretion de lExploiat  du Développement des virée has que
Ds a us ru l'ile 3.16 ré

e40s.

€ Cependant, Le Comment ne so pm mu de procéier an Opértiois RES, à
L'esirnion du Conirt, das Les cas names cissQuS

cernes n

cf

ARTICLE 7

DROITS DU CONTRACTANT DANS LA
CONDUITE DES OPERATIONS PETROLIERES

7.1 Le Conratenr a le droit exclusif derleguer lex Gpéaions Prières à lintécieur du
Péri Es plauation, des Los qu eclh- sut conformes au Ferre et cumin du
présent Cont afnsi qu'aux dispo liens des Pubs et éleme de  Rubque
Alique de Maui ei lle end lBersei Es l'a de l'iutéie
palin irhormaionate.

32 Auf de exe dés Cnéeone iretlère le Comme ao rt
a à

lives comics, hotmnen: aux acivilés visées ais paragraphes D) 81 6) ei
Besson a gore a perse Ac aux iles Cipérauionss
Hide pronélar où ie procéder au wave Manet nécéssaire à 8
sésliatin, den es conditions éceremiqu Opérations Pérolièrs
aisés connexes el que Le Mraaper 1 Le Moctage de matènies, des
ments 61 da produisait, À 'éuclsin U Wpere des Hidineasbares
ut ane VE 2 acte 16 du présent, 1 blister de
Féhéenrimanicaires et vd de comdueaion ai que En pureéion un ln
Burns de l'énergie nécossaire x Gpératiors Féiètes
di deffeuer où fe effener ls me e avis mens à
Lapprovisiemnenent 2 eut de jecoenes, des Paraus et des inétalirions
cenadaneat au prairie réglement Les prises d'au.
dj de prondée et fier ou Pire prendre 4 2er ls miéiaux du so autres que Les
Hsdirearims), néceRsnes LS is cs au péage 8}, Hi 8
ésses, sen réglementation x via

PA Les oceuitions de demie visées # larleke 72 dent Rire Tab dune demie
après Min, préc 'emplenent de eu rad at Put sion euvésaue
pce résaqtlan 6 Made demande, 2 ee est juge réeaxcble, Ur are du Mie
craie La ice 2 Méie Ls teracrs Mets LS Aro caurumiens de
raphael, en La que dé Pi, ss Ftiquement exit 6 AE pr
P'ahiseraien
La labos d'accord arabe, Mori ancien sera vor
a séuleament aprés que es propuiéaices vu Lex Ééénranns des rois coutumes de

Prog autour ou la pratit de présentez leurs het par l'ierrédiaie de

adieu ra dur dé dm selon Les égleeuts ocs

et avr canne

2 dun le cas de lame détenus par des pariculiers, eonfeménene aux
posts du Code A hs Réel d'enretsirermeut es propriétaires
nee vs do urine détenus on et de denis cotumiers, Les Bénéfices
et dr euros ou ur reprises men quai;

core, 16

consentement préatihte du Minis, Le Convactan: ner tenu de répare tous Lomme
ue ses mu ro nee

68. Le Contractnt er se souriant dmbuent À acer ei prérence aux prepa
A proie aurions, à conti equikalenes ai érmes de puis dual, eut,
conditions de pañeinon ea de rs

Le Cénactent s'engage pour Lx contrats dapprovisomemenr, de ronerntiun où de
service d'une valeur aérien À deux cent cinquante mille CLUOU) Dallas. à pru See
es appt des pm hs cms rues ec ange, dun ele que ke
ant ne fétivisza pes boivent lesdits con

Les copies de ous le contrat se canon aux Opens PURE spé À LS
DO Rene ne au Mn CA Te qua

69. Le Comment en ee sour-imier S'enguent à créer leu paéérenee, à œurdiions
Bmnoiques équévienes à Pacha des Pos méceescnet ut Opens PérOres, Dar
apport leur Ineation bu à toute aie fon de EN
À ou er

ms tou fee emma de Medio dé valeur spé à deu cent elnguaite
Dallas SES OM,

lo Conimetant devra indiquer. dame les Programmes Aaniels de Term
ile

ex

as en tite 5

SADAL Le Conastan def sie un Pa 'Onémminn RS pour Le où Les Pécmétnes

Go un comparer rome +

= le desemoFéps Opéra RES,

2 leséimation deg serv cle pau de roéneen pra,
Tel ta enr des Cp RES

2 léplenning de néelirarion des Opérons RTE

Le Canet, pour, emlommémen au Com, apporter chique ansée des
séisme à £e Fa d'Opéatias RES, por tenieSompré romane de l'évat
es pere weriques st faancies, Da: Le Plon d' Opéruiuns RES
ie via decor Le neuvamt Plan Gé iona RES qui sta prie en compte
pou seu es deatiens 23 Compte RER.

GG Sous réterve des disposons visés à l'aile 6.10.E elaprès, je Cantracinnr doit
à Foxpro de Cent pur éder ax Cnéraions RES.

Ces Dpénauns RES doivent elReméer conformément su. Plan s'Opéraiois

FRS, das Je ospcen de régles de Pate es pros péraleet alain daus

Pindusie pétrolière imemienale dre es condiiuns 0 aclon es modalités
aux utiles AO. GI 6,13 dar

Li Fregpiitnion du Gisermen sur tdi Pétiènc d Hsplolrtion as: pourait par
A Tia ou par L'ÉLt sou ou ax chu d'un its [opus + Repreneie 5)
2 Eat demande no Conncu pour des rsans dérront motivés, de ne p05
prcéder aux Opéneien RLS. par exemple 1 eonmrrion d'états
écséaaires à Fexglutation d'ucers 2eme d'explcalln. dé prés que dors ce
as LR PA poutre ps S'apposer 4 ai en Sur er à l’aandon Ai os
Faits sus ur Le Péinére d'ENpk

ee

uns Les age vint a pamgañhe {1} cialesus, Les Parties coment
pressée:

jeu sers conclu entre le Reyreneut e Je Car mërr im aceord de transe
plant notament La date de bannir et lent des puits, 80 us Les
Ge robe ne meubles me Masalatins Landes ds lu qu'il so
nécessaires à D poumsute de l'onphoteinn et dem de gaedo ee wensférée an

Li qu ser, mis en place parle Comment ui Te.
La trame an gas du Has 2 I tolé des fonds figptant dons Le
Loue RTS comté pour Le Pere d'Espholtien cofméteot à larisie
102 du reset Contrat sera de ot mourant toute dpi contre.

pestiounaie du Tai dei Phnsfrtien qui es chargés de gérer. dus le

sg de ouais de late de use. es fonde épargné en vue de la

réabsatinn des Opéestonr RES. Le gemonnaie du Tris <a exo jar le

Canactnt pad Le disons abat en rat » a ons Gui à AA
Star Pous à ou l'in

ÉD Let Parts done
ne les pra ox

À 8 él and idole 5 Odeur de cncluie
1 et) Au prie pu kg

5 Sos cond d'enécution par le Cantet ds oblganen: sses à se charge en
au es sims (1 I) da paragraphe 29 deu don ie sauce cu
Le Sn éxémplé pa l'as, «2 deroee fers ke Cantraeramt de son ohlgrin de
raxéler aux Opéra RES sur Le Pérmëte d'Exploitation dans ee eu v4s au
Sambranhe LH. Er enrsbymance, l'E rence 7 us ects à l'ait du
Camsactaat 1 des Sociétés Alice du Conti, en Ft direct on Hérecse
va ke Opéra RES qu Le dnnages at pertes en énilail e À Rarsate on
nuire pense sous nvceurs de Len de 4 -élque nature que € KG à raison de es.
Céline A eur ne x PAF Le CORNE.

À aa sente ii, le Comet ser er droit appliquer les spi du
Bash (2 ali Ces on vas de hargemenr d'Opériteur:

LE) Les Pamies s'engagent à tout meue u dauvre pour exécute Le chatons ce
dus ae digues el en atethit avR CEE US abrisaens,
Aiisinés ou autres, qui sed éventllient mécescene pair Leur parlit
Secamplissement.

ERA 15

f

13 En vue de taie fe, Le mamemt veau ut dés ffrenner au Cinétiens RS.
Je Cora del, des Le me en predugiion d'un Gisemott, crêpe le
Périmètre J' Faploiiaion, ua Coup RES,

LA em él, le Comet ouvrira un comme dé aus Ogérarions RES pour le
Détinète d'Exploitation, 2 em ct pou Le ceampte des cet membres du
Comment, auprès d'un Seine men, Hençaie ntemaïonl sucepiabie par he.
Part da Pme on mn AA 2 Sudan € Par der après À Cm
RES
Lea tion, ae Comte RES sera apnosiionné annuellement por rover
de Le vente d'émembres aires à a Gt dk pe os pau 6
opéras RES
Ces prenne dant Le marne 2 Le mots de nome 1 40 cale ET,
spé lof de l'écbiéæment du Pan € Opérations RES av tatées entre.
des Cats Péri conformément aux disposons da pèse Cet
Les Hd var nu Je Camp LES ser exellent le paiement es
dépens He aux Ontsrions RES ve pouver en cnrséquence à aucun mere
ir ac pa Area ge re profit de Pur dx Paie. De
Le Pate be Rent de son de queries SMS, de
it d'une manière gueléanque Has fond} din depesés ae

meer vu
Énere RES
Les prnéipuies models series a Conmpue RS sunt ESailées à P'nnexe 2,
Procédure Comptabis de présent Cut.

Sans pobudie des css où un 16] rangée ei dhliatolre en ven de Cut le
Cantesslat porta ta sul convenu à us moments decider de mére
Das land du Crumpué RES dia un ua et ên irtamenn lo Directe de
apoien et do Développement dés Hsdoebures buis au plus sa dé le
ie ae mise en le QU TEA,

6.104 Suis réservé des depuis de l'aise 610.S élan, en 6e qui verre lu

sation des Onéiens RES, &e Couvre noie à li: Dimedon de

plein er du Tlanpenmnes de Eéparoeerouren bruts, uvee a Pravis de

een quatemumpt LED fous. ms it de prete on ma da
opécions RES

En vu d'abündonnet ue Ghement à l'eépratdn dumid de l'autorisation
Éscsise € Ealoian, ÿ cempnis 5e Renouvellement Events, vu en cas de
reammeistien dans 2 eaire de dispositions de l'aile 5, Le Canrcan notera à
à Diese de l'Explonaion et du Dévelonpement des Hviracates Eros Le am
S'Opérinns IS au mors ds C9 om aa La Le des opéraions ce Plan
Opéra RTS a 2 mise et uv pa Le CNE paurrom dus fusée pr
2 Déretion de lExploiat  du Développement des virée has que
Ds a us ru l'ile 3.16 ré

e40s.

€ Cependant, Le Comment ne so pm mu de procéier an Opértiois RES, à
L'esirnion du Conirt, das Les cas names cissQuS

cernes n

cf

ARTICLE 7

DROITS DU CONTRACTANT DANS LA
CONDUITE DES OPERATIONS PETROLIERES

7.1 Le Conratenr a le droit exclusif derleguer lex Gpéaions Prières à lintécieur du
Péri Es plauation, des Los qu eclh- sut conformes au Ferre et cumin du
présent Cont afnsi qu'aux dispo liens des Pubs et éleme de  Rubque
Alique de Maui ei lle end lBersei Es l'a de l'iutéie
palin irhormaionate.

32 Auf de exe dés Cnéeone iretlère le Comme ao rt
a à

lives comics, hotmnen: aux acivilés visées ais paragraphes D) 81 6) ei
Besson a gore a perse Ac aux iles Cipérauionss
Hide pronélar où ie procéder au wave Manet nécéssaire à 8
sésliatin, den es conditions éceremiqu Opérations Pérolièrs
aisés connexes el que Le Mraaper 1 Le Moctage de matènies, des
ments 61 da produisait, À 'éuclsin U Wpere des Hidineasbares
ut ane VE 2 acte 16 du présent, 1 blister de
Féhéenrimanicaires et vd de comdueaion ai que En pureéion un ln
Burns de l'énergie nécossaire x Gpératiors Féiètes
di deffeuer où fe effener ls me e avis mens à
Lapprovisiemnenent 2 eut de jecoenes, des Paraus et des inétalirions
cenadaneat au prairie réglement Les prises d'au.
dj de prondée et fier ou Pire prendre 4 2er ls miéiaux du so autres que Les
Hsdirearims), néceRsnes LS is cs au péage 8}, Hi 8
ésses, sen réglementation x via

PA Les oceuitions de demie visées # larleke 72 dent Rire Tab dune demie
après Min, préc 'emplenent de eu rad at Put sion euvésaue
pce résaqtlan 6 Made demande, 2 ee est juge réeaxcble, Ur are du Mie
craie La ice 2 Méie Ls teracrs Mets LS Aro caurumiens de
raphael, en La que dé Pi, ss Ftiquement exit 6 AE pr
P'ahiseraien
La labos d'accord arabe, Mori ancien sera vor
a séuleament aprés que es propuiéaices vu Lex Ééénranns des rois coutumes de

Prog autour ou la pratit de présentez leurs het par l'ierrédiaie de

adieu ra dur dé dm selon Les égleeuts ocs

et avr canne

2 dun le cas de lame détenus par des pariculiers, eonfeménene aux
posts du Code A hs Réel d'enretsirermeut es propriétaires
nee vs do urine détenus on et de denis cotumiers, Les Bénéfices
et dr euros ou ur reprises men quai;

core, 16

2 dans de ee de évesins appemant an domine pnblie à Le éoemerauté on
laine pale qui le singe te cas ché, l'éccupan actuel.
Bi sement aps cusienation supés d'un compable pale des uen
Senrorima des demie pue Fute ni ti

Mncenpatinn mx qe tompnmite. et Le sein pot ro fs em eue ou

ou un € a, coanme 1 Hé préctremment lime sera Rae an doute
pra et ter

2° Pau  aures cac, lient ex éco au Gaule de a valeur cu oran
am ocemperion

Lar ditfécents entre prenrédins ou dégoulon dsimions de dommages cpusés seront
da ot des tribunal

FA. Les projet désris dus l'aele 72 cixeseus pouvenx, le des étant. êe

dénérér publie, ds Les condons prévues pa es réglement ar leaprariaion pour

ane nl pq.

La is, indemne, rt en ral toute ere décent le lpplietiun des tie

Fu 34 chavies, ervn Luc harge du Cr.

F6 Au où logeupation de Lors prirent propriétaire au le éteteur de uralis
once de promis de Flo du sein perdan plus d'un (1) 2, où, au a où,
x he ment des vaux, sta AVE Éd ueiypés FE 8e pré pus
Aa cuir, es propres ou fes déemeurs de des couter de proeridé peuvaul
ge ie Le Con cn nt Em,
aa de main mn anale #£ encres ru rte er a plu grande parte
ie che ge 64 raie € pre en Le dément de call
ae de propei l'enig, Le raleus des Fer à acier se tenjours <suée ag
emo le valeur quil menant at ocean,
2. Lespianion pulls on soie dim Périnèrre dErionmtion ou d'spinielion cet sans
Her à légal des dci rule Focale 722 Do le Canet, au Le aa
Fnstllations rés ve sgpeaon des dpuitins de érencauticie 7 sou Hlaëree que
die arme où reel ons gate ace um Le eue de Pactvié de Cuprramuas ur
Lapue ramené ou sur aires Primes Esploratun ed En plaation.

F2. Au ie d'asurer la meilleure ali passible du point de vue &couique 27
cinique 18 Miniie peut iooer au Coulaéaa ds doidiians de dalle à
asp des travaux vs des Ina tions vie à lle 7.2, so néaerve ul
ue lesdites cond ne perl pas cinte aux ci érenaiques nome de
avt des db de dois melisih d'emptertios et despleittion des
ydrcarsures

Le Minisre prit, notamment à ces fs, el à début ane amiahie enr los
Hlérenss, exleur de plusieur d'en su l’isation en com désce tctlltions.
Fi vas 6e AEorené. entre es les de es exclus, d'esplaraion et ex ais
Lex Hyérocatbares freéresses our Les maaliée dure Le association, ct 1e acer
aniabfs es étérendé rec souris à ab suivent le mo tés spi à Lticle
8 du présent Cora.

cr,

A3. Drétion de l'Eiontien et du Dévalrgpernont dos Hymoa-bures Buts pour demande
au Contmetant de réaliser, à a charge de ce mer, out QU JNGAS néGeaIES pair
surenchère des Gale Pare.

Si L'Eau de à laut les doutes criineles Huit des Orérsions roles
esp pur le Contraciaur à l'iéieur du Périésre d'ploration tes que rép
géslques, géophysques, résophysiques, do Arago, de mére on cxplotion «are que
ete euuméraion puise dre considérés cree euautie où matise

&4 Le Conumernnt Bonange D foi à La Dfremien de l'Explorion ax de Dévelooumenc
es ambures rats x apps périediques un.

D es pans journals sue heart de tes

F0 des apport hebdo aur Les es de épique,

© camper de Taemo dune amorsaion exclusive d'exploitation. dam Les dix (T0
us ant L tin de che us, Let enppares mermnelr ur os niv do
déclapnement 21 d'exphoiion décumpoyrés norme des «titiques de
ré ef de bent de Hydro as

2 dames rene 400 jus usant a fi de que Ti, un support rcllif aûx
Opértins Paulies réalise pumdrnt fe Teste écoulé où qui comprendra
aaiient vue dereipion des Uperions Piles réalisée ut un Eu démilé
os dépens rasée

S3 danses mis Qi mis sum Le Mn de dhugue née ci so rap relatif aux
Rprsinns Péri réalise pandiné Era elle Some, ane un ne
tai dépose engagées ci ét du peromse] Empleve par a Comarrnt,
indiquer Le nombre d'emploi eur Cetio montant ed des
claires am quan amp ur Lee anis méleuux &t l'insruction 4 our cent
dom

RG nou, losrappnncs ou éouumers sas sun hurià Le Dire

ee Dévelepgemen des Hydrrcarhure Brurs immédiemene 6
où leur obtenant

n de F'Explertioe
eur éhblisserent

D ho (S)émemplares tes ee uns pélaiques aie qe Les

M ob L} compas des mp déudes de mere at d'ineristion
Réophaiques air que Laure les ea, rs, STE OM mITES documents x
afférents, La Direction de Epson ee di Dévelépnement des Eédrocétbuts
Bts auns eds qux ofelrenx de que les eméglaimenents males (band
nmgnétiques ou aie appel purs à st dem. en Jhtwrir deux (2) cophes
emtuiemen. Fr mure Le Con renguge à conserver prautement lesdis
riginaus pond one dora minimale de Gex LID) an suivant l'exairaiun du
présent Conte à es tu à Ja dispesition de Flu 4 Jerninde

74

Sons réserve des spuatius dés aile 18, 3e 19, le om ta a het de cho

A urines el de sous ral gt Bénéficie da regime douamee prêv à Haies 18

7 Sauf disposons eomraires du Conte aveu ruine se apootée à entré au
sdjeur. à a here de c'uleron, delete d9 rapaemeat des personnes et de leurs
amies sisi que de leurs bien, peut Les ages di Guru Ceux SE SG

allais soc cree pour Le Con de népeiter à égal et a radleme tation.
2h avi mal ee LR arcs en Vgeur où à ere République sage de

Mauriac el appicable à routes Les dati

Et Foie Lu défrence a Conractene dla qu'a sis does et à se ns arts.
de houes ments aménbtanices dromucllenont prégles se céloien ie
Cpéradons Péuière cette dans Le endre du présent art

ARTICLE 8

SURVEILLANCE DES OPERATIONS
PETROLIERES ET RAPPORTS D'ACTIVITE

Hi Les Gnéraions Pérollèms seront sms à IN suvoillanee de 1e Direciion de
Vrxpionnen ei de Eévelopponon des Hidemeuinures Bas, Les représentant de
splarian éd Déveleppement Les Haroeadae Brut dimer man ié auront
nrimmens Le doi de aurai les nées Pétrole el à itevalles de iemas

croate d'émpuuiur De TAN equipee, MALÉREK, emegisiR eu 2

lies atléruts ox Upon Fée. sons téture de ne us conenr de eur
prés au bon cum déchu Léon

Au fins de permeire Teverciee des droits visés cas, Re Contratin: fournir aux
représentänis Dion due M'Exploii 1 du Dévél pement des Hydratant

se asgirance micannurle en malère de moy: de Mango €) J'béigerment à er

dépens de transe a dréhégennen. diretersen Ie à le survallamez et à nano

sera la huge do Crntractant Lesdhses dépenses seront vénsidénées enrmie des Cus

Pérolies rue srable act ls dispositions ail 102.

Le Corirertans fendra le Diclius de Faploeien et du Développement dus
Hdrearbue Bros répuiénene infumée du dérmuiement des Opérations Pos
Fe cas ché des accus au.

Le Comment der rommment noël à Le Dirsnn de PExpiontion et de
Déssléppemet des Haba rt dés que possible a au moins un (cts à
l'avance. ler Opéntiuns Fée proieées telles que campnene aéologiane en
rnhssique où forage

Au can où le Contact décident d'avaméonrer em forage. à dovrn la anéfer à ja
Dre de l'Esploraen et du Uévelopremert des Lédtorarbunés as ae mois
scbramendoage L721 ares mt hand ; ce délai sta pur à Kent GR jeune pou
Les puits prodeuti

cr à w

Gi un (D) creme dés éapsonts d'implantation ot de fn Jr
Corus ali

4) den (9 exemples dé uues es Mesure, Lis, a et diagiahies euregistiés
Li couns dé Hong nai qu ur asser van sous orme words dec
sprésenation de Ha thalegie el es données existante out éicun des für
nalinés:

Shaun des

1 deu panels des rapports dal, des eu ea de prcion,

1 das etemphes de cie rapport d'misres tpérmgrphie, io dratgreph,
génie 94 autre) stfctuter sur Les caen, 2e SéMals  Lé Tes pts
ans chacun des Forge ré compris négil e< darses photograghis ÿ
ère

2 ame part mpétieive des cures prises, des délais de fome prélorée da
<haque puis ais que des échantilins des Tuides produits perdant es ie où
sens de progugtin survient Found les célais rasenables En our.
ti ét déblai, em poses do Conan à l'espace du pré Cons,
sont remis al

1 D'une Figun général, deux 2 vampires de sa Eu ESS,
Éiges ne dure nées dx pd de ue 2 qu en imputé cu copie
des Eat Pémeien dame de re pré Ca

Frus lé éâres, sui 61 où aù
és aeront Hunts 8 Ja Diraaioé 42
Écarbaes és sur an supp Wunsparsal ad POUF
ns rame alle, Le eur échéant.

# déeurens édgiguee de gécbhveiques ci
“xelerion et d. Développement. des
rer aiéteure 67

Les Pañies réagit à céanidéier ennvne confidence à ne pas commaniquer à do
Tiers, ou où rare es doeunicns ce éehéniluns se caro aux, Oran
Pereliènes, ponéane ana péri do fn (5) andre ue dis drcumentz
échanélions autane dé tom, eo eus de remonon À ui aime jusquà a te de
ie remain en 6e qui enhogme Lei documents et Adrillurs Se tapant À la
andomiée.

Teuf, Shaque Fanie pour taie preeder à tout iomient 4 dés A2 PRES a
Opens aniares pr des Lrs ist pa Rae Pie, Ceux. aprés nniliation à
re Paie, puuront prérare cena 2e nFormaions aITÉrees aux Dpéis
Bérlières a deviou ergaaer à respecte Lu prévédento clause de contideilté. L'EtRt
pour épalement nf des Giles de splèse sui les aürilés pére ci
République Blamique de Maure à cemdun de ne pas publier rendu la périnc de
eee, ut cer du Connu, des démnées bn OuEs par Je
EE

Sie juge
code

va, Le Minitre pourra épulemens déeler d'augroente Eà période de
prévue au prés ile 27.

CP T 2

LL.

2 dans de ee de évesins appemant an domine pnblie à Le éoemerauté on
laine pale qui le singe te cas ché, l'éccupan actuel.
Bi sement aps cusienation supés d'un compable pale des uen
Senrorima des demie pue Fute ni ti

Mncenpatinn mx qe tompnmite. et Le sein pot ro fs em eue ou

ou un € a, coanme 1 Hé préctremment lime sera Rae an doute
pra et ter

2° Pau  aures cac, lient ex éco au Gaule de a valeur cu oran
am ocemperion

Lar ditfécents entre prenrédins ou dégoulon dsimions de dommages cpusés seront
da ot des tribunal

FA. Les projet désris dus l'aele 72 cixeseus pouvenx, le des étant. êe

dénérér publie, ds Les condons prévues pa es réglement ar leaprariaion pour

ane nl pq.

La is, indemne, rt en ral toute ere décent le lpplietiun des tie

Fu 34 chavies, ervn Luc harge du Cr.

F6 Au où logeupation de Lors prirent propriétaire au le éteteur de uralis
once de promis de Flo du sein perdan plus d'un (1) 2, où, au a où,
x he ment des vaux, sta AVE Éd ueiypés FE 8e pré pus
Aa cuir, es propres ou fes déemeurs de des couter de proeridé peuvaul
ge ie Le Con cn nt Em,
aa de main mn anale #£ encres ru rte er a plu grande parte
ie che ge 64 raie € pre en Le dément de call
ae de propei l'enig, Le raleus des Fer à acier se tenjours <suée ag
emo le valeur quil menant at ocean,
2. Lespianion pulls on soie dim Périnèrre dErionmtion ou d'spinielion cet sans
Her à légal des dci rule Focale 722 Do le Canet, au Le aa
Fnstllations rés ve sgpeaon des dpuitins de érencauticie 7 sou Hlaëree que
die arme où reel ons gate ace um Le eue de Pactvié de Cuprramuas ur
Lapue ramené ou sur aires Primes Esploratun ed En plaation.

F2. Au ie d'asurer la meilleure ali passible du point de vue &couique 27
cinique 18 Miniie peut iooer au Coulaéaa ds doidiians de dalle à
asp des travaux vs des Ina tions vie à lle 7.2, so néaerve ul
ue lesdites cond ne perl pas cinte aux ci érenaiques nome de
avt des db de dois melisih d'emptertios et despleittion des
ydrcarsures

Le Minisre prit, notamment à ces fs, el à début ane amiahie enr los
Hlérenss, exleur de plusieur d'en su l’isation en com désce tctlltions.
Fi vas 6e AEorené. entre es les de es exclus, d'esplaraion et ex ais
Lex Hyérocatbares freéresses our Les maaliée dure Le association, ct 1e acer
aniabfs es étérendé rec souris à ab suivent le mo tés spi à Lticle
8 du présent Cora.

cr,

A3. Drétion de l'Eiontien et du Dévalrgpernont dos Hymoa-bures Buts pour demande
au Contmetant de réaliser, à a charge de ce mer, out QU JNGAS néGeaIES pair
surenchère des Gale Pare.

Si L'Eau de à laut les doutes criineles Huit des Orérsions roles
esp pur le Contraciaur à l'iéieur du Périésre d'ploration tes que rép
géslques, géophysques, résophysiques, do Arago, de mére on cxplotion «are que
ete euuméraion puise dre considérés cree euautie où matise

&4 Le Conumernnt Bonange D foi à La Dfremien de l'Explorion ax de Dévelooumenc
es ambures rats x apps périediques un.

D es pans journals sue heart de tes

F0 des apport hebdo aur Les es de épique,

© camper de Taemo dune amorsaion exclusive d'exploitation. dam Les dix (T0
us ant L tin de che us, Let enppares mermnelr ur os niv do
déclapnement 21 d'exphoiion décumpoyrés norme des «titiques de
ré ef de bent de Hydro as

2 dames rene 400 jus usant a fi de que Ti, un support rcllif aûx
Opértins Paulies réalise pumdrnt fe Teste écoulé où qui comprendra
aaiient vue dereipion des Uperions Piles réalisée ut un Eu démilé
os dépens rasée

S3 danses mis Qi mis sum Le Mn de dhugue née ci so rap relatif aux
Rprsinns Péri réalise pandiné Era elle Some, ane un ne
tai dépose engagées ci ét du peromse] Empleve par a Comarrnt,
indiquer Le nombre d'emploi eur Cetio montant ed des
claires am quan amp ur Lee anis méleuux &t l'insruction 4 our cent
dom

RG nou, losrappnncs ou éouumers sas sun hurià Le Dire

ee Dévelepgemen des Hydrrcarhure Brurs immédiemene 6
où leur obtenant

n de F'Explertioe
eur éhblisserent

D ho (S)émemplares tes ee uns pélaiques aie qe Les

M ob L} compas des mp déudes de mere at d'ineristion
Réophaiques air que Laure les ea, rs, STE OM mITES documents x
afférents, La Direction de Epson ee di Dévelépnement des Eédrocétbuts
Bts auns eds qux ofelrenx de que les eméglaimenents males (band
nmgnétiques ou aie appel purs à st dem. en Jhtwrir deux (2) cophes
emtuiemen. Fr mure Le Con renguge à conserver prautement lesdis
riginaus pond one dora minimale de Gex LID) an suivant l'exairaiun du
présent Conte à es tu à Ja dispesition de Flu 4 Jerninde

74

Sons réserve des spuatius dés aile 18, 3e 19, le om ta a het de cho

A urines el de sous ral gt Bénéficie da regime douamee prêv à Haies 18

7 Sauf disposons eomraires du Conte aveu ruine se apootée à entré au
sdjeur. à a here de c'uleron, delete d9 rapaemeat des personnes et de leurs
amies sisi que de leurs bien, peut Les ages di Guru Ceux SE SG

allais soc cree pour Le Con de népeiter à égal et a radleme tation.
2h avi mal ee LR arcs en Vgeur où à ere République sage de

Mauriac el appicable à routes Les dati

Et Foie Lu défrence a Conractene dla qu'a sis does et à se ns arts.
de houes ments aménbtanices dromucllenont prégles se céloien ie
Cpéradons Péuière cette dans Le endre du présent art

ARTICLE 8

SURVEILLANCE DES OPERATIONS
PETROLIERES ET RAPPORTS D'ACTIVITE

Hi Les Gnéraions Pérollèms seront sms à IN suvoillanee de 1e Direciion de
Vrxpionnen ei de Eévelopponon des Hidemeuinures Bas, Les représentant de
splarian éd Déveleppement Les Haroeadae Brut dimer man ié auront
nrimmens Le doi de aurai les nées Pétrole el à itevalles de iemas

croate d'émpuuiur De TAN equipee, MALÉREK, emegisiR eu 2

lies atléruts ox Upon Fée. sons téture de ne us conenr de eur
prés au bon cum déchu Léon

Au fins de permeire Teverciee des droits visés cas, Re Contratin: fournir aux
représentänis Dion due M'Exploii 1 du Dévél pement des Hydratant

se asgirance micannurle en malère de moy: de Mango €) J'béigerment à er

dépens de transe a dréhégennen. diretersen Ie à le survallamez et à nano

sera la huge do Crntractant Lesdhses dépenses seront vénsidénées enrmie des Cus

Pérolies rue srable act ls dispositions ail 102.

Le Corirertans fendra le Diclius de Faploeien et du Développement dus
Hdrearbue Bros répuiénene infumée du dérmuiement des Opérations Pos
Fe cas ché des accus au.

Le Comment der rommment noël à Le Dirsnn de PExpiontion et de
Déssléppemet des Haba rt dés que possible a au moins un (cts à
l'avance. ler Opéntiuns Fée proieées telles que campnene aéologiane en
rnhssique où forage

Au can où le Contact décident d'avaméonrer em forage. à dovrn la anéfer à ja
Dre de l'Esploraen et du Uévelopremert des Lédtorarbunés as ae mois
scbramendoage L721 ares mt hand ; ce délai sta pur à Kent GR jeune pou
Les puits prodeuti

cr à w

Gi un (D) creme dés éapsonts d'implantation ot de fn Jr
Corus ali

4) den (9 exemples dé uues es Mesure, Lis, a et diagiahies euregistiés
Li couns dé Hong nai qu ur asser van sous orme words dec
sprésenation de Ha thalegie el es données existante out éicun des für
nalinés:

Shaun des

1 deu panels des rapports dal, des eu ea de prcion,

1 das etemphes de cie rapport d'misres tpérmgrphie, io dratgreph,
génie 94 autre) stfctuter sur Les caen, 2e SéMals  Lé Tes pts
ans chacun des Forge ré compris négil e< darses photograghis ÿ
ère

2 ame part mpétieive des cures prises, des délais de fome prélorée da
<haque puis ais que des échantilins des Tuides produits perdant es ie où
sens de progugtin survient Found les célais rasenables En our.
ti ét déblai, em poses do Conan à l'espace du pré Cons,
sont remis al

1 D'une Figun général, deux 2 vampires de sa Eu ESS,
Éiges ne dure nées dx pd de ue 2 qu en imputé cu copie
des Eat Pémeien dame de re pré Ca

Frus lé éâres, sui 61 où aù
és aeront Hunts 8 Ja Diraaioé 42
Écarbaes és sur an supp Wunsparsal ad POUF
ns rame alle, Le eur échéant.

# déeurens édgiguee de gécbhveiques ci
“xelerion et d. Développement. des
rer aiéteure 67

Les Pañies réagit à céanidéier ennvne confidence à ne pas commaniquer à do
Tiers, ou où rare es doeunicns ce éehéniluns se caro aux, Oran
Pereliènes, ponéane ana péri do fn (5) andre ue dis drcumentz
échanélions autane dé tom, eo eus de remonon À ui aime jusquà a te de
ie remain en 6e qui enhogme Lei documents et Adrillurs Se tapant À la
andomiée.

Teuf, Shaque Fanie pour taie preeder à tout iomient 4 dés A2 PRES a
Opens aniares pr des Lrs ist pa Rae Pie, Ceux. aprés nniliation à
re Paie, puuront prérare cena 2e nFormaions aITÉrees aux Dpéis
Bérlières a deviou ergaaer à respecte Lu prévédento clause de contideilté. L'EtRt
pour épalement nf des Giles de splèse sui les aürilés pére ci
République Blamique de Maure à cemdun de ne pas publier rendu la périnc de
eee, ut cer du Connu, des démnées bn OuEs par Je
EE

Sie juge
code

va, Le Minitre pourra épulemens déeler d'augroente Eà période de
prévue au prés ile 27.

CP T 2

LL.

2 dans de ee de évesins appemant an domine pnblie à Le éoemerauté on
laine pale qui le singe te cas ché, l'éccupan actuel.
Bi sement aps cusienation supés d'un compable pale des uen
Senrorima des demie pue Fute ni ti

Mncenpatinn mx qe tompnmite. et Le sein pot ro fs em eue ou

ou un € a, coanme 1 Hé préctremment lime sera Rae an doute
pra et ter

2° Pau  aures cac, lient ex éco au Gaule de a valeur cu oran
am ocemperion

Lar ditfécents entre prenrédins ou dégoulon dsimions de dommages cpusés seront
da ot des tribunal

FA. Les projet désris dus l'aele 72 cixeseus pouvenx, le des étant. êe

dénérér publie, ds Les condons prévues pa es réglement ar leaprariaion pour

ane nl pq.

La is, indemne, rt en ral toute ere décent le lpplietiun des tie

Fu 34 chavies, ervn Luc harge du Cr.

F6 Au où logeupation de Lors prirent propriétaire au le éteteur de uralis
once de promis de Flo du sein perdan plus d'un (1) 2, où, au a où,
x he ment des vaux, sta AVE Éd ueiypés FE 8e pré pus
Aa cuir, es propres ou fes déemeurs de des couter de proeridé peuvaul
ge ie Le Con cn nt Em,
aa de main mn anale #£ encres ru rte er a plu grande parte
ie che ge 64 raie € pre en Le dément de call
ae de propei l'enig, Le raleus des Fer à acier se tenjours <suée ag
emo le valeur quil menant at ocean,
2. Lespianion pulls on soie dim Périnèrre dErionmtion ou d'spinielion cet sans
Her à légal des dci rule Focale 722 Do le Canet, au Le aa
Fnstllations rés ve sgpeaon des dpuitins de érencauticie 7 sou Hlaëree que
die arme où reel ons gate ace um Le eue de Pactvié de Cuprramuas ur
Lapue ramené ou sur aires Primes Esploratun ed En plaation.

F2. Au ie d'asurer la meilleure ali passible du point de vue &couique 27
cinique 18 Miniie peut iooer au Coulaéaa ds doidiians de dalle à
asp des travaux vs des Ina tions vie à lle 7.2, so néaerve ul
ue lesdites cond ne perl pas cinte aux ci érenaiques nome de
avt des db de dois melisih d'emptertios et despleittion des
ydrcarsures

Le Minisre prit, notamment à ces fs, el à début ane amiahie enr los
Hlérenss, exleur de plusieur d'en su l’isation en com désce tctlltions.
Fi vas 6e AEorené. entre es les de es exclus, d'esplaraion et ex ais
Lex Hyérocatbares freéresses our Les maaliée dure Le association, ct 1e acer
aniabfs es étérendé rec souris à ab suivent le mo tés spi à Lticle
8 du présent Cora.

cr,

A3. Drétion de l'Eiontien et du Dévalrgpernont dos Hymoa-bures Buts pour demande
au Contmetant de réaliser, à a charge de ce mer, out QU JNGAS néGeaIES pair
surenchère des Gale Pare.

Si L'Eau de à laut les doutes criineles Huit des Orérsions roles
esp pur le Contraciaur à l'iéieur du Périésre d'ploration tes que rép
géslques, géophysques, résophysiques, do Arago, de mére on cxplotion «are que
ete euuméraion puise dre considérés cree euautie où matise

&4 Le Conumernnt Bonange D foi à La Dfremien de l'Explorion ax de Dévelooumenc
es ambures rats x apps périediques un.

D es pans journals sue heart de tes

F0 des apport hebdo aur Les es de épique,

© camper de Taemo dune amorsaion exclusive d'exploitation. dam Les dix (T0
us ant L tin de che us, Let enppares mermnelr ur os niv do
déclapnement 21 d'exphoiion décumpoyrés norme des «titiques de
ré ef de bent de Hydro as

2 dames rene 400 jus usant a fi de que Ti, un support rcllif aûx
Opértins Paulies réalise pumdrnt fe Teste écoulé où qui comprendra
aaiient vue dereipion des Uperions Piles réalisée ut un Eu démilé
os dépens rasée

S3 danses mis Qi mis sum Le Mn de dhugue née ci so rap relatif aux
Rprsinns Péri réalise pandiné Era elle Some, ane un ne
tai dépose engagées ci ét du peromse] Empleve par a Comarrnt,
indiquer Le nombre d'emploi eur Cetio montant ed des
claires am quan amp ur Lee anis méleuux &t l'insruction 4 our cent
dom

RG nou, losrappnncs ou éouumers sas sun hurià Le Dire

ee Dévelepgemen des Hydrrcarhure Brurs immédiemene 6
où leur obtenant

n de F'Explertioe
eur éhblisserent

D ho (S)émemplares tes ee uns pélaiques aie qe Les

M ob L} compas des mp déudes de mere at d'ineristion
Réophaiques air que Laure les ea, rs, STE OM mITES documents x
afférents, La Direction de Epson ee di Dévelépnement des Eédrocétbuts
Bts auns eds qux ofelrenx de que les eméglaimenents males (band
nmgnétiques ou aie appel purs à st dem. en Jhtwrir deux (2) cophes
emtuiemen. Fr mure Le Con renguge à conserver prautement lesdis
riginaus pond one dora minimale de Gex LID) an suivant l'exairaiun du
présent Conte à es tu à Ja dispesition de Flu 4 Jerninde

74

Sons réserve des spuatius dés aile 18, 3e 19, le om ta a het de cho

A urines el de sous ral gt Bénéficie da regime douamee prêv à Haies 18

7 Sauf disposons eomraires du Conte aveu ruine se apootée à entré au
sdjeur. à a here de c'uleron, delete d9 rapaemeat des personnes et de leurs
amies sisi que de leurs bien, peut Les ages di Guru Ceux SE SG

allais soc cree pour Le Con de népeiter à égal et a radleme tation.
2h avi mal ee LR arcs en Vgeur où à ere République sage de

Mauriac el appicable à routes Les dati

Et Foie Lu défrence a Conractene dla qu'a sis does et à se ns arts.
de houes ments aménbtanices dromucllenont prégles se céloien ie
Cpéradons Péuière cette dans Le endre du présent art

ARTICLE 8

SURVEILLANCE DES OPERATIONS
PETROLIERES ET RAPPORTS D'ACTIVITE

Hi Les Gnéraions Pérollèms seront sms à IN suvoillanee de 1e Direciion de
Vrxpionnen ei de Eévelopponon des Hidemeuinures Bas, Les représentant de
splarian éd Déveleppement Les Haroeadae Brut dimer man ié auront
nrimmens Le doi de aurai les nées Pétrole el à itevalles de iemas

croate d'émpuuiur De TAN equipee, MALÉREK, emegisiR eu 2

lies atléruts ox Upon Fée. sons téture de ne us conenr de eur
prés au bon cum déchu Léon

Au fins de permeire Teverciee des droits visés cas, Re Contratin: fournir aux
représentänis Dion due M'Exploii 1 du Dévél pement des Hydratant

se asgirance micannurle en malère de moy: de Mango €) J'béigerment à er

dépens de transe a dréhégennen. diretersen Ie à le survallamez et à nano

sera la huge do Crntractant Lesdhses dépenses seront vénsidénées enrmie des Cus

Pérolies rue srable act ls dispositions ail 102.

Le Corirertans fendra le Diclius de Faploeien et du Développement dus
Hdrearbue Bros répuiénene infumée du dérmuiement des Opérations Pos
Fe cas ché des accus au.

Le Comment der rommment noël à Le Dirsnn de PExpiontion et de
Déssléppemet des Haba rt dés que possible a au moins un (cts à
l'avance. ler Opéntiuns Fée proieées telles que campnene aéologiane en
rnhssique où forage

Au can où le Contact décident d'avaméonrer em forage. à dovrn la anéfer à ja
Dre de l'Esploraen et du Uévelopremert des Lédtorarbunés as ae mois
scbramendoage L721 ares mt hand ; ce délai sta pur à Kent GR jeune pou
Les puits prodeuti

cr à w

Gi un (D) creme dés éapsonts d'implantation ot de fn Jr
Corus ali

4) den (9 exemples dé uues es Mesure, Lis, a et diagiahies euregistiés
Li couns dé Hong nai qu ur asser van sous orme words dec
sprésenation de Ha thalegie el es données existante out éicun des für
nalinés:

Shaun des

1 deu panels des rapports dal, des eu ea de prcion,

1 das etemphes de cie rapport d'misres tpérmgrphie, io dratgreph,
génie 94 autre) stfctuter sur Les caen, 2e SéMals  Lé Tes pts
ans chacun des Forge ré compris négil e< darses photograghis ÿ
ère

2 ame part mpétieive des cures prises, des délais de fome prélorée da
<haque puis ais que des échantilins des Tuides produits perdant es ie où
sens de progugtin survient Found les célais rasenables En our.
ti ét déblai, em poses do Conan à l'espace du pré Cons,
sont remis al

1 D'une Figun général, deux 2 vampires de sa Eu ESS,
Éiges ne dure nées dx pd de ue 2 qu en imputé cu copie
des Eat Pémeien dame de re pré Ca

Frus lé éâres, sui 61 où aù
és aeront Hunts 8 Ja Diraaioé 42
Écarbaes és sur an supp Wunsparsal ad POUF
ns rame alle, Le eur échéant.

# déeurens édgiguee de gécbhveiques ci
“xelerion et d. Développement. des
rer aiéteure 67

Les Pañies réagit à céanidéier ennvne confidence à ne pas commaniquer à do
Tiers, ou où rare es doeunicns ce éehéniluns se caro aux, Oran
Pereliènes, ponéane ana péri do fn (5) andre ue dis drcumentz
échanélions autane dé tom, eo eus de remonon À ui aime jusquà a te de
ie remain en 6e qui enhogme Lei documents et Adrillurs Se tapant À la
andomiée.

Teuf, Shaque Fanie pour taie preeder à tout iomient 4 dés A2 PRES a
Opens aniares pr des Lrs ist pa Rae Pie, Ceux. aprés nniliation à
re Paie, puuront prérare cena 2e nFormaions aITÉrees aux Dpéis
Bérlières a deviou ergaaer à respecte Lu prévédento clause de contideilté. L'EtRt
pour épalement nf des Giles de splèse sui les aürilés pére ci
République Blamique de Maure à cemdun de ne pas publier rendu la périnc de
eee, ut cer du Connu, des démnées bn OuEs par Je
EE

Sie juge
code

va, Le Minitre pourra épulemens déeler d'augroente Eà période de
prévue au prés ile 27.

CP T 2

LL.

2 dans de ee de évesins appemant an domine pnblie à Le éoemerauté on
laine pale qui le singe te cas ché, l'éccupan actuel.
Bi sement aps cusienation supés d'un compable pale des uen
Senrorima des demie pue Fute ni ti

Mncenpatinn mx qe tompnmite. et Le sein pot ro fs em eue ou

ou un € a, coanme 1 Hé préctremment lime sera Rae an doute
pra et ter

2° Pau  aures cac, lient ex éco au Gaule de a valeur cu oran
am ocemperion

Lar ditfécents entre prenrédins ou dégoulon dsimions de dommages cpusés seront
da ot des tribunal

FA. Les projet désris dus l'aele 72 cixeseus pouvenx, le des étant. êe

dénérér publie, ds Les condons prévues pa es réglement ar leaprariaion pour

ane nl pq.

La is, indemne, rt en ral toute ere décent le lpplietiun des tie

Fu 34 chavies, ervn Luc harge du Cr.

F6 Au où logeupation de Lors prirent propriétaire au le éteteur de uralis
once de promis de Flo du sein perdan plus d'un (1) 2, où, au a où,
x he ment des vaux, sta AVE Éd ueiypés FE 8e pré pus
Aa cuir, es propres ou fes déemeurs de des couter de proeridé peuvaul
ge ie Le Con cn nt Em,
aa de main mn anale #£ encres ru rte er a plu grande parte
ie che ge 64 raie € pre en Le dément de call
ae de propei l'enig, Le raleus des Fer à acier se tenjours <suée ag
emo le valeur quil menant at ocean,
2. Lespianion pulls on soie dim Périnèrre dErionmtion ou d'spinielion cet sans
Her à légal des dci rule Focale 722 Do le Canet, au Le aa
Fnstllations rés ve sgpeaon des dpuitins de érencauticie 7 sou Hlaëree que
die arme où reel ons gate ace um Le eue de Pactvié de Cuprramuas ur
Lapue ramené ou sur aires Primes Esploratun ed En plaation.

F2. Au ie d'asurer la meilleure ali passible du point de vue &couique 27
cinique 18 Miniie peut iooer au Coulaéaa ds doidiians de dalle à
asp des travaux vs des Ina tions vie à lle 7.2, so néaerve ul
ue lesdites cond ne perl pas cinte aux ci érenaiques nome de
avt des db de dois melisih d'emptertios et despleittion des
ydrcarsures

Le Minisre prit, notamment à ces fs, el à début ane amiahie enr los
Hlérenss, exleur de plusieur d'en su l’isation en com désce tctlltions.
Fi vas 6e AEorené. entre es les de es exclus, d'esplaraion et ex ais
Lex Hyérocatbares freéresses our Les maaliée dure Le association, ct 1e acer
aniabfs es étérendé rec souris à ab suivent le mo tés spi à Lticle
8 du présent Cora.

cr,

A3. Drétion de l'Eiontien et du Dévalrgpernont dos Hymoa-bures Buts pour demande
au Contmetant de réaliser, à a charge de ce mer, out QU JNGAS néGeaIES pair
surenchère des Gale Pare.

Si L'Eau de à laut les doutes criineles Huit des Orérsions roles
esp pur le Contraciaur à l'iéieur du Périésre d'ploration tes que rép
géslques, géophysques, résophysiques, do Arago, de mére on cxplotion «are que
ete euuméraion puise dre considérés cree euautie où matise

&4 Le Conumernnt Bonange D foi à La Dfremien de l'Explorion ax de Dévelooumenc
es ambures rats x apps périediques un.

D es pans journals sue heart de tes

F0 des apport hebdo aur Les es de épique,

© camper de Taemo dune amorsaion exclusive d'exploitation. dam Les dix (T0
us ant L tin de che us, Let enppares mermnelr ur os niv do
déclapnement 21 d'exphoiion décumpoyrés norme des «titiques de
ré ef de bent de Hydro as

2 dames rene 400 jus usant a fi de que Ti, un support rcllif aûx
Opértins Paulies réalise pumdrnt fe Teste écoulé où qui comprendra
aaiient vue dereipion des Uperions Piles réalisée ut un Eu démilé
os dépens rasée

S3 danses mis Qi mis sum Le Mn de dhugue née ci so rap relatif aux
Rprsinns Péri réalise pandiné Era elle Some, ane un ne
tai dépose engagées ci ét du peromse] Empleve par a Comarrnt,
indiquer Le nombre d'emploi eur Cetio montant ed des
claires am quan amp ur Lee anis méleuux &t l'insruction 4 our cent
dom

RG nou, losrappnncs ou éouumers sas sun hurià Le Dire

ee Dévelepgemen des Hydrrcarhure Brurs immédiemene 6
où leur obtenant

n de F'Explertioe
eur éhblisserent

D ho (S)émemplares tes ee uns pélaiques aie qe Les

M ob L} compas des mp déudes de mere at d'ineristion
Réophaiques air que Laure les ea, rs, STE OM mITES documents x
afférents, La Direction de Epson ee di Dévelépnement des Eédrocétbuts
Bts auns eds qux ofelrenx de que les eméglaimenents males (band
nmgnétiques ou aie appel purs à st dem. en Jhtwrir deux (2) cophes
emtuiemen. Fr mure Le Con renguge à conserver prautement lesdis
riginaus pond one dora minimale de Gex LID) an suivant l'exairaiun du
présent Conte à es tu à Ja dispesition de Flu 4 Jerninde

74

Sons réserve des spuatius dés aile 18, 3e 19, le om ta a het de cho

A urines el de sous ral gt Bénéficie da regime douamee prêv à Haies 18

7 Sauf disposons eomraires du Conte aveu ruine se apootée à entré au
sdjeur. à a here de c'uleron, delete d9 rapaemeat des personnes et de leurs
amies sisi que de leurs bien, peut Les ages di Guru Ceux SE SG

allais soc cree pour Le Con de népeiter à égal et a radleme tation.
2h avi mal ee LR arcs en Vgeur où à ere République sage de

Mauriac el appicable à routes Les dati

Et Foie Lu défrence a Conractene dla qu'a sis does et à se ns arts.
de houes ments aménbtanices dromucllenont prégles se céloien ie
Cpéradons Péuière cette dans Le endre du présent art

ARTICLE 8

SURVEILLANCE DES OPERATIONS
PETROLIERES ET RAPPORTS D'ACTIVITE

Hi Les Gnéraions Pérollèms seront sms à IN suvoillanee de 1e Direciion de
Vrxpionnen ei de Eévelopponon des Hidemeuinures Bas, Les représentant de
splarian éd Déveleppement Les Haroeadae Brut dimer man ié auront
nrimmens Le doi de aurai les nées Pétrole el à itevalles de iemas

croate d'émpuuiur De TAN equipee, MALÉREK, emegisiR eu 2

lies atléruts ox Upon Fée. sons téture de ne us conenr de eur
prés au bon cum déchu Léon

Au fins de permeire Teverciee des droits visés cas, Re Contratin: fournir aux
représentänis Dion due M'Exploii 1 du Dévél pement des Hydratant

se asgirance micannurle en malère de moy: de Mango €) J'béigerment à er

dépens de transe a dréhégennen. diretersen Ie à le survallamez et à nano

sera la huge do Crntractant Lesdhses dépenses seront vénsidénées enrmie des Cus

Pérolies rue srable act ls dispositions ail 102.

Le Corirertans fendra le Diclius de Faploeien et du Développement dus
Hdrearbue Bros répuiénene infumée du dérmuiement des Opérations Pos
Fe cas ché des accus au.

Le Comment der rommment noël à Le Dirsnn de PExpiontion et de
Déssléppemet des Haba rt dés que possible a au moins un (cts à
l'avance. ler Opéntiuns Fée proieées telles que campnene aéologiane en
rnhssique où forage

Au can où le Contact décident d'avaméonrer em forage. à dovrn la anéfer à ja
Dre de l'Esploraen et du Uévelopremert des Lédtorarbunés as ae mois
scbramendoage L721 ares mt hand ; ce délai sta pur à Kent GR jeune pou
Les puits prodeuti

cr à w

Gi un (D) creme dés éapsonts d'implantation ot de fn Jr
Corus ali

4) den (9 exemples dé uues es Mesure, Lis, a et diagiahies euregistiés
Li couns dé Hong nai qu ur asser van sous orme words dec
sprésenation de Ha thalegie el es données existante out éicun des für
nalinés:

Shaun des

1 deu panels des rapports dal, des eu ea de prcion,

1 das etemphes de cie rapport d'misres tpérmgrphie, io dratgreph,
génie 94 autre) stfctuter sur Les caen, 2e SéMals  Lé Tes pts
ans chacun des Forge ré compris négil e< darses photograghis ÿ
ère

2 ame part mpétieive des cures prises, des délais de fome prélorée da
<haque puis ais que des échantilins des Tuides produits perdant es ie où
sens de progugtin survient Found les célais rasenables En our.
ti ét déblai, em poses do Conan à l'espace du pré Cons,
sont remis al

1 D'une Figun général, deux 2 vampires de sa Eu ESS,
Éiges ne dure nées dx pd de ue 2 qu en imputé cu copie
des Eat Pémeien dame de re pré Ca

Frus lé éâres, sui 61 où aù
és aeront Hunts 8 Ja Diraaioé 42
Écarbaes és sur an supp Wunsparsal ad POUF
ns rame alle, Le eur échéant.

# déeurens édgiguee de gécbhveiques ci
“xelerion et d. Développement. des
rer aiéteure 67

Les Pañies réagit à céanidéier ennvne confidence à ne pas commaniquer à do
Tiers, ou où rare es doeunicns ce éehéniluns se caro aux, Oran
Pereliènes, ponéane ana péri do fn (5) andre ue dis drcumentz
échanélions autane dé tom, eo eus de remonon À ui aime jusquà a te de
ie remain en 6e qui enhogme Lei documents et Adrillurs Se tapant À la
andomiée.

Teuf, Shaque Fanie pour taie preeder à tout iomient 4 dés A2 PRES a
Opens aniares pr des Lrs ist pa Rae Pie, Ceux. aprés nniliation à
re Paie, puuront prérare cena 2e nFormaions aITÉrees aux Dpéis
Bérlières a deviou ergaaer à respecte Lu prévédento clause de contideilté. L'EtRt
pour épalement nf des Giles de splèse sui les aürilés pére ci
République Blamique de Maure à cemdun de ne pas publier rendu la périnc de
eee, ut cer du Connu, des démnées bn OuEs par Je
EE

Sie juge
code

va, Le Minitre pourra épulemens déeler d'augroente Eà période de
prévue au prés ile 27.

CP T 2

LL.

es

ss.

EN

Nomebsan ce qui price, Le Chant pour. aprés dr avèie mé PE
Erin 4 em

4 à route sie inétsse de ion hi dt Lu Han d'une session éventuie ou
d'a ae aeaié dans Le œudre den Onémons Péralétes apuès abenliun, de cœur
socidié, d'un engagement de garer entente ces nfermatious et rosiers
a ee liser aux seules fs de lait ec on Vu tan à

D à Rx canule prissiuimels excrouys enerant dune fo cadre des Options
Péralre, aprés abenou d'en engagement ler de camille de eur au à

2 a tue age ou ÉMigaens nineier sp deals ne en dé Contrat
echec Ur Bruce, aps Sblion d'un enpagemést iii de
evident di pr de ces np ee à

A loi & sl mea où état ue

cure de valeur retanone Pavige

Rés end tone procède comes eu matière judiiaire, céménisamise où
cit.

Consasau d'evre no au Mise dns ls plu ac él tou décent de
nc minérales oct du Les Opéra Fulires

ARTICLE 9

EVALUATION D'UNE DECOUVERTE ET OCTROI
D'UNE AUTORISATION EXCLUSIVE D'EXPLOITATION

SV Conan décauss des 1 irrêhe daphoratinn, à dev fe
noter par ere au Mit at sr, cunimrémen aux regles.
de Part en urage dau linduane érès Rremrennele, Re ira écarts à Le
décemimérion des indices acuité a cu du lbrage, Dans Les tré (30) Jours
suit la due dé Rerciere prsioire où dbunéon do puits de déemrere. Le
Caesar deu sage au NE un FEPTOR dont ttes Les infermatins
rentes à lle Hééoinete et chat Les rec lians du Cnactant our
our où nan de Révision le Hit découverte

Se Cannet désire entremrendre es aan dévaluaion de 1 déccuvecne sise,
devra sum avez digenés ae nie Le programme prémsannet des brava
Sévalion er Lexiafen du budeet carrespandann, au plus and ans le six 4) moi.
ufrant 1 du de a décniete vie à tele 8.

Le Cet deu das engaer nv le mure de diligence, les tan
d'évuiution coéformément sn progranse Ed, clan enjenda que Es dispositions de
aie S 3 Sipphquért au progtanas,

Dans Je trois 637 ais suivant Fésèvement ses 1R5aux déalutier, ei a pes tord
in 180] jeu avant giron d le raisin période devplorien défie à l'ai
52, demelemenc prémée conbwément sus Msposons de Muscle 26, Ie

copne à n

En

s

sa

sé

910

À

L'acte de lauraistion exclure d'mpiuiaton cu accés Les Joss an vigueur
a République Eslemigue de Mate, der tata dons Le garant -cing 4454
fours man sde ddopti du prograini dé Gévélopernint et de pren,

mines dans Le Périmète

SF le Commun eee plus décoinanes
TEE

chacun denre clés don

arisaons sslu see explain ot des P
Bériméte d'Laplotion nest ps lim

SE un rs de rravae périnns à fo de Marsan ssslusise Sxploetien.
amant que R gisement + ane evenson supérieure à cale imialement prévte
antennes à Funice DS Mat accorde au One, ds le cm de
Farorsadon crie desplelauon 4h ocre à suit smpalémétaire, à
ain que lensian tes pote imégunte 00 Périmètre dpi un cours de
ati eù que le Comvecans léumèse Le jitiiemions ehriques de Cession
dorndée

Au eu ein gsm Séedeit ha=del ds te du Nrimre d'Axploriien en eus
de eu, de initie pour exige que le Conbaeiant exvloir. lit gisement en
ancien avec do lai de 1 surfe ace nissan Te dispos d'un as il
duniteatan”. Dans les a 16) mois mimi Le Horeularinn par le Minisre de son

fn fe Costa dr koumatre au Mina, pour gpprahtian à phase de
Ftanmemen ei Be prete di j'etais, ER 2 seb avec Le lili
Lee sutsee adjacenie

Le Comnetanc devra émane Le opérant de déve au lus and neuf mois
aprés La ds dei de 'aorttion exclusive exploit ion vie à laioig 9,5 ex devra
des pouce ave Le mai de digént.

Le Contenetant See D ir les péeions de éeéloppenent st de production
ane les ren 5 ut en ae dam l'industrie perle nero qui pereant
durer Je réunion deoucmique umaniale des Lyéhoëubures cunients Gas le
gisemen.

Le Conrad engage à arreter dés due possible aux dus He rfeupeiainn asie

A comsutaon axe LE Wire 2 à ter de te procdés 4, d'après cappréilion du

Conscient, is condisent dans As cent école a iorninn du taux
ion.

La duré &e La pére eagle pécant Huell Le Content ose aisé à sure
la praduelon dm ement gluré eee et née à LI (25) ans à compter
ee out de laurortion exelve d'esplcimion cures ment.

À loge de La période ile d'exploiter défile chdeaus l'aire
Exeike dexplotrion cemempondanc pour Er evalée à deux reprises pour une
pénode adrien de 8 LLC am pu, ea de eme mel du Conracuant

LCP Tes 3

{

FA

er

ve

ÊXE

sus

St

Enitretant souneus où Ministre, un ranpor déuiié dennanx toute Les informons
Ahaiques et écememigues cales a teen My ducs int dénenarr 6r SI,
qui abli, son Le Caine, ke cars ceimmerial ou un de ace déve
Ce ppon inolure notamment lei infuomaons suivantes : le curclérisiques
éolssiaues d péuuplysiqnes du disement: Je, daliniation ruée du gisomens les
Rafale des Luis aa Je pardon rédliées. une die Écemesäge priminate 2
Hire a caploion én gene

aus quant Hyundai à parti die dévemcee avant qu elle ait
£ déineée commers le, À ae me us uilibée pour Le réalisgien des Operations
Détente a seule vu Alpin de mice 1

Ste Conacran age Lu déunerie éorertaie, some au Mae. dm Le ci
GE mais avan Le soumission du rappuit HE à loriele 3, et us plu al tente (30)
Jeu sant lésion de da roinème période cxpiention déinie à Frricie 42
évenmellement prorogée cunfieméneur aux Giposttians de article 3, ue demande
dauerisañen preuve dsplehatin.

Late demie paiciera in déliniraion de Pédnbtre d'Txpoiuon des. lue
englobe Ls aucfice ptétimée du gisement d'Hyleaudbunse découvre à Sa à
Fimérier du Périmeire d'Enpas: aiots o1 cout ae val cl sera sacomaée des
Ai tnhnhq see nées à Lie fan

Le demande duvinsaen claire depot susvisée se aecompamde dun
progranme de développement 3: de pridnetion détlilé, cemprenart nat peur Le
sement core!

Sac into des pence rraérablee prises et probdbles ei Le prof de
proue correspondant aine que élue ser es nélhndes de récupération dus
Fdrocerbures ot le salrsarion de Ga Keel

1 la desipuon des travaux et israllaons nébessines à La mise cn exploite du
ere LS que le saaibre de pis, Les stations requikes pr La prodttton,
atbun, ea ne te tocleige ét Le ans des Trans

cms de céaliaion dits have ee iélatons 9
ares dei roëneiun

9 le poire e 1
crrpuis a ds 1

aseeate de évulappéenr er des cfa d'esploñutiun, di
aie comté d4 sement,

à) lesions ie
une de éevaiene conieran

Le Miniewe pour proper des visions vu malifieulens du progeammme de
dé eléppanient et de produation avisé re que Le Périmége d'Expuilaion datant,
Le notant us Comtractant avec out Le stations juges ls, dans RS qu.
img «007 Jeune sus La réesen dedt propeame, Les disoiluins de Luis 52
eappliquesen dt prsarimme en ee qué cenearre sen atopon.

Térsque k multas aéquis au cours du Lévelappeunonr ustfient ces chengerments du
regarde déveluppement ui de photion, Mb prograuine sous ête modifié eù
Aa mène and que eue vis£2 cer po: on AGophion ie.

4
sat A une die de de
Free LE D as

Le Cnctant éengnge à aire à ces Ras et à om prupre eue name wc
Opsatiens Prier utiles et mécesaies à a mie et exploit du gisement
produeran. confimémenr au presaminc de déc leppé ent ce de production ad pué.

Mafia Le Conteetane peur te 1e prenve cecmpule eu deu dl program de
dévcinopement ex de products Lue lexpleiation dudit sement re peut être
Somars lement entrbla, isa que Le puits déve et Le avan A6 ein
ie card à Tache dune arasator exclasine dexplainien eantoeménien au
Brésent Cent &e Minisne d'engage à ne pos ob Je Contact à ponraine les
ubau pour metre ce pince ca proton au si Le Mine ace au Content
Let asamiqes Tnanpière qui néant Tespioinlon remis, Dans le um où le
Locautan ne poutre 28 ls Maux déviation ea Le has lui drone
1e Cocteau roc à Le cite de pheao cotérnce 6 au Hoi
om ertchés,

Le Épssiam poutre à tou memes, sous Le not au Mie ve a
precis et mors da LS mi, remieer oulement ex partiellement à chacune de vs
oran els d'explorer sai à couts Le Ban

rés dan le présent Cons.

Le Cunacant sengage pendu le duré des autorismians exclusives d'esploaridn à
peurs annuellement des quités raisonmbles de Péole Tru ce chaque gisement
elen des mures pénaalemen advises dues lustre pétnière intemeondls en
prenant principale 2e em érien ex rétle de ban conserve des games et
Îa récupération apramaie des rénrves d'Hdmesrus dis des crnérions Ecunamiques
pendant D dure des etai excluen doxplaiition conne.

L'anët de lu production pendant une due dan r
Erietnt sas avaurd du Mist
dense comen préc aan les 24 ec

na sie 1 mois dérié par le
fsnabtion di pen Comet

d

Panda durée de l'utpretiou exelsire d'exploation, Le Ministre ua, atec
prés dan ins aix 16m demaroraa Conan d'abus réa eun t
Sims centrapétie tous a droits ur a surihce anésuriée d'une déceuverte, ÿ Eumpri Br
le Lakes qui pourmient de produis à pari de Lalie découverts, si ke
Core

inf pas soumis un proue de lv d'évalration de site deceuvete ds un
ai de dhe hat GR) mo mue He Ga de vetiicaton au Ministe de le
dou,

éepTes E]

es

ss.

EN

Nomebsan ce qui price, Le Chant pour. aprés dr avèie mé PE
Erin 4 em

4 à route sie inétsse de ion hi dt Lu Han d'une session éventuie ou
d'a ae aeaié dans Le œudre den Onémons Péralétes apuès abenliun, de cœur
socidié, d'un engagement de garer entente ces nfermatious et rosiers
a ee liser aux seules fs de lait ec on Vu tan à

D à Rx canule prissiuimels excrouys enerant dune fo cadre des Options
Péralre, aprés abenou d'en engagement ler de camille de eur au à

2 a tue age ou ÉMigaens nineier sp deals ne en dé Contrat
echec Ur Bruce, aps Sblion d'un enpagemést iii de
evident di pr de ces np ee à

A loi & sl mea où état ue

cure de valeur retanone Pavige

Rés end tone procède comes eu matière judiiaire, céménisamise où
cit.

Consasau d'evre no au Mise dns ls plu ac él tou décent de
nc minérales oct du Les Opéra Fulires

ARTICLE 9

EVALUATION D'UNE DECOUVERTE ET OCTROI
D'UNE AUTORISATION EXCLUSIVE D'EXPLOITATION

SV Conan décauss des 1 irrêhe daphoratinn, à dev fe
noter par ere au Mit at sr, cunimrémen aux regles.
de Part en urage dau linduane érès Rremrennele, Re ira écarts à Le
décemimérion des indices acuité a cu du lbrage, Dans Les tré (30) Jours
suit la due dé Rerciere prsioire où dbunéon do puits de déemrere. Le
Caesar deu sage au NE un FEPTOR dont ttes Les infermatins
rentes à lle Hééoinete et chat Les rec lians du Cnactant our
our où nan de Révision le Hit découverte

Se Cannet désire entremrendre es aan dévaluaion de 1 déccuvecne sise,
devra sum avez digenés ae nie Le programme prémsannet des brava
Sévalion er Lexiafen du budeet carrespandann, au plus and ans le six 4) moi.
ufrant 1 du de a décniete vie à tele 8.

Le Cet deu das engaer nv le mure de diligence, les tan
d'évuiution coéformément sn progranse Ed, clan enjenda que Es dispositions de
aie S 3 Sipphquért au progtanas,

Dans Je trois 637 ais suivant Fésèvement ses 1R5aux déalutier, ei a pes tord
in 180] jeu avant giron d le raisin période devplorien défie à l'ai
52, demelemenc prémée conbwément sus Msposons de Muscle 26, Ie

copne à n

En

s

sa

sé

910

À

L'acte de lauraistion exclure d'mpiuiaton cu accés Les Joss an vigueur
a République Eslemigue de Mate, der tata dons Le garant -cing 4454
fours man sde ddopti du prograini dé Gévélopernint et de pren,

mines dans Le Périmète

SF le Commun eee plus décoinanes
TEE

chacun denre clés don

arisaons sslu see explain ot des P
Bériméte d'Laplotion nest ps lim

SE un rs de rravae périnns à fo de Marsan ssslusise Sxploetien.
amant que R gisement + ane evenson supérieure à cale imialement prévte
antennes à Funice DS Mat accorde au One, ds le cm de
Farorsadon crie desplelauon 4h ocre à suit smpalémétaire, à
ain que lensian tes pote imégunte 00 Périmètre dpi un cours de
ati eù que le Comvecans léumèse Le jitiiemions ehriques de Cession
dorndée

Au eu ein gsm Séedeit ha=del ds te du Nrimre d'Axploriien en eus
de eu, de initie pour exige que le Conbaeiant exvloir. lit gisement en
ancien avec do lai de 1 surfe ace nissan Te dispos d'un as il
duniteatan”. Dans les a 16) mois mimi Le Horeularinn par le Minisre de son

fn fe Costa dr koumatre au Mina, pour gpprahtian à phase de
Ftanmemen ei Be prete di j'etais, ER 2 seb avec Le lili
Lee sutsee adjacenie

Le Comnetanc devra émane Le opérant de déve au lus and neuf mois
aprés La ds dei de 'aorttion exclusive exploit ion vie à laioig 9,5 ex devra
des pouce ave Le mai de digént.

Le Contenetant See D ir les péeions de éeéloppenent st de production
ane les ren 5 ut en ae dam l'industrie perle nero qui pereant
durer Je réunion deoucmique umaniale des Lyéhoëubures cunients Gas le
gisemen.

Le Conrad engage à arreter dés due possible aux dus He rfeupeiainn asie

A comsutaon axe LE Wire 2 à ter de te procdés 4, d'après cappréilion du

Conscient, is condisent dans As cent école a iorninn du taux
ion.

La duré &e La pére eagle pécant Huell Le Content ose aisé à sure
la praduelon dm ement gluré eee et née à LI (25) ans à compter
ee out de laurortion exelve d'esplcimion cures ment.

À loge de La période ile d'exploiter défile chdeaus l'aire
Exeike dexplotrion cemempondanc pour Er evalée à deux reprises pour une
pénode adrien de 8 LLC am pu, ea de eme mel du Conracuant

LCP Tes 3

{

FA

er

ve

ÊXE

sus

St

Enitretant souneus où Ministre, un ranpor déuiié dennanx toute Les informons
Ahaiques et écememigues cales a teen My ducs int dénenarr 6r SI,
qui abli, son Le Caine, ke cars ceimmerial ou un de ace déve
Ce ppon inolure notamment lei infuomaons suivantes : le curclérisiques
éolssiaues d péuuplysiqnes du disement: Je, daliniation ruée du gisomens les
Rafale des Luis aa Je pardon rédliées. une die Écemesäge priminate 2
Hire a caploion én gene

aus quant Hyundai à parti die dévemcee avant qu elle ait
£ déineée commers le, À ae me us uilibée pour Le réalisgien des Operations
Détente a seule vu Alpin de mice 1

Ste Conacran age Lu déunerie éorertaie, some au Mae. dm Le ci
GE mais avan Le soumission du rappuit HE à loriele 3, et us plu al tente (30)
Jeu sant lésion de da roinème période cxpiention déinie à Frricie 42
évenmellement prorogée cunfieméneur aux Giposttians de article 3, ue demande
dauerisañen preuve dsplehatin.

Late demie paiciera in déliniraion de Pédnbtre d'Txpoiuon des. lue
englobe Ls aucfice ptétimée du gisement d'Hyleaudbunse découvre à Sa à
Fimérier du Périmeire d'Enpas: aiots o1 cout ae val cl sera sacomaée des
Ai tnhnhq see nées à Lie fan

Le demande duvinsaen claire depot susvisée se aecompamde dun
progranme de développement 3: de pridnetion détlilé, cemprenart nat peur Le
sement core!

Sac into des pence rraérablee prises et probdbles ei Le prof de
proue correspondant aine que élue ser es nélhndes de récupération dus
Fdrocerbures ot le salrsarion de Ga Keel

1 la desipuon des travaux et israllaons nébessines à La mise cn exploite du
ere LS que le saaibre de pis, Les stations requikes pr La prodttton,
atbun, ea ne te tocleige ét Le ans des Trans

cms de céaliaion dits have ee iélatons 9
ares dei roëneiun

9 le poire e 1
crrpuis a ds 1

aseeate de évulappéenr er des cfa d'esploñutiun, di
aie comté d4 sement,

à) lesions ie
une de éevaiene conieran

Le Miniewe pour proper des visions vu malifieulens du progeammme de
dé eléppanient et de produation avisé re que Le Périmége d'Expuilaion datant,
Le notant us Comtractant avec out Le stations juges ls, dans RS qu.
img «007 Jeune sus La réesen dedt propeame, Les disoiluins de Luis 52
eappliquesen dt prsarimme en ee qué cenearre sen atopon.

Térsque k multas aéquis au cours du Lévelappeunonr ustfient ces chengerments du
regarde déveluppement ui de photion, Mb prograuine sous ête modifié eù
Aa mène and que eue vis£2 cer po: on AGophion ie.

4
sat A une die de de
Free LE D as

Le Cnctant éengnge à aire à ces Ras et à om prupre eue name wc
Opsatiens Prier utiles et mécesaies à a mie et exploit du gisement
produeran. confimémenr au presaminc de déc leppé ent ce de production ad pué.

Mafia Le Conteetane peur te 1e prenve cecmpule eu deu dl program de
dévcinopement ex de products Lue lexpleiation dudit sement re peut être
Somars lement entrbla, isa que Le puits déve et Le avan A6 ein
ie card à Tache dune arasator exclasine dexplainien eantoeménien au
Brésent Cent &e Minisne d'engage à ne pos ob Je Contact à ponraine les
ubau pour metre ce pince ca proton au si Le Mine ace au Content
Let asamiqes Tnanpière qui néant Tespioinlon remis, Dans le um où le
Locautan ne poutre 28 ls Maux déviation ea Le has lui drone
1e Cocteau roc à Le cite de pheao cotérnce 6 au Hoi
om ertchés,

Le Épssiam poutre à tou memes, sous Le not au Mie ve a
precis et mors da LS mi, remieer oulement ex partiellement à chacune de vs
oran els d'explorer sai à couts Le Ban

rés dan le présent Cons.

Le Cunacant sengage pendu le duré des autorismians exclusives d'esploaridn à
peurs annuellement des quités raisonmbles de Péole Tru ce chaque gisement
elen des mures pénaalemen advises dues lustre pétnière intemeondls en
prenant principale 2e em érien ex rétle de ban conserve des games et
Îa récupération apramaie des rénrves d'Hdmesrus dis des crnérions Ecunamiques
pendant D dure des etai excluen doxplaiition conne.

L'anët de lu production pendant une due dan r
Erietnt sas avaurd du Mist
dense comen préc aan les 24 ec

na sie 1 mois dérié par le
fsnabtion di pen Comet

d

Panda durée de l'utpretiou exelsire d'exploation, Le Ministre ua, atec
prés dan ins aix 16m demaroraa Conan d'abus réa eun t
Sims centrapétie tous a droits ur a surihce anésuriée d'une déceuverte, ÿ Eumpri Br
le Lakes qui pourmient de produis à pari de Lalie découverts, si ke
Core

inf pas soumis un proue de lv d'évalration de site deceuvete ds un
ai de dhe hat GR) mo mue He Ga de vetiicaton au Ministe de le
dou,

éepTes E]

es

ss.

EN

Nomebsan ce qui price, Le Chant pour. aprés dr avèie mé PE
Erin 4 em

4 à route sie inétsse de ion hi dt Lu Han d'une session éventuie ou
d'a ae aeaié dans Le œudre den Onémons Péralétes apuès abenliun, de cœur
socidié, d'un engagement de garer entente ces nfermatious et rosiers
a ee liser aux seules fs de lait ec on Vu tan à

D à Rx canule prissiuimels excrouys enerant dune fo cadre des Options
Péralre, aprés abenou d'en engagement ler de camille de eur au à

2 a tue age ou ÉMigaens nineier sp deals ne en dé Contrat
echec Ur Bruce, aps Sblion d'un enpagemést iii de
evident di pr de ces np ee à

A loi & sl mea où état ue

cure de valeur retanone Pavige

Rés end tone procède comes eu matière judiiaire, céménisamise où
cit.

Consasau d'evre no au Mise dns ls plu ac él tou décent de
nc minérales oct du Les Opéra Fulires

ARTICLE 9

EVALUATION D'UNE DECOUVERTE ET OCTROI
D'UNE AUTORISATION EXCLUSIVE D'EXPLOITATION

SV Conan décauss des 1 irrêhe daphoratinn, à dev fe
noter par ere au Mit at sr, cunimrémen aux regles.
de Part en urage dau linduane érès Rremrennele, Re ira écarts à Le
décemimérion des indices acuité a cu du lbrage, Dans Les tré (30) Jours
suit la due dé Rerciere prsioire où dbunéon do puits de déemrere. Le
Caesar deu sage au NE un FEPTOR dont ttes Les infermatins
rentes à lle Hééoinete et chat Les rec lians du Cnactant our
our où nan de Révision le Hit découverte

Se Cannet désire entremrendre es aan dévaluaion de 1 déccuvecne sise,
devra sum avez digenés ae nie Le programme prémsannet des brava
Sévalion er Lexiafen du budeet carrespandann, au plus and ans le six 4) moi.
ufrant 1 du de a décniete vie à tele 8.

Le Cet deu das engaer nv le mure de diligence, les tan
d'évuiution coéformément sn progranse Ed, clan enjenda que Es dispositions de
aie S 3 Sipphquért au progtanas,

Dans Je trois 637 ais suivant Fésèvement ses 1R5aux déalutier, ei a pes tord
in 180] jeu avant giron d le raisin période devplorien défie à l'ai
52, demelemenc prémée conbwément sus Msposons de Muscle 26, Ie

copne à n

En

s

sa

sé

910

À

L'acte de lauraistion exclure d'mpiuiaton cu accés Les Joss an vigueur
a République Eslemigue de Mate, der tata dons Le garant -cing 4454
fours man sde ddopti du prograini dé Gévélopernint et de pren,

mines dans Le Périmète

SF le Commun eee plus décoinanes
TEE

chacun denre clés don

arisaons sslu see explain ot des P
Bériméte d'Laplotion nest ps lim

SE un rs de rravae périnns à fo de Marsan ssslusise Sxploetien.
amant que R gisement + ane evenson supérieure à cale imialement prévte
antennes à Funice DS Mat accorde au One, ds le cm de
Farorsadon crie desplelauon 4h ocre à suit smpalémétaire, à
ain que lensian tes pote imégunte 00 Périmètre dpi un cours de
ati eù que le Comvecans léumèse Le jitiiemions ehriques de Cession
dorndée

Au eu ein gsm Séedeit ha=del ds te du Nrimre d'Axploriien en eus
de eu, de initie pour exige que le Conbaeiant exvloir. lit gisement en
ancien avec do lai de 1 surfe ace nissan Te dispos d'un as il
duniteatan”. Dans les a 16) mois mimi Le Horeularinn par le Minisre de son

fn fe Costa dr koumatre au Mina, pour gpprahtian à phase de
Ftanmemen ei Be prete di j'etais, ER 2 seb avec Le lili
Lee sutsee adjacenie

Le Comnetanc devra émane Le opérant de déve au lus and neuf mois
aprés La ds dei de 'aorttion exclusive exploit ion vie à laioig 9,5 ex devra
des pouce ave Le mai de digént.

Le Contenetant See D ir les péeions de éeéloppenent st de production
ane les ren 5 ut en ae dam l'industrie perle nero qui pereant
durer Je réunion deoucmique umaniale des Lyéhoëubures cunients Gas le
gisemen.

Le Conrad engage à arreter dés due possible aux dus He rfeupeiainn asie

A comsutaon axe LE Wire 2 à ter de te procdés 4, d'après cappréilion du

Conscient, is condisent dans As cent école a iorninn du taux
ion.

La duré &e La pére eagle pécant Huell Le Content ose aisé à sure
la praduelon dm ement gluré eee et née à LI (25) ans à compter
ee out de laurortion exelve d'esplcimion cures ment.

À loge de La période ile d'exploiter défile chdeaus l'aire
Exeike dexplotrion cemempondanc pour Er evalée à deux reprises pour une
pénode adrien de 8 LLC am pu, ea de eme mel du Conracuant

LCP Tes 3

{

FA

er

ve

ÊXE

sus

St

Enitretant souneus où Ministre, un ranpor déuiié dennanx toute Les informons
Ahaiques et écememigues cales a teen My ducs int dénenarr 6r SI,
qui abli, son Le Caine, ke cars ceimmerial ou un de ace déve
Ce ppon inolure notamment lei infuomaons suivantes : le curclérisiques
éolssiaues d péuuplysiqnes du disement: Je, daliniation ruée du gisomens les
Rafale des Luis aa Je pardon rédliées. une die Écemesäge priminate 2
Hire a caploion én gene

aus quant Hyundai à parti die dévemcee avant qu elle ait
£ déineée commers le, À ae me us uilibée pour Le réalisgien des Operations
Détente a seule vu Alpin de mice 1

Ste Conacran age Lu déunerie éorertaie, some au Mae. dm Le ci
GE mais avan Le soumission du rappuit HE à loriele 3, et us plu al tente (30)
Jeu sant lésion de da roinème période cxpiention déinie à Frricie 42
évenmellement prorogée cunfieméneur aux Giposttians de article 3, ue demande
dauerisañen preuve dsplehatin.

Late demie paiciera in déliniraion de Pédnbtre d'Txpoiuon des. lue
englobe Ls aucfice ptétimée du gisement d'Hyleaudbunse découvre à Sa à
Fimérier du Périmeire d'Enpas: aiots o1 cout ae val cl sera sacomaée des
Ai tnhnhq see nées à Lie fan

Le demande duvinsaen claire depot susvisée se aecompamde dun
progranme de développement 3: de pridnetion détlilé, cemprenart nat peur Le
sement core!

Sac into des pence rraérablee prises et probdbles ei Le prof de
proue correspondant aine que élue ser es nélhndes de récupération dus
Fdrocerbures ot le salrsarion de Ga Keel

1 la desipuon des travaux et israllaons nébessines à La mise cn exploite du
ere LS que le saaibre de pis, Les stations requikes pr La prodttton,
atbun, ea ne te tocleige ét Le ans des Trans

cms de céaliaion dits have ee iélatons 9
ares dei roëneiun

9 le poire e 1
crrpuis a ds 1

aseeate de évulappéenr er des cfa d'esploñutiun, di
aie comté d4 sement,

à) lesions ie
une de éevaiene conieran

Le Miniewe pour proper des visions vu malifieulens du progeammme de
dé eléppanient et de produation avisé re que Le Périmége d'Expuilaion datant,
Le notant us Comtractant avec out Le stations juges ls, dans RS qu.
img «007 Jeune sus La réesen dedt propeame, Les disoiluins de Luis 52
eappliquesen dt prsarimme en ee qué cenearre sen atopon.

Térsque k multas aéquis au cours du Lévelappeunonr ustfient ces chengerments du
regarde déveluppement ui de photion, Mb prograuine sous ête modifié eù
Aa mène and que eue vis£2 cer po: on AGophion ie.

4
sat A une die de de
Free LE D as

Le Cnctant éengnge à aire à ces Ras et à om prupre eue name wc
Opsatiens Prier utiles et mécesaies à a mie et exploit du gisement
produeran. confimémenr au presaminc de déc leppé ent ce de production ad pué.

Mafia Le Conteetane peur te 1e prenve cecmpule eu deu dl program de
dévcinopement ex de products Lue lexpleiation dudit sement re peut être
Somars lement entrbla, isa que Le puits déve et Le avan A6 ein
ie card à Tache dune arasator exclasine dexplainien eantoeménien au
Brésent Cent &e Minisne d'engage à ne pos ob Je Contact à ponraine les
ubau pour metre ce pince ca proton au si Le Mine ace au Content
Let asamiqes Tnanpière qui néant Tespioinlon remis, Dans le um où le
Locautan ne poutre 28 ls Maux déviation ea Le has lui drone
1e Cocteau roc à Le cite de pheao cotérnce 6 au Hoi
om ertchés,

Le Épssiam poutre à tou memes, sous Le not au Mie ve a
precis et mors da LS mi, remieer oulement ex partiellement à chacune de vs
oran els d'explorer sai à couts Le Ban

rés dan le présent Cons.

Le Cunacant sengage pendu le duré des autorismians exclusives d'esploaridn à
peurs annuellement des quités raisonmbles de Péole Tru ce chaque gisement
elen des mures pénaalemen advises dues lustre pétnière intemeondls en
prenant principale 2e em érien ex rétle de ban conserve des games et
Îa récupération apramaie des rénrves d'Hdmesrus dis des crnérions Ecunamiques
pendant D dure des etai excluen doxplaiition conne.

L'anët de lu production pendant une due dan r
Erietnt sas avaurd du Mist
dense comen préc aan les 24 ec

na sie 1 mois dérié par le
fsnabtion di pen Comet

d

Panda durée de l'utpretiou exelsire d'exploation, Le Ministre ua, atec
prés dan ins aix 16m demaroraa Conan d'abus réa eun t
Sims centrapétie tous a droits ur a surihce anésuriée d'une déceuverte, ÿ Eumpri Br
le Lakes qui pourmient de produis à pari de Lalie découverts, si ke
Core

inf pas soumis un proue de lv d'évalration de site deceuvete ds un
ai de dhe hat GR) mo mue He Ga de vetiicaton au Ministe de le
dou,

éepTes E]

es

ss.

EN

Nomebsan ce qui price, Le Chant pour. aprés dr avèie mé PE
Erin 4 em

4 à route sie inétsse de ion hi dt Lu Han d'une session éventuie ou
d'a ae aeaié dans Le œudre den Onémons Péralétes apuès abenliun, de cœur
socidié, d'un engagement de garer entente ces nfermatious et rosiers
a ee liser aux seules fs de lait ec on Vu tan à

D à Rx canule prissiuimels excrouys enerant dune fo cadre des Options
Péralre, aprés abenou d'en engagement ler de camille de eur au à

2 a tue age ou ÉMigaens nineier sp deals ne en dé Contrat
echec Ur Bruce, aps Sblion d'un enpagemést iii de
evident di pr de ces np ee à

A loi & sl mea où état ue

cure de valeur retanone Pavige

Rés end tone procède comes eu matière judiiaire, céménisamise où
cit.

Consasau d'evre no au Mise dns ls plu ac él tou décent de
nc minérales oct du Les Opéra Fulires

ARTICLE 9

EVALUATION D'UNE DECOUVERTE ET OCTROI
D'UNE AUTORISATION EXCLUSIVE D'EXPLOITATION

SV Conan décauss des 1 irrêhe daphoratinn, à dev fe
noter par ere au Mit at sr, cunimrémen aux regles.
de Part en urage dau linduane érès Rremrennele, Re ira écarts à Le
décemimérion des indices acuité a cu du lbrage, Dans Les tré (30) Jours
suit la due dé Rerciere prsioire où dbunéon do puits de déemrere. Le
Caesar deu sage au NE un FEPTOR dont ttes Les infermatins
rentes à lle Hééoinete et chat Les rec lians du Cnactant our
our où nan de Révision le Hit découverte

Se Cannet désire entremrendre es aan dévaluaion de 1 déccuvecne sise,
devra sum avez digenés ae nie Le programme prémsannet des brava
Sévalion er Lexiafen du budeet carrespandann, au plus and ans le six 4) moi.
ufrant 1 du de a décniete vie à tele 8.

Le Cet deu das engaer nv le mure de diligence, les tan
d'évuiution coéformément sn progranse Ed, clan enjenda que Es dispositions de
aie S 3 Sipphquért au progtanas,

Dans Je trois 637 ais suivant Fésèvement ses 1R5aux déalutier, ei a pes tord
in 180] jeu avant giron d le raisin période devplorien défie à l'ai
52, demelemenc prémée conbwément sus Msposons de Muscle 26, Ie

copne à n

En

s

sa

sé

910

À

L'acte de lauraistion exclure d'mpiuiaton cu accés Les Joss an vigueur
a République Eslemigue de Mate, der tata dons Le garant -cing 4454
fours man sde ddopti du prograini dé Gévélopernint et de pren,

mines dans Le Périmète

SF le Commun eee plus décoinanes
TEE

chacun denre clés don

arisaons sslu see explain ot des P
Bériméte d'Laplotion nest ps lim

SE un rs de rravae périnns à fo de Marsan ssslusise Sxploetien.
amant que R gisement + ane evenson supérieure à cale imialement prévte
antennes à Funice DS Mat accorde au One, ds le cm de
Farorsadon crie desplelauon 4h ocre à suit smpalémétaire, à
ain que lensian tes pote imégunte 00 Périmètre dpi un cours de
ati eù que le Comvecans léumèse Le jitiiemions ehriques de Cession
dorndée

Au eu ein gsm Séedeit ha=del ds te du Nrimre d'Axploriien en eus
de eu, de initie pour exige que le Conbaeiant exvloir. lit gisement en
ancien avec do lai de 1 surfe ace nissan Te dispos d'un as il
duniteatan”. Dans les a 16) mois mimi Le Horeularinn par le Minisre de son

fn fe Costa dr koumatre au Mina, pour gpprahtian à phase de
Ftanmemen ei Be prete di j'etais, ER 2 seb avec Le lili
Lee sutsee adjacenie

Le Comnetanc devra émane Le opérant de déve au lus and neuf mois
aprés La ds dei de 'aorttion exclusive exploit ion vie à laioig 9,5 ex devra
des pouce ave Le mai de digént.

Le Contenetant See D ir les péeions de éeéloppenent st de production
ane les ren 5 ut en ae dam l'industrie perle nero qui pereant
durer Je réunion deoucmique umaniale des Lyéhoëubures cunients Gas le
gisemen.

Le Conrad engage à arreter dés due possible aux dus He rfeupeiainn asie

A comsutaon axe LE Wire 2 à ter de te procdés 4, d'après cappréilion du

Conscient, is condisent dans As cent école a iorninn du taux
ion.

La duré &e La pére eagle pécant Huell Le Content ose aisé à sure
la praduelon dm ement gluré eee et née à LI (25) ans à compter
ee out de laurortion exelve d'esplcimion cures ment.

À loge de La période ile d'exploiter défile chdeaus l'aire
Exeike dexplotrion cemempondanc pour Er evalée à deux reprises pour une
pénode adrien de 8 LLC am pu, ea de eme mel du Conracuant

LCP Tes 3

{

FA

er

ve

ÊXE

sus

St

Enitretant souneus où Ministre, un ranpor déuiié dennanx toute Les informons
Ahaiques et écememigues cales a teen My ducs int dénenarr 6r SI,
qui abli, son Le Caine, ke cars ceimmerial ou un de ace déve
Ce ppon inolure notamment lei infuomaons suivantes : le curclérisiques
éolssiaues d péuuplysiqnes du disement: Je, daliniation ruée du gisomens les
Rafale des Luis aa Je pardon rédliées. une die Écemesäge priminate 2
Hire a caploion én gene

aus quant Hyundai à parti die dévemcee avant qu elle ait
£ déineée commers le, À ae me us uilibée pour Le réalisgien des Operations
Détente a seule vu Alpin de mice 1

Ste Conacran age Lu déunerie éorertaie, some au Mae. dm Le ci
GE mais avan Le soumission du rappuit HE à loriele 3, et us plu al tente (30)
Jeu sant lésion de da roinème période cxpiention déinie à Frricie 42
évenmellement prorogée cunfieméneur aux Giposttians de article 3, ue demande
dauerisañen preuve dsplehatin.

Late demie paiciera in déliniraion de Pédnbtre d'Txpoiuon des. lue
englobe Ls aucfice ptétimée du gisement d'Hyleaudbunse découvre à Sa à
Fimérier du Périmeire d'Enpas: aiots o1 cout ae val cl sera sacomaée des
Ai tnhnhq see nées à Lie fan

Le demande duvinsaen claire depot susvisée se aecompamde dun
progranme de développement 3: de pridnetion détlilé, cemprenart nat peur Le
sement core!

Sac into des pence rraérablee prises et probdbles ei Le prof de
proue correspondant aine que élue ser es nélhndes de récupération dus
Fdrocerbures ot le salrsarion de Ga Keel

1 la desipuon des travaux et israllaons nébessines à La mise cn exploite du
ere LS que le saaibre de pis, Les stations requikes pr La prodttton,
atbun, ea ne te tocleige ét Le ans des Trans

cms de céaliaion dits have ee iélatons 9
ares dei roëneiun

9 le poire e 1
crrpuis a ds 1

aseeate de évulappéenr er des cfa d'esploñutiun, di
aie comté d4 sement,

à) lesions ie
une de éevaiene conieran

Le Miniewe pour proper des visions vu malifieulens du progeammme de
dé eléppanient et de produation avisé re que Le Périmége d'Expuilaion datant,
Le notant us Comtractant avec out Le stations juges ls, dans RS qu.
img «007 Jeune sus La réesen dedt propeame, Les disoiluins de Luis 52
eappliquesen dt prsarimme en ee qué cenearre sen atopon.

Térsque k multas aéquis au cours du Lévelappeunonr ustfient ces chengerments du
regarde déveluppement ui de photion, Mb prograuine sous ête modifié eù
Aa mène and que eue vis£2 cer po: on AGophion ie.

4
sat A une die de de
Free LE D as

Le Cnctant éengnge à aire à ces Ras et à om prupre eue name wc
Opsatiens Prier utiles et mécesaies à a mie et exploit du gisement
produeran. confimémenr au presaminc de déc leppé ent ce de production ad pué.

Mafia Le Conteetane peur te 1e prenve cecmpule eu deu dl program de
dévcinopement ex de products Lue lexpleiation dudit sement re peut être
Somars lement entrbla, isa que Le puits déve et Le avan A6 ein
ie card à Tache dune arasator exclasine dexplainien eantoeménien au
Brésent Cent &e Minisne d'engage à ne pos ob Je Contact à ponraine les
ubau pour metre ce pince ca proton au si Le Mine ace au Content
Let asamiqes Tnanpière qui néant Tespioinlon remis, Dans le um où le
Locautan ne poutre 28 ls Maux déviation ea Le has lui drone
1e Cocteau roc à Le cite de pheao cotérnce 6 au Hoi
om ertchés,

Le Épssiam poutre à tou memes, sous Le not au Mie ve a
precis et mors da LS mi, remieer oulement ex partiellement à chacune de vs
oran els d'explorer sai à couts Le Ban

rés dan le présent Cons.

Le Cunacant sengage pendu le duré des autorismians exclusives d'esploaridn à
peurs annuellement des quités raisonmbles de Péole Tru ce chaque gisement
elen des mures pénaalemen advises dues lustre pétnière intemeondls en
prenant principale 2e em érien ex rétle de ban conserve des games et
Îa récupération apramaie des rénrves d'Hdmesrus dis des crnérions Ecunamiques
pendant D dure des etai excluen doxplaiition conne.

L'anët de lu production pendant une due dan r
Erietnt sas avaurd du Mist
dense comen préc aan les 24 ec

na sie 1 mois dérié par le
fsnabtion di pen Comet

d

Panda durée de l'utpretiou exelsire d'exploation, Le Ministre ua, atec
prés dan ins aix 16m demaroraa Conan d'abus réa eun t
Sims centrapétie tous a droits ur a surihce anésuriée d'une déceuverte, ÿ Eumpri Br
le Lakes qui pourmient de produis à pari de Lalie découverts, si ke
Core

inf pas soumis un proue de lv d'évalration de site deceuvete ds un
ai de dhe hat GR) mo mue He Ga de vetiicaton au Ministe de le
dou,

éepTes E]

int

183.

us.

Pom ne déclare jus 3 gsm snommeriat dans ur délai de doux (3) ans suivent
Face des travaua drain de la découvre.

Lt pour alors rédéve u Büre église tous vaux d'évélstièn de dévelonpemnt,
de prateten. de naitenem, de mangon 4 de wmnncilisaion Hi à eee
écoute, sans aieume contre pour Le Concct, à ennaion, tunes, de ne pus
ter pois à la réalisation des Gréraions Pétéolns per le Contenetant

ARTICLE 10

RECOUVREMENT DES COUTS PETROLIERS
ET PARTAGE DE LA PRODEICTION.

D le commencement ne pmdoeion régulière de Paire Heat dans Le cadre d'une
amoriution vaste d'explsaion, Je Conradent sengage à commerce toute fn
pro de Peel nr br 21 merde man ls régis de ue er usage das
Findustne elite ierorenale, ouormerent eux dispuslins c-dessone

Pink le recouvrement de Cod Hé, ke Conti pour ir bre chaque
Année évii une porn de La prluetio taie 4e Parle Bt en um 3 oupèrlre à
suivante dus pe cent 6221 de Le quant phone & Pémole ru el sokcanie cg
pour ce LE8S; de Le gets globale du ge ngrel eu est ni usée durs Les
Epéreians Férolièns, mé paré, ou Auremenr ml poupe nr qui seit
né aaie 6 ua

La valeur de a portion de prndretton role de
le Comment des Conte Pénvlier, de
colonnéantaux dignitions de Hatiele 1.
Si au gone ch nsleonque Ame Civile, Des Cds Pérlies ot néons eut pau
le Contrat, en mpphéstien des disposé de présent amicls 102, dépassent
L'éguivalent en valeur de sente deux. pour seul (6296 die a prochethon Eole de Pétrole
br 6e ont y par Get 3 pour Le Gus Rouet cale core indique ci
dessus, Le ali De pacvuat Lee ciné mouse dens Jmée Give conduéré sera
mperié Sr la ou des Ares Civiles sans justes emacement mia) de Cons
Pételiers ou à An du présent Carte

ke nu alu au recoucement pue
Ad Folinéa précédent se caleutée

La santé de Féuele Drat où du Goz Nate war an us de chaque Are Civile
gprés que le Cnam à préleué au In procaeon url de Péole cui vu du Gue
are a potion nécessaire ae senusremenc es Cols Pole suivant ke dicasitions
de Fañile 10.2 sens partagée ae Etat el Le Coitébeant de La go suivare

E]

Les hénéfices nets que Le Comme ri de ensemble de ses Options Pérol
Le leitoie de le Réplique Jsmigue Le Mutant pores d'un impôt direct de
sing ep pr ce (2703) cale sur Less énéfiosu.

Han pécilaement corn que le dispusliens du préeut ar
ndiviadeilement à légal de tone Les em ennainmnt le Ce
présen Cantal.

je capiuent

Le Contéeeur Genis, ga Ann Civile, une eampabtté purée des Cnélons
Fées qui pee démolir an éme de El 6 bi dant rose re
es aan Saez Créruions que Lx élémonts dci € de passif qui x son afectés où
ssraches directement

Pour pemeie b terhnohon #9 Rénefee not du Lonsurian, duivent Bt ponéau
ni du compe de sal:

la valeur dex Hedrcishurés cemmarcalis ut Le Caire u e des ailes
A2 er 10. sl quel pra dans es livres de compatilé e dérease cle
x diaporama 18

Bees phusseimée provenant de core ni uns Gémeans quelconques de
Tati

eue ares roseme en produits dineemen li aux Opération Péiolières 4
coimmenr ce prose de Le vie de manes comen sims que di
Énaentdu inekg & du rang depui par des Ve

6 ex bénéles de le Alès lucie des Operations Pétoi

Ce même comp de ésulon re dE de Loue Le eye 'icouries peu les best
Le Gpéraions Pralièes au te de l'Année Cle considérée, dont la déduction. 2t
autorise par Les ki appcebles 2e République Jslmiqu de Mabritanie, et déterminées
Eibant Pencélure Corps annexée au présent Contrat

Las changes déduit da revenu de l'Année Chile consiftée campement phlammen
ls lémenrs snivane

sh eut Le carpe explciemen® vis el dessous présent ame, tous Lex autres
Cat Paniers. y enmpni Le coût des sppuoviicenenents, es épars de parsonnel
er de main Eueuere, Le ee de ruine foules au Poniactant a fuceanion des
réraions Férotie
l'oebus, Les ete A6 apprestemneens, du pure a des prestations fous
ar des Roc ANT aeru déJubles dans Le este eù I r'encet ie ceux
qu raie oralement rauqués cars das eundfiums de pisine caneurrence she ui
endeur et um acheteur implants put des BAPE np ENts ABS PTEETTONE
idees ou iogues.

Pi Le fraie péreraux, nééients aux Operations Pérolières effets dans Le eudre du
présent Cr, ÿ sais sent

CA #3

4
î

“franche de prodnction Part V'Etai Part du Contractsa
futé jourpatière
de Pétrole Brat au du Gaz Naturel
em Bars pur ju)
su ms
Le 501 à 73.000 do
de FSI à 10.000 Le
CN Er

Leur lapin du présent article, le ünne production toile Jourraière ‘lgnifie Le
ssh open de proveion due foumalibre dans Fensinble de Périnètres
ralotition du péésvr Coma, and une pété le ile (A4) ja carséculif.

La at pro hreveat Gta ges Sos vux dispos lacales visdes
Farsle

SOA LP ho Revu sa radin
pes

1 Si l'E ire neaovair on name tot ou parie de a pan de produeion définie à latiie
102. Le Miminice devra ëk ave 1e Coste go éeri  moins quatre-vingt 060
fous avant Le dérut du Trimestre concese, u précisi qe exacts quil ée
eee ee dur ad Tr er mali de vaio

Dane 2 but IL eve agé mr les Parcs que le Comacrant me sonserirs À sueur
“exgagenent de vente de a pui de pradetion de Lt de énrée serai rércure un
aan que lé Moine conan per dei.

CS ar dé renverse Lis du part de sa pr de prduction déinis à

Tarte 103, eu où Le Mine na pas avi Le Cneecint de aa décision de ruvoi

A de production on none coréen à Faricie LOS Le Cnléeteut est rem de

Barmmeraliser La par de precedente asp pour le Times

ns, de prose aux encens le eut pa EN EE du 29 Les. de verse

at dans es trente LD) fous aueu Sage envement, Ur écart La au produit

8 a an corrida 5 a pat de Pr pu Le pr de ver hs à
Farc 14

Le Mira au Je droit de demander de réglement des ème du a quiet de
pod êe ta assurées pur le Contacia qu Palits américains ut Gite ue
monnaie éarvetie done laquelle castle 2 eu ea,

ARTICLE IT
REGIME FISCAL

LU. Le Catane a pion ie ses ion Pétroèes, es get à Fran ect ur Les
Hhnéces nrève au Due Hénmi des Jap. conformément aux dispoitins de
Érénmnange né NA FAT de 14 noce LOBB relie st. résine jandique ct Fat de
échecs e1 de léxplotanon des fjdrocrinnes et méloménent au disait di
pren Cons,

cer re

Les re de lécion deabions males 1 immaubles, dim qu fu cotats
d'usines
Lune quoss-par reisorpable, eu dut aux sesiees rends pour Les Gpérons
Pésvlins liée en République Manque de Maure, des
ppetntemens ee saios pnyés ou daseurs e emplusés résidant à Vétaneer
4 es Bas gran d'in ao ds arcs EDNX  CcTeur Qt
Societé Ailes Unalat pour son come, dés à l'étrange. el es coûts
dires nec par ess Sardou venu ranger pr let cou
Les Lin Béntan pryés à Ft re dev en on un Be pére an
Hdi Es das La Browdue Cemplahle.

Ge Los amemisaemenne de inmebitions cards aux disporticss de
Paie dk la Pendure Campiahle,

A lex im ee agias versés den entre du Conerta pour ur mont réel.
us fs Luis ages dela Procédure Corplabte,

ler pertes de wnatétils ou Hens Léuiam de destclion ou de dermaues,
au Eve renancé ou qui aura sbamilontée on eau d'arde,
imecouvraies usines verbes me Tiers pour dommage

Des prends misaarabRes ur justin comsdiuées en vue de re fie
uéheuneent des pers a ne relie précises qe les &véa Des en,

à éramges direciment liées aux Opéradous Péulièes. x
maps es pates de chape ces à ocean des Dpérations Féroé, ainsi
ue ke dus révas à Fan £a redecances serlciiees prévues à Taie
LT es same yes Jun Fande Cle prévees à Parle 122, à
Fencion de mot de Loge de: sr es Bénin durenrine conlsnmément
a dispositions du présent article 11

montant non apmé des défis (hi £a Amnées Cidiles ankéieuree
Sonmdnsont à la réglomemon en Mgr, az à parement desdits AB: où
Fnchèrement du Gent

IL. Li bénéfice net nposable du Catractant sed égal à 1 diréue i éllé sétpitive ut
Tete des comm parts 2 ei te ul es sue Does en MDI du come de
ils SH te dec aa, ls ont un fil.

16. Hans ice tre vin die (8 jour sua a in de chu Aude Cle.  Contracrant
remote aus aus Male Gnpéenes se décbemion amurlke des avenis,

urrpapue des dot finales, eme asigés pr églenenttion eu vigueur.

Sauf dispusiions enntnes inde écenn Pure, Trip eu ls Hénéfices sera versé en
ils solo ur some d'ampnes Diner avec éulesetion ane ar dise
de lu étiez anmlle des rvgnts susvis, Ces neiges dem Ge cor avant la
Him de chaque “Léimesie et «ut aux, <a accord esnnmire {en particulier pour La
première anne de paiement Je Tenpet sur Lee bénélies), au qua de Fmpôt ur Les
Fénéices arqnié T'Anméa CID mrérdente.

CTP El

int

183.

us.

Pom ne déclare jus 3 gsm snommeriat dans ur délai de doux (3) ans suivent
Face des travaua drain de la découvre.

Lt pour alors rédéve u Büre église tous vaux d'évélstièn de dévelonpemnt,
de prateten. de naitenem, de mangon 4 de wmnncilisaion Hi à eee
écoute, sans aieume contre pour Le Concct, à ennaion, tunes, de ne pus
ter pois à la réalisation des Gréraions Pétéolns per le Contenetant

ARTICLE 10

RECOUVREMENT DES COUTS PETROLIERS
ET PARTAGE DE LA PRODEICTION.

D le commencement ne pmdoeion régulière de Paire Heat dans Le cadre d'une
amoriution vaste d'explsaion, Je Conradent sengage à commerce toute fn
pro de Peel nr br 21 merde man ls régis de ue er usage das
Findustne elite ierorenale, ouormerent eux dispuslins c-dessone

Pink le recouvrement de Cod Hé, ke Conti pour ir bre chaque
Année évii une porn de La prluetio taie 4e Parle Bt en um 3 oupèrlre à
suivante dus pe cent 6221 de Le quant phone & Pémole ru el sokcanie cg
pour ce LE8S; de Le gets globale du ge ngrel eu est ni usée durs Les
Epéreians Férolièns, mé paré, ou Auremenr ml poupe nr qui seit
né aaie 6 ua

La valeur de a portion de prndretton role de
le Comment des Conte Pénvlier, de
colonnéantaux dignitions de Hatiele 1.
Si au gone ch nsleonque Ame Civile, Des Cds Pérlies ot néons eut pau
le Contrat, en mpphéstien des disposé de présent amicls 102, dépassent
L'éguivalent en valeur de sente deux. pour seul (6296 die a prochethon Eole de Pétrole
br 6e ont y par Get 3 pour Le Gus Rouet cale core indique ci
dessus, Le ali De pacvuat Lee ciné mouse dens Jmée Give conduéré sera
mperié Sr la ou des Ares Civiles sans justes emacement mia) de Cons
Pételiers ou à An du présent Carte

ke nu alu au recoucement pue
Ad Folinéa précédent se caleutée

La santé de Féuele Drat où du Goz Nate war an us de chaque Are Civile
gprés que le Cnam à préleué au In procaeon url de Péole cui vu du Gue
are a potion nécessaire ae senusremenc es Cols Pole suivant ke dicasitions
de Fañile 10.2 sens partagée ae Etat el Le Coitébeant de La go suivare

E]

Les hénéfices nets que Le Comme ri de ensemble de ses Options Pérol
Le leitoie de le Réplique Jsmigue Le Mutant pores d'un impôt direct de
sing ep pr ce (2703) cale sur Less énéfiosu.

Han pécilaement corn que le dispusliens du préeut ar
ndiviadeilement à légal de tone Les em ennainmnt le Ce
présen Cantal.

je capiuent

Le Contéeeur Genis, ga Ann Civile, une eampabtté purée des Cnélons
Fées qui pee démolir an éme de El 6 bi dant rose re
es aan Saez Créruions que Lx élémonts dci € de passif qui x son afectés où
ssraches directement

Pour pemeie b terhnohon #9 Rénefee not du Lonsurian, duivent Bt ponéau
ni du compe de sal:

la valeur dex Hedrcishurés cemmarcalis ut Le Caire u e des ailes
A2 er 10. sl quel pra dans es livres de compatilé e dérease cle
x diaporama 18

Bees phusseimée provenant de core ni uns Gémeans quelconques de
Tati

eue ares roseme en produits dineemen li aux Opération Péiolières 4
coimmenr ce prose de Le vie de manes comen sims que di
Énaentdu inekg & du rang depui par des Ve

6 ex bénéles de le Alès lucie des Operations Pétoi

Ce même comp de ésulon re dE de Loue Le eye 'icouries peu les best
Le Gpéraions Pralièes au te de l'Année Cle considérée, dont la déduction. 2t
autorise par Les ki appcebles 2e République Jslmiqu de Mabritanie, et déterminées
Eibant Pencélure Corps annexée au présent Contrat

Las changes déduit da revenu de l'Année Chile consiftée campement phlammen
ls lémenrs snivane

sh eut Le carpe explciemen® vis el dessous présent ame, tous Lex autres
Cat Paniers. y enmpni Le coût des sppuoviicenenents, es épars de parsonnel
er de main Eueuere, Le ee de ruine foules au Poniactant a fuceanion des
réraions Férotie
l'oebus, Les ete A6 apprestemneens, du pure a des prestations fous
ar des Roc ANT aeru déJubles dans Le este eù I r'encet ie ceux
qu raie oralement rauqués cars das eundfiums de pisine caneurrence she ui
endeur et um acheteur implants put des BAPE np ENts ABS PTEETTONE
idees ou iogues.

Pi Le fraie péreraux, nééients aux Operations Pérolières effets dans Le eudre du
présent Cr, ÿ sais sent

CA #3

4
î

“franche de prodnction Part V'Etai Part du Contractsa
futé jourpatière
de Pétrole Brat au du Gaz Naturel
em Bars pur ju)
su ms
Le 501 à 73.000 do
de FSI à 10.000 Le
CN Er

Leur lapin du présent article, le ünne production toile Jourraière ‘lgnifie Le
ssh open de proveion due foumalibre dans Fensinble de Périnètres
ralotition du péésvr Coma, and une pété le ile (A4) ja carséculif.

La at pro hreveat Gta ges Sos vux dispos lacales visdes
Farsle

SOA LP ho Revu sa radin
pes

1 Si l'E ire neaovair on name tot ou parie de a pan de produeion définie à latiie
102. Le Miminice devra ëk ave 1e Coste go éeri  moins quatre-vingt 060
fous avant Le dérut du Trimestre concese, u précisi qe exacts quil ée
eee ee dur ad Tr er mali de vaio

Dane 2 but IL eve agé mr les Parcs que le Comacrant me sonserirs À sueur
“exgagenent de vente de a pui de pradetion de Lt de énrée serai rércure un
aan que lé Moine conan per dei.

CS ar dé renverse Lis du part de sa pr de prduction déinis à

Tarte 103, eu où Le Mine na pas avi Le Cneecint de aa décision de ruvoi

A de production on none coréen à Faricie LOS Le Cnléeteut est rem de

Barmmeraliser La par de precedente asp pour le Times

ns, de prose aux encens le eut pa EN EE du 29 Les. de verse

at dans es trente LD) fous aueu Sage envement, Ur écart La au produit

8 a an corrida 5 a pat de Pr pu Le pr de ver hs à
Farc 14

Le Mira au Je droit de demander de réglement des ème du a quiet de
pod êe ta assurées pur le Contacia qu Palits américains ut Gite ue
monnaie éarvetie done laquelle castle 2 eu ea,

ARTICLE IT
REGIME FISCAL

LU. Le Catane a pion ie ses ion Pétroèes, es get à Fran ect ur Les
Hhnéces nrève au Due Hénmi des Jap. conformément aux dispoitins de
Érénmnange né NA FAT de 14 noce LOBB relie st. résine jandique ct Fat de
échecs e1 de léxplotanon des fjdrocrinnes et méloménent au disait di
pren Cons,

cer re

Les re de lécion deabions males 1 immaubles, dim qu fu cotats
d'usines
Lune quoss-par reisorpable, eu dut aux sesiees rends pour Les Gpérons
Pésvlins liée en République Manque de Maure, des
ppetntemens ee saios pnyés ou daseurs e emplusés résidant à Vétaneer
4 es Bas gran d'in ao ds arcs EDNX  CcTeur Qt
Societé Ailes Unalat pour son come, dés à l'étrange. el es coûts
dires nec par ess Sardou venu ranger pr let cou
Les Lin Béntan pryés à Ft re dev en on un Be pére an
Hdi Es das La Browdue Cemplahle.

Ge Los amemisaemenne de inmebitions cards aux disporticss de
Paie dk la Pendure Campiahle,

A lex im ee agias versés den entre du Conerta pour ur mont réel.
us fs Luis ages dela Procédure Corplabte,

ler pertes de wnatétils ou Hens Léuiam de destclion ou de dermaues,
au Eve renancé ou qui aura sbamilontée on eau d'arde,
imecouvraies usines verbes me Tiers pour dommage

Des prends misaarabRes ur justin comsdiuées en vue de re fie
uéheuneent des pers a ne relie précises qe les &véa Des en,

à éramges direciment liées aux Opéradous Péulièes. x
maps es pates de chape ces à ocean des Dpérations Féroé, ainsi
ue ke dus révas à Fan £a redecances serlciiees prévues à Taie
LT es same yes Jun Fande Cle prévees à Parle 122, à
Fencion de mot de Loge de: sr es Bénin durenrine conlsnmément
a dispositions du présent article 11

montant non apmé des défis (hi £a Amnées Cidiles ankéieuree
Sonmdnsont à la réglomemon en Mgr, az à parement desdits AB: où
Fnchèrement du Gent

IL. Li bénéfice net nposable du Catractant sed égal à 1 diréue i éllé sétpitive ut
Tete des comm parts 2 ei te ul es sue Does en MDI du come de
ils SH te dec aa, ls ont un fil.

16. Hans ice tre vin die (8 jour sua a in de chu Aude Cle.  Contracrant
remote aus aus Male Gnpéenes se décbemion amurlke des avenis,

urrpapue des dot finales, eme asigés pr églenenttion eu vigueur.

Sauf dispusiions enntnes inde écenn Pure, Trip eu ls Hénéfices sera versé en
ils solo ur some d'ampnes Diner avec éulesetion ane ar dise
de lu étiez anmlle des rvgnts susvis, Ces neiges dem Ge cor avant la
Him de chaque “Léimesie et «ut aux, <a accord esnnmire {en particulier pour La
première anne de paiement Je Tenpet sur Lee bénélies), au qua de Fmpôt ur Les
Fénéices arqnié T'Anméa CID mrérdente.

CTP El

int

183.

us.

Pom ne déclare jus 3 gsm snommeriat dans ur délai de doux (3) ans suivent
Face des travaua drain de la découvre.

Lt pour alors rédéve u Büre église tous vaux d'évélstièn de dévelonpemnt,
de prateten. de naitenem, de mangon 4 de wmnncilisaion Hi à eee
écoute, sans aieume contre pour Le Concct, à ennaion, tunes, de ne pus
ter pois à la réalisation des Gréraions Pétéolns per le Contenetant

ARTICLE 10

RECOUVREMENT DES COUTS PETROLIERS
ET PARTAGE DE LA PRODEICTION.

D le commencement ne pmdoeion régulière de Paire Heat dans Le cadre d'une
amoriution vaste d'explsaion, Je Conradent sengage à commerce toute fn
pro de Peel nr br 21 merde man ls régis de ue er usage das
Findustne elite ierorenale, ouormerent eux dispuslins c-dessone

Pink le recouvrement de Cod Hé, ke Conti pour ir bre chaque
Année évii une porn de La prluetio taie 4e Parle Bt en um 3 oupèrlre à
suivante dus pe cent 6221 de Le quant phone & Pémole ru el sokcanie cg
pour ce LE8S; de Le gets globale du ge ngrel eu est ni usée durs Les
Epéreians Férolièns, mé paré, ou Auremenr ml poupe nr qui seit
né aaie 6 ua

La valeur de a portion de prndretton role de
le Comment des Conte Pénvlier, de
colonnéantaux dignitions de Hatiele 1.
Si au gone ch nsleonque Ame Civile, Des Cds Pérlies ot néons eut pau
le Contrat, en mpphéstien des disposé de présent amicls 102, dépassent
L'éguivalent en valeur de sente deux. pour seul (6296 die a prochethon Eole de Pétrole
br 6e ont y par Get 3 pour Le Gus Rouet cale core indique ci
dessus, Le ali De pacvuat Lee ciné mouse dens Jmée Give conduéré sera
mperié Sr la ou des Ares Civiles sans justes emacement mia) de Cons
Pételiers ou à An du présent Carte

ke nu alu au recoucement pue
Ad Folinéa précédent se caleutée

La santé de Féuele Drat où du Goz Nate war an us de chaque Are Civile
gprés que le Cnam à préleué au In procaeon url de Péole cui vu du Gue
are a potion nécessaire ae senusremenc es Cols Pole suivant ke dicasitions
de Fañile 10.2 sens partagée ae Etat el Le Coitébeant de La go suivare

E]

Les hénéfices nets que Le Comme ri de ensemble de ses Options Pérol
Le leitoie de le Réplique Jsmigue Le Mutant pores d'un impôt direct de
sing ep pr ce (2703) cale sur Less énéfiosu.

Han pécilaement corn que le dispusliens du préeut ar
ndiviadeilement à légal de tone Les em ennainmnt le Ce
présen Cantal.

je capiuent

Le Contéeeur Genis, ga Ann Civile, une eampabtté purée des Cnélons
Fées qui pee démolir an éme de El 6 bi dant rose re
es aan Saez Créruions que Lx élémonts dci € de passif qui x son afectés où
ssraches directement

Pour pemeie b terhnohon #9 Rénefee not du Lonsurian, duivent Bt ponéau
ni du compe de sal:

la valeur dex Hedrcishurés cemmarcalis ut Le Caire u e des ailes
A2 er 10. sl quel pra dans es livres de compatilé e dérease cle
x diaporama 18

Bees phusseimée provenant de core ni uns Gémeans quelconques de
Tati

eue ares roseme en produits dineemen li aux Opération Péiolières 4
coimmenr ce prose de Le vie de manes comen sims que di
Énaentdu inekg & du rang depui par des Ve

6 ex bénéles de le Alès lucie des Operations Pétoi

Ce même comp de ésulon re dE de Loue Le eye 'icouries peu les best
Le Gpéraions Pralièes au te de l'Année Cle considérée, dont la déduction. 2t
autorise par Les ki appcebles 2e République Jslmiqu de Mabritanie, et déterminées
Eibant Pencélure Corps annexée au présent Contrat

Las changes déduit da revenu de l'Année Chile consiftée campement phlammen
ls lémenrs snivane

sh eut Le carpe explciemen® vis el dessous présent ame, tous Lex autres
Cat Paniers. y enmpni Le coût des sppuoviicenenents, es épars de parsonnel
er de main Eueuere, Le ee de ruine foules au Poniactant a fuceanion des
réraions Férotie
l'oebus, Les ete A6 apprestemneens, du pure a des prestations fous
ar des Roc ANT aeru déJubles dans Le este eù I r'encet ie ceux
qu raie oralement rauqués cars das eundfiums de pisine caneurrence she ui
endeur et um acheteur implants put des BAPE np ENts ABS PTEETTONE
idees ou iogues.

Pi Le fraie péreraux, nééients aux Operations Pérolières effets dans Le eudre du
présent Cr, ÿ sais sent

CA #3

4
î

“franche de prodnction Part V'Etai Part du Contractsa
futé jourpatière
de Pétrole Brat au du Gaz Naturel
em Bars pur ju)
su ms
Le 501 à 73.000 do
de FSI à 10.000 Le
CN Er

Leur lapin du présent article, le ünne production toile Jourraière ‘lgnifie Le
ssh open de proveion due foumalibre dans Fensinble de Périnètres
ralotition du péésvr Coma, and une pété le ile (A4) ja carséculif.

La at pro hreveat Gta ges Sos vux dispos lacales visdes
Farsle

SOA LP ho Revu sa radin
pes

1 Si l'E ire neaovair on name tot ou parie de a pan de produeion définie à latiie
102. Le Miminice devra ëk ave 1e Coste go éeri  moins quatre-vingt 060
fous avant Le dérut du Trimestre concese, u précisi qe exacts quil ée
eee ee dur ad Tr er mali de vaio

Dane 2 but IL eve agé mr les Parcs que le Comacrant me sonserirs À sueur
“exgagenent de vente de a pui de pradetion de Lt de énrée serai rércure un
aan que lé Moine conan per dei.

CS ar dé renverse Lis du part de sa pr de prduction déinis à

Tarte 103, eu où Le Mine na pas avi Le Cneecint de aa décision de ruvoi

A de production on none coréen à Faricie LOS Le Cnléeteut est rem de

Barmmeraliser La par de precedente asp pour le Times

ns, de prose aux encens le eut pa EN EE du 29 Les. de verse

at dans es trente LD) fous aueu Sage envement, Ur écart La au produit

8 a an corrida 5 a pat de Pr pu Le pr de ver hs à
Farc 14

Le Mira au Je droit de demander de réglement des ème du a quiet de
pod êe ta assurées pur le Contacia qu Palits américains ut Gite ue
monnaie éarvetie done laquelle castle 2 eu ea,

ARTICLE IT
REGIME FISCAL

LU. Le Catane a pion ie ses ion Pétroèes, es get à Fran ect ur Les
Hhnéces nrève au Due Hénmi des Jap. conformément aux dispoitins de
Érénmnange né NA FAT de 14 noce LOBB relie st. résine jandique ct Fat de
échecs e1 de léxplotanon des fjdrocrinnes et méloménent au disait di
pren Cons,

cer re

Les re de lécion deabions males 1 immaubles, dim qu fu cotats
d'usines
Lune quoss-par reisorpable, eu dut aux sesiees rends pour Les Gpérons
Pésvlins liée en République Manque de Maure, des
ppetntemens ee saios pnyés ou daseurs e emplusés résidant à Vétaneer
4 es Bas gran d'in ao ds arcs EDNX  CcTeur Qt
Societé Ailes Unalat pour son come, dés à l'étrange. el es coûts
dires nec par ess Sardou venu ranger pr let cou
Les Lin Béntan pryés à Ft re dev en on un Be pére an
Hdi Es das La Browdue Cemplahle.

Ge Los amemisaemenne de inmebitions cards aux disporticss de
Paie dk la Pendure Campiahle,

A lex im ee agias versés den entre du Conerta pour ur mont réel.
us fs Luis ages dela Procédure Corplabte,

ler pertes de wnatétils ou Hens Léuiam de destclion ou de dermaues,
au Eve renancé ou qui aura sbamilontée on eau d'arde,
imecouvraies usines verbes me Tiers pour dommage

Des prends misaarabRes ur justin comsdiuées en vue de re fie
uéheuneent des pers a ne relie précises qe les &véa Des en,

à éramges direciment liées aux Opéradous Péulièes. x
maps es pates de chape ces à ocean des Dpérations Féroé, ainsi
ue ke dus révas à Fan £a redecances serlciiees prévues à Taie
LT es same yes Jun Fande Cle prévees à Parle 122, à
Fencion de mot de Loge de: sr es Bénin durenrine conlsnmément
a dispositions du présent article 11

montant non apmé des défis (hi £a Amnées Cidiles ankéieuree
Sonmdnsont à la réglomemon en Mgr, az à parement desdits AB: où
Fnchèrement du Gent

IL. Li bénéfice net nposable du Catractant sed égal à 1 diréue i éllé sétpitive ut
Tete des comm parts 2 ei te ul es sue Does en MDI du come de
ils SH te dec aa, ls ont un fil.

16. Hans ice tre vin die (8 jour sua a in de chu Aude Cle.  Contracrant
remote aus aus Male Gnpéenes se décbemion amurlke des avenis,

urrpapue des dot finales, eme asigés pr églenenttion eu vigueur.

Sauf dispusiions enntnes inde écenn Pure, Trip eu ls Hénéfices sera versé en
ils solo ur some d'ampnes Diner avec éulesetion ane ar dise
de lu étiez anmlle des rvgnts susvis, Ces neiges dem Ge cor avant la
Him de chaque “Léimesie et «ut aux, <a accord esnnmire {en particulier pour La
première anne de paiement Je Tenpet sur Lee bénélies), au qua de Fmpôt ur Les
Fénéices arqnié T'Anméa CID mrérdente.

CTP El

int

183.

us.

Pom ne déclare jus 3 gsm snommeriat dans ur délai de doux (3) ans suivent
Face des travaua drain de la découvre.

Lt pour alors rédéve u Büre église tous vaux d'évélstièn de dévelonpemnt,
de prateten. de naitenem, de mangon 4 de wmnncilisaion Hi à eee
écoute, sans aieume contre pour Le Concct, à ennaion, tunes, de ne pus
ter pois à la réalisation des Gréraions Pétéolns per le Contenetant

ARTICLE 10

RECOUVREMENT DES COUTS PETROLIERS
ET PARTAGE DE LA PRODEICTION.

D le commencement ne pmdoeion régulière de Paire Heat dans Le cadre d'une
amoriution vaste d'explsaion, Je Conradent sengage à commerce toute fn
pro de Peel nr br 21 merde man ls régis de ue er usage das
Findustne elite ierorenale, ouormerent eux dispuslins c-dessone

Pink le recouvrement de Cod Hé, ke Conti pour ir bre chaque
Année évii une porn de La prluetio taie 4e Parle Bt en um 3 oupèrlre à
suivante dus pe cent 6221 de Le quant phone & Pémole ru el sokcanie cg
pour ce LE8S; de Le gets globale du ge ngrel eu est ni usée durs Les
Epéreians Férolièns, mé paré, ou Auremenr ml poupe nr qui seit
né aaie 6 ua

La valeur de a portion de prndretton role de
le Comment des Conte Pénvlier, de
colonnéantaux dignitions de Hatiele 1.
Si au gone ch nsleonque Ame Civile, Des Cds Pérlies ot néons eut pau
le Contrat, en mpphéstien des disposé de présent amicls 102, dépassent
L'éguivalent en valeur de sente deux. pour seul (6296 die a prochethon Eole de Pétrole
br 6e ont y par Get 3 pour Le Gus Rouet cale core indique ci
dessus, Le ali De pacvuat Lee ciné mouse dens Jmée Give conduéré sera
mperié Sr la ou des Ares Civiles sans justes emacement mia) de Cons
Pételiers ou à An du présent Carte

ke nu alu au recoucement pue
Ad Folinéa précédent se caleutée

La santé de Féuele Drat où du Goz Nate war an us de chaque Are Civile
gprés que le Cnam à préleué au In procaeon url de Péole cui vu du Gue
are a potion nécessaire ae senusremenc es Cols Pole suivant ke dicasitions
de Fañile 10.2 sens partagée ae Etat el Le Coitébeant de La go suivare

E]

Les hénéfices nets que Le Comme ri de ensemble de ses Options Pérol
Le leitoie de le Réplique Jsmigue Le Mutant pores d'un impôt direct de
sing ep pr ce (2703) cale sur Less énéfiosu.

Han pécilaement corn que le dispusliens du préeut ar
ndiviadeilement à légal de tone Les em ennainmnt le Ce
présen Cantal.

je capiuent

Le Contéeeur Genis, ga Ann Civile, une eampabtté purée des Cnélons
Fées qui pee démolir an éme de El 6 bi dant rose re
es aan Saez Créruions que Lx élémonts dci € de passif qui x son afectés où
ssraches directement

Pour pemeie b terhnohon #9 Rénefee not du Lonsurian, duivent Bt ponéau
ni du compe de sal:

la valeur dex Hedrcishurés cemmarcalis ut Le Caire u e des ailes
A2 er 10. sl quel pra dans es livres de compatilé e dérease cle
x diaporama 18

Bees phusseimée provenant de core ni uns Gémeans quelconques de
Tati

eue ares roseme en produits dineemen li aux Opération Péiolières 4
coimmenr ce prose de Le vie de manes comen sims que di
Énaentdu inekg & du rang depui par des Ve

6 ex bénéles de le Alès lucie des Operations Pétoi

Ce même comp de ésulon re dE de Loue Le eye 'icouries peu les best
Le Gpéraions Pralièes au te de l'Année Cle considérée, dont la déduction. 2t
autorise par Les ki appcebles 2e République Jslmiqu de Mabritanie, et déterminées
Eibant Pencélure Corps annexée au présent Contrat

Las changes déduit da revenu de l'Année Chile consiftée campement phlammen
ls lémenrs snivane

sh eut Le carpe explciemen® vis el dessous présent ame, tous Lex autres
Cat Paniers. y enmpni Le coût des sppuoviicenenents, es épars de parsonnel
er de main Eueuere, Le ee de ruine foules au Poniactant a fuceanion des
réraions Férotie
l'oebus, Les ete A6 apprestemneens, du pure a des prestations fous
ar des Roc ANT aeru déJubles dans Le este eù I r'encet ie ceux
qu raie oralement rauqués cars das eundfiums de pisine caneurrence she ui
endeur et um acheteur implants put des BAPE np ENts ABS PTEETTONE
idees ou iogues.

Pi Le fraie péreraux, nééients aux Operations Pérolières effets dans Le eudre du
présent Cr, ÿ sais sent

CA #3

4
î

“franche de prodnction Part V'Etai Part du Contractsa
futé jourpatière
de Pétrole Brat au du Gaz Naturel
em Bars pur ju)
su ms
Le 501 à 73.000 do
de FSI à 10.000 Le
CN Er

Leur lapin du présent article, le ünne production toile Jourraière ‘lgnifie Le
ssh open de proveion due foumalibre dans Fensinble de Périnètres
ralotition du péésvr Coma, and une pété le ile (A4) ja carséculif.

La at pro hreveat Gta ges Sos vux dispos lacales visdes
Farsle

SOA LP ho Revu sa radin
pes

1 Si l'E ire neaovair on name tot ou parie de a pan de produeion définie à latiie
102. Le Miminice devra ëk ave 1e Coste go éeri  moins quatre-vingt 060
fous avant Le dérut du Trimestre concese, u précisi qe exacts quil ée
eee ee dur ad Tr er mali de vaio

Dane 2 but IL eve agé mr les Parcs que le Comacrant me sonserirs À sueur
“exgagenent de vente de a pui de pradetion de Lt de énrée serai rércure un
aan que lé Moine conan per dei.

CS ar dé renverse Lis du part de sa pr de prduction déinis à

Tarte 103, eu où Le Mine na pas avi Le Cneecint de aa décision de ruvoi

A de production on none coréen à Faricie LOS Le Cnléeteut est rem de

Barmmeraliser La par de precedente asp pour le Times

ns, de prose aux encens le eut pa EN EE du 29 Les. de verse

at dans es trente LD) fous aueu Sage envement, Ur écart La au produit

8 a an corrida 5 a pat de Pr pu Le pr de ver hs à
Farc 14

Le Mira au Je droit de demander de réglement des ème du a quiet de
pod êe ta assurées pur le Contacia qu Palits américains ut Gite ue
monnaie éarvetie done laquelle castle 2 eu ea,

ARTICLE IT
REGIME FISCAL

LU. Le Catane a pion ie ses ion Pétroèes, es get à Fran ect ur Les
Hhnéces nrève au Due Hénmi des Jap. conformément aux dispoitins de
Érénmnange né NA FAT de 14 noce LOBB relie st. résine jandique ct Fat de
échecs e1 de léxplotanon des fjdrocrinnes et méloménent au disait di
pren Cons,

cer re

Les re de lécion deabions males 1 immaubles, dim qu fu cotats
d'usines
Lune quoss-par reisorpable, eu dut aux sesiees rends pour Les Gpérons
Pésvlins liée en République Manque de Maure, des
ppetntemens ee saios pnyés ou daseurs e emplusés résidant à Vétaneer
4 es Bas gran d'in ao ds arcs EDNX  CcTeur Qt
Societé Ailes Unalat pour son come, dés à l'étrange. el es coûts
dires nec par ess Sardou venu ranger pr let cou
Les Lin Béntan pryés à Ft re dev en on un Be pére an
Hdi Es das La Browdue Cemplahle.

Ge Los amemisaemenne de inmebitions cards aux disporticss de
Paie dk la Pendure Campiahle,

A lex im ee agias versés den entre du Conerta pour ur mont réel.
us fs Luis ages dela Procédure Corplabte,

ler pertes de wnatétils ou Hens Léuiam de destclion ou de dermaues,
au Eve renancé ou qui aura sbamilontée on eau d'arde,
imecouvraies usines verbes me Tiers pour dommage

Des prends misaarabRes ur justin comsdiuées en vue de re fie
uéheuneent des pers a ne relie précises qe les &véa Des en,

à éramges direciment liées aux Opéradous Péulièes. x
maps es pates de chape ces à ocean des Dpérations Féroé, ainsi
ue ke dus révas à Fan £a redecances serlciiees prévues à Taie
LT es same yes Jun Fande Cle prévees à Parle 122, à
Fencion de mot de Loge de: sr es Bénin durenrine conlsnmément
a dispositions du présent article 11

montant non apmé des défis (hi £a Amnées Cidiles ankéieuree
Sonmdnsont à la réglomemon en Mgr, az à parement desdits AB: où
Fnchèrement du Gent

IL. Li bénéfice net nposable du Catractant sed égal à 1 diréue i éllé sétpitive ut
Tete des comm parts 2 ei te ul es sue Does en MDI du come de
ils SH te dec aa, ls ont un fil.

16. Hans ice tre vin die (8 jour sua a in de chu Aude Cle.  Contracrant
remote aus aus Male Gnpéenes se décbemion amurlke des avenis,

urrpapue des dot finales, eme asigés pr églenenttion eu vigueur.

Sauf dispusiions enntnes inde écenn Pure, Trip eu ls Hénéfices sera versé en
ils solo ur some d'ampnes Diner avec éulesetion ane ar dise
de lu étiez anmlle des rvgnts susvis, Ces neiges dem Ge cor avant la
Him de chaque “Léimesie et «ut aux, <a accord esnnmire {en particulier pour La
première anne de paiement Je Tenpet sur Lee bénélies), au qua de Fmpôt ur Les
Fénéices arqnié T'Anméa CID mrérdente.

CTP El

Ta Figaro € Je ae du ele de imp a les bénéties autre dx bééieus
Lune Anne Civile donne devrons de eee au us ur de peus ii de l'An
Civile suivante

Sie Comment à ver cure acute une ue suférieue à Ep sur Les
Béntires dent lea redevable an tir du émises d'une Année Chile duré, “oncdem
lui ser ni dans les quanreavinet die (A jours suivant le dépés de 52 déclraiien
aueli dé revenus,

Aprés ls pales à Lt prévus ui de ét ar Les éme, ecl-e dr
au Comic. duns Les que ni, dis (0) jours ruivant le dépôt de sa déchu de
even es quimmness dimpat ae fs Pénélius ci au ulte doeuieus af que
Ciotat a retaplé tentes es baies er LS us D a orésen rcle

D Le Conmenmne van à le Dieuien de Maplorcion di du Uéeloppannt de
racer out ls res ane ee RTE

3 un EL Della par Alec ee 8 pet an dm Là période iiiale de cali de
Panaration vache denporason

33 dut O7 Delles pur Membre cumé par an dau la emière période de
nennetleent de ion eve se d'exploration:

<3 duabe 4) Dolls per Kiomète sam et par un duranc 19 deuxième periode de
ienuvelleman le aorialon exclusive dexplontion #1 vante pompinr
rue GX Ales AE LT:

Gi dus et HPOGE Dre par Lélemèine env 0€ par am mem 1e allé due
auicalon due d'explaien.

Les mdeumens sentiers vies 7 aus nf, M el £} Grdeeeus out pars
davance & pue de ou us He le preneur de cage Ame Cannot, Pour
FAanee Comet endère. a Le A Nation détenu par de
Crime 6 Gt d ché desde ae

La redévanes super Lie aération encutite dealer ser payée
dvmue per cnée, en commencamens de cha Amie Civile suivant loco de
Jslontien esciaire d'empleineien, den pour lauiée Cie nd octrob, durs Lés
nt O3 Jours de Lu te Actros pour La dure state ne Taie
Cite en vous, apr l'étendue de Péri d'y à Hit du

En cms dub de surfe au couts us Auf ou de Hxe Majeute, Je Contrartant
aan dot & area ruhoursemenr des redevances upéticires jé payes

Les unes msdes au présent article 1-7, ini consiétrens comme des Cod Péirilicrs
rouvre rélon 2e pagiers de aile 2

copre

A get ff, Le Cantioctant consacre audit pla de fonmiun ui le perislioement du
port mourimen de J'adeinirathon ou met à désncation de Ka Disction de
Espana Dévstenemenr des Hodmcahies Brun mon minimum de
cent eimquae rille Due (LSSLS4-000) par an pda: a validité de autorisation
che daphmdon, à une dé loehui d'un agen exclése
devpiation, un men minimum de den cen cinganie mille de Dollars améiesins

ALSS2S0UD) Dons par an, Les coûts af à te Hmtiun ao eurakieeés
come ds coûts pétities éeuérabs lon ke sispnations de l'acte 102
ARTICLE 3
BONUS

131 Le Conmectane pie à Vérat an horus de sigmeure Sun one de cent mille
AS HIUEO Dollars ans Les om CD on au D STE

132. En mure e Conimstant para 3 Va es am de produce suivante

a Chefs illurs (USFRONONO) Doi orgue La prod répofès
entrera de Pro Be es du ou des Pér mème SF ploarian aride.
5 Shine. map de cisquae mile CEU.BUU) Li pa juur

2 80) Far Enr

» ASGa rene) Paltas lereque LE prénom répnfièn
Pélicle rat exo du is Périmres dsl tend
nie le die on de seine quiare lle (75.000) Bale par

Fa pente période le re (0) jeu 62 Re

Se mins (USE Die loge La produetin, téglière sommerinisée de
Pétiolé But sx du où es Féunèles d'splation era pou La première Ts
A rte 220Ven de cent mile FTOC.O0 Bulls ar joûr pendant une périade de ton
Go) jours contents

Lee des summes vis au ln a 1) ei des sera versée dns Le nee
0 jou anrvam Texprmion del pére de élec de ren jours coeur

assume vins x ticien A1 et FA ie url ses as et ne peuvent done,
ex uni eu re ronsidérées entre des Caire Pérolives,

ARTICLE 14

PRIX DU PETROLE BRUT
IA Le is de vente ataite u Fénole Tutos en considéetion pur us hosoëte du pré
Eten sen Le" du Marché Etee On Eu (FOB}-aû Port de Livraison, cap

2 Dellers por Baril pale à ante C10) jours de là de de consent, LL que
leurs éinhestus pau chaque Time.

ce a

43. En dehors de Mug sur Le Béutfiges te que défini à Varie 11.1, des redevances
super sire prévues à l'aieke LIT et des bars prés à Juice 13, Cnneietant seré
rate de ri Im, dot, ts ou combine Ue quelque nur que ee sac,
salsa, rfemeue où omumeux, prés me futurs. appart Les Opéraons
Pline ui tou ven » Efétent où plus sénéielemet, ls ropiété, abPitéé eu
actes du Comet, Gompris sn Gun, des Easter de fonde et soù
Raetoremnenc en cabine Count, Sant énled que ces temps ne
ampliguent qu'aux Opérations Pélcéres

Les aeiemires des ur constamne le Cacignt a leurs Socidiés Ailes éron,
ji exemples de feus immuns, AE, Ex coitullo, à son des Givicedes
Fu, dus artanees, rs des Bt atrens, de achas, iempuis 'Hretarbures
2 Fagor, serve red pour le aclviés ch Rpublique Tunique de Marie
tentes aux Option Pétalières

Le présat oncle ne applique pas aux seviees siReahement œudus par les
asian er cles tiinée publiques eroudianhènes, Tomefois, Le Lifs prés en
aspire vais du Coctmetan, de er mate, manportéuns, dis Us
Rem meenoes par FIL au Herve denis at 'excédéeout pes Les We
génénenene rique pour des mêmes Lerrces qu lesdits adiimsaton 6
ollsivits publigues, J va luueibis ardent que Le papes Janriors set eibles
lame cdd de dd ou sur Las mneuhes 2 ge han.

Les achats de maté, gisas dégipemeets et produits, réalisés parle Con ou Les
enrepses avaare po sou Sample ati ue Br press de Gaves uu Cairn
Etes as Gens Pres av esondées de es ta sr le dl d'air
Lesméssi applique ai, eu Er à 2 rare paruliére des Opéraions Péulièrs,
aux achats een 4 service rendus au Les souvent ds Crete dan Le cadre
an résemt Gormit

ARTICLE 13
PERSONNEL

Le Grcmaenant dengnge us Ie but des Opérnions Févolières à asser l'éuploi eu
tic kquélficaien eg du parémnel montante à smsubuor à  Fomtien de ce
eusumaal afin de peretue son se csion à us emplois deniers qulés, épées de
nait, de rade ete rscseurs

AA eut el, le Contacrent db om cer avec le Diseerion de lEsploreion ct du
Dérelugement des Hrdhoesrbutes Bus, à In in de ekügne Amnée Civile, un plan de
neorurement personnel maurilsnie sn plu de Formation «de perfectionnement pour
parents ame partihpatin de plus en us ler du pense main ao Cpénaaons
Béiolièes

122. Le Contagut éevre éaslement coniibuer à Je Manstion et au perfeutfunnement des
gens de (à Dirceten de l'Écplemi ë: du Développeueus des Lydocssbunes ts,
Son um pau ED es sem due L Mere a fi ie chaque Année Cie

are, =
&

Ua Prix du Marché sers établi pour dique pe de
mélnge de éroles Bras

rule Bras ou chage Upe de

142. Le Po ou nu applicable a EfEements dé Poe Brot aiertues Lu cons d'un
Témestre sera Ga À 2 fin de Jrimépee consid. et ser pal à 1 moyenne pondérée
des pris tes pure Conactat er le las des venu du Pre Bruc à des Tr ou
cou du Lime censé, sjutés pour ét Le dférencs do qualité ef densité
ai que des remes de iso FLOUE, ct des eandians de paiement. su réserve de
8 quantités dit vend à des Vers y cour du Trimosne considéré. représenient au
moins uen por ere EMA du col des aride Féuofe It Ge Fencemle des
Périnbtns dÉnluiiier veu au ue du présene Conti, vendues au coûts dudit
FThmestre.

AA, Si de telles vames à des Tiens ne soul za réalisées dm Le Erin considéré, et ne
représente pas eu mobs eue pur ee (9) du tou des quite Péuole ia de
ensemile des Péinèes d'Exploiinn créés au ie du présent Cort, vends au
ans dure Trimestre de Pix du Mae acné EH par comparaison «ve ke *
Ebirn du Marché Hrlemasin”, duru Le l'inesre considéré, des l'écoles Bite
rois en Réuhique Hamique de Semi ei das les pas producteurs sols
Soupe tea des érigé Sent agp Et condition de pement

Par PUS Eau du Blanche email, ur omendre ut pu Sel qu pere au
Pénele Bror send. d'uebrdke, x Ha de uairement au de cunsoraien, ur: pos
concurrerfel équivalent à cel privé pu des Pésoles ni de même qualhé
rose dim égaré ns Gone escales comparable, cat au
eine de va des guamités que do 1 desamenion at de Fusion des Péroheé Bras
Soupe tes des cenditiène du ane t de a tie dés contrats

14 Les romanes aufrentse sara
Pétrole Brut

ment exclues dl celeul du Prix du Marc du

ai ventes dans lequel F'achrleur ete Gociité AM du endeur Hé que rene
etre omis conter Le Crau

sanee comporte me comperorie eur qu'en palenenc en dévises brain
convertie SE vas mate, out 64 pate par eo Éthique 10
inéuiuns deomomques vues deu Le vom de Pérele But our Le mirihé
méme (les qpe conte déehemge, vom de MERE à Eu ou 3 de Agates
susertemaal

Line connmision résider par Le Mine ou son délégué et copuenant des représenéants
ge l'Adiuistaton el des représerants du Conrmcten 5e réunira à In diligence da son
Président pour deb vole Les dipesiique du présent article 18e Pr Manche du
Pétroke Din prod, mpesble aù Féimeare école. Les déeiciens de la sommieion
ot gi À unité

cer 2

Ta Figaro € Je ae du ele de imp a les bénéties autre dx bééieus
Lune Anne Civile donne devrons de eee au us ur de peus ii de l'An
Civile suivante

Sie Comment à ver cure acute une ue suférieue à Ep sur Les
Béntires dent lea redevable an tir du émises d'une Année Chile duré, “oncdem
lui ser ni dans les quanreavinet die (A jours suivant le dépés de 52 déclraiien
aueli dé revenus,

Aprés ls pales à Lt prévus ui de ét ar Les éme, ecl-e dr
au Comic. duns Les que ni, dis (0) jours ruivant le dépôt de sa déchu de
even es quimmness dimpat ae fs Pénélius ci au ulte doeuieus af que
Ciotat a retaplé tentes es baies er LS us D a orésen rcle

D Le Conmenmne van à le Dieuien de Maplorcion di du Uéeloppannt de
racer out ls res ane ee RTE

3 un EL Della par Alec ee 8 pet an dm Là période iiiale de cali de
Panaration vache denporason

33 dut O7 Delles pur Membre cumé par an dau la emière période de
nennetleent de ion eve se d'exploration:

<3 duabe 4) Dolls per Kiomète sam et par un duranc 19 deuxième periode de
ienuvelleman le aorialon exclusive dexplontion #1 vante pompinr
rue GX Ales AE LT:

Gi dus et HPOGE Dre par Lélemèine env 0€ par am mem 1e allé due
auicalon due d'explaien.

Les mdeumens sentiers vies 7 aus nf, M el £} Grdeeeus out pars
davance & pue de ou us He le preneur de cage Ame Cannot, Pour
FAanee Comet endère. a Le A Nation détenu par de
Crime 6 Gt d ché desde ae

La redévanes super Lie aération encutite dealer ser payée
dvmue per cnée, en commencamens de cha Amie Civile suivant loco de
Jslontien esciaire d'empleineien, den pour lauiée Cie nd octrob, durs Lés
nt O3 Jours de Lu te Actros pour La dure state ne Taie
Cite en vous, apr l'étendue de Péri d'y à Hit du

En cms dub de surfe au couts us Auf ou de Hxe Majeute, Je Contrartant
aan dot & area ruhoursemenr des redevances upéticires jé payes

Les unes msdes au présent article 1-7, ini consiétrens comme des Cod Péirilicrs
rouvre rélon 2e pagiers de aile 2

copre

A get ff, Le Cantioctant consacre audit pla de fonmiun ui le perislioement du
port mourimen de J'adeinirathon ou met à désncation de Ka Disction de
Espana Dévstenemenr des Hodmcahies Brun mon minimum de
cent eimquae rille Due (LSSLS4-000) par an pda: a validité de autorisation
che daphmdon, à une dé loehui d'un agen exclése
devpiation, un men minimum de den cen cinganie mille de Dollars améiesins

ALSS2S0UD) Dons par an, Les coûts af à te Hmtiun ao eurakieeés
come ds coûts pétities éeuérabs lon ke sispnations de l'acte 102
ARTICLE 3
BONUS

131 Le Conmectane pie à Vérat an horus de sigmeure Sun one de cent mille
AS HIUEO Dollars ans Les om CD on au D STE

132. En mure e Conimstant para 3 Va es am de produce suivante

a Chefs illurs (USFRONONO) Doi orgue La prod répofès
entrera de Pro Be es du ou des Pér mème SF ploarian aride.
5 Shine. map de cisquae mile CEU.BUU) Li pa juur

2 80) Far Enr

» ASGa rene) Paltas lereque LE prénom répnfièn
Pélicle rat exo du is Périmres dsl tend
nie le die on de seine quiare lle (75.000) Bale par

Fa pente période le re (0) jeu 62 Re

Se mins (USE Die loge La produetin, téglière sommerinisée de
Pétiolé But sx du où es Féunèles d'splation era pou La première Ts
A rte 220Ven de cent mile FTOC.O0 Bulls ar joûr pendant une périade de ton
Go) jours contents

Lee des summes vis au ln a 1) ei des sera versée dns Le nee
0 jou anrvam Texprmion del pére de élec de ren jours coeur

assume vins x ticien A1 et FA ie url ses as et ne peuvent done,
ex uni eu re ronsidérées entre des Caire Pérolives,

ARTICLE 14

PRIX DU PETROLE BRUT
IA Le is de vente ataite u Fénole Tutos en considéetion pur us hosoëte du pré
Eten sen Le" du Marché Etee On Eu (FOB}-aû Port de Livraison, cap

2 Dellers por Baril pale à ante C10) jours de là de de consent, LL que
leurs éinhestus pau chaque Time.

ce a

43. En dehors de Mug sur Le Béutfiges te que défini à Varie 11.1, des redevances
super sire prévues à l'aieke LIT et des bars prés à Juice 13, Cnneietant seré
rate de ri Im, dot, ts ou combine Ue quelque nur que ee sac,
salsa, rfemeue où omumeux, prés me futurs. appart Les Opéraons
Pline ui tou ven » Efétent où plus sénéielemet, ls ropiété, abPitéé eu
actes du Comet, Gompris sn Gun, des Easter de fonde et soù
Raetoremnenc en cabine Count, Sant énled que ces temps ne
ampliguent qu'aux Opérations Pélcéres

Les aeiemires des ur constamne le Cacignt a leurs Socidiés Ailes éron,
ji exemples de feus immuns, AE, Ex coitullo, à son des Givicedes
Fu, dus artanees, rs des Bt atrens, de achas, iempuis 'Hretarbures
2 Fagor, serve red pour le aclviés ch Rpublique Tunique de Marie
tentes aux Option Pétalières

Le présat oncle ne applique pas aux seviees siReahement œudus par les
asian er cles tiinée publiques eroudianhènes, Tomefois, Le Lifs prés en
aspire vais du Coctmetan, de er mate, manportéuns, dis Us
Rem meenoes par FIL au Herve denis at 'excédéeout pes Les We
génénenene rique pour des mêmes Lerrces qu lesdits adiimsaton 6
ollsivits publigues, J va luueibis ardent que Le papes Janriors set eibles
lame cdd de dd ou sur Las mneuhes 2 ge han.

Les achats de maté, gisas dégipemeets et produits, réalisés parle Con ou Les
enrepses avaare po sou Sample ati ue Br press de Gaves uu Cairn
Etes as Gens Pres av esondées de es ta sr le dl d'air
Lesméssi applique ai, eu Er à 2 rare paruliére des Opéraions Péulièrs,
aux achats een 4 service rendus au Les souvent ds Crete dan Le cadre
an résemt Gormit

ARTICLE 13
PERSONNEL

Le Grcmaenant dengnge us Ie but des Opérnions Févolières à asser l'éuploi eu
tic kquélficaien eg du parémnel montante à smsubuor à  Fomtien de ce
eusumaal afin de peretue son se csion à us emplois deniers qulés, épées de
nait, de rade ete rscseurs

AA eut el, le Contacrent db om cer avec le Diseerion de lEsploreion ct du
Dérelugement des Hrdhoesrbutes Bus, à In in de ekügne Amnée Civile, un plan de
neorurement personnel maurilsnie sn plu de Formation «de perfectionnement pour
parents ame partihpatin de plus en us ler du pense main ao Cpénaaons
Béiolièes

122. Le Contagut éevre éaslement coniibuer à Je Manstion et au perfeutfunnement des
gens de (à Dirceten de l'Écplemi ë: du Développeueus des Lydocssbunes ts,
Son um pau ED es sem due L Mere a fi ie chaque Année Cie

are, =
&

Ua Prix du Marché sers établi pour dique pe de
mélnge de éroles Bras

rule Bras ou chage Upe de

142. Le Po ou nu applicable a EfEements dé Poe Brot aiertues Lu cons d'un
Témestre sera Ga À 2 fin de Jrimépee consid. et ser pal à 1 moyenne pondérée
des pris tes pure Conactat er le las des venu du Pre Bruc à des Tr ou
cou du Lime censé, sjutés pour ét Le dférencs do qualité ef densité
ai que des remes de iso FLOUE, ct des eandians de paiement. su réserve de
8 quantités dit vend à des Vers y cour du Trimosne considéré. représenient au
moins uen por ere EMA du col des aride Féuofe It Ge Fencemle des
Périnbtns dÉnluiiier veu au ue du présene Conti, vendues au coûts dudit
FThmestre.

AA, Si de telles vames à des Tiens ne soul za réalisées dm Le Erin considéré, et ne
représente pas eu mobs eue pur ee (9) du tou des quite Péuole ia de
ensemile des Péinèes d'Exploiinn créés au ie du présent Cort, vends au
ans dure Trimestre de Pix du Mae acné EH par comparaison «ve ke *
Ebirn du Marché Hrlemasin”, duru Le l'inesre considéré, des l'écoles Bite
rois en Réuhique Hamique de Semi ei das les pas producteurs sols
Soupe tea des érigé Sent agp Et condition de pement

Par PUS Eau du Blanche email, ur omendre ut pu Sel qu pere au
Pénele Bror send. d'uebrdke, x Ha de uairement au de cunsoraien, ur: pos
concurrerfel équivalent à cel privé pu des Pésoles ni de même qualhé
rose dim égaré ns Gone escales comparable, cat au
eine de va des guamités que do 1 desamenion at de Fusion des Péroheé Bras
Soupe tes des cenditiène du ane t de a tie dés contrats

14 Les romanes aufrentse sara
Pétrole Brut

ment exclues dl celeul du Prix du Marc du

ai ventes dans lequel F'achrleur ete Gociité AM du endeur Hé que rene
etre omis conter Le Crau

sanee comporte me comperorie eur qu'en palenenc en dévises brain
convertie SE vas mate, out 64 pate par eo Éthique 10
inéuiuns deomomques vues deu Le vom de Pérele But our Le mirihé
méme (les qpe conte déehemge, vom de MERE à Eu ou 3 de Agates
susertemaal

Line connmision résider par Le Mine ou son délégué et copuenant des représenéants
ge l'Adiuistaton el des représerants du Conrmcten 5e réunira à In diligence da son
Président pour deb vole Les dipesiique du présent article 18e Pr Manche du
Pétroke Din prod, mpesble aù Féimeare école. Les déeiciens de la sommieion
ot gi À unité

cer 2

Ta Figaro € Je ae du ele de imp a les bénéties autre dx bééieus
Lune Anne Civile donne devrons de eee au us ur de peus ii de l'An
Civile suivante

Sie Comment à ver cure acute une ue suférieue à Ep sur Les
Béntires dent lea redevable an tir du émises d'une Année Chile duré, “oncdem
lui ser ni dans les quanreavinet die (A jours suivant le dépés de 52 déclraiien
aueli dé revenus,

Aprés ls pales à Lt prévus ui de ét ar Les éme, ecl-e dr
au Comic. duns Les que ni, dis (0) jours ruivant le dépôt de sa déchu de
even es quimmness dimpat ae fs Pénélius ci au ulte doeuieus af que
Ciotat a retaplé tentes es baies er LS us D a orésen rcle

D Le Conmenmne van à le Dieuien de Maplorcion di du Uéeloppannt de
racer out ls res ane ee RTE

3 un EL Della par Alec ee 8 pet an dm Là période iiiale de cali de
Panaration vache denporason

33 dut O7 Delles pur Membre cumé par an dau la emière période de
nennetleent de ion eve se d'exploration:

<3 duabe 4) Dolls per Kiomète sam et par un duranc 19 deuxième periode de
ienuvelleman le aorialon exclusive dexplontion #1 vante pompinr
rue GX Ales AE LT:

Gi dus et HPOGE Dre par Lélemèine env 0€ par am mem 1e allé due
auicalon due d'explaien.

Les mdeumens sentiers vies 7 aus nf, M el £} Grdeeeus out pars
davance & pue de ou us He le preneur de cage Ame Cannot, Pour
FAanee Comet endère. a Le A Nation détenu par de
Crime 6 Gt d ché desde ae

La redévanes super Lie aération encutite dealer ser payée
dvmue per cnée, en commencamens de cha Amie Civile suivant loco de
Jslontien esciaire d'empleineien, den pour lauiée Cie nd octrob, durs Lés
nt O3 Jours de Lu te Actros pour La dure state ne Taie
Cite en vous, apr l'étendue de Péri d'y à Hit du

En cms dub de surfe au couts us Auf ou de Hxe Majeute, Je Contrartant
aan dot & area ruhoursemenr des redevances upéticires jé payes

Les unes msdes au présent article 1-7, ini consiétrens comme des Cod Péirilicrs
rouvre rélon 2e pagiers de aile 2

copre

A get ff, Le Cantioctant consacre audit pla de fonmiun ui le perislioement du
port mourimen de J'adeinirathon ou met à désncation de Ka Disction de
Espana Dévstenemenr des Hodmcahies Brun mon minimum de
cent eimquae rille Due (LSSLS4-000) par an pda: a validité de autorisation
che daphmdon, à une dé loehui d'un agen exclése
devpiation, un men minimum de den cen cinganie mille de Dollars améiesins

ALSS2S0UD) Dons par an, Les coûts af à te Hmtiun ao eurakieeés
come ds coûts pétities éeuérabs lon ke sispnations de l'acte 102
ARTICLE 3
BONUS

131 Le Conmectane pie à Vérat an horus de sigmeure Sun one de cent mille
AS HIUEO Dollars ans Les om CD on au D STE

132. En mure e Conimstant para 3 Va es am de produce suivante

a Chefs illurs (USFRONONO) Doi orgue La prod répofès
entrera de Pro Be es du ou des Pér mème SF ploarian aride.
5 Shine. map de cisquae mile CEU.BUU) Li pa juur

2 80) Far Enr

» ASGa rene) Paltas lereque LE prénom répnfièn
Pélicle rat exo du is Périmres dsl tend
nie le die on de seine quiare lle (75.000) Bale par

Fa pente période le re (0) jeu 62 Re

Se mins (USE Die loge La produetin, téglière sommerinisée de
Pétiolé But sx du où es Féunèles d'splation era pou La première Ts
A rte 220Ven de cent mile FTOC.O0 Bulls ar joûr pendant une périade de ton
Go) jours contents

Lee des summes vis au ln a 1) ei des sera versée dns Le nee
0 jou anrvam Texprmion del pére de élec de ren jours coeur

assume vins x ticien A1 et FA ie url ses as et ne peuvent done,
ex uni eu re ronsidérées entre des Caire Pérolives,

ARTICLE 14

PRIX DU PETROLE BRUT
IA Le is de vente ataite u Fénole Tutos en considéetion pur us hosoëte du pré
Eten sen Le" du Marché Etee On Eu (FOB}-aû Port de Livraison, cap

2 Dellers por Baril pale à ante C10) jours de là de de consent, LL que
leurs éinhestus pau chaque Time.

ce a

43. En dehors de Mug sur Le Béutfiges te que défini à Varie 11.1, des redevances
super sire prévues à l'aieke LIT et des bars prés à Juice 13, Cnneietant seré
rate de ri Im, dot, ts ou combine Ue quelque nur que ee sac,
salsa, rfemeue où omumeux, prés me futurs. appart Les Opéraons
Pline ui tou ven » Efétent où plus sénéielemet, ls ropiété, abPitéé eu
actes du Comet, Gompris sn Gun, des Easter de fonde et soù
Raetoremnenc en cabine Count, Sant énled que ces temps ne
ampliguent qu'aux Opérations Pélcéres

Les aeiemires des ur constamne le Cacignt a leurs Socidiés Ailes éron,
ji exemples de feus immuns, AE, Ex coitullo, à son des Givicedes
Fu, dus artanees, rs des Bt atrens, de achas, iempuis 'Hretarbures
2 Fagor, serve red pour le aclviés ch Rpublique Tunique de Marie
tentes aux Option Pétalières

Le présat oncle ne applique pas aux seviees siReahement œudus par les
asian er cles tiinée publiques eroudianhènes, Tomefois, Le Lifs prés en
aspire vais du Coctmetan, de er mate, manportéuns, dis Us
Rem meenoes par FIL au Herve denis at 'excédéeout pes Les We
génénenene rique pour des mêmes Lerrces qu lesdits adiimsaton 6
ollsivits publigues, J va luueibis ardent que Le papes Janriors set eibles
lame cdd de dd ou sur Las mneuhes 2 ge han.

Les achats de maté, gisas dégipemeets et produits, réalisés parle Con ou Les
enrepses avaare po sou Sample ati ue Br press de Gaves uu Cairn
Etes as Gens Pres av esondées de es ta sr le dl d'air
Lesméssi applique ai, eu Er à 2 rare paruliére des Opéraions Péulièrs,
aux achats een 4 service rendus au Les souvent ds Crete dan Le cadre
an résemt Gormit

ARTICLE 13
PERSONNEL

Le Grcmaenant dengnge us Ie but des Opérnions Févolières à asser l'éuploi eu
tic kquélficaien eg du parémnel montante à smsubuor à  Fomtien de ce
eusumaal afin de peretue son se csion à us emplois deniers qulés, épées de
nait, de rade ete rscseurs

AA eut el, le Contacrent db om cer avec le Diseerion de lEsploreion ct du
Dérelugement des Hrdhoesrbutes Bus, à In in de ekügne Amnée Civile, un plan de
neorurement personnel maurilsnie sn plu de Formation «de perfectionnement pour
parents ame partihpatin de plus en us ler du pense main ao Cpénaaons
Béiolièes

122. Le Contagut éevre éaslement coniibuer à Je Manstion et au perfeutfunnement des
gens de (à Dirceten de l'Écplemi ë: du Développeueus des Lydocssbunes ts,
Son um pau ED es sem due L Mere a fi ie chaque Année Cie

are, =
&

Ua Prix du Marché sers établi pour dique pe de
mélnge de éroles Bras

rule Bras ou chage Upe de

142. Le Po ou nu applicable a EfEements dé Poe Brot aiertues Lu cons d'un
Témestre sera Ga À 2 fin de Jrimépee consid. et ser pal à 1 moyenne pondérée
des pris tes pure Conactat er le las des venu du Pre Bruc à des Tr ou
cou du Lime censé, sjutés pour ét Le dférencs do qualité ef densité
ai que des remes de iso FLOUE, ct des eandians de paiement. su réserve de
8 quantités dit vend à des Vers y cour du Trimosne considéré. représenient au
moins uen por ere EMA du col des aride Féuofe It Ge Fencemle des
Périnbtns dÉnluiiier veu au ue du présene Conti, vendues au coûts dudit
FThmestre.

AA, Si de telles vames à des Tiens ne soul za réalisées dm Le Erin considéré, et ne
représente pas eu mobs eue pur ee (9) du tou des quite Péuole ia de
ensemile des Péinèes d'Exploiinn créés au ie du présent Cort, vends au
ans dure Trimestre de Pix du Mae acné EH par comparaison «ve ke *
Ebirn du Marché Hrlemasin”, duru Le l'inesre considéré, des l'écoles Bite
rois en Réuhique Hamique de Semi ei das les pas producteurs sols
Soupe tea des érigé Sent agp Et condition de pement

Par PUS Eau du Blanche email, ur omendre ut pu Sel qu pere au
Pénele Bror send. d'uebrdke, x Ha de uairement au de cunsoraien, ur: pos
concurrerfel équivalent à cel privé pu des Pésoles ni de même qualhé
rose dim égaré ns Gone escales comparable, cat au
eine de va des guamités que do 1 desamenion at de Fusion des Péroheé Bras
Soupe tes des cenditiène du ane t de a tie dés contrats

14 Les romanes aufrentse sara
Pétrole Brut

ment exclues dl celeul du Prix du Marc du

ai ventes dans lequel F'achrleur ete Gociité AM du endeur Hé que rene
etre omis conter Le Crau

sanee comporte me comperorie eur qu'en palenenc en dévises brain
convertie SE vas mate, out 64 pate par eo Éthique 10
inéuiuns deomomques vues deu Le vom de Pérele But our Le mirihé
méme (les qpe conte déehemge, vom de MERE à Eu ou 3 de Agates
susertemaal

Line connmision résider par Le Mine ou son délégué et copuenant des représenéants
ge l'Adiuistaton el des représerants du Conrmcten 5e réunira à In diligence da son
Président pour deb vole Les dipesiique du présent article 18e Pr Manche du
Pétroke Din prod, mpesble aù Féimeare école. Les déeiciens de la sommieion
ot gi À unité

cer 2

Ta Figaro € Je ae du ele de imp a les bénéties autre dx bééieus
Lune Anne Civile donne devrons de eee au us ur de peus ii de l'An
Civile suivante

Sie Comment à ver cure acute une ue suférieue à Ep sur Les
Béntires dent lea redevable an tir du émises d'une Année Chile duré, “oncdem
lui ser ni dans les quanreavinet die (A jours suivant le dépés de 52 déclraiien
aueli dé revenus,

Aprés ls pales à Lt prévus ui de ét ar Les éme, ecl-e dr
au Comic. duns Les que ni, dis (0) jours ruivant le dépôt de sa déchu de
even es quimmness dimpat ae fs Pénélius ci au ulte doeuieus af que
Ciotat a retaplé tentes es baies er LS us D a orésen rcle

D Le Conmenmne van à le Dieuien de Maplorcion di du Uéeloppannt de
racer out ls res ane ee RTE

3 un EL Della par Alec ee 8 pet an dm Là période iiiale de cali de
Panaration vache denporason

33 dut O7 Delles pur Membre cumé par an dau la emière période de
nennetleent de ion eve se d'exploration:

<3 duabe 4) Dolls per Kiomète sam et par un duranc 19 deuxième periode de
ienuvelleman le aorialon exclusive dexplontion #1 vante pompinr
rue GX Ales AE LT:

Gi dus et HPOGE Dre par Lélemèine env 0€ par am mem 1e allé due
auicalon due d'explaien.

Les mdeumens sentiers vies 7 aus nf, M el £} Grdeeeus out pars
davance & pue de ou us He le preneur de cage Ame Cannot, Pour
FAanee Comet endère. a Le A Nation détenu par de
Crime 6 Gt d ché desde ae

La redévanes super Lie aération encutite dealer ser payée
dvmue per cnée, en commencamens de cha Amie Civile suivant loco de
Jslontien esciaire d'empleineien, den pour lauiée Cie nd octrob, durs Lés
nt O3 Jours de Lu te Actros pour La dure state ne Taie
Cite en vous, apr l'étendue de Péri d'y à Hit du

En cms dub de surfe au couts us Auf ou de Hxe Majeute, Je Contrartant
aan dot & area ruhoursemenr des redevances upéticires jé payes

Les unes msdes au présent article 1-7, ini consiétrens comme des Cod Péirilicrs
rouvre rélon 2e pagiers de aile 2

copre

A get ff, Le Cantioctant consacre audit pla de fonmiun ui le perislioement du
port mourimen de J'adeinirathon ou met à désncation de Ka Disction de
Espana Dévstenemenr des Hodmcahies Brun mon minimum de
cent eimquae rille Due (LSSLS4-000) par an pda: a validité de autorisation
che daphmdon, à une dé loehui d'un agen exclése
devpiation, un men minimum de den cen cinganie mille de Dollars améiesins

ALSS2S0UD) Dons par an, Les coûts af à te Hmtiun ao eurakieeés
come ds coûts pétities éeuérabs lon ke sispnations de l'acte 102
ARTICLE 3
BONUS

131 Le Conmectane pie à Vérat an horus de sigmeure Sun one de cent mille
AS HIUEO Dollars ans Les om CD on au D STE

132. En mure e Conimstant para 3 Va es am de produce suivante

a Chefs illurs (USFRONONO) Doi orgue La prod répofès
entrera de Pro Be es du ou des Pér mème SF ploarian aride.
5 Shine. map de cisquae mile CEU.BUU) Li pa juur

2 80) Far Enr

» ASGa rene) Paltas lereque LE prénom répnfièn
Pélicle rat exo du is Périmres dsl tend
nie le die on de seine quiare lle (75.000) Bale par

Fa pente période le re (0) jeu 62 Re

Se mins (USE Die loge La produetin, téglière sommerinisée de
Pétiolé But sx du où es Féunèles d'splation era pou La première Ts
A rte 220Ven de cent mile FTOC.O0 Bulls ar joûr pendant une périade de ton
Go) jours contents

Lee des summes vis au ln a 1) ei des sera versée dns Le nee
0 jou anrvam Texprmion del pére de élec de ren jours coeur

assume vins x ticien A1 et FA ie url ses as et ne peuvent done,
ex uni eu re ronsidérées entre des Caire Pérolives,

ARTICLE 14

PRIX DU PETROLE BRUT
IA Le is de vente ataite u Fénole Tutos en considéetion pur us hosoëte du pré
Eten sen Le" du Marché Etee On Eu (FOB}-aû Port de Livraison, cap

2 Dellers por Baril pale à ante C10) jours de là de de consent, LL que
leurs éinhestus pau chaque Time.

ce a

43. En dehors de Mug sur Le Béutfiges te que défini à Varie 11.1, des redevances
super sire prévues à l'aieke LIT et des bars prés à Juice 13, Cnneietant seré
rate de ri Im, dot, ts ou combine Ue quelque nur que ee sac,
salsa, rfemeue où omumeux, prés me futurs. appart Les Opéraons
Pline ui tou ven » Efétent où plus sénéielemet, ls ropiété, abPitéé eu
actes du Comet, Gompris sn Gun, des Easter de fonde et soù
Raetoremnenc en cabine Count, Sant énled que ces temps ne
ampliguent qu'aux Opérations Pélcéres

Les aeiemires des ur constamne le Cacignt a leurs Socidiés Ailes éron,
ji exemples de feus immuns, AE, Ex coitullo, à son des Givicedes
Fu, dus artanees, rs des Bt atrens, de achas, iempuis 'Hretarbures
2 Fagor, serve red pour le aclviés ch Rpublique Tunique de Marie
tentes aux Option Pétalières

Le présat oncle ne applique pas aux seviees siReahement œudus par les
asian er cles tiinée publiques eroudianhènes, Tomefois, Le Lifs prés en
aspire vais du Coctmetan, de er mate, manportéuns, dis Us
Rem meenoes par FIL au Herve denis at 'excédéeout pes Les We
génénenene rique pour des mêmes Lerrces qu lesdits adiimsaton 6
ollsivits publigues, J va luueibis ardent que Le papes Janriors set eibles
lame cdd de dd ou sur Las mneuhes 2 ge han.

Les achats de maté, gisas dégipemeets et produits, réalisés parle Con ou Les
enrepses avaare po sou Sample ati ue Br press de Gaves uu Cairn
Etes as Gens Pres av esondées de es ta sr le dl d'air
Lesméssi applique ai, eu Er à 2 rare paruliére des Opéraions Péulièrs,
aux achats een 4 service rendus au Les souvent ds Crete dan Le cadre
an résemt Gormit

ARTICLE 13
PERSONNEL

Le Grcmaenant dengnge us Ie but des Opérnions Févolières à asser l'éuploi eu
tic kquélficaien eg du parémnel montante à smsubuor à  Fomtien de ce
eusumaal afin de peretue son se csion à us emplois deniers qulés, épées de
nait, de rade ete rscseurs

AA eut el, le Contacrent db om cer avec le Diseerion de lEsploreion ct du
Dérelugement des Hrdhoesrbutes Bus, à In in de ekügne Amnée Civile, un plan de
neorurement personnel maurilsnie sn plu de Formation «de perfectionnement pour
parents ame partihpatin de plus en us ler du pense main ao Cpénaaons
Béiolièes

122. Le Contagut éevre éaslement coniibuer à Je Manstion et au perfeutfunnement des
gens de (à Dirceten de l'Écplemi ë: du Développeueus des Lydocssbunes ts,
Son um pau ED es sem due L Mere a fi ie chaque Année Cie

are, =
&

Ua Prix du Marché sers établi pour dique pe de
mélnge de éroles Bras

rule Bras ou chage Upe de

142. Le Po ou nu applicable a EfEements dé Poe Brot aiertues Lu cons d'un
Témestre sera Ga À 2 fin de Jrimépee consid. et ser pal à 1 moyenne pondérée
des pris tes pure Conactat er le las des venu du Pre Bruc à des Tr ou
cou du Lime censé, sjutés pour ét Le dférencs do qualité ef densité
ai que des remes de iso FLOUE, ct des eandians de paiement. su réserve de
8 quantités dit vend à des Vers y cour du Trimosne considéré. représenient au
moins uen por ere EMA du col des aride Féuofe It Ge Fencemle des
Périnbtns dÉnluiiier veu au ue du présene Conti, vendues au coûts dudit
FThmestre.

AA, Si de telles vames à des Tiens ne soul za réalisées dm Le Erin considéré, et ne
représente pas eu mobs eue pur ee (9) du tou des quite Péuole ia de
ensemile des Péinèes d'Exploiinn créés au ie du présent Cort, vends au
ans dure Trimestre de Pix du Mae acné EH par comparaison «ve ke *
Ebirn du Marché Hrlemasin”, duru Le l'inesre considéré, des l'écoles Bite
rois en Réuhique Hamique de Semi ei das les pas producteurs sols
Soupe tea des érigé Sent agp Et condition de pement

Par PUS Eau du Blanche email, ur omendre ut pu Sel qu pere au
Pénele Bror send. d'uebrdke, x Ha de uairement au de cunsoraien, ur: pos
concurrerfel équivalent à cel privé pu des Pésoles ni de même qualhé
rose dim égaré ns Gone escales comparable, cat au
eine de va des guamités que do 1 desamenion at de Fusion des Péroheé Bras
Soupe tes des cenditiène du ane t de a tie dés contrats

14 Les romanes aufrentse sara
Pétrole Brut

ment exclues dl celeul du Prix du Marc du

ai ventes dans lequel F'achrleur ete Gociité AM du endeur Hé que rene
etre omis conter Le Crau

sanee comporte me comperorie eur qu'en palenenc en dévises brain
convertie SE vas mate, out 64 pate par eo Éthique 10
inéuiuns deomomques vues deu Le vom de Pérele But our Le mirihé
méme (les qpe conte déehemge, vom de MERE à Eu ou 3 de Agates
susertemaal

Line connmision résider par Le Mine ou son délégué et copuenant des représenéants
ge l'Adiuistaton el des représerants du Conrmcten 5e réunira à In diligence da son
Président pour deb vole Les dipesiique du présent article 18e Pr Manche du
Pétroke Din prod, mpesble aù Féimeare école. Les déeiciens de la sommieion
ot gi À unité

cer 2

Si aeune Séestan mes prise po f commiscion déns um Gi de arte CA) jours après
la Jia du Jrümene eonsidété, Le Fe do Reed l'érele Brue produit sers fé
Série pur an ex de réputation internesonale, nommé par accord entre les
ares, qu, à dén d'accord pur ls Contre Mernivnal d'Espenise de la Chambre de
Comes Inernaronle. L'xpert devra Mai 2 pr selon Les putin du présent
stick 14 dans un délai de vinai 220) joués aprés a doneiôn, Les fais d'énparise
rom partagés à parts deal sent es Part,

16 Dam Fatante de Pétblisiement du pri, Le Fr da Meré fonlicahle prosiactemen à
“metre sera Le Prix du Marché du Time price ou gusteent nécessite era
rente ou phos tr rome QUE Jour aps lémhlsemant di Vi de Mare pour le

LA Le tone der mener Le Aides pra apr rar de Te et
Le hr Comme a rc ane Gonen a
Be Dércarpamn des dhamarhunt Bras Le lime 1 precécure cannes
Ame moe oo sépour dam ne aérolre femmunaie Et Distion de
pans 1 n Bélppamet d Fpdr ares Br ea Le ot d'examiner es
ee de let la un MORE co le
Ceunean. déve mode Mais berne paédun, 1 dev cher
able Peer de à Diet de amor et du Dévelopemon des
Fos us

ARTICLE 15
GAZ NATUREL
F1. Gas Naurel Ko Associé

at de dévoutens de Gr Nan Non Assacie. + Lonmehnl engager dus
disenssiene ge le Miniare en vue de décrminer si Era et lenpoittion de Lure
Aie rer an care pee em I

BALE de Conscient ave Le diussiors aumisées, sunsidire que l'évalnninn de la
Stcuvene de Ga Kature Non assis ex mailies 2. devra carpe proue
tar dévalumen dé te déconne, voniormément aux dissitions de l'aile 0

Le Carat ann droit. ae ins d'évle L imnercalé de fa décevant de Car.
Naaoel Noy Asso, 2 en file demande x mt rente LA) jours an Pexpiration
1e troisième période d'oxpium sion sé à Tree 3.2, dune esisncion de lauren
caslusèe d'ecphengin Dour me dunée € quare LE ans À compter de l'expition de
Fae ième pate dexplotion, on ee qui cérceme uniquement a fraciun du
Périmètre Axplanation engin I sure présumée de Louve se

Da our. Les Parties évalue confoimramann lee dénruchés pusibies pour À Car
Na! de la découare sunvie, à Le is sur K ape IR 2 eupatatio, aie
Je monsis nécecsaiee À 42 Gouumetlrillun, & conidéeeradt Le possiilté d'ise
commerialision esrjrimne de lens pars de produeion au eur où à Uécouver de Ge
Nas! ne ser pas euiement Eapioile emmener

cents : 5

f

Au ee aû les Pris cansiendenenc que Le développement de l'excéde, de Ga: Nauel
A Jus, où au Las où Le Cotentin développer LL NEIGUITE Gt FRONT
our Fesporatio, Le Canet jade dun LE prenom de dévshempemene et de
podution vRé à latick 05 2 salade supplomenies nécessite au
développement à echange nc 2 so estimation des voa aires.
6 Carrtant da alu procéder où développement er à Lex de en Crete
cvalommément m programme de dérelanpement te de pradueon veus a AnuvE pue
Sdire ans Les undiiene peurs à Daicle D, cc Les dipeiuns du présent
As applaes ag Pro Hat Leppliquesent munis mnañdis à l'esetsnt da ue
Naturel, muoréerse des dispositions patientes péue à 'atcle 1

Une pensée Mint dome emphcénle 2 du vente où Le camecidlisation du Gaz
Nadir! Aogid es décalée an eye explore CSM.

1522. au eus le Connetant ne considère as Fesploñuaiou de Texezden de Ge Nate
rame ju ee + FF, À mt quel moment, élit ali ie Mine en
ans Comme, aq ca

G Le Grmericant exe grauilèment à Le disposlinn d'a aux tsar de
séparation du pére Brut ed Go Nauru vu aile de Fexcédent que
oi désirs emevets

le de 1 collice, du cratement, de Lu euro et

À Lusalltioms de sépaation suavites, et

bi Una sves pan
maraport de ee nrédeni, à par de
apparus le re pri emennes à a

La cémstatin das salam mécène aux apéro Ge à Flu Be
devis, aim que l'enlèvement de cut casser se LH, Sora effermés
<contmiémen ou régle de Tr ou ae  L'indu re précoce iuerrtimsie
2 de ère à ne pas entasur La produetion, Heniécement et Le turapon du
Pécohe Brut pire Contractait.

152.3. eut encens de Ga Nanuref Arras qui ne sert né dans e ea des arcs
1 182.2 dev ire réimaete par de Cat, Ac, oui sa roi de
Peer eee ge conforme az le de l'an en aime dun l'adasice pômo

imgmatarale, à sandra que Ke Conmagun Gurise au Maire un rapport
dénronerant que ce jar aé eu as Fe emule Ulis pour améliorer Le Us
de récaménsion du Pétrole fut as uen sus ant Les pos ou de Partie 9.13
el que fe amis prouve tdi ring, mmprobuen qu ne ser pus refusée sans casa

4,2. Dipociions comnanes ae Ge Naturel Associé et Non Ass

IS Le Carmen avr le ri de dépasse de sa part de produeliou de Ge7 Maurel
conformért aux disposons du présen, Cac À Burx égilemenx fe doi de proeéder
Aa séparauon des guides de laut Uez Mature produi, ce de tatiaporer, stocker, si
ue ere marc ca où à L'état sa pt es Hors guides ni
Sépéste, lesquels actu ounadérés comme di Pole Bruc aux. ns de eur passé ete
Les Pas soon Farile 10.

183. A Pise des wuconx d'évation, au cas où Le Pres décheraent comjeintement que
Fisploatior de vue déevuvere et jusciiée pour fimenner Fe marehé Local, ou au 63e
le Container à développer at produite 6e Gaz Neil pote sation.

Contact soute sant 1 Bu de Ja péril de quitte (4) ans suisée 4
derramde d'anerisaton evcusive d'exploiion que L'Hra accordées dans es condo
iévusts Paroles

2 Gr

Le Conasiant deux alars procéder au dévcloppemenc af à lexplctaion
Haurel erntemmenc an prognmme de Lévalpporen ol de praetiun Souris à
sgrauvé par Ke Mi tre dan ls enaditions plévues à l'tice 3. € Les spin ct
présent Could, splits 2e Péucle Be fafliqueroët atdtatée mranfé au Dès
atiel, Beer des dpeslfons purs paies à Farile 15 3.

ISLE SUR Crauuum some que lévchation de In découvene de fi Haucel Nom
Beck comeurrée de me Je Le Vite prune un prés de ui 78
qu pc Le RU ave censenumenr do Come, éeprander 5 el
abandonnez es drus se L sui détenait éécouvars
De mème, si le Comchui. à Foue des Vavaux dévaleston, considère que la
ésceurea de Caz Normal Non Aussi mr pas commerciale, PEL pur, ovce un
révise Un SLR me, Gemander au Domrmetant abandmmet es dt Sr suce
éliminant dite décuverr:

Dans Le deux Las, Cuir perdra tou oi 07 Les Hyeres qu rouen,
te nids à paie de lare déoitiète, let pour alors HE, a lle Rélir
fous ke tva Tévihuuin, de Jéulosoenein, de prose de wstement de
naapot ef de some an à à due, Sans re onmre paie per
Lnmactn, à coin, dues. de a pes purer préndiee À 1 cé des
Ginéeriors Pétrelites du Cru

152. ae Notuel Asus

S25 En aus de déve enmmerete de Péuole Eur, Je Cemimetini indiquer dame
ragpece prévu à lauicle 93 si gousidère que He produetion de Fax Rae Asso ent
cepbie dencder Les dralés négersaies 2x lesoins des Opéations lérolières
relaie à Ba paid etion de Péri me Georg Les améliore lama), 2 1
conaidèse que et ricédent ct sup d'éne produis en quan eurrmrerieles. Aa
Gen où le Conmce aur avi l'Eiac d'un te) excédent Les l'arites évaluerurt
joinrement les débouché posts pau ex excel de Ga Naturel, à 1 ls sur &
marché lea 7 à Fespetation, {y compris La pensibifhé dune eonnerchlisaon
ronjoine de leu par de podecton de cet envie de Gaz Mulurel au és où eut
srédent ne serai pos autrement eapiotabls eurmmereinlemenr, ainsi que Les moyeu
aies à sa commen ao

#

LEA, Pour Les Besoins du présent Conva, le Prix du Niushié du Ge Nate, exprimé eut
Dallas pa milion de BTU, ser égal

2 Au prix Gien dé acteurs pur 28 qu concèmie les ventes de Gaz Nat à
Penponair ds Lier
2) Four e qu comcerre les ventes ae te aarehe loeal du Ge Xe en taie ue
buste, à prix à vend par art tue éme Le Mine qu Fate
ina que J'Eta aablale par  dciaron 2 az Naturel ur le marche ice
re Corriétant, ue 19 Base rotemnant des couts le arch pra au fume
dede vues da cote de sation £2 Ge Naluri

4 a ER, les quon de Gi Nature
a sas pou fes ein et Cpérlons

IR Aux des de Copier des amies
opus, ant rédaction 42 quant

2 que cer < soie éng EL65) mes eus de Gr Naud merde à ke
creme de LÉ à la prsrion mosnhénique 48 161325 bare som Roue dy
un 1) Baril de Pétrole Ba, temoin rame ere 1e Pécties.

ARTICLE 16

TRANSPORT DES HFPROCARBURES
PAR CANALISATIONS

61 88e Corimacuont désire proc au mp dTRelinaarbures pur salt, 1 do
demandes Japorobiuz puéalaale per Le Ménbie du proie des eondisarians 21
Fustlattès core pendantes et défis d'une sonate Fe 206

42 Nana Buts dépepiluns Rglises ou Héglscentunes contraires, Le Contretans

io. pen le due de ati du Caire à as lé coma fines at prés

see F6, de uaiter ci de anspoler dre se propres slam à l'itétiur de

rein de Le République Harigne 2 Mauritsio ns que sur Lo pau continu at

22 zone écanemique exclusive qu em Mépeuden et dns 9 ceux mr ncemies. ed fre

ae ec Banspocee, ut en cos Le Pré Les prie réulan de set ac

dsohtaion eus per dent produits vas Les puits ce colle, de iiment, de
ak de Channel

Dar os ed des canin gi po oh de perte Hell ex ueanspor par

alisaiuns. d'Hydrucacbures à Were d'autres Fra vadialent à de paies care

de Fan er le République Laique de Manque. velleci dccurders sas

décsinaion au Come sv ts es avanagee qui pourraient cé de
con de cs sonver ions en faveur En Conan.

BA Les Gras és à 'amle 14, pouvons re ira diviüuellenen ou conjoiremen.
aa Le Chen né Les conditians Cnnarées ds Le présent Gun Eve usé

36

Si aeune Séestan mes prise po f commiscion déns um Gi de arte CA) jours après
la Jia du Jrümene eonsidété, Le Fe do Reed l'érele Brue produit sers fé
Série pur an ex de réputation internesonale, nommé par accord entre les
ares, qu, à dén d'accord pur ls Contre Mernivnal d'Espenise de la Chambre de
Comes Inernaronle. L'xpert devra Mai 2 pr selon Les putin du présent
stick 14 dans un délai de vinai 220) joués aprés a doneiôn, Les fais d'énparise
rom partagés à parts deal sent es Part,

16 Dam Fatante de Pétblisiement du pri, Le Fr da Meré fonlicahle prosiactemen à
“metre sera Le Prix du Marché du Time price ou gusteent nécessite era
rente ou phos tr rome QUE Jour aps lémhlsemant di Vi de Mare pour le

LA Le tone der mener Le Aides pra apr rar de Te et
Le hr Comme a rc ane Gonen a
Be Dércarpamn des dhamarhunt Bras Le lime 1 precécure cannes
Ame moe oo sépour dam ne aérolre femmunaie Et Distion de
pans 1 n Bélppamet d Fpdr ares Br ea Le ot d'examiner es
ee de let la un MORE co le
Ceunean. déve mode Mais berne paédun, 1 dev cher
able Peer de à Diet de amor et du Dévelopemon des
Fos us

ARTICLE 15
GAZ NATUREL
F1. Gas Naurel Ko Associé

at de dévoutens de Gr Nan Non Assacie. + Lonmehnl engager dus
disenssiene ge le Miniare en vue de décrminer si Era et lenpoittion de Lure
Aie rer an care pee em I

BALE de Conscient ave Le diussiors aumisées, sunsidire que l'évalnninn de la
Stcuvene de Ga Kature Non assis ex mailies 2. devra carpe proue
tar dévalumen dé te déconne, voniormément aux dissitions de l'aile 0

Le Carat ann droit. ae ins d'évle L imnercalé de fa décevant de Car.
Naaoel Noy Asso, 2 en file demande x mt rente LA) jours an Pexpiration
1e troisième période d'oxpium sion sé à Tree 3.2, dune esisncion de lauren
caslusèe d'ecphengin Dour me dunée € quare LE ans À compter de l'expition de
Fae ième pate dexplotion, on ee qui cérceme uniquement a fraciun du
Périmètre Axplanation engin I sure présumée de Louve se

Da our. Les Parties évalue confoimramann lee dénruchés pusibies pour À Car
Na! de la découare sunvie, à Le is sur K ape IR 2 eupatatio, aie
Je monsis nécecsaiee À 42 Gouumetlrillun, & conidéeeradt Le possiilté d'ise
commerialision esrjrimne de lens pars de produeion au eur où à Uécouver de Ge
Nas! ne ser pas euiement Eapioile emmener

cents : 5

f

Au ee aû les Pris cansiendenenc que Le développement de l'excéde, de Ga: Nauel
A Jus, où au Las où Le Cotentin développer LL NEIGUITE Gt FRONT
our Fesporatio, Le Canet jade dun LE prenom de dévshempemene et de
podution vRé à latick 05 2 salade supplomenies nécessite au
développement à echange nc 2 so estimation des voa aires.
6 Carrtant da alu procéder où développement er à Lex de en Crete
cvalommément m programme de dérelanpement te de pradueon veus a AnuvE pue
Sdire ans Les undiiene peurs à Daicle D, cc Les dipeiuns du présent
As applaes ag Pro Hat Leppliquesent munis mnañdis à l'esetsnt da ue
Naturel, muoréerse des dispositions patientes péue à 'atcle 1

Une pensée Mint dome emphcénle 2 du vente où Le camecidlisation du Gaz
Nadir! Aogid es décalée an eye explore CSM.

1522. au eus le Connetant ne considère as Fesploñuaiou de Texezden de Ge Nate
rame ju ee + FF, À mt quel moment, élit ali ie Mine en
ans Comme, aq ca

G Le Grmericant exe grauilèment à Le disposlinn d'a aux tsar de
séparation du pére Brut ed Go Nauru vu aile de Fexcédent que
oi désirs emevets

le de 1 collice, du cratement, de Lu euro et

À Lusalltioms de sépaation suavites, et

bi Una sves pan
maraport de ee nrédeni, à par de
apparus le re pri emennes à a

La cémstatin das salam mécène aux apéro Ge à Flu Be
devis, aim que l'enlèvement de cut casser se LH, Sora effermés
<contmiémen ou régle de Tr ou ae  L'indu re précoce iuerrtimsie
2 de ère à ne pas entasur La produetion, Heniécement et Le turapon du
Pécohe Brut pire Contractait.

152.3. eut encens de Ga Nanuref Arras qui ne sert né dans e ea des arcs
1 182.2 dev ire réimaete par de Cat, Ac, oui sa roi de
Peer eee ge conforme az le de l'an en aime dun l'adasice pômo

imgmatarale, à sandra que Ke Conmagun Gurise au Maire un rapport
dénronerant que ce jar aé eu as Fe emule Ulis pour améliorer Le Us
de récaménsion du Pétrole fut as uen sus ant Les pos ou de Partie 9.13
el que fe amis prouve tdi ring, mmprobuen qu ne ser pus refusée sans casa

4,2. Dipociions comnanes ae Ge Naturel Associé et Non Ass

IS Le Carmen avr le ri de dépasse de sa part de produeliou de Ge7 Maurel
conformért aux disposons du présen, Cac À Burx égilemenx fe doi de proeéder
Aa séparauon des guides de laut Uez Mature produi, ce de tatiaporer, stocker, si
ue ere marc ca où à L'état sa pt es Hors guides ni
Sépéste, lesquels actu ounadérés comme di Pole Bruc aux. ns de eur passé ete
Les Pas soon Farile 10.

183. A Pise des wuconx d'évation, au cas où Le Pres décheraent comjeintement que
Fisploatior de vue déevuvere et jusciiée pour fimenner Fe marehé Local, ou au 63e
le Container à développer at produite 6e Gaz Neil pote sation.

Contact soute sant 1 Bu de Ja péril de quitte (4) ans suisée 4
derramde d'anerisaton evcusive d'exploiion que L'Hra accordées dans es condo
iévusts Paroles

2 Gr

Le Conasiant deux alars procéder au dévcloppemenc af à lexplctaion
Haurel erntemmenc an prognmme de Lévalpporen ol de praetiun Souris à
sgrauvé par Ke Mi tre dan ls enaditions plévues à l'tice 3. € Les spin ct
présent Could, splits 2e Péucle Be fafliqueroët atdtatée mranfé au Dès
atiel, Beer des dpeslfons purs paies à Farile 15 3.

ISLE SUR Crauuum some que lévchation de In découvene de fi Haucel Nom
Beck comeurrée de me Je Le Vite prune un prés de ui 78
qu pc Le RU ave censenumenr do Come, éeprander 5 el
abandonnez es drus se L sui détenait éécouvars
De mème, si le Comchui. à Foue des Vavaux dévaleston, considère que la
ésceurea de Caz Normal Non Aussi mr pas commerciale, PEL pur, ovce un
révise Un SLR me, Gemander au Domrmetant abandmmet es dt Sr suce
éliminant dite décuverr:

Dans Le deux Las, Cuir perdra tou oi 07 Les Hyeres qu rouen,
te nids à paie de lare déoitiète, let pour alors HE, a lle Rélir
fous ke tva Tévihuuin, de Jéulosoenein, de prose de wstement de
naapot ef de some an à à due, Sans re onmre paie per
Lnmactn, à coin, dues. de a pes purer préndiee À 1 cé des
Ginéeriors Pétrelites du Cru

152. ae Notuel Asus

S25 En aus de déve enmmerete de Péuole Eur, Je Cemimetini indiquer dame
ragpece prévu à lauicle 93 si gousidère que He produetion de Fax Rae Asso ent
cepbie dencder Les dralés négersaies 2x lesoins des Opéations lérolières
relaie à Ba paid etion de Péri me Georg Les améliore lama), 2 1
conaidèse que et ricédent ct sup d'éne produis en quan eurrmrerieles. Aa
Gen où le Conmce aur avi l'Eiac d'un te) excédent Les l'arites évaluerurt
joinrement les débouché posts pau ex excel de Ga Naturel, à 1 ls sur &
marché lea 7 à Fespetation, {y compris La pensibifhé dune eonnerchlisaon
ronjoine de leu par de podecton de cet envie de Gaz Mulurel au és où eut
srédent ne serai pos autrement eapiotabls eurmmereinlemenr, ainsi que Les moyeu
aies à sa commen ao

#

LEA, Pour Les Besoins du présent Conva, le Prix du Niushié du Ge Nate, exprimé eut
Dallas pa milion de BTU, ser égal

2 Au prix Gien dé acteurs pur 28 qu concèmie les ventes de Gaz Nat à
Penponair ds Lier
2) Four e qu comcerre les ventes ae te aarehe loeal du Ge Xe en taie ue
buste, à prix à vend par art tue éme Le Mine qu Fate
ina que J'Eta aablale par  dciaron 2 az Naturel ur le marche ice
re Corriétant, ue 19 Base rotemnant des couts le arch pra au fume
dede vues da cote de sation £2 Ge Naluri

4 a ER, les quon de Gi Nature
a sas pou fes ein et Cpérlons

IR Aux des de Copier des amies
opus, ant rédaction 42 quant

2 que cer < soie éng EL65) mes eus de Gr Naud merde à ke
creme de LÉ à la prsrion mosnhénique 48 161325 bare som Roue dy
un 1) Baril de Pétrole Ba, temoin rame ere 1e Pécties.

ARTICLE 16

TRANSPORT DES HFPROCARBURES
PAR CANALISATIONS

61 88e Corimacuont désire proc au mp dTRelinaarbures pur salt, 1 do
demandes Japorobiuz puéalaale per Le Ménbie du proie des eondisarians 21
Fustlattès core pendantes et défis d'une sonate Fe 206

42 Nana Buts dépepiluns Rglises ou Héglscentunes contraires, Le Contretans

io. pen le due de ati du Caire à as lé coma fines at prés

see F6, de uaiter ci de anspoler dre se propres slam à l'itétiur de

rein de Le République Harigne 2 Mauritsio ns que sur Lo pau continu at

22 zone écanemique exclusive qu em Mépeuden et dns 9 ceux mr ncemies. ed fre

ae ec Banspocee, ut en cos Le Pré Les prie réulan de set ac

dsohtaion eus per dent produits vas Les puits ce colle, de iiment, de
ak de Channel

Dar os ed des canin gi po oh de perte Hell ex ueanspor par

alisaiuns. d'Hydrucacbures à Were d'autres Fra vadialent à de paies care

de Fan er le République Laique de Manque. velleci dccurders sas

décsinaion au Come sv ts es avanagee qui pourraient cé de
con de cs sonver ions en faveur En Conan.

BA Les Gras és à 'amle 14, pouvons re ira diviüuellenen ou conjoiremen.
aa Le Chen né Les conditians Cnnarées ds Le présent Gun Eve usé

36

Si aeune Séestan mes prise po f commiscion déns um Gi de arte CA) jours après
la Jia du Jrümene eonsidété, Le Fe do Reed l'érele Brue produit sers fé
Série pur an ex de réputation internesonale, nommé par accord entre les
ares, qu, à dén d'accord pur ls Contre Mernivnal d'Espenise de la Chambre de
Comes Inernaronle. L'xpert devra Mai 2 pr selon Les putin du présent
stick 14 dans un délai de vinai 220) joués aprés a doneiôn, Les fais d'énparise
rom partagés à parts deal sent es Part,

16 Dam Fatante de Pétblisiement du pri, Le Fr da Meré fonlicahle prosiactemen à
“metre sera Le Prix du Marché du Time price ou gusteent nécessite era
rente ou phos tr rome QUE Jour aps lémhlsemant di Vi de Mare pour le

LA Le tone der mener Le Aides pra apr rar de Te et
Le hr Comme a rc ane Gonen a
Be Dércarpamn des dhamarhunt Bras Le lime 1 precécure cannes
Ame moe oo sépour dam ne aérolre femmunaie Et Distion de
pans 1 n Bélppamet d Fpdr ares Br ea Le ot d'examiner es
ee de let la un MORE co le
Ceunean. déve mode Mais berne paédun, 1 dev cher
able Peer de à Diet de amor et du Dévelopemon des
Fos us

ARTICLE 15
GAZ NATUREL
F1. Gas Naurel Ko Associé

at de dévoutens de Gr Nan Non Assacie. + Lonmehnl engager dus
disenssiene ge le Miniare en vue de décrminer si Era et lenpoittion de Lure
Aie rer an care pee em I

BALE de Conscient ave Le diussiors aumisées, sunsidire que l'évalnninn de la
Stcuvene de Ga Kature Non assis ex mailies 2. devra carpe proue
tar dévalumen dé te déconne, voniormément aux dissitions de l'aile 0

Le Carat ann droit. ae ins d'évle L imnercalé de fa décevant de Car.
Naaoel Noy Asso, 2 en file demande x mt rente LA) jours an Pexpiration
1e troisième période d'oxpium sion sé à Tree 3.2, dune esisncion de lauren
caslusèe d'ecphengin Dour me dunée € quare LE ans À compter de l'expition de
Fae ième pate dexplotion, on ee qui cérceme uniquement a fraciun du
Périmètre Axplanation engin I sure présumée de Louve se

Da our. Les Parties évalue confoimramann lee dénruchés pusibies pour À Car
Na! de la découare sunvie, à Le is sur K ape IR 2 eupatatio, aie
Je monsis nécecsaiee À 42 Gouumetlrillun, & conidéeeradt Le possiilté d'ise
commerialision esrjrimne de lens pars de produeion au eur où à Uécouver de Ge
Nas! ne ser pas euiement Eapioile emmener

cents : 5

f

Au ee aû les Pris cansiendenenc que Le développement de l'excéde, de Ga: Nauel
A Jus, où au Las où Le Cotentin développer LL NEIGUITE Gt FRONT
our Fesporatio, Le Canet jade dun LE prenom de dévshempemene et de
podution vRé à latick 05 2 salade supplomenies nécessite au
développement à echange nc 2 so estimation des voa aires.
6 Carrtant da alu procéder où développement er à Lex de en Crete
cvalommément m programme de dérelanpement te de pradueon veus a AnuvE pue
Sdire ans Les undiiene peurs à Daicle D, cc Les dipeiuns du présent
As applaes ag Pro Hat Leppliquesent munis mnañdis à l'esetsnt da ue
Naturel, muoréerse des dispositions patientes péue à 'atcle 1

Une pensée Mint dome emphcénle 2 du vente où Le camecidlisation du Gaz
Nadir! Aogid es décalée an eye explore CSM.

1522. au eus le Connetant ne considère as Fesploñuaiou de Texezden de Ge Nate
rame ju ee + FF, À mt quel moment, élit ali ie Mine en
ans Comme, aq ca

G Le Grmericant exe grauilèment à Le disposlinn d'a aux tsar de
séparation du pére Brut ed Go Nauru vu aile de Fexcédent que
oi désirs emevets

le de 1 collice, du cratement, de Lu euro et

À Lusalltioms de sépaation suavites, et

bi Una sves pan
maraport de ee nrédeni, à par de
apparus le re pri emennes à a

La cémstatin das salam mécène aux apéro Ge à Flu Be
devis, aim que l'enlèvement de cut casser se LH, Sora effermés
<contmiémen ou régle de Tr ou ae  L'indu re précoce iuerrtimsie
2 de ère à ne pas entasur La produetion, Heniécement et Le turapon du
Pécohe Brut pire Contractait.

152.3. eut encens de Ga Nanuref Arras qui ne sert né dans e ea des arcs
1 182.2 dev ire réimaete par de Cat, Ac, oui sa roi de
Peer eee ge conforme az le de l'an en aime dun l'adasice pômo

imgmatarale, à sandra que Ke Conmagun Gurise au Maire un rapport
dénronerant que ce jar aé eu as Fe emule Ulis pour améliorer Le Us
de récaménsion du Pétrole fut as uen sus ant Les pos ou de Partie 9.13
el que fe amis prouve tdi ring, mmprobuen qu ne ser pus refusée sans casa

4,2. Dipociions comnanes ae Ge Naturel Associé et Non Ass

IS Le Carmen avr le ri de dépasse de sa part de produeliou de Ge7 Maurel
conformért aux disposons du présen, Cac À Burx égilemenx fe doi de proeéder
Aa séparauon des guides de laut Uez Mature produi, ce de tatiaporer, stocker, si
ue ere marc ca où à L'état sa pt es Hors guides ni
Sépéste, lesquels actu ounadérés comme di Pole Bruc aux. ns de eur passé ete
Les Pas soon Farile 10.

183. A Pise des wuconx d'évation, au cas où Le Pres décheraent comjeintement que
Fisploatior de vue déevuvere et jusciiée pour fimenner Fe marehé Local, ou au 63e
le Container à développer at produite 6e Gaz Neil pote sation.

Contact soute sant 1 Bu de Ja péril de quitte (4) ans suisée 4
derramde d'anerisaton evcusive d'exploiion que L'Hra accordées dans es condo
iévusts Paroles

2 Gr

Le Conasiant deux alars procéder au dévcloppemenc af à lexplctaion
Haurel erntemmenc an prognmme de Lévalpporen ol de praetiun Souris à
sgrauvé par Ke Mi tre dan ls enaditions plévues à l'tice 3. € Les spin ct
présent Could, splits 2e Péucle Be fafliqueroët atdtatée mranfé au Dès
atiel, Beer des dpeslfons purs paies à Farile 15 3.

ISLE SUR Crauuum some que lévchation de In découvene de fi Haucel Nom
Beck comeurrée de me Je Le Vite prune un prés de ui 78
qu pc Le RU ave censenumenr do Come, éeprander 5 el
abandonnez es drus se L sui détenait éécouvars
De mème, si le Comchui. à Foue des Vavaux dévaleston, considère que la
ésceurea de Caz Normal Non Aussi mr pas commerciale, PEL pur, ovce un
révise Un SLR me, Gemander au Domrmetant abandmmet es dt Sr suce
éliminant dite décuverr:

Dans Le deux Las, Cuir perdra tou oi 07 Les Hyeres qu rouen,
te nids à paie de lare déoitiète, let pour alors HE, a lle Rélir
fous ke tva Tévihuuin, de Jéulosoenein, de prose de wstement de
naapot ef de some an à à due, Sans re onmre paie per
Lnmactn, à coin, dues. de a pes purer préndiee À 1 cé des
Ginéeriors Pétrelites du Cru

152. ae Notuel Asus

S25 En aus de déve enmmerete de Péuole Eur, Je Cemimetini indiquer dame
ragpece prévu à lauicle 93 si gousidère que He produetion de Fax Rae Asso ent
cepbie dencder Les dralés négersaies 2x lesoins des Opéations lérolières
relaie à Ba paid etion de Péri me Georg Les améliore lama), 2 1
conaidèse que et ricédent ct sup d'éne produis en quan eurrmrerieles. Aa
Gen où le Conmce aur avi l'Eiac d'un te) excédent Les l'arites évaluerurt
joinrement les débouché posts pau ex excel de Ga Naturel, à 1 ls sur &
marché lea 7 à Fespetation, {y compris La pensibifhé dune eonnerchlisaon
ronjoine de leu par de podecton de cet envie de Gaz Mulurel au és où eut
srédent ne serai pos autrement eapiotabls eurmmereinlemenr, ainsi que Les moyeu
aies à sa commen ao

#

LEA, Pour Les Besoins du présent Conva, le Prix du Niushié du Ge Nate, exprimé eut
Dallas pa milion de BTU, ser égal

2 Au prix Gien dé acteurs pur 28 qu concèmie les ventes de Gaz Nat à
Penponair ds Lier
2) Four e qu comcerre les ventes ae te aarehe loeal du Ge Xe en taie ue
buste, à prix à vend par art tue éme Le Mine qu Fate
ina que J'Eta aablale par  dciaron 2 az Naturel ur le marche ice
re Corriétant, ue 19 Base rotemnant des couts le arch pra au fume
dede vues da cote de sation £2 Ge Naluri

4 a ER, les quon de Gi Nature
a sas pou fes ein et Cpérlons

IR Aux des de Copier des amies
opus, ant rédaction 42 quant

2 que cer < soie éng EL65) mes eus de Gr Naud merde à ke
creme de LÉ à la prsrion mosnhénique 48 161325 bare som Roue dy
un 1) Baril de Pétrole Ba, temoin rame ere 1e Pécties.

ARTICLE 16

TRANSPORT DES HFPROCARBURES
PAR CANALISATIONS

61 88e Corimacuont désire proc au mp dTRelinaarbures pur salt, 1 do
demandes Japorobiuz puéalaale per Le Ménbie du proie des eondisarians 21
Fustlattès core pendantes et défis d'une sonate Fe 206

42 Nana Buts dépepiluns Rglises ou Héglscentunes contraires, Le Contretans

io. pen le due de ati du Caire à as lé coma fines at prés

see F6, de uaiter ci de anspoler dre se propres slam à l'itétiur de

rein de Le République Harigne 2 Mauritsio ns que sur Lo pau continu at

22 zone écanemique exclusive qu em Mépeuden et dns 9 ceux mr ncemies. ed fre

ae ec Banspocee, ut en cos Le Pré Les prie réulan de set ac

dsohtaion eus per dent produits vas Les puits ce colle, de iiment, de
ak de Channel

Dar os ed des canin gi po oh de perte Hell ex ueanspor par

alisaiuns. d'Hydrucacbures à Were d'autres Fra vadialent à de paies care

de Fan er le République Laique de Manque. velleci dccurders sas

décsinaion au Come sv ts es avanagee qui pourraient cé de
con de cs sonver ions en faveur En Conan.

BA Les Gras és à 'amle 14, pouvons re ira diviüuellenen ou conjoiremen.
aa Le Chen né Les conditians Cnnarées ds Le présent Gun Eve usé

36

Si aeune Séestan mes prise po f commiscion déns um Gi de arte CA) jours après
la Jia du Jrümene eonsidété, Le Fe do Reed l'érele Brue produit sers fé
Série pur an ex de réputation internesonale, nommé par accord entre les
ares, qu, à dén d'accord pur ls Contre Mernivnal d'Espenise de la Chambre de
Comes Inernaronle. L'xpert devra Mai 2 pr selon Les putin du présent
stick 14 dans un délai de vinai 220) joués aprés a doneiôn, Les fais d'énparise
rom partagés à parts deal sent es Part,

16 Dam Fatante de Pétblisiement du pri, Le Fr da Meré fonlicahle prosiactemen à
“metre sera Le Prix du Marché du Time price ou gusteent nécessite era
rente ou phos tr rome QUE Jour aps lémhlsemant di Vi de Mare pour le

LA Le tone der mener Le Aides pra apr rar de Te et
Le hr Comme a rc ane Gonen a
Be Dércarpamn des dhamarhunt Bras Le lime 1 precécure cannes
Ame moe oo sépour dam ne aérolre femmunaie Et Distion de
pans 1 n Bélppamet d Fpdr ares Br ea Le ot d'examiner es
ee de let la un MORE co le
Ceunean. déve mode Mais berne paédun, 1 dev cher
able Peer de à Diet de amor et du Dévelopemon des
Fos us

ARTICLE 15
GAZ NATUREL
F1. Gas Naurel Ko Associé

at de dévoutens de Gr Nan Non Assacie. + Lonmehnl engager dus
disenssiene ge le Miniare en vue de décrminer si Era et lenpoittion de Lure
Aie rer an care pee em I

BALE de Conscient ave Le diussiors aumisées, sunsidire que l'évalnninn de la
Stcuvene de Ga Kature Non assis ex mailies 2. devra carpe proue
tar dévalumen dé te déconne, voniormément aux dissitions de l'aile 0

Le Carat ann droit. ae ins d'évle L imnercalé de fa décevant de Car.
Naaoel Noy Asso, 2 en file demande x mt rente LA) jours an Pexpiration
1e troisième période d'oxpium sion sé à Tree 3.2, dune esisncion de lauren
caslusèe d'ecphengin Dour me dunée € quare LE ans À compter de l'expition de
Fae ième pate dexplotion, on ee qui cérceme uniquement a fraciun du
Périmètre Axplanation engin I sure présumée de Louve se

Da our. Les Parties évalue confoimramann lee dénruchés pusibies pour À Car
Na! de la découare sunvie, à Le is sur K ape IR 2 eupatatio, aie
Je monsis nécecsaiee À 42 Gouumetlrillun, & conidéeeradt Le possiilté d'ise
commerialision esrjrimne de lens pars de produeion au eur où à Uécouver de Ge
Nas! ne ser pas euiement Eapioile emmener

cents : 5

f

Au ee aû les Pris cansiendenenc que Le développement de l'excéde, de Ga: Nauel
A Jus, où au Las où Le Cotentin développer LL NEIGUITE Gt FRONT
our Fesporatio, Le Canet jade dun LE prenom de dévshempemene et de
podution vRé à latick 05 2 salade supplomenies nécessite au
développement à echange nc 2 so estimation des voa aires.
6 Carrtant da alu procéder où développement er à Lex de en Crete
cvalommément m programme de dérelanpement te de pradueon veus a AnuvE pue
Sdire ans Les undiiene peurs à Daicle D, cc Les dipeiuns du présent
As applaes ag Pro Hat Leppliquesent munis mnañdis à l'esetsnt da ue
Naturel, muoréerse des dispositions patientes péue à 'atcle 1

Une pensée Mint dome emphcénle 2 du vente où Le camecidlisation du Gaz
Nadir! Aogid es décalée an eye explore CSM.

1522. au eus le Connetant ne considère as Fesploñuaiou de Texezden de Ge Nate
rame ju ee + FF, À mt quel moment, élit ali ie Mine en
ans Comme, aq ca

G Le Grmericant exe grauilèment à Le disposlinn d'a aux tsar de
séparation du pére Brut ed Go Nauru vu aile de Fexcédent que
oi désirs emevets

le de 1 collice, du cratement, de Lu euro et

À Lusalltioms de sépaation suavites, et

bi Una sves pan
maraport de ee nrédeni, à par de
apparus le re pri emennes à a

La cémstatin das salam mécène aux apéro Ge à Flu Be
devis, aim que l'enlèvement de cut casser se LH, Sora effermés
<contmiémen ou régle de Tr ou ae  L'indu re précoce iuerrtimsie
2 de ère à ne pas entasur La produetion, Heniécement et Le turapon du
Pécohe Brut pire Contractait.

152.3. eut encens de Ga Nanuref Arras qui ne sert né dans e ea des arcs
1 182.2 dev ire réimaete par de Cat, Ac, oui sa roi de
Peer eee ge conforme az le de l'an en aime dun l'adasice pômo

imgmatarale, à sandra que Ke Conmagun Gurise au Maire un rapport
dénronerant que ce jar aé eu as Fe emule Ulis pour améliorer Le Us
de récaménsion du Pétrole fut as uen sus ant Les pos ou de Partie 9.13
el que fe amis prouve tdi ring, mmprobuen qu ne ser pus refusée sans casa

4,2. Dipociions comnanes ae Ge Naturel Associé et Non Ass

IS Le Carmen avr le ri de dépasse de sa part de produeliou de Ge7 Maurel
conformért aux disposons du présen, Cac À Burx égilemenx fe doi de proeéder
Aa séparauon des guides de laut Uez Mature produi, ce de tatiaporer, stocker, si
ue ere marc ca où à L'état sa pt es Hors guides ni
Sépéste, lesquels actu ounadérés comme di Pole Bruc aux. ns de eur passé ete
Les Pas soon Farile 10.

183. A Pise des wuconx d'évation, au cas où Le Pres décheraent comjeintement que
Fisploatior de vue déevuvere et jusciiée pour fimenner Fe marehé Local, ou au 63e
le Container à développer at produite 6e Gaz Neil pote sation.

Contact soute sant 1 Bu de Ja péril de quitte (4) ans suisée 4
derramde d'anerisaton evcusive d'exploiion que L'Hra accordées dans es condo
iévusts Paroles

2 Gr

Le Conasiant deux alars procéder au dévcloppemenc af à lexplctaion
Haurel erntemmenc an prognmme de Lévalpporen ol de praetiun Souris à
sgrauvé par Ke Mi tre dan ls enaditions plévues à l'tice 3. € Les spin ct
présent Could, splits 2e Péucle Be fafliqueroët atdtatée mranfé au Dès
atiel, Beer des dpeslfons purs paies à Farile 15 3.

ISLE SUR Crauuum some que lévchation de In découvene de fi Haucel Nom
Beck comeurrée de me Je Le Vite prune un prés de ui 78
qu pc Le RU ave censenumenr do Come, éeprander 5 el
abandonnez es drus se L sui détenait éécouvars
De mème, si le Comchui. à Foue des Vavaux dévaleston, considère que la
ésceurea de Caz Normal Non Aussi mr pas commerciale, PEL pur, ovce un
révise Un SLR me, Gemander au Domrmetant abandmmet es dt Sr suce
éliminant dite décuverr:

Dans Le deux Las, Cuir perdra tou oi 07 Les Hyeres qu rouen,
te nids à paie de lare déoitiète, let pour alors HE, a lle Rélir
fous ke tva Tévihuuin, de Jéulosoenein, de prose de wstement de
naapot ef de some an à à due, Sans re onmre paie per
Lnmactn, à coin, dues. de a pes purer préndiee À 1 cé des
Ginéeriors Pétrelites du Cru

152. ae Notuel Asus

S25 En aus de déve enmmerete de Péuole Eur, Je Cemimetini indiquer dame
ragpece prévu à lauicle 93 si gousidère que He produetion de Fax Rae Asso ent
cepbie dencder Les dralés négersaies 2x lesoins des Opéations lérolières
relaie à Ba paid etion de Péri me Georg Les améliore lama), 2 1
conaidèse que et ricédent ct sup d'éne produis en quan eurrmrerieles. Aa
Gen où le Conmce aur avi l'Eiac d'un te) excédent Les l'arites évaluerurt
joinrement les débouché posts pau ex excel de Ga Naturel, à 1 ls sur &
marché lea 7 à Fespetation, {y compris La pensibifhé dune eonnerchlisaon
ronjoine de leu par de podecton de cet envie de Gaz Mulurel au és où eut
srédent ne serai pos autrement eapiotabls eurmmereinlemenr, ainsi que Les moyeu
aies à sa commen ao

#

LEA, Pour Les Besoins du présent Conva, le Prix du Niushié du Ge Nate, exprimé eut
Dallas pa milion de BTU, ser égal

2 Au prix Gien dé acteurs pur 28 qu concèmie les ventes de Gaz Nat à
Penponair ds Lier
2) Four e qu comcerre les ventes ae te aarehe loeal du Ge Xe en taie ue
buste, à prix à vend par art tue éme Le Mine qu Fate
ina que J'Eta aablale par  dciaron 2 az Naturel ur le marche ice
re Corriétant, ue 19 Base rotemnant des couts le arch pra au fume
dede vues da cote de sation £2 Ge Naluri

4 a ER, les quon de Gi Nature
a sas pou fes ein et Cpérlons

IR Aux des de Copier des amies
opus, ant rédaction 42 quant

2 que cer < soie éng EL65) mes eus de Gr Naud merde à ke
creme de LÉ à la prsrion mosnhénique 48 161325 bare som Roue dy
un 1) Baril de Pétrole Ba, temoin rame ere 1e Pécties.

ARTICLE 16

TRANSPORT DES HFPROCARBURES
PAR CANALISATIONS

61 88e Corimacuont désire proc au mp dTRelinaarbures pur salt, 1 do
demandes Japorobiuz puéalaale per Le Ménbie du proie des eondisarians 21
Fustlattès core pendantes et défis d'une sonate Fe 206

42 Nana Buts dépepiluns Rglises ou Héglscentunes contraires, Le Contretans

io. pen le due de ati du Caire à as lé coma fines at prés

see F6, de uaiter ci de anspoler dre se propres slam à l'itétiur de

rein de Le République Harigne 2 Mauritsio ns que sur Lo pau continu at

22 zone écanemique exclusive qu em Mépeuden et dns 9 ceux mr ncemies. ed fre

ae ec Banspocee, ut en cos Le Pré Les prie réulan de set ac

dsohtaion eus per dent produits vas Les puits ce colle, de iiment, de
ak de Channel

Dar os ed des canin gi po oh de perte Hell ex ueanspor par

alisaiuns. d'Hydrucacbures à Were d'autres Fra vadialent à de paies care

de Fan er le République Laique de Manque. velleci dccurders sas

décsinaion au Come sv ts es avanagee qui pourraient cé de
con de cs sonver ions en faveur En Conan.

BA Les Gras és à 'amle 14, pouvons re ira diviüuellenen ou conjoiremen.
aa Le Chen né Les conditians Cnnarées ds Le présent Gun Eve usé

36

veus du ler ont sons à Paso réal ds rire
Les bénéfieaires des transiers suvvisés dires sale au: comdlons des ar Le
présent ansle 16 pour 2e Consmeln et lexploaion de camaiatians et cast Livns
ARE à dventen outre arte a ronds esp du Couctu drs he cadee
du prés Cora,

164 Le Emile es héréfilines des transfer aisés et dires exacts pere
Sisaier entre eux our asser £a commun Bansport da produits exnis de leurs
aplstionn, sue réserve des disposiius de lice 1.5 etats:

Es peuvam évslememt Csneier mere ds Us quoitiés, + compris lt soit
diceciemens, sl par Lister da Organe publie ox une suciéé eat, pour Be
ren ainn Vpn des cena nu,

To prineoles accords ou comis pass en esse real notant à fa
conduite des epetuns de cemutien Bt dexplaion, su purage Les charges des
iultts ranciis er de Pacte ns de notion de lassocition. Eire être Oui à
Faune préuiable de Miritre,

63. Le ir et bee cumeréiaiques des canaltéions ee inullatins disant être dans de
marre à rer In lee, le anépuzt a assaien des produils des siseinané dés
tions lesions et économies at en pateulier de manie D assurer
Valiation pou Le vealé de des prets 2e dure do pisse À
remet la sara de et rommeniear ec Le vclongement tan des cisements.

hé En ve LE phnieus déconveutes doecrburé dns Ja mère région péage atiqn, 1e
Comet devr ere à Faible anee Le dos explain paur a enlruetion
étou Funhisation contrune de era ou nelle parmenant dé scie 1OUL
où parte de Leur arodution respeive, Ti photos, Peer au on ERETANE
euro dre ours à l'ampli préalable de Minis.

À ét dame amidble, Le Mise pm exige que Le Connactant et es autre
canin saone pour Le Earueter evo ladliation comme, dus
Aecures noudtiens tæimiques et éuouinigues, de canlauions ati Inalirinns, à
condition guy sue demande ne puisse Huit pour efet duriposet au Cenratant des

caen runs À ceux quil mom supené s' au @A assurer soul Je
séaesion du panel de Larapurt, Lo vas de dément anim les piece quon, le
étend er count à arbirage muivun, 1 procédure prévue à laiele 79 fi ésant
Cort

167. L'omoräton de éanpoe dm par ennemis es mec par déeret File
comporte lapmisbiiun du pres de gonsouetion de amiante er ill join Ja
manie cé eomrère à sa enduro um sers Lui publique, Cet auiorisation
emporte la dé Imtieu d'alité uiqie

Libcguparion de nine nécessaires aux candlisaions et nations s'cflulus da Lo
cordons ses à ice ser (7) du présent Ctrl,
L'autorisation de transpani comporte égale pra le Cana le droit déchlir des

cer ns #

Si Linéressé ne se cunleme pres à ces inioncions, Le Midaée peint prononcer, Le #98
Léman, pro de seule par do Must durs Tunvekaiun, La mise a cégie de
Lésphoion a in et rsques ce durer

Si gen ét de 93 not après se an sé, Muret ie tt pas conf à
Sea pans, Le real de lanterne mer En ee qui le doneurre és penaonc
A droite Pire gomt anses gran à 1.

Toute eme proc, à quelque Fe que ex soil, au manspon d'Irdencorhuees rar
éanaliéfons et soumise pour limplnutien des aiualions et last et leur
expltaon, N eos défis au pet eut article, ain: qu'au régie

fie dun Réf le Ciracut te que prévu par le présens Co
ARFICLE 17

OBLIGATION D'APPROVISIONNEMENT
DU MARCBE INTERIEUR EN PETROLE BRUT

A5. Le Contractat < Tabligiion de avais où proie Les besoins de la consnrnetion
Aérien Pérahé Erul de la République Blanigue de Maurionie. das Le sis ul Eu
ae eut ds re a Ge pat pro ai qu devine,

D 4 ext elfe, le Curtis s'engage, à parlé de s2 inouélion de Fétol
Repabie tramiqua de Meur à vendre à Ta ou à Tata dit
5 celui Le Bu demae. dans le but de satire de besoins de a consurmmnion
Série du Pa une podion n'exeédert pas LE de de auarté se pére Ant
seven en appilcerton de l'ame 10 du Crea perdant ue Année Civile. Le prix
apolicaie aoû, nanohtant ue me dpi présent Cnner e prin du mars
que vi ui

LA Mimi oil par dci au Canne, 3: gl ar le ar octebre de chou Aude
Gil, ee quanties de Pémote Bus qu croire d'acheter eubmemel du présent
ie, au coms de Launée civile suivante. Las era Sera aticeues à PH Cu a
abus digne pur LU ie arts abs aa 8 74 reel de
Sempron cours de ads An, tant du mouités Les d'accord Pates.

4 Le pin du Péuee Put el vameu pue Le Cannet à La sed Le Pr du Maté
Sub Sum La apaciions de Lace LA el ae pale au Comineant 6x Dnlats

ARTICLE 18
IMPORTATION ET EXPORTATION

LL Le Comaetan some drait dlompaer en Répohligue Kmigue de Marins, pu son
éme on pour Le eirple de te <ntuet, Loue les mordhandises, marrsle
metro Ésuirement, aièves de rage rt matières comsermabe direenement
nécessaires à a bane evéoutien des Drums Poele

cens 3
Î

amiens 1 Listlltins aur des remis dot eue pas le propriété. Lez possesseurs
de taie gets de Le sue de page sen tenus dé Vale de ou pete
siens de nuire ae bon lnclionnemet des crains di istallauinrs.
Dnaeritent à Le otre, donne dr, dans Le eu 1 craie prisé, à ue
Fndenité ge, à Lait d'a cond asbl, ur sie compétente pour la dernier
Le Fiemodé d'eprondaloz.

Larque he canal ou inemilrions meront chute à l'urlisation somme des
javans cé que le propre en far Is demande, Le Cohen doit procelôr À
asaion Gui trains, La valeue de cuve est à délèur d'acier amiable
Aterminés eme en marie espromraior

268. Souteue de Free Misjeure, lounaron de nn c'en déve eat
Herque Le Comtraceant aa Les Béréieiener des rates ad à Dati 1 s'aañent
pe commencé ou Fix commence es veu prévus ah 1} a après lapprubeien de
fact

48. L'entreprise astra expo dune canaliser de ranspor d'Hyérurbunue où
din Hnaataion conseuite en applcalon du présent aile 16 pau. à défout d'accons
eniahie, êre rente pur décision du Minis, 'avcaper dans a init et pou La durée de
4 capéèré de Marspert excdenuie, le rasage des pruiuils provemnt dexploioinns
aies que celle avan motive lappobi de rajet

LC pris 2e peuvent Ji
FA des coton sompac

& objet d'aucune dicton dam Les its de rabapor
a de gout, de régular & d S

di, Eu ef de vanne nt érbis 25 Ge de anspor, réndormémet aus
ges en saga dime Linda pétrole iemaicrale, et sous à l'approbanon du
Mare. à eur ent es rh dau Ga adten que LA) mods near en
espion, scompagnés des modalies de Eur Séermrion el des infarmaiurs
neccsaires Tows medifediun vhéroure des mule doit aie l'objet d'upe déclraion
medivés au Mérite dur QJ mOÏS an MQÏTS mm sa mie en vigueur, Feudent cer
Aétils,Le Mititre peut Eire Gppaslion Lis propos

ep

Ce a eunparent nomment, pour un coeient déterminé d'oise di auras,
ne mrge pour femond sement des era er instllsénns et ane marge bee dire
cempaeuble à elles qui Son pére pomies dons Pirate néole
nrémalionete pour de anis et ifllifios de eur mare Honetionman dass des
coma analngnes

La rs de vaiaion importe dus dlérienr const dos ar, de nou eaux ai
He compte de ce vabaduin devront Ge és el CEE SUivONE Las modes
prévues cils

HG.AE SE ou lun den imirien de 'imrtion de rar CHoouaaburs par canalisations
gonbrevient aux dispusigns du present alle 16 Ou RIM à à SéGUN publique ou à
Faprototin de dexviremmemean ke Mini bu aéré ane ne en demeie atoi à se
adorer à ces doses his un ui de deux (7 nd au Ke ca dù La Sécurité
Publique où Démee Nationale exisemdk une anpliciiun Hmmédiue dei
dispos.

ec re #

1 est eendu, que Le Conmrsent et ces usine Sénagent À ne proedler ain
aparttions délinies sidesmus que dan Le mesure où Les alerts et dupe ne
out pa Eponibles en République are de Mauritanie à candifions équivalentes en
Lure de pri, quant. qualité, conditions de pense délai die aaison.

a employés eng 1 laure Tale appelé à Gale en épuisé de
aura pour Le om du Commant à de ss cout-aiuut auront je dr
dimperir + République Ihrique de Maine. 167$ de leur première année.
intl eus a persametn et domestiques.

82. Tentes les mardamdigea visées à Fate 1.2 que Corariant, se sous-raant ue
npLeÿés éspairés et leu Heraile auronc Le doit 'irrporér sort talent axonetét
eus drole ns Quelques.

Eu cevancte, les produite et denrées comemmabls seront soumés au ségime de drit

on Le ca, Les Formats adrien pieubles ture cell des régimes snvante

au Ce des Lois

2) Ie rares impares défirtement cn exbhèrees de tous dents € Les dé

dou

F2 lee mrchondises 2éenparables serunt admises régime de d'adnision traine
Avec cautfon. en suspension des droits ttes de de

Trance, les chien et els persoahels el diestiques ne serunt czomirés que sis sont
Amporé ea e aenle cms an ment rumgrent de résidence

2 de sursaut, pou Ke propre Cempte ii que pour Sante dés
persinnes visés à late IT Euro à dell de repose ue de lu Répulique
Éténigue de monte ea Hoehise de au dents € oz, à Ut amant, Lôute fs
Hahandises imposées sel Lil MEL, à Pose de ules nat Le propriéié est
Pmsfén à Fr a nr de lie 24

1H ie Cotractant et sen souriant aus ul do vente ea République Henique de
Morte à lu eondion informer au régle Le Mine de eur ctenticn de vence,
de marchés, mérite, maires, éuiemens, pce de rechange d mères.
sonsimmahles quil auront aponté que 4 ne set plus mise pour Les Onarations
Forrest eo que. Sn 62 cr, irepuiheré &u Vendeur de pl lues Fes
foualrés préseies par Là réglemenmnion 2m Sigur et 1 past ru dE et tes
appiieables à 1 date de Gama.

F5S. Le Cantet, ses alien evre mapurs aurai, parlant D due dé ce Gta. le
rai d'expottes remet au pui d'epuration era à cet ef, em Éanchise do Us
érubus ù Imxos de daane et à imp quel muuus, ln quenlté d'lyécocarinues à
Pages de Conttens à na suivané les dsposians du Connu, prés déduetion de

cé à 40

*

veus du ler ont sons à Paso réal ds rire
Les bénéfieaires des transiers suvvisés dires sale au: comdlons des ar Le
présent ansle 16 pour 2e Consmeln et lexploaion de camaiatians et cast Livns
ARE à dventen outre arte a ronds esp du Couctu drs he cadee
du prés Cora,

164 Le Emile es héréfilines des transfer aisés et dires exacts pere
Sisaier entre eux our asser £a commun Bansport da produits exnis de leurs
aplstionn, sue réserve des disposiius de lice 1.5 etats:

Es peuvam évslememt Csneier mere ds Us quoitiés, + compris lt soit
diceciemens, sl par Lister da Organe publie ox une suciéé eat, pour Be
ren ainn Vpn des cena nu,

To prineoles accords ou comis pass en esse real notant à fa
conduite des epetuns de cemutien Bt dexplaion, su purage Les charges des
iultts ranciis er de Pacte ns de notion de lassocition. Eire être Oui à
Faune préuiable de Miritre,

63. Le ir et bee cumeréiaiques des canaltéions ee inullatins disant être dans de
marre à rer In lee, le anépuzt a assaien des produils des siseinané dés
tions lesions et économies at en pateulier de manie D assurer
Valiation pou Le vealé de des prets 2e dure do pisse À
remet la sara de et rommeniear ec Le vclongement tan des cisements.

hé En ve LE phnieus déconveutes doecrburé dns Ja mère région péage atiqn, 1e
Comet devr ere à Faible anee Le dos explain paur a enlruetion
étou Funhisation contrune de era ou nelle parmenant dé scie 1OUL
où parte de Leur arodution respeive, Ti photos, Peer au on ERETANE
euro dre ours à l'ampli préalable de Minis.

À ét dame amidble, Le Mise pm exige que Le Connactant et es autre
canin saone pour Le Earueter evo ladliation comme, dus
Aecures noudtiens tæimiques et éuouinigues, de canlauions ati Inalirinns, à
condition guy sue demande ne puisse Huit pour efet duriposet au Cenratant des

caen runs À ceux quil mom supené s' au @A assurer soul Je
séaesion du panel de Larapurt, Lo vas de dément anim les piece quon, le
étend er count à arbirage muivun, 1 procédure prévue à laiele 79 fi ésant
Cort

167. L'omoräton de éanpoe dm par ennemis es mec par déeret File
comporte lapmisbiiun du pres de gonsouetion de amiante er ill join Ja
manie cé eomrère à sa enduro um sers Lui publique, Cet auiorisation
emporte la dé Imtieu d'alité uiqie

Libcguparion de nine nécessaires aux candlisaions et nations s'cflulus da Lo
cordons ses à ice ser (7) du présent Ctrl,
L'autorisation de transpani comporte égale pra le Cana le droit déchlir des

cer ns #

Si Linéressé ne se cunleme pres à ces inioncions, Le Midaée peint prononcer, Le #98
Léman, pro de seule par do Must durs Tunvekaiun, La mise a cégie de
Lésphoion a in et rsques ce durer

Si gen ét de 93 not après se an sé, Muret ie tt pas conf à
Sea pans, Le real de lanterne mer En ee qui le doneurre és penaonc
A droite Pire gomt anses gran à 1.

Toute eme proc, à quelque Fe que ex soil, au manspon d'Irdencorhuees rar
éanaliéfons et soumise pour limplnutien des aiualions et last et leur
expltaon, N eos défis au pet eut article, ain: qu'au régie

fie dun Réf le Ciracut te que prévu par le présens Co
ARFICLE 17

OBLIGATION D'APPROVISIONNEMENT
DU MARCBE INTERIEUR EN PETROLE BRUT

A5. Le Contractat < Tabligiion de avais où proie Les besoins de la consnrnetion
Aérien Pérahé Erul de la République Blanigue de Maurionie. das Le sis ul Eu
ae eut ds re a Ge pat pro ai qu devine,

D 4 ext elfe, le Curtis s'engage, à parlé de s2 inouélion de Fétol
Repabie tramiqua de Meur à vendre à Ta ou à Tata dit
5 celui Le Bu demae. dans le but de satire de besoins de a consurmmnion
Série du Pa une podion n'exeédert pas LE de de auarté se pére Ant
seven en appilcerton de l'ame 10 du Crea perdant ue Année Civile. Le prix
apolicaie aoû, nanohtant ue me dpi présent Cnner e prin du mars
que vi ui

LA Mimi oil par dci au Canne, 3: gl ar le ar octebre de chou Aude
Gil, ee quanties de Pémote Bus qu croire d'acheter eubmemel du présent
ie, au coms de Launée civile suivante. Las era Sera aticeues à PH Cu a
abus digne pur LU ie arts abs aa 8 74 reel de
Sempron cours de ads An, tant du mouités Les d'accord Pates.

4 Le pin du Péuee Put el vameu pue Le Cannet à La sed Le Pr du Maté
Sub Sum La apaciions de Lace LA el ae pale au Comineant 6x Dnlats

ARTICLE 18
IMPORTATION ET EXPORTATION

LL Le Comaetan some drait dlompaer en Répohligue Kmigue de Marins, pu son
éme on pour Le eirple de te <ntuet, Loue les mordhandises, marrsle
metro Ésuirement, aièves de rage rt matières comsermabe direenement
nécessaires à a bane evéoutien des Drums Poele

cens 3
Î

amiens 1 Listlltins aur des remis dot eue pas le propriété. Lez possesseurs
de taie gets de Le sue de page sen tenus dé Vale de ou pete
siens de nuire ae bon lnclionnemet des crains di istallauinrs.
Dnaeritent à Le otre, donne dr, dans Le eu 1 craie prisé, à ue
Fndenité ge, à Lait d'a cond asbl, ur sie compétente pour la dernier
Le Fiemodé d'eprondaloz.

Larque he canal ou inemilrions meront chute à l'urlisation somme des
javans cé que le propre en far Is demande, Le Cohen doit procelôr À
asaion Gui trains, La valeue de cuve est à délèur d'acier amiable
Aterminés eme en marie espromraior

268. Souteue de Free Misjeure, lounaron de nn c'en déve eat
Herque Le Comtraceant aa Les Béréieiener des rates ad à Dati 1 s'aañent
pe commencé ou Fix commence es veu prévus ah 1} a après lapprubeien de
fact

48. L'entreprise astra expo dune canaliser de ranspor d'Hyérurbunue où
din Hnaataion conseuite en applcalon du présent aile 16 pau. à défout d'accons
eniahie, êre rente pur décision du Minis, 'avcaper dans a init et pou La durée de
4 capéèré de Marspert excdenuie, le rasage des pruiuils provemnt dexploioinns
aies que celle avan motive lappobi de rajet

LC pris 2e peuvent Ji
FA des coton sompac

& objet d'aucune dicton dam Les its de rabapor
a de gout, de régular & d S

di, Eu ef de vanne nt érbis 25 Ge de anspor, réndormémet aus
ges en saga dime Linda pétrole iemaicrale, et sous à l'approbanon du
Mare. à eur ent es rh dau Ga adten que LA) mods near en
espion, scompagnés des modalies de Eur Séermrion el des infarmaiurs
neccsaires Tows medifediun vhéroure des mule doit aie l'objet d'upe déclraion
medivés au Mérite dur QJ mOÏS an MQÏTS mm sa mie en vigueur, Feudent cer
Aétils,Le Mititre peut Eire Gppaslion Lis propos

ep

Ce a eunparent nomment, pour un coeient déterminé d'oise di auras,
ne mrge pour femond sement des era er instllsénns et ane marge bee dire
cempaeuble à elles qui Son pére pomies dons Pirate néole
nrémalionete pour de anis et ifllifios de eur mare Honetionman dass des
coma analngnes

La rs de vaiaion importe dus dlérienr const dos ar, de nou eaux ai
He compte de ce vabaduin devront Ge és el CEE SUivONE Las modes
prévues cils

HG.AE SE ou lun den imirien de 'imrtion de rar CHoouaaburs par canalisations
gonbrevient aux dispusigns du present alle 16 Ou RIM à à SéGUN publique ou à
Faprototin de dexviremmemean ke Mini bu aéré ane ne en demeie atoi à se
adorer à ces doses his un ui de deux (7 nd au Ke ca dù La Sécurité
Publique où Démee Nationale exisemdk une anpliciiun Hmmédiue dei
dispos.

ec re #

1 est eendu, que Le Conmrsent et ces usine Sénagent À ne proedler ain
aparttions délinies sidesmus que dan Le mesure où Les alerts et dupe ne
out pa Eponibles en République are de Mauritanie à candifions équivalentes en
Lure de pri, quant. qualité, conditions de pense délai die aaison.

a employés eng 1 laure Tale appelé à Gale en épuisé de
aura pour Le om du Commant à de ss cout-aiuut auront je dr
dimperir + République Ihrique de Maine. 167$ de leur première année.
intl eus a persametn et domestiques.

82. Tentes les mardamdigea visées à Fate 1.2 que Corariant, se sous-raant ue
npLeÿés éspairés et leu Heraile auronc Le doit 'irrporér sort talent axonetét
eus drole ns Quelques.

Eu cevancte, les produite et denrées comemmabls seront soumés au ségime de drit

on Le ca, Les Formats adrien pieubles ture cell des régimes snvante

au Ce des Lois

2) Ie rares impares défirtement cn exbhèrees de tous dents € Les dé

dou

F2 lee mrchondises 2éenparables serunt admises régime de d'adnision traine
Avec cautfon. en suspension des droits ttes de de

Trance, les chien et els persoahels el diestiques ne serunt czomirés que sis sont
Amporé ea e aenle cms an ment rumgrent de résidence

2 de sursaut, pou Ke propre Cempte ii que pour Sante dés
persinnes visés à late IT Euro à dell de repose ue de lu Répulique
Éténigue de monte ea Hoehise de au dents € oz, à Ut amant, Lôute fs
Hahandises imposées sel Lil MEL, à Pose de ules nat Le propriéié est
Pmsfén à Fr a nr de lie 24

1H ie Cotractant et sen souriant aus ul do vente ea République Henique de
Morte à lu eondion informer au régle Le Mine de eur ctenticn de vence,
de marchés, mérite, maires, éuiemens, pce de rechange d mères.
sonsimmahles quil auront aponté que 4 ne set plus mise pour Les Onarations
Forrest eo que. Sn 62 cr, irepuiheré &u Vendeur de pl lues Fes
foualrés préseies par Là réglemenmnion 2m Sigur et 1 past ru dE et tes
appiieables à 1 date de Gama.

F5S. Le Cantet, ses alien evre mapurs aurai, parlant D due dé ce Gta. le
rai d'expottes remet au pui d'epuration era à cet ef, em Éanchise do Us
érubus ù Imxos de daane et à imp quel muuus, ln quenlté d'lyécocarinues à
Pages de Conttens à na suivané les dsposians du Connu, prés déduetion de

cé à 40

*

veus du ler ont sons à Paso réal ds rire
Les bénéfieaires des transiers suvvisés dires sale au: comdlons des ar Le
présent ansle 16 pour 2e Consmeln et lexploaion de camaiatians et cast Livns
ARE à dventen outre arte a ronds esp du Couctu drs he cadee
du prés Cora,

164 Le Emile es héréfilines des transfer aisés et dires exacts pere
Sisaier entre eux our asser £a commun Bansport da produits exnis de leurs
aplstionn, sue réserve des disposiius de lice 1.5 etats:

Es peuvam évslememt Csneier mere ds Us quoitiés, + compris lt soit
diceciemens, sl par Lister da Organe publie ox une suciéé eat, pour Be
ren ainn Vpn des cena nu,

To prineoles accords ou comis pass en esse real notant à fa
conduite des epetuns de cemutien Bt dexplaion, su purage Les charges des
iultts ranciis er de Pacte ns de notion de lassocition. Eire être Oui à
Faune préuiable de Miritre,

63. Le ir et bee cumeréiaiques des canaltéions ee inullatins disant être dans de
marre à rer In lee, le anépuzt a assaien des produils des siseinané dés
tions lesions et économies at en pateulier de manie D assurer
Valiation pou Le vealé de des prets 2e dure do pisse À
remet la sara de et rommeniear ec Le vclongement tan des cisements.

hé En ve LE phnieus déconveutes doecrburé dns Ja mère région péage atiqn, 1e
Comet devr ere à Faible anee Le dos explain paur a enlruetion
étou Funhisation contrune de era ou nelle parmenant dé scie 1OUL
où parte de Leur arodution respeive, Ti photos, Peer au on ERETANE
euro dre ours à l'ampli préalable de Minis.

À ét dame amidble, Le Mise pm exige que Le Connactant et es autre
canin saone pour Le Earueter evo ladliation comme, dus
Aecures noudtiens tæimiques et éuouinigues, de canlauions ati Inalirinns, à
condition guy sue demande ne puisse Huit pour efet duriposet au Cenratant des

caen runs À ceux quil mom supené s' au @A assurer soul Je
séaesion du panel de Larapurt, Lo vas de dément anim les piece quon, le
étend er count à arbirage muivun, 1 procédure prévue à laiele 79 fi ésant
Cort

167. L'omoräton de éanpoe dm par ennemis es mec par déeret File
comporte lapmisbiiun du pres de gonsouetion de amiante er ill join Ja
manie cé eomrère à sa enduro um sers Lui publique, Cet auiorisation
emporte la dé Imtieu d'alité uiqie

Libcguparion de nine nécessaires aux candlisaions et nations s'cflulus da Lo
cordons ses à ice ser (7) du présent Ctrl,
L'autorisation de transpani comporte égale pra le Cana le droit déchlir des

cer ns #

Si Linéressé ne se cunleme pres à ces inioncions, Le Midaée peint prononcer, Le #98
Léman, pro de seule par do Must durs Tunvekaiun, La mise a cégie de
Lésphoion a in et rsques ce durer

Si gen ét de 93 not après se an sé, Muret ie tt pas conf à
Sea pans, Le real de lanterne mer En ee qui le doneurre és penaonc
A droite Pire gomt anses gran à 1.

Toute eme proc, à quelque Fe que ex soil, au manspon d'Irdencorhuees rar
éanaliéfons et soumise pour limplnutien des aiualions et last et leur
expltaon, N eos défis au pet eut article, ain: qu'au régie

fie dun Réf le Ciracut te que prévu par le présens Co
ARFICLE 17

OBLIGATION D'APPROVISIONNEMENT
DU MARCBE INTERIEUR EN PETROLE BRUT

A5. Le Contractat < Tabligiion de avais où proie Les besoins de la consnrnetion
Aérien Pérahé Erul de la République Blanigue de Maurionie. das Le sis ul Eu
ae eut ds re a Ge pat pro ai qu devine,

D 4 ext elfe, le Curtis s'engage, à parlé de s2 inouélion de Fétol
Repabie tramiqua de Meur à vendre à Ta ou à Tata dit
5 celui Le Bu demae. dans le but de satire de besoins de a consurmmnion
Série du Pa une podion n'exeédert pas LE de de auarté se pére Ant
seven en appilcerton de l'ame 10 du Crea perdant ue Année Civile. Le prix
apolicaie aoû, nanohtant ue me dpi présent Cnner e prin du mars
que vi ui

LA Mimi oil par dci au Canne, 3: gl ar le ar octebre de chou Aude
Gil, ee quanties de Pémote Bus qu croire d'acheter eubmemel du présent
ie, au coms de Launée civile suivante. Las era Sera aticeues à PH Cu a
abus digne pur LU ie arts abs aa 8 74 reel de
Sempron cours de ads An, tant du mouités Les d'accord Pates.

4 Le pin du Péuee Put el vameu pue Le Cannet à La sed Le Pr du Maté
Sub Sum La apaciions de Lace LA el ae pale au Comineant 6x Dnlats

ARTICLE 18
IMPORTATION ET EXPORTATION

LL Le Comaetan some drait dlompaer en Répohligue Kmigue de Marins, pu son
éme on pour Le eirple de te <ntuet, Loue les mordhandises, marrsle
metro Ésuirement, aièves de rage rt matières comsermabe direenement
nécessaires à a bane evéoutien des Drums Poele

cens 3
Î

amiens 1 Listlltins aur des remis dot eue pas le propriété. Lez possesseurs
de taie gets de Le sue de page sen tenus dé Vale de ou pete
siens de nuire ae bon lnclionnemet des crains di istallauinrs.
Dnaeritent à Le otre, donne dr, dans Le eu 1 craie prisé, à ue
Fndenité ge, à Lait d'a cond asbl, ur sie compétente pour la dernier
Le Fiemodé d'eprondaloz.

Larque he canal ou inemilrions meront chute à l'urlisation somme des
javans cé que le propre en far Is demande, Le Cohen doit procelôr À
asaion Gui trains, La valeue de cuve est à délèur d'acier amiable
Aterminés eme en marie espromraior

268. Souteue de Free Misjeure, lounaron de nn c'en déve eat
Herque Le Comtraceant aa Les Béréieiener des rates ad à Dati 1 s'aañent
pe commencé ou Fix commence es veu prévus ah 1} a après lapprubeien de
fact

48. L'entreprise astra expo dune canaliser de ranspor d'Hyérurbunue où
din Hnaataion conseuite en applcalon du présent aile 16 pau. à défout d'accons
eniahie, êre rente pur décision du Minis, 'avcaper dans a init et pou La durée de
4 capéèré de Marspert excdenuie, le rasage des pruiuils provemnt dexploioinns
aies que celle avan motive lappobi de rajet

LC pris 2e peuvent Ji
FA des coton sompac

& objet d'aucune dicton dam Les its de rabapor
a de gout, de régular & d S

di, Eu ef de vanne nt érbis 25 Ge de anspor, réndormémet aus
ges en saga dime Linda pétrole iemaicrale, et sous à l'approbanon du
Mare. à eur ent es rh dau Ga adten que LA) mods near en
espion, scompagnés des modalies de Eur Séermrion el des infarmaiurs
neccsaires Tows medifediun vhéroure des mule doit aie l'objet d'upe déclraion
medivés au Mérite dur QJ mOÏS an MQÏTS mm sa mie en vigueur, Feudent cer
Aétils,Le Mititre peut Eire Gppaslion Lis propos

ep

Ce a eunparent nomment, pour un coeient déterminé d'oise di auras,
ne mrge pour femond sement des era er instllsénns et ane marge bee dire
cempaeuble à elles qui Son pére pomies dons Pirate néole
nrémalionete pour de anis et ifllifios de eur mare Honetionman dass des
coma analngnes

La rs de vaiaion importe dus dlérienr const dos ar, de nou eaux ai
He compte de ce vabaduin devront Ge és el CEE SUivONE Las modes
prévues cils

HG.AE SE ou lun den imirien de 'imrtion de rar CHoouaaburs par canalisations
gonbrevient aux dispusigns du present alle 16 Ou RIM à à SéGUN publique ou à
Faprototin de dexviremmemean ke Mini bu aéré ane ne en demeie atoi à se
adorer à ces doses his un ui de deux (7 nd au Ke ca dù La Sécurité
Publique où Démee Nationale exisemdk une anpliciiun Hmmédiue dei
dispos.

ec re #

1 est eendu, que Le Conmrsent et ces usine Sénagent À ne proedler ain
aparttions délinies sidesmus que dan Le mesure où Les alerts et dupe ne
out pa Eponibles en République are de Mauritanie à candifions équivalentes en
Lure de pri, quant. qualité, conditions de pense délai die aaison.

a employés eng 1 laure Tale appelé à Gale en épuisé de
aura pour Le om du Commant à de ss cout-aiuut auront je dr
dimperir + République Ihrique de Maine. 167$ de leur première année.
intl eus a persametn et domestiques.

82. Tentes les mardamdigea visées à Fate 1.2 que Corariant, se sous-raant ue
npLeÿés éspairés et leu Heraile auronc Le doit 'irrporér sort talent axonetét
eus drole ns Quelques.

Eu cevancte, les produite et denrées comemmabls seront soumés au ségime de drit

on Le ca, Les Formats adrien pieubles ture cell des régimes snvante

au Ce des Lois

2) Ie rares impares défirtement cn exbhèrees de tous dents € Les dé

dou

F2 lee mrchondises 2éenparables serunt admises régime de d'adnision traine
Avec cautfon. en suspension des droits ttes de de

Trance, les chien et els persoahels el diestiques ne serunt czomirés que sis sont
Amporé ea e aenle cms an ment rumgrent de résidence

2 de sursaut, pou Ke propre Cempte ii que pour Sante dés
persinnes visés à late IT Euro à dell de repose ue de lu Répulique
Éténigue de monte ea Hoehise de au dents € oz, à Ut amant, Lôute fs
Hahandises imposées sel Lil MEL, à Pose de ules nat Le propriéié est
Pmsfén à Fr a nr de lie 24

1H ie Cotractant et sen souriant aus ul do vente ea République Henique de
Morte à lu eondion informer au régle Le Mine de eur ctenticn de vence,
de marchés, mérite, maires, éuiemens, pce de rechange d mères.
sonsimmahles quil auront aponté que 4 ne set plus mise pour Les Onarations
Forrest eo que. Sn 62 cr, irepuiheré &u Vendeur de pl lues Fes
foualrés préseies par Là réglemenmnion 2m Sigur et 1 past ru dE et tes
appiieables à 1 date de Gama.

F5S. Le Cantet, ses alien evre mapurs aurai, parlant D due dé ce Gta. le
rai d'expottes remet au pui d'epuration era à cet ef, em Éanchise do Us
érubus ù Imxos de daane et à imp quel muuus, ln quenlté d'lyécocarinues à
Pages de Conttens à na suivané les dsposians du Connu, prés déduetion de

cé à 40

*

veus du ler ont sons à Paso réal ds rire
Les bénéfieaires des transiers suvvisés dires sale au: comdlons des ar Le
présent ansle 16 pour 2e Consmeln et lexploaion de camaiatians et cast Livns
ARE à dventen outre arte a ronds esp du Couctu drs he cadee
du prés Cora,

164 Le Emile es héréfilines des transfer aisés et dires exacts pere
Sisaier entre eux our asser £a commun Bansport da produits exnis de leurs
aplstionn, sue réserve des disposiius de lice 1.5 etats:

Es peuvam évslememt Csneier mere ds Us quoitiés, + compris lt soit
diceciemens, sl par Lister da Organe publie ox une suciéé eat, pour Be
ren ainn Vpn des cena nu,

To prineoles accords ou comis pass en esse real notant à fa
conduite des epetuns de cemutien Bt dexplaion, su purage Les charges des
iultts ranciis er de Pacte ns de notion de lassocition. Eire être Oui à
Faune préuiable de Miritre,

63. Le ir et bee cumeréiaiques des canaltéions ee inullatins disant être dans de
marre à rer In lee, le anépuzt a assaien des produils des siseinané dés
tions lesions et économies at en pateulier de manie D assurer
Valiation pou Le vealé de des prets 2e dure do pisse À
remet la sara de et rommeniear ec Le vclongement tan des cisements.

hé En ve LE phnieus déconveutes doecrburé dns Ja mère région péage atiqn, 1e
Comet devr ere à Faible anee Le dos explain paur a enlruetion
étou Funhisation contrune de era ou nelle parmenant dé scie 1OUL
où parte de Leur arodution respeive, Ti photos, Peer au on ERETANE
euro dre ours à l'ampli préalable de Minis.

À ét dame amidble, Le Mise pm exige que Le Connactant et es autre
canin saone pour Le Earueter evo ladliation comme, dus
Aecures noudtiens tæimiques et éuouinigues, de canlauions ati Inalirinns, à
condition guy sue demande ne puisse Huit pour efet duriposet au Cenratant des

caen runs À ceux quil mom supené s' au @A assurer soul Je
séaesion du panel de Larapurt, Lo vas de dément anim les piece quon, le
étend er count à arbirage muivun, 1 procédure prévue à laiele 79 fi ésant
Cort

167. L'omoräton de éanpoe dm par ennemis es mec par déeret File
comporte lapmisbiiun du pres de gonsouetion de amiante er ill join Ja
manie cé eomrère à sa enduro um sers Lui publique, Cet auiorisation
emporte la dé Imtieu d'alité uiqie

Libcguparion de nine nécessaires aux candlisaions et nations s'cflulus da Lo
cordons ses à ice ser (7) du présent Ctrl,
L'autorisation de transpani comporte égale pra le Cana le droit déchlir des

cer ns #

Si Linéressé ne se cunleme pres à ces inioncions, Le Midaée peint prononcer, Le #98
Léman, pro de seule par do Must durs Tunvekaiun, La mise a cégie de
Lésphoion a in et rsques ce durer

Si gen ét de 93 not après se an sé, Muret ie tt pas conf à
Sea pans, Le real de lanterne mer En ee qui le doneurre és penaonc
A droite Pire gomt anses gran à 1.

Toute eme proc, à quelque Fe que ex soil, au manspon d'Irdencorhuees rar
éanaliéfons et soumise pour limplnutien des aiualions et last et leur
expltaon, N eos défis au pet eut article, ain: qu'au régie

fie dun Réf le Ciracut te que prévu par le présens Co
ARFICLE 17

OBLIGATION D'APPROVISIONNEMENT
DU MARCBE INTERIEUR EN PETROLE BRUT

A5. Le Contractat < Tabligiion de avais où proie Les besoins de la consnrnetion
Aérien Pérahé Erul de la République Blanigue de Maurionie. das Le sis ul Eu
ae eut ds re a Ge pat pro ai qu devine,

D 4 ext elfe, le Curtis s'engage, à parlé de s2 inouélion de Fétol
Repabie tramiqua de Meur à vendre à Ta ou à Tata dit
5 celui Le Bu demae. dans le but de satire de besoins de a consurmmnion
Série du Pa une podion n'exeédert pas LE de de auarté se pére Ant
seven en appilcerton de l'ame 10 du Crea perdant ue Année Civile. Le prix
apolicaie aoû, nanohtant ue me dpi présent Cnner e prin du mars
que vi ui

LA Mimi oil par dci au Canne, 3: gl ar le ar octebre de chou Aude
Gil, ee quanties de Pémote Bus qu croire d'acheter eubmemel du présent
ie, au coms de Launée civile suivante. Las era Sera aticeues à PH Cu a
abus digne pur LU ie arts abs aa 8 74 reel de
Sempron cours de ads An, tant du mouités Les d'accord Pates.

4 Le pin du Péuee Put el vameu pue Le Cannet à La sed Le Pr du Maté
Sub Sum La apaciions de Lace LA el ae pale au Comineant 6x Dnlats

ARTICLE 18
IMPORTATION ET EXPORTATION

LL Le Comaetan some drait dlompaer en Répohligue Kmigue de Marins, pu son
éme on pour Le eirple de te <ntuet, Loue les mordhandises, marrsle
metro Ésuirement, aièves de rage rt matières comsermabe direenement
nécessaires à a bane evéoutien des Drums Poele

cens 3
Î

amiens 1 Listlltins aur des remis dot eue pas le propriété. Lez possesseurs
de taie gets de Le sue de page sen tenus dé Vale de ou pete
siens de nuire ae bon lnclionnemet des crains di istallauinrs.
Dnaeritent à Le otre, donne dr, dans Le eu 1 craie prisé, à ue
Fndenité ge, à Lait d'a cond asbl, ur sie compétente pour la dernier
Le Fiemodé d'eprondaloz.

Larque he canal ou inemilrions meront chute à l'urlisation somme des
javans cé que le propre en far Is demande, Le Cohen doit procelôr À
asaion Gui trains, La valeue de cuve est à délèur d'acier amiable
Aterminés eme en marie espromraior

268. Souteue de Free Misjeure, lounaron de nn c'en déve eat
Herque Le Comtraceant aa Les Béréieiener des rates ad à Dati 1 s'aañent
pe commencé ou Fix commence es veu prévus ah 1} a après lapprubeien de
fact

48. L'entreprise astra expo dune canaliser de ranspor d'Hyérurbunue où
din Hnaataion conseuite en applcalon du présent aile 16 pau. à défout d'accons
eniahie, êre rente pur décision du Minis, 'avcaper dans a init et pou La durée de
4 capéèré de Marspert excdenuie, le rasage des pruiuils provemnt dexploioinns
aies que celle avan motive lappobi de rajet

LC pris 2e peuvent Ji
FA des coton sompac

& objet d'aucune dicton dam Les its de rabapor
a de gout, de régular & d S

di, Eu ef de vanne nt érbis 25 Ge de anspor, réndormémet aus
ges en saga dime Linda pétrole iemaicrale, et sous à l'approbanon du
Mare. à eur ent es rh dau Ga adten que LA) mods near en
espion, scompagnés des modalies de Eur Séermrion el des infarmaiurs
neccsaires Tows medifediun vhéroure des mule doit aie l'objet d'upe déclraion
medivés au Mérite dur QJ mOÏS an MQÏTS mm sa mie en vigueur, Feudent cer
Aétils,Le Mititre peut Eire Gppaslion Lis propos

ep

Ce a eunparent nomment, pour un coeient déterminé d'oise di auras,
ne mrge pour femond sement des era er instllsénns et ane marge bee dire
cempaeuble à elles qui Son pére pomies dons Pirate néole
nrémalionete pour de anis et ifllifios de eur mare Honetionman dass des
coma analngnes

La rs de vaiaion importe dus dlérienr const dos ar, de nou eaux ai
He compte de ce vabaduin devront Ge és el CEE SUivONE Las modes
prévues cils

HG.AE SE ou lun den imirien de 'imrtion de rar CHoouaaburs par canalisations
gonbrevient aux dispusigns du present alle 16 Ou RIM à à SéGUN publique ou à
Faprototin de dexviremmemean ke Mini bu aéré ane ne en demeie atoi à se
adorer à ces doses his un ui de deux (7 nd au Ke ca dù La Sécurité
Publique où Démee Nationale exisemdk une anpliciiun Hmmédiue dei
dispos.

ec re #

1 est eendu, que Le Conmrsent et ces usine Sénagent À ne proedler ain
aparttions délinies sidesmus que dan Le mesure où Les alerts et dupe ne
out pa Eponibles en République are de Mauritanie à candifions équivalentes en
Lure de pri, quant. qualité, conditions de pense délai die aaison.

a employés eng 1 laure Tale appelé à Gale en épuisé de
aura pour Le om du Commant à de ss cout-aiuut auront je dr
dimperir + République Ihrique de Maine. 167$ de leur première année.
intl eus a persametn et domestiques.

82. Tentes les mardamdigea visées à Fate 1.2 que Corariant, se sous-raant ue
npLeÿés éspairés et leu Heraile auronc Le doit 'irrporér sort talent axonetét
eus drole ns Quelques.

Eu cevancte, les produite et denrées comemmabls seront soumés au ségime de drit

on Le ca, Les Formats adrien pieubles ture cell des régimes snvante

au Ce des Lois

2) Ie rares impares défirtement cn exbhèrees de tous dents € Les dé

dou

F2 lee mrchondises 2éenparables serunt admises régime de d'adnision traine
Avec cautfon. en suspension des droits ttes de de

Trance, les chien et els persoahels el diestiques ne serunt czomirés que sis sont
Amporé ea e aenle cms an ment rumgrent de résidence

2 de sursaut, pou Ke propre Cempte ii que pour Sante dés
persinnes visés à late IT Euro à dell de repose ue de lu Répulique
Éténigue de monte ea Hoehise de au dents € oz, à Ut amant, Lôute fs
Hahandises imposées sel Lil MEL, à Pose de ules nat Le propriéié est
Pmsfén à Fr a nr de lie 24

1H ie Cotractant et sen souriant aus ul do vente ea République Henique de
Morte à lu eondion informer au régle Le Mine de eur ctenticn de vence,
de marchés, mérite, maires, éuiemens, pce de rechange d mères.
sonsimmahles quil auront aponté que 4 ne set plus mise pour Les Onarations
Forrest eo que. Sn 62 cr, irepuiheré &u Vendeur de pl lues Fes
foualrés préseies par Là réglemenmnion 2m Sigur et 1 past ru dE et tes
appiieables à 1 date de Gama.

F5S. Le Cantet, ses alien evre mapurs aurai, parlant D due dé ce Gta. le
rai d'expottes remet au pui d'epuration era à cet ef, em Éanchise do Us
érubus ù Imxos de daane et à imp quel muuus, ln quenlté d'lyécocarinues à
Pages de Conttens à na suivané les dsposians du Connu, prés déduetion de

cé à 40

*

Hutes is Bvraisons Bees à FE. Capendant le Content sEngage à la demande de
L'Eat, à ne pas Vence ke pére ou Le ge mauritanten & des ap délrds Does à Le
République Himcioue de Mori.

6 “Toutes Les Emptaions 64 capes, aux germes de 22 Contrat, seront sono aus
Gras mauire Jus Le Douene me ne daunetont Thu 4 duc paiement, KA”
ééustions de l'aise 12, en from du régime renier dont Le Conlsseant lénéiie,

ARTICLE 18
CHANGE

101. Le Conan ver soumis À In réglementation du eonitle des changes applicable en
Rénublique tchrique de Maure, am en que pvndens 12 durée du présent
sil CenthaGHDe ef sex scug-emis Démon de Bar SIN UN Ge qu

use exclu hiement les Opéra Père

déve d'euaie an d'opérer ds eomprs Haucaires em dehors de le Rép
Télemiqe de Maur,

HI dr de conratee à Mésange Les proprunt mécessuins à lexéeuion dk les
acts en Révablioue Ifmique de Maichamie

Sd der et de comes à 'ééiaer ou Je fonts Haquis ou ermprutiés a
étang y camp a rates move dés tait déhdiocdioures, ct d'en
gear een den a rare A marame sent ur bia cales ut
les besoins Incaux pou Les Opérations Pétiénes en Répnblique Hlumique de
Maure;

dit de trames Mean hors de Ke Aopablique Blunique de Mount Les
miles dus veto ds 1 proie dy dmeatburs rérarant an ConraGARE dans
Le cadre ie présent Contrat aiosi que les dividendes «1 pris de vote mate
avenant des Opérations Férolièrs

2 debit de page diet à étre Les entres érumçbres fumées de

Bic dl se serre aeceaiies à réalivafion des Créuiens Pro

Ph droit de pratéuer pour es besoin des Opécaline Paule ie nana: de mtinsie
naionale et ds devises érangeres canseibles, out Linmeméciate des banques
Agents salles on Réroblique Ilamique de Mantes cx aieellemen, habités, à
dès cours de cha ann nina Hvoiables pur le Caniraetun on ses sous -Arants
Au Le eau ds our a que cour, pére apache eu République (aigue
Ge Marian au ut eut es partie de Change

1922. Le Cons devra amuse ns Ministre chargé des Piranees, au plus 1er qua
ira 645) jours après he ne chaque Tres, un port étailant les opérations de
chénee Étsemées au peurs die Trimestre donné an le cure Qu présert Convat »
mods Le cronvanente de fon ru Le: males aus à l'an Lonfermément ae

sites de l'ail 19 1 a) eau,

cernes #

La ons de send des ua paiement es samen nes pemerart nr au a de LABO
Lande eubauk Olfaved Rare ples te pour cent (30%) de LOIR pa 89 à
Sept ds jour où elles araiere (2 Ge vase jusqu celui de leur réglement. avec
upiaisaon mensrell des imérts 3 Le reed es supérieur ren CH jours,

ARTICLE 21
PARTICIPATION DE L'ETAT

ZA L'Eau pin de paper huge oraux nées de Opérttons
Pétrlières résent du meer Canin. à compler de M de deu La première
anerisaion exchsiee d'onphnition, L'Elr cu béni, au te eee prono de où
partage. de mére ral or aux mères arians que doux n Content
Aélnés au pécaen nt, sans néon Ds Sri de présent tile 21

223 L'Eae poenn avereer cet pariipralon sai deeumon, sieur l'iesédiaire d'une
Exasse tienale, conte pat TERRr manririon. JU PAU > SOI umo SAGE
Siné our le deion des imérée madonux das Le au Hétliér, Se vin
Si éan rblie éxi ou ET à Gel,

242. La ctcipaion de Pt à literie dun Périmètre dEsploitedon roprsenierd une part
Liéris Indhis dont ke pootceatage min) sec déterminé selon Les dpusiteus ci

2 sure pour euré 1895 inpirient te

je préaue l'ae 21

nets anne de Pénute Brut dust

pub Pare 2 co

aoriéton saclasire

214. au plus tof six (6 os à ones de à date dci
spottaron nérenes à am Périmare d'iron, l'E Gr moule par rie ds
Contient sn Br dexereer som opt de nurcipaiur ile dans 1e de Périmètre
Eloi sa préc Fe pourcentage de pauipation ile choisi

La paricipation ile prendre ele à compuer de le due de autfieudon de Le levèe
din de L'ar

DES 8 comprer de le due off de ca partipunion imite, Put paniers aux Coûts
Fimalias das Le Périmèine LE spletolne careème où prove de son poureeniage de
parte pasion Htale et devra remises du CRAN ui Job, EQAL À
poueemge de partition Inde, des Code Péuvlans là loscaguion des fai
dapletlion ee des aie mener] mon vneore rendit. Cf au Périmére
dÆsnlohaiun congés. encourus par Le Contrat depuis 1x dite SEL du présente
Cr jusqu a date def de la psaisparion métis de L'Eal.

cp rer #

de

192. Lsempleyés eat du Constant dr, seen régler on vus en
Pépin ue de Maure. au name ne en eme vera eur
d'éce de Laus émis vue Jeu salade des ons au 2e de
Ré ai de ME le veRcs ar ex mêmes de peut Lei ip 86 Rene
als ioncremp eus obligtiens cris on Rémi Homique de Mme

ARTICLE 20

TENUE DES LIVRES, UNITE
MONÉTAIRE, COMPTABILITÉ

2. Lee veies 4 His de compet du Content rent jus <ouéenent à Ja
siemamion, es vieu & à [a Praceanre Caveprnble dati à l'Annexe 2. du présent
Eourat

1202. Li remise Mate HE cms at as ne mie € ES ex Dalle
amérisins, H seum muéellement jusifiés par de pièces dénilée prouvant Re
dépenses Les rec di Comet Et te du présent Cm,

Ces regis et livrés de compues saint rtamarent lié peuc déérmines le reins
bn, Les Coûts Pésolier, ke ténéfes nes où pour le déchet d'impés ser Les
Hératices rit ee 'ermmerraus #0 Comte. LA dercemt conte les céples du
Contiucte Disant rasa Ls Lee d'y diocartes aux terne da présent Ceusa À
dus dinhermaes, Les some de rés 1 Les Ban Sernrt Glemen Lu en
Eng

Bugua ce que soi cunpée ae € 4 prenièré auration scie
desole, es oneinaus des preepour cages er livres de cames désignée à
aile 20,1 panant ebe Gnnserés gu Siege Genis du Cora ae Au Min ür
csanigiahe si Repuhligelamique de Maur, à pari eu mas au énur duguel est
Démetén eu Comet a prefére aus cage se dxplétirlu, lentia ego
Livres dl vemple srl comen er Me puique alanique de Mamie,

Le Minis, après en soie informé Le Conimennt par de, pour Pire exrinur ot
ésitie par des adieu es cas ut par see propre gens les teytrer es HS de
pl retail qu Dpéralinne Patrol es pose Cu la de ii (5) ae ua Je
Fin dune Année civile dennee pour Frenar Le esamens eu vérifications concemart
ladite Année 21 présenter a Contactans ses Deions pour ttes Gordon où
eus levées lo deces xarnens ou vécus
Le Comet et ion de Cammir our asasance nés on param désignées
Le Le Minis à ce at cr de teur Lens intentions. Les dépenses raisonmihiés
d'anamen à 60 La #éeaon seront rame à PEUL qar Le Conracta et rront
endérée surmme des Cas Pésrelers a roues ser als de
Faces 102

Bû8 Has ommes dues 2 TL où ou contra senone pagales en Dors vu dns une autre
Aéxise comes hole d'u cru pro etre LS Pur,

cepre, #2

216 Er avion des rique Prandies pris jar le Convruc paur la mise en valeur der
rssawees dlydrocarbutes de La République Hluique d2 autel Far verser 32
Comme pour Les some Coits Pénnilens dexplorien, à Pexelon Les Cole
Péliers d'éluetion. de dérabrmnement et d'explotien, un momtant égal à cam Ying:
ing eus cent (129%) du menant des Cas Pétoiers d'explontion, ren 2sare
recois, des pat Pa au it de l'aile 2.

212. Au plus td aie (6 mois à compter de La des à lapelle ie niveau de produetinn de
Pétrole Eur lun Péimèue d'Éxpho er memiamné à laine Hyde l'aile 21.3 êur été

ait en megane panne (30 jours curséeui, Ce devra tir ur era
4 carsndente dues

ledit Pécnre d'Expotaion, en préchart le pourcentan
si, La participation adiinmele prod el à curmpie de Ka
la levée d'option de l'E

de aoifiaion de

SL. omper de Ia de d'ft de l'amentrion de sa paréinanion, l'E pareipers aux
Lots Pérolhes dans le Périmére a ploarion cocemé au pro de SO POI ES
de pascal anne 1 eva roro 4 Coast un ROULE AE €
la diem que sen puregiege de paticiatos de agéenutio dt so
poreamage de pruipeion inle, des Coûts Férniiens (1 Texceplon des frik
eaplotaian ee des fnie ancien] mon énere HAUVÉ, MA eu Pécnntre
piston conemé, eneoums par de Contiadnt depuis ke duc d'el: de ls
paciaien rate de Pa jusqu date He de Purmentaion de a pariipeuen:

Fini ne ser pas assujetti a lé de sa auriipaièn, int ou additio
ramener ou à Fnamneur une par quelque des some vossdes pat Le
ire de aride 13 du prsent Cantal

2 Les remboariemeans qi seront ces par L'Ht au de des disposons des ailes
IS 21, dons um délai ne Sépagsanr pas da Hu (19 mods, À semator dt de
Epaen atreamnte #2 mr Ds néon im ren paraben Dolits.
À laits de 1 le cho de enboutser
le Commis. esta, AU 5 spé, sl re

£ inauente_ pour ont 130%) de 1 part

sa parie x évaluée suivant ke
inside Has Hg 6 Ge vu des Racemes As es
ae à bo pou Ge 9) montant Be la eme, EN GI Tromsc ment Cr

are ke Coatans prélévera an prie au Poe de Livraion. La rte rod li

revenant so chaque ed érortur Pr

arnuelle de prodicchot see sssit

Le Cou ne sers soumis à aveu Empôt où Lane de jaklque ur qu ce soi, à
mon de &t renheurmments, Les luraalues qui pouraien ête afhée par
Cirarcant à Focrasian de La parti ion de l'a sun Exviéres de np reg RUE
le héros,

cr res 4

Hutes is Bvraisons Bees à FE. Capendant le Content sEngage à la demande de
L'Eat, à ne pas Vence ke pére ou Le ge mauritanten & des ap délrds Does à Le
République Himcioue de Mori.

6 “Toutes Les Emptaions 64 capes, aux germes de 22 Contrat, seront sono aus
Gras mauire Jus Le Douene me ne daunetont Thu 4 duc paiement, KA”
ééustions de l'aise 12, en from du régime renier dont Le Conlsseant lénéiie,

ARTICLE 18
CHANGE

101. Le Conan ver soumis À In réglementation du eonitle des changes applicable en
Rénublique tchrique de Maure, am en que pvndens 12 durée du présent
sil CenthaGHDe ef sex scug-emis Démon de Bar SIN UN Ge qu

use exclu hiement les Opéra Père

déve d'euaie an d'opérer ds eomprs Haucaires em dehors de le Rép
Télemiqe de Maur,

HI dr de conratee à Mésange Les proprunt mécessuins à lexéeuion dk les
acts en Révablioue Ifmique de Maichamie

Sd der et de comes à 'ééiaer ou Je fonts Haquis ou ermprutiés a
étang y camp a rates move dés tait déhdiocdioures, ct d'en
gear een den a rare A marame sent ur bia cales ut
les besoins Incaux pou Les Opérations Pétiénes en Répnblique Hlumique de
Maure;

dit de trames Mean hors de Ke Aopablique Blunique de Mount Les
miles dus veto ds 1 proie dy dmeatburs rérarant an ConraGARE dans
Le cadre ie présent Contrat aiosi que les dividendes «1 pris de vote mate
avenant des Opérations Férolièrs

2 debit de page diet à étre Les entres érumçbres fumées de

Bic dl se serre aeceaiies à réalivafion des Créuiens Pro

Ph droit de pratéuer pour es besoin des Opécaline Paule ie nana: de mtinsie
naionale et ds devises érangeres canseibles, out Linmeméciate des banques
Agents salles on Réroblique Ilamique de Mantes cx aieellemen, habités, à
dès cours de cha ann nina Hvoiables pur le Caniraetun on ses sous -Arants
Au Le eau ds our a que cour, pére apache eu République (aigue
Ge Marian au ut eut es partie de Change

1922. Le Cons devra amuse ns Ministre chargé des Piranees, au plus 1er qua
ira 645) jours après he ne chaque Tres, un port étailant les opérations de
chénee Étsemées au peurs die Trimestre donné an le cure Qu présert Convat »
mods Le cronvanente de fon ru Le: males aus à l'an Lonfermément ae

sites de l'ail 19 1 a) eau,

cernes #

La ons de send des ua paiement es samen nes pemerart nr au a de LABO
Lande eubauk Olfaved Rare ples te pour cent (30%) de LOIR pa 89 à
Sept ds jour où elles araiere (2 Ge vase jusqu celui de leur réglement. avec
upiaisaon mensrell des imérts 3 Le reed es supérieur ren CH jours,

ARTICLE 21
PARTICIPATION DE L'ETAT

ZA L'Eau pin de paper huge oraux nées de Opérttons
Pétrlières résent du meer Canin. à compler de M de deu La première
anerisaion exchsiee d'onphnition, L'Elr cu béni, au te eee prono de où
partage. de mére ral or aux mères arians que doux n Content
Aélnés au pécaen nt, sans néon Ds Sri de présent tile 21

223 L'Eae poenn avereer cet pariipralon sai deeumon, sieur l'iesédiaire d'une
Exasse tienale, conte pat TERRr manririon. JU PAU > SOI umo SAGE
Siné our le deion des imérée madonux das Le au Hétliér, Se vin
Si éan rblie éxi ou ET à Gel,

242. La ctcipaion de Pt à literie dun Périmètre dEsploitedon roprsenierd une part
Liéris Indhis dont ke pootceatage min) sec déterminé selon Les dpusiteus ci

2 sure pour euré 1895 inpirient te

je préaue l'ae 21

nets anne de Pénute Brut dust

pub Pare 2 co

aoriéton saclasire

214. au plus tof six (6 os à ones de à date dci
spottaron nérenes à am Périmare d'iron, l'E Gr moule par rie ds
Contient sn Br dexereer som opt de nurcipaiur ile dans 1e de Périmètre
Eloi sa préc Fe pourcentage de pauipation ile choisi

La paricipation ile prendre ele à compuer de le due de autfieudon de Le levèe
din de L'ar

DES 8 comprer de le due off de ca partipunion imite, Put paniers aux Coûts
Fimalias das Le Périmèine LE spletolne careème où prove de son poureeniage de
parte pasion Htale et devra remises du CRAN ui Job, EQAL À
poueemge de partition Inde, des Code Péuvlans là loscaguion des fai
dapletlion ee des aie mener] mon vneore rendit. Cf au Périmére
dÆsnlohaiun congés. encourus par Le Contrat depuis 1x dite SEL du présente
Cr jusqu a date def de la psaisparion métis de L'Eal.

cp rer #

de

192. Lsempleyés eat du Constant dr, seen régler on vus en
Pépin ue de Maure. au name ne en eme vera eur
d'éce de Laus émis vue Jeu salade des ons au 2e de
Ré ai de ME le veRcs ar ex mêmes de peut Lei ip 86 Rene
als ioncremp eus obligtiens cris on Rémi Homique de Mme

ARTICLE 20

TENUE DES LIVRES, UNITE
MONÉTAIRE, COMPTABILITÉ

2. Lee veies 4 His de compet du Content rent jus <ouéenent à Ja
siemamion, es vieu & à [a Praceanre Caveprnble dati à l'Annexe 2. du présent
Eourat

1202. Li remise Mate HE cms at as ne mie € ES ex Dalle
amérisins, H seum muéellement jusifiés par de pièces dénilée prouvant Re
dépenses Les rec di Comet Et te du présent Cm,

Ces regis et livrés de compues saint rtamarent lié peuc déérmines le reins
bn, Les Coûts Pésolier, ke ténéfes nes où pour le déchet d'impés ser Les
Hératices rit ee 'ermmerraus #0 Comte. LA dercemt conte les céples du
Contiucte Disant rasa Ls Lee d'y diocartes aux terne da présent Ceusa À
dus dinhermaes, Les some de rés 1 Les Ban Sernrt Glemen Lu en
Eng

Bugua ce que soi cunpée ae € 4 prenièré auration scie
desole, es oneinaus des preepour cages er livres de cames désignée à
aile 20,1 panant ebe Gnnserés gu Siege Genis du Cora ae Au Min ür
csanigiahe si Repuhligelamique de Maur, à pari eu mas au énur duguel est
Démetén eu Comet a prefére aus cage se dxplétirlu, lentia ego
Livres dl vemple srl comen er Me puique alanique de Mamie,

Le Minis, après en soie informé Le Conimennt par de, pour Pire exrinur ot
ésitie par des adieu es cas ut par see propre gens les teytrer es HS de
pl retail qu Dpéralinne Patrol es pose Cu la de ii (5) ae ua Je
Fin dune Année civile dennee pour Frenar Le esamens eu vérifications concemart
ladite Année 21 présenter a Contactans ses Deions pour ttes Gordon où
eus levées lo deces xarnens ou vécus
Le Comet et ion de Cammir our asasance nés on param désignées
Le Le Minis à ce at cr de teur Lens intentions. Les dépenses raisonmihiés
d'anamen à 60 La #éeaon seront rame à PEUL qar Le Conracta et rront
endérée surmme des Cas Pésrelers a roues ser als de
Faces 102

Bû8 Has ommes dues 2 TL où ou contra senone pagales en Dors vu dns une autre
Aéxise comes hole d'u cru pro etre LS Pur,

cepre, #2

216 Er avion des rique Prandies pris jar le Convruc paur la mise en valeur der
rssawees dlydrocarbutes de La République Hluique d2 autel Far verser 32
Comme pour Les some Coits Pénnilens dexplorien, à Pexelon Les Cole
Péliers d'éluetion. de dérabrmnement et d'explotien, un momtant égal à cam Ying:
ing eus cent (129%) du menant des Cas Pétoiers d'explontion, ren 2sare
recois, des pat Pa au it de l'aile 2.

212. Au plus td aie (6 mois à compter de La des à lapelle ie niveau de produetinn de
Pétrole Eur lun Péimèue d'Éxpho er memiamné à laine Hyde l'aile 21.3 êur été

ait en megane panne (30 jours curséeui, Ce devra tir ur era
4 carsndente dues

ledit Pécnre d'Expotaion, en préchart le pourcentan
si, La participation adiinmele prod el à curmpie de Ka
la levée d'option de l'E

de aoifiaion de

SL. omper de Ia de d'ft de l'amentrion de sa paréinanion, l'E pareipers aux
Lots Pérolhes dans le Périmére a ploarion cocemé au pro de SO POI ES
de pascal anne 1 eva roro 4 Coast un ROULE AE €
la diem que sen puregiege de paticiatos de agéenutio dt so
poreamage de pruipeion inle, des Coûts Férniiens (1 Texceplon des frik
eaplotaian ee des fnie ancien] mon énere HAUVÉ, MA eu Pécnntre
piston conemé, eneoums par de Contiadnt depuis ke duc d'el: de ls
paciaien rate de Pa jusqu date He de Purmentaion de a pariipeuen:

Fini ne ser pas assujetti a lé de sa auriipaièn, int ou additio
ramener ou à Fnamneur une par quelque des some vossdes pat Le
ire de aride 13 du prsent Cantal

2 Les remboariemeans qi seront ces par L'Ht au de des disposons des ailes
IS 21, dons um délai ne Sépagsanr pas da Hu (19 mods, À semator dt de
Epaen atreamnte #2 mr Ds néon im ren paraben Dolits.
À laits de 1 le cho de enboutser
le Commis. esta, AU 5 spé, sl re

£ inauente_ pour ont 130%) de 1 part

sa parie x évaluée suivant ke
inside Has Hg 6 Ge vu des Racemes As es
ae à bo pou Ge 9) montant Be la eme, EN GI Tromsc ment Cr

are ke Coatans prélévera an prie au Poe de Livraion. La rte rod li

revenant so chaque ed érortur Pr

arnuelle de prodicchot see sssit

Le Cou ne sers soumis à aveu Empôt où Lane de jaklque ur qu ce soi, à
mon de &t renheurmments, Les luraalues qui pouraien ête afhée par
Cirarcant à Focrasian de La parti ion de l'a sun Exviéres de np reg RUE
le héros,

cr res 4

Hutes is Bvraisons Bees à FE. Capendant le Content sEngage à la demande de
L'Eat, à ne pas Vence ke pére ou Le ge mauritanten & des ap délrds Does à Le
République Himcioue de Mori.

6 “Toutes Les Emptaions 64 capes, aux germes de 22 Contrat, seront sono aus
Gras mauire Jus Le Douene me ne daunetont Thu 4 duc paiement, KA”
ééustions de l'aise 12, en from du régime renier dont Le Conlsseant lénéiie,

ARTICLE 18
CHANGE

101. Le Conan ver soumis À In réglementation du eonitle des changes applicable en
Rénublique tchrique de Maure, am en que pvndens 12 durée du présent
sil CenthaGHDe ef sex scug-emis Démon de Bar SIN UN Ge qu

use exclu hiement les Opéra Père

déve d'euaie an d'opérer ds eomprs Haucaires em dehors de le Rép
Télemiqe de Maur,

HI dr de conratee à Mésange Les proprunt mécessuins à lexéeuion dk les
acts en Révablioue Ifmique de Maichamie

Sd der et de comes à 'ééiaer ou Je fonts Haquis ou ermprutiés a
étang y camp a rates move dés tait déhdiocdioures, ct d'en
gear een den a rare A marame sent ur bia cales ut
les besoins Incaux pou Les Opérations Pétiénes en Répnblique Hlumique de
Maure;

dit de trames Mean hors de Ke Aopablique Blunique de Mount Les
miles dus veto ds 1 proie dy dmeatburs rérarant an ConraGARE dans
Le cadre ie présent Contrat aiosi que les dividendes «1 pris de vote mate
avenant des Opérations Férolièrs

2 debit de page diet à étre Les entres érumçbres fumées de

Bic dl se serre aeceaiies à réalivafion des Créuiens Pro

Ph droit de pratéuer pour es besoin des Opécaline Paule ie nana: de mtinsie
naionale et ds devises érangeres canseibles, out Linmeméciate des banques
Agents salles on Réroblique Ilamique de Mantes cx aieellemen, habités, à
dès cours de cha ann nina Hvoiables pur le Caniraetun on ses sous -Arants
Au Le eau ds our a que cour, pére apache eu République (aigue
Ge Marian au ut eut es partie de Change

1922. Le Cons devra amuse ns Ministre chargé des Piranees, au plus 1er qua
ira 645) jours après he ne chaque Tres, un port étailant les opérations de
chénee Étsemées au peurs die Trimestre donné an le cure Qu présert Convat »
mods Le cronvanente de fon ru Le: males aus à l'an Lonfermément ae

sites de l'ail 19 1 a) eau,

cernes #

La ons de send des ua paiement es samen nes pemerart nr au a de LABO
Lande eubauk Olfaved Rare ples te pour cent (30%) de LOIR pa 89 à
Sept ds jour où elles araiere (2 Ge vase jusqu celui de leur réglement. avec
upiaisaon mensrell des imérts 3 Le reed es supérieur ren CH jours,

ARTICLE 21
PARTICIPATION DE L'ETAT

ZA L'Eau pin de paper huge oraux nées de Opérttons
Pétrlières résent du meer Canin. à compler de M de deu La première
anerisaion exchsiee d'onphnition, L'Elr cu béni, au te eee prono de où
partage. de mére ral or aux mères arians que doux n Content
Aélnés au pécaen nt, sans néon Ds Sri de présent tile 21

223 L'Eae poenn avereer cet pariipralon sai deeumon, sieur l'iesédiaire d'une
Exasse tienale, conte pat TERRr manririon. JU PAU > SOI umo SAGE
Siné our le deion des imérée madonux das Le au Hétliér, Se vin
Si éan rblie éxi ou ET à Gel,

242. La ctcipaion de Pt à literie dun Périmètre dEsploitedon roprsenierd une part
Liéris Indhis dont ke pootceatage min) sec déterminé selon Les dpusiteus ci

2 sure pour euré 1895 inpirient te

je préaue l'ae 21

nets anne de Pénute Brut dust

pub Pare 2 co

aoriéton saclasire

214. au plus tof six (6 os à ones de à date dci
spottaron nérenes à am Périmare d'iron, l'E Gr moule par rie ds
Contient sn Br dexereer som opt de nurcipaiur ile dans 1e de Périmètre
Eloi sa préc Fe pourcentage de pauipation ile choisi

La paricipation ile prendre ele à compuer de le due de autfieudon de Le levèe
din de L'ar

DES 8 comprer de le due off de ca partipunion imite, Put paniers aux Coûts
Fimalias das Le Périmèine LE spletolne careème où prove de son poureeniage de
parte pasion Htale et devra remises du CRAN ui Job, EQAL À
poueemge de partition Inde, des Code Péuvlans là loscaguion des fai
dapletlion ee des aie mener] mon vneore rendit. Cf au Périmére
dÆsnlohaiun congés. encourus par Le Contrat depuis 1x dite SEL du présente
Cr jusqu a date def de la psaisparion métis de L'Eal.

cp rer #

de

192. Lsempleyés eat du Constant dr, seen régler on vus en
Pépin ue de Maure. au name ne en eme vera eur
d'éce de Laus émis vue Jeu salade des ons au 2e de
Ré ai de ME le veRcs ar ex mêmes de peut Lei ip 86 Rene
als ioncremp eus obligtiens cris on Rémi Homique de Mme

ARTICLE 20

TENUE DES LIVRES, UNITE
MONÉTAIRE, COMPTABILITÉ

2. Lee veies 4 His de compet du Content rent jus <ouéenent à Ja
siemamion, es vieu & à [a Praceanre Caveprnble dati à l'Annexe 2. du présent
Eourat

1202. Li remise Mate HE cms at as ne mie € ES ex Dalle
amérisins, H seum muéellement jusifiés par de pièces dénilée prouvant Re
dépenses Les rec di Comet Et te du présent Cm,

Ces regis et livrés de compues saint rtamarent lié peuc déérmines le reins
bn, Les Coûts Pésolier, ke ténéfes nes où pour le déchet d'impés ser Les
Hératices rit ee 'ermmerraus #0 Comte. LA dercemt conte les céples du
Contiucte Disant rasa Ls Lee d'y diocartes aux terne da présent Ceusa À
dus dinhermaes, Les some de rés 1 Les Ban Sernrt Glemen Lu en
Eng

Bugua ce que soi cunpée ae € 4 prenièré auration scie
desole, es oneinaus des preepour cages er livres de cames désignée à
aile 20,1 panant ebe Gnnserés gu Siege Genis du Cora ae Au Min ür
csanigiahe si Repuhligelamique de Maur, à pari eu mas au énur duguel est
Démetén eu Comet a prefére aus cage se dxplétirlu, lentia ego
Livres dl vemple srl comen er Me puique alanique de Mamie,

Le Minis, après en soie informé Le Conimennt par de, pour Pire exrinur ot
ésitie par des adieu es cas ut par see propre gens les teytrer es HS de
pl retail qu Dpéralinne Patrol es pose Cu la de ii (5) ae ua Je
Fin dune Année civile dennee pour Frenar Le esamens eu vérifications concemart
ladite Année 21 présenter a Contactans ses Deions pour ttes Gordon où
eus levées lo deces xarnens ou vécus
Le Comet et ion de Cammir our asasance nés on param désignées
Le Le Minis à ce at cr de teur Lens intentions. Les dépenses raisonmihiés
d'anamen à 60 La #éeaon seront rame à PEUL qar Le Conracta et rront
endérée surmme des Cas Pésrelers a roues ser als de
Faces 102

Bû8 Has ommes dues 2 TL où ou contra senone pagales en Dors vu dns une autre
Aéxise comes hole d'u cru pro etre LS Pur,

cepre, #2

216 Er avion des rique Prandies pris jar le Convruc paur la mise en valeur der
rssawees dlydrocarbutes de La République Hluique d2 autel Far verser 32
Comme pour Les some Coits Pénnilens dexplorien, à Pexelon Les Cole
Péliers d'éluetion. de dérabrmnement et d'explotien, un momtant égal à cam Ying:
ing eus cent (129%) du menant des Cas Pétoiers d'explontion, ren 2sare
recois, des pat Pa au it de l'aile 2.

212. Au plus td aie (6 mois à compter de La des à lapelle ie niveau de produetinn de
Pétrole Eur lun Péimèue d'Éxpho er memiamné à laine Hyde l'aile 21.3 êur été

ait en megane panne (30 jours curséeui, Ce devra tir ur era
4 carsndente dues

ledit Pécnre d'Expotaion, en préchart le pourcentan
si, La participation adiinmele prod el à curmpie de Ka
la levée d'option de l'E

de aoifiaion de

SL. omper de Ia de d'ft de l'amentrion de sa paréinanion, l'E pareipers aux
Lots Pérolhes dans le Périmére a ploarion cocemé au pro de SO POI ES
de pascal anne 1 eva roro 4 Coast un ROULE AE €
la diem que sen puregiege de paticiatos de agéenutio dt so
poreamage de pruipeion inle, des Coûts Férniiens (1 Texceplon des frik
eaplotaian ee des fnie ancien] mon énere HAUVÉ, MA eu Pécnntre
piston conemé, eneoums par de Contiadnt depuis ke duc d'el: de ls
paciaien rate de Pa jusqu date He de Purmentaion de a pariipeuen:

Fini ne ser pas assujetti a lé de sa auriipaièn, int ou additio
ramener ou à Fnamneur une par quelque des some vossdes pat Le
ire de aride 13 du prsent Cantal

2 Les remboariemeans qi seront ces par L'Ht au de des disposons des ailes
IS 21, dons um délai ne Sépagsanr pas da Hu (19 mods, À semator dt de
Epaen atreamnte #2 mr Ds néon im ren paraben Dolits.
À laits de 1 le cho de enboutser
le Commis. esta, AU 5 spé, sl re

£ inauente_ pour ont 130%) de 1 part

sa parie x évaluée suivant ke
inside Has Hg 6 Ge vu des Racemes As es
ae à bo pou Ge 9) montant Be la eme, EN GI Tromsc ment Cr

are ke Coatans prélévera an prie au Poe de Livraion. La rte rod li

revenant so chaque ed érortur Pr

arnuelle de prodicchot see sssit

Le Cou ne sers soumis à aveu Empôt où Lane de jaklque ur qu ce soi, à
mon de &t renheurmments, Les luraalues qui pouraien ête afhée par
Cirarcant à Focrasian de La parti ion de l'a sun Exviéres de np reg RUE
le héros,

cr res 4

Hutes is Bvraisons Bees à FE. Capendant le Content sEngage à la demande de
L'Eat, à ne pas Vence ke pére ou Le ge mauritanten & des ap délrds Does à Le
République Himcioue de Mori.

6 “Toutes Les Emptaions 64 capes, aux germes de 22 Contrat, seront sono aus
Gras mauire Jus Le Douene me ne daunetont Thu 4 duc paiement, KA”
ééustions de l'aise 12, en from du régime renier dont Le Conlsseant lénéiie,

ARTICLE 18
CHANGE

101. Le Conan ver soumis À In réglementation du eonitle des changes applicable en
Rénublique tchrique de Maure, am en que pvndens 12 durée du présent
sil CenthaGHDe ef sex scug-emis Démon de Bar SIN UN Ge qu

use exclu hiement les Opéra Père

déve d'euaie an d'opérer ds eomprs Haucaires em dehors de le Rép
Télemiqe de Maur,

HI dr de conratee à Mésange Les proprunt mécessuins à lexéeuion dk les
acts en Révablioue Ifmique de Maichamie

Sd der et de comes à 'ééiaer ou Je fonts Haquis ou ermprutiés a
étang y camp a rates move dés tait déhdiocdioures, ct d'en
gear een den a rare A marame sent ur bia cales ut
les besoins Incaux pou Les Opérations Pétiénes en Répnblique Hlumique de
Maure;

dit de trames Mean hors de Ke Aopablique Blunique de Mount Les
miles dus veto ds 1 proie dy dmeatburs rérarant an ConraGARE dans
Le cadre ie présent Contrat aiosi que les dividendes «1 pris de vote mate
avenant des Opérations Férolièrs

2 debit de page diet à étre Les entres érumçbres fumées de

Bic dl se serre aeceaiies à réalivafion des Créuiens Pro

Ph droit de pratéuer pour es besoin des Opécaline Paule ie nana: de mtinsie
naionale et ds devises érangeres canseibles, out Linmeméciate des banques
Agents salles on Réroblique Ilamique de Mantes cx aieellemen, habités, à
dès cours de cha ann nina Hvoiables pur le Caniraetun on ses sous -Arants
Au Le eau ds our a que cour, pére apache eu République (aigue
Ge Marian au ut eut es partie de Change

1922. Le Cons devra amuse ns Ministre chargé des Piranees, au plus 1er qua
ira 645) jours après he ne chaque Tres, un port étailant les opérations de
chénee Étsemées au peurs die Trimestre donné an le cure Qu présert Convat »
mods Le cronvanente de fon ru Le: males aus à l'an Lonfermément ae

sites de l'ail 19 1 a) eau,

cernes #

La ons de send des ua paiement es samen nes pemerart nr au a de LABO
Lande eubauk Olfaved Rare ples te pour cent (30%) de LOIR pa 89 à
Sept ds jour où elles araiere (2 Ge vase jusqu celui de leur réglement. avec
upiaisaon mensrell des imérts 3 Le reed es supérieur ren CH jours,

ARTICLE 21
PARTICIPATION DE L'ETAT

ZA L'Eau pin de paper huge oraux nées de Opérttons
Pétrlières résent du meer Canin. à compler de M de deu La première
anerisaion exchsiee d'onphnition, L'Elr cu béni, au te eee prono de où
partage. de mére ral or aux mères arians que doux n Content
Aélnés au pécaen nt, sans néon Ds Sri de présent tile 21

223 L'Eae poenn avereer cet pariipralon sai deeumon, sieur l'iesédiaire d'une
Exasse tienale, conte pat TERRr manririon. JU PAU > SOI umo SAGE
Siné our le deion des imérée madonux das Le au Hétliér, Se vin
Si éan rblie éxi ou ET à Gel,

242. La ctcipaion de Pt à literie dun Périmètre dEsploitedon roprsenierd une part
Liéris Indhis dont ke pootceatage min) sec déterminé selon Les dpusiteus ci

2 sure pour euré 1895 inpirient te

je préaue l'ae 21

nets anne de Pénute Brut dust

pub Pare 2 co

aoriéton saclasire

214. au plus tof six (6 os à ones de à date dci
spottaron nérenes à am Périmare d'iron, l'E Gr moule par rie ds
Contient sn Br dexereer som opt de nurcipaiur ile dans 1e de Périmètre
Eloi sa préc Fe pourcentage de pauipation ile choisi

La paricipation ile prendre ele à compuer de le due de autfieudon de Le levèe
din de L'ar

DES 8 comprer de le due off de ca partipunion imite, Put paniers aux Coûts
Fimalias das Le Périmèine LE spletolne careème où prove de son poureeniage de
parte pasion Htale et devra remises du CRAN ui Job, EQAL À
poueemge de partition Inde, des Code Péuvlans là loscaguion des fai
dapletlion ee des aie mener] mon vneore rendit. Cf au Périmére
dÆsnlohaiun congés. encourus par Le Contrat depuis 1x dite SEL du présente
Cr jusqu a date def de la psaisparion métis de L'Eal.

cp rer #

de

192. Lsempleyés eat du Constant dr, seen régler on vus en
Pépin ue de Maure. au name ne en eme vera eur
d'éce de Laus émis vue Jeu salade des ons au 2e de
Ré ai de ME le veRcs ar ex mêmes de peut Lei ip 86 Rene
als ioncremp eus obligtiens cris on Rémi Homique de Mme

ARTICLE 20

TENUE DES LIVRES, UNITE
MONÉTAIRE, COMPTABILITÉ

2. Lee veies 4 His de compet du Content rent jus <ouéenent à Ja
siemamion, es vieu & à [a Praceanre Caveprnble dati à l'Annexe 2. du présent
Eourat

1202. Li remise Mate HE cms at as ne mie € ES ex Dalle
amérisins, H seum muéellement jusifiés par de pièces dénilée prouvant Re
dépenses Les rec di Comet Et te du présent Cm,

Ces regis et livrés de compues saint rtamarent lié peuc déérmines le reins
bn, Les Coûts Pésolier, ke ténéfes nes où pour le déchet d'impés ser Les
Hératices rit ee 'ermmerraus #0 Comte. LA dercemt conte les céples du
Contiucte Disant rasa Ls Lee d'y diocartes aux terne da présent Ceusa À
dus dinhermaes, Les some de rés 1 Les Ban Sernrt Glemen Lu en
Eng

Bugua ce que soi cunpée ae € 4 prenièré auration scie
desole, es oneinaus des preepour cages er livres de cames désignée à
aile 20,1 panant ebe Gnnserés gu Siege Genis du Cora ae Au Min ür
csanigiahe si Repuhligelamique de Maur, à pari eu mas au énur duguel est
Démetén eu Comet a prefére aus cage se dxplétirlu, lentia ego
Livres dl vemple srl comen er Me puique alanique de Mamie,

Le Minis, après en soie informé Le Conimennt par de, pour Pire exrinur ot
ésitie par des adieu es cas ut par see propre gens les teytrer es HS de
pl retail qu Dpéralinne Patrol es pose Cu la de ii (5) ae ua Je
Fin dune Année civile dennee pour Frenar Le esamens eu vérifications concemart
ladite Année 21 présenter a Contactans ses Deions pour ttes Gordon où
eus levées lo deces xarnens ou vécus
Le Comet et ion de Cammir our asasance nés on param désignées
Le Le Minis à ce at cr de teur Lens intentions. Les dépenses raisonmihiés
d'anamen à 60 La #éeaon seront rame à PEUL qar Le Conracta et rront
endérée surmme des Cas Pésrelers a roues ser als de
Faces 102

Bû8 Has ommes dues 2 TL où ou contra senone pagales en Dors vu dns une autre
Aéxise comes hole d'u cru pro etre LS Pur,

cepre, #2

216 Er avion des rique Prandies pris jar le Convruc paur la mise en valeur der
rssawees dlydrocarbutes de La République Hluique d2 autel Far verser 32
Comme pour Les some Coits Pénnilens dexplorien, à Pexelon Les Cole
Péliers d'éluetion. de dérabrmnement et d'explotien, un momtant égal à cam Ying:
ing eus cent (129%) du menant des Cas Pétoiers d'explontion, ren 2sare
recois, des pat Pa au it de l'aile 2.

212. Au plus td aie (6 mois à compter de La des à lapelle ie niveau de produetinn de
Pétrole Eur lun Péimèue d'Éxpho er memiamné à laine Hyde l'aile 21.3 êur été

ait en megane panne (30 jours curséeui, Ce devra tir ur era
4 carsndente dues

ledit Pécnre d'Expotaion, en préchart le pourcentan
si, La participation adiinmele prod el à curmpie de Ka
la levée d'option de l'E

de aoifiaion de

SL. omper de Ia de d'ft de l'amentrion de sa paréinanion, l'E pareipers aux
Lots Pérolhes dans le Périmére a ploarion cocemé au pro de SO POI ES
de pascal anne 1 eva roro 4 Coast un ROULE AE €
la diem que sen puregiege de paticiatos de agéenutio dt so
poreamage de pruipeion inle, des Coûts Férniiens (1 Texceplon des frik
eaplotaian ee des fnie ancien] mon énere HAUVÉ, MA eu Pécnntre
piston conemé, eneoums par de Contiadnt depuis ke duc d'el: de ls
paciaien rate de Pa jusqu date He de Purmentaion de a pariipeuen:

Fini ne ser pas assujetti a lé de sa auriipaièn, int ou additio
ramener ou à Fnamneur une par quelque des some vossdes pat Le
ire de aride 13 du prsent Cantal

2 Les remboariemeans qi seront ces par L'Ht au de des disposons des ailes
IS 21, dons um délai ne Sépagsanr pas da Hu (19 mods, À semator dt de
Epaen atreamnte #2 mr Ds néon im ren paraben Dolits.
À laits de 1 le cho de enboutser
le Commis. esta, AU 5 spé, sl re

£ inauente_ pour ont 130%) de 1 part

sa parie x évaluée suivant ke
inside Has Hg 6 Ge vu des Racemes As es
ae à bo pou Ge 9) montant Be la eme, EN GI Tromsc ment Cr

are ke Coatans prélévera an prie au Poe de Livraion. La rte rod li

revenant so chaque ed érortur Pr

arnuelle de prodicchot see sssit

Le Cou ne sers soumis à aveu Empôt où Lane de jaklque ur qu ce soi, à
mon de &t renheurmments, Les luraalues qui pouraien ête afhée par
Cirarcant à Focrasian de La parti ion de l'a sun Exviéres de np reg RUE
le héros,

cr res 4

ces

53

22

aa

1. L'entreprise narianale dune au et les entités conan Ke Contueuon d'auice pur, 28
semi pi confoimement er slideicimen responses des obliaitices résulans di
présent Conçu Lenraprihe raforole sera individubilement sesponsae vied-vin de
Fa de ces cblgadons les qe prévues dus Le pré cart
Foie atlanet de enter «Lena à Lx Burn quohcoRgue de 48 Dates ne
cr pas conne come défaillance der entités conaint Le Contiscant 6e pure
er aueur es re iv iquée pa l'ai pour anne Le présent Con

Élaseccition de l'aegrise aôtionale du Cantine url, en mu 8, amie
after Es entité ct ce Concstan à mener à cLaute 'ertirege
és 8 À ec étant par apirable oux Hg anne l'E e lens

sa aus Les andre PEL ou Eiepiie détiomale 6 Le
Son de Corse

Les anodliés praies de ae paféiation ain que Las parts entre les asciés
see détenir dans ut, Acad d'Asiceisins confieme à {à pratique an uange dans
dire l'ère eq er one étre x rt ne ur cop
Fe ane ft de Luparticir ado à l'A ie arte 1,4

ARTICLE 2

DROITS COMPLÉMENTAIRES DL
PREMIER EXPLOILANT

à dan Le Eur de tee De 6 Vilar dés souines de Le Répuique

se 5e 4 Re Hevorsor Ie dévenpemenc des ais, pétrnlière.
sucre des antages conspiémemtaes 6 Captain, SL 7e pme exploitant
à as, fan Le dits da présente,

Aux Hits da pésènt aile, fe Culte re Gunniltré comme 2 premier exploitant
d'dineurhers ou Gnahon sn Réoubaque klamigue de VEaareunie ds Je eux où ke
crie moe de produeon don Périmèe Jrxpiien sur one péode de sofsanre
LE) ous Conséeutifs atemdrait ang mie CHHODE art par jour, avan ru sythne:
masen de podueion “deurique ne noi agent sur un avr périmètre d'exploilatan
Sen à me enr société os op de soc sen Réplique Tdaaique die Mauricie.

sa les avaaages complémentaires

Aux rs du présent rite le Current Hé
Suivants +
une prime ne pat gs cer ci lions de Pulls ÉLSS3.090.000) des
coûts pétolies relais aux ul gpéetione pételenes d'explorer f
leseion nomment des cpémons pérlièrs dévcluuion et de
développement, sienne gr le commetant dons Je vale di pren ment
antéieurement à La dau 'atibuton A2 P'Anlaisation Esela-ve d'Espolttin
raie au pére <'exploidon Kit à l'Amice 22.2, rca djnuiée aux coûts
états réenpérohes pere Commetunt co rmmimaat à l'Arcte 12

7e 5

F2
4

18 saut prajet de cuiratutis de sé ur de Bière ee alor

Hétolières

far aux opéranians

Les projets sé au ln A1 et) gerer noutiés eu Mini, Si dans ur délai de rois
is sou die melon, le Mare. pas HER au Contre, eu à Fonte
avicenrs. eo oppusiion USE aus press ceci son réputés spprouvés à
espion dur délai.

Lorsque Le Éoncacmt est omis de plusieurs entités, À fourmiea au Mintre du Les
plus brefs dis une cepie de Muesoñl d'amocinñon ant lee enisé consiluout Le
Enrartam, ee de rues eaiéaurs pau Etre apportées ED 1G°OFA, EN ÉCHEANE
Le mom de lautepras désignée come 'Opéreur" pour L Opeutions Fétiaièes ; lu.
changement dUpénteur don com à Papprohuin de LR, coutbemément aux
“rtions de utile 62.

Li cessions réal-&es en viol du disposons du puése arte seront alles cd de

rue.
ARTICLE 24
PROPRIETE ET TRANSFERT DES HIKNS À EXPIRATION

Le Crime sue pre
Les ess der DRE

sé de he, cel hrmees, qu ur qui pur
ns étre, sous éaerte de dispas Ruemntes,

À Fexpiraie, à tarennneezian on [à réiimen du present Cenra, pour quelque on
Que ce sui, realite à Lou ou paie du Pécimète d'Exploraion ou d'un Pécmeire
gloire Les en pra au Commit et nécesairer aux Dpéatons
Pénsitees dons 1 ufèce aharonnée desientkon: la proprités de Ft à de granit.
sauf sis doive due vins pat Le Catoutant pour lexpioiuahin d'autre gisemonts
us en PépuLique Jahumigne de Mauritanie, Le vante de propcièeé devra ateie
tr d'arraines, Le œus dehèans, lame amiens A tone se eu urine
pet sue ses ee, a que ce ions enr.

SE le Miere deco de me pos mile leaf Div, Haute he droit de dinde au
Ceractaut de Les entever ae fe de ve mem, Les ertions Sahindon devou êne
Aéetes par ke Cora eu à dur régles de Farc éx usage dns l'asuis
pétrlière Iméemnorionale. et der a ke conditions es Gus Le plan
Aa qui ma ré AI.

Pendem la durée de sai du Curie songes néonsue d'un coma acevai
aptes à l'ecploiaion, peut tre cop par Et à La demande du Ministre, sux ns
Les convesir en puis à eu. Le Cnam sen alé Ur de lisser eu lacs des
mg so fa homes dhrmandéo ira que, vraimen, a Le de puis dfisctuer
A als obtain du roma dun LA zune QU fu sera den pndée.

4

D l'oplun dément de la paéicipation de l'E prèvue à linda} de
Parle 21.4 0 reléie an périmaune d'Ésploiasien té à l'Ariche 222 1e
pos dre ice qu'à compter un El de du A (LE) mob suive le date

À agulle Le evil de puodchion viré au at alinéa b ce utile 21.3 ur 26
asie
ARTICLE 23
CESSION

BR. Les droit et obus résulent du élan Cémtaz ne perent She sé en too
parte, var n'inmere Houstle des eat ennui Le Cnniraetan, sas laprahationr
réa di Mimi

SE dans Les Luis GY mb suit 2 mission au
acsmpogné des donations méuesuires pour juaifer le
Fienières 44 cessiounae, airs que du projet d'atte dé x
micafités de cession, celiei a gas notifié son Opposition suive, 20 RES sed
ae ovni 6 uarroe par Le Mie à l'exploit de anis {A ni.

À Lmper de Le dore d'apprahatinn, Le cceemmane queen Qu he Lomactant eu
Ava saisie aux dirais imp au Core qe Le présent Con, ge 1
aa hé aller à La cesiun

ie d'u proie de cession
apacits techniques à
in &e dez canin OL

SE ane entité cnsitsat Le Content soute à Fagpehatan de L'HtaL ur projet. de
sons dure Sorighé Aide Je Asie autorise dde cession dans le célat de deux
Ce né 2 ee pe ons de ol AA ur as,

ne ke Cents a cute end caso Le Contrat. st Lame desole

pra pré cu NE

ir

ai me préie gi son suocupble men. nomment au moyen dune nouvelle
néon des es scdlaux, une modieaton du come du Contetan. ou de Fe

soul considérés cémume éléments de conrêle dr Contre, où d'une emëié, La
Rparidon du capital social, La itiomal de rerfonnaires majors, ainsi due les
dpesliurs soirs raies ex <ège ace en ax dix e bligainns amaiés aux
Ares sociaux 66e Qui Gonceme Lmafrté roquis ans ae née.

Aiutelis, Les cesions de res reieux à 8 Sté Ailes 2100 res, se 1éserve
de déclaration prénble nu Minisue pour lpemalon et de l'aprliclier des dispesiious
dette 284 1 ja

Quant aux cenions de is vocaux de mouvemex rt aires, alles né St sois à
piton de TEE que 21 elles ont pur eff de céder à Les nouveaux sobomeiees
Ph den pr £a RE A Capa de Fear,

ARTICLE 25
RESPONSABILITE ET ASSURANCES

ZA. Le Coninéant déconne ut pese, à compris pour due
Émis où Pete GE de CDN de SES Où se etans ef lou
SRE PC Eu pompe pere
du ou Lloris ons PE
Fo pires 3 La poil e l'E es sertie de GE où à ce des
pers Férlres Le Cac a tu Le 3 ea deu emo
EL sara ER de PS Qu ro,
rene oué à 6 la

Le Caire snrsen 21 matint € Vie, € Ra ADR A et mamenée en vigneur
par ses pourras ot asbdrances étives aus Osinns Prolières du y der
monts on mage das lustre péroNène internat rule, rame 2x assurant
naponaibifné cie ee lex onatemene de daunnnge à A prop € À lemyironnement,
rs pre des sourate qui a rquises par a égsltion marient

Couriuetan Souune aù Mine Les attestafions jeta x sous tion et Le -niiatien
des nantes susvisée

1 sis, Le obligation 2 nagponas lité
one culs à Lescapfiun de Lau

ES
de ces demières em «et da
ii on ati

2 Lime ds rs cuiant Le Concaruan ex one Gale, aa suchéé mère soumet
appmnhation au Asie un soggemene aarantiasone Li haine osé des Mgr
délai du preset Contt

ARTICLE 26
HESILIATION DU CONTRAT

AA Leprikeut Conan peut ère mé, son Endemri, ns un de cu sua:

are Loeaane de disnositions de Cmionmane
Ln 8 novembre LUE eine au mue faridique ct feat de 1
2 a de Fexploïition des pdrocarbunes ex des dispositions da prés

A seed de plus de bois 43) moi appt pau act à pan 0 A L'rar

art des naaur de développent Jun gissrrent pendant si (6 mois comécutis

après Lo dérange de Lt pradueion sur un gisement, 'aêt de sun exploiaion
end re hs au mine 6 (Eh mis did parle Commis sens l'aceard
du Mist:
COR ss
#Ë

ces

53

22

aa

1. L'entreprise narianale dune au et les entités conan Ke Contueuon d'auice pur, 28
semi pi confoimement er slideicimen responses des obliaitices résulans di
présent Conçu Lenraprihe raforole sera individubilement sesponsae vied-vin de
Fa de ces cblgadons les qe prévues dus Le pré cart
Foie atlanet de enter «Lena à Lx Burn quohcoRgue de 48 Dates ne
cr pas conne come défaillance der entités conaint Le Contiscant 6e pure
er aueur es re iv iquée pa l'ai pour anne Le présent Con

Élaseccition de l'aegrise aôtionale du Cantine url, en mu 8, amie
after Es entité ct ce Concstan à mener à cLaute 'ertirege
és 8 À ec étant par apirable oux Hg anne l'E e lens

sa aus Les andre PEL ou Eiepiie détiomale 6 Le
Son de Corse

Les anodliés praies de ae paféiation ain que Las parts entre les asciés
see détenir dans ut, Acad d'Asiceisins confieme à {à pratique an uange dans
dire l'ère eq er one étre x rt ne ur cop
Fe ane ft de Luparticir ado à l'A ie arte 1,4

ARTICLE 2

DROITS COMPLÉMENTAIRES DL
PREMIER EXPLOILANT

à dan Le Eur de tee De 6 Vilar dés souines de Le Répuique

se 5e 4 Re Hevorsor Ie dévenpemenc des ais, pétrnlière.
sucre des antages conspiémemtaes 6 Captain, SL 7e pme exploitant
à as, fan Le dits da présente,

Aux Hits da pésènt aile, fe Culte re Gunniltré comme 2 premier exploitant
d'dineurhers ou Gnahon sn Réoubaque klamigue de VEaareunie ds Je eux où ke
crie moe de produeon don Périmèe Jrxpiien sur one péode de sofsanre
LE) ous Conséeutifs atemdrait ang mie CHHODE art par jour, avan ru sythne:
masen de podueion “deurique ne noi agent sur un avr périmètre d'exploilatan
Sen à me enr société os op de soc sen Réplique Tdaaique die Mauricie.

sa les avaaages complémentaires

Aux rs du présent rite le Current Hé
Suivants +
une prime ne pat gs cer ci lions de Pulls ÉLSS3.090.000) des
coûts pétolies relais aux ul gpéetione pételenes d'explorer f
leseion nomment des cpémons pérlièrs dévcluuion et de
développement, sienne gr le commetant dons Je vale di pren ment
antéieurement à La dau 'atibuton A2 P'Anlaisation Esela-ve d'Espolttin
raie au pére <'exploidon Kit à l'Amice 22.2, rca djnuiée aux coûts
états réenpérohes pere Commetunt co rmmimaat à l'Arcte 12

7e 5

F2
4

18 saut prajet de cuiratutis de sé ur de Bière ee alor

Hétolières

far aux opéranians

Les projets sé au ln A1 et) gerer noutiés eu Mini, Si dans ur délai de rois
is sou die melon, le Mare. pas HER au Contre, eu à Fonte
avicenrs. eo oppusiion USE aus press ceci son réputés spprouvés à
espion dur délai.

Lorsque Le Éoncacmt est omis de plusieurs entités, À fourmiea au Mintre du Les
plus brefs dis une cepie de Muesoñl d'amocinñon ant lee enisé consiluout Le
Enrartam, ee de rues eaiéaurs pau Etre apportées ED 1G°OFA, EN ÉCHEANE
Le mom de lautepras désignée come 'Opéreur" pour L Opeutions Fétiaièes ; lu.
changement dUpénteur don com à Papprohuin de LR, coutbemément aux
“rtions de utile 62.

Li cessions réal-&es en viol du disposons du puése arte seront alles cd de

rue.
ARTICLE 24
PROPRIETE ET TRANSFERT DES HIKNS À EXPIRATION

Le Crime sue pre
Les ess der DRE

sé de he, cel hrmees, qu ur qui pur
ns étre, sous éaerte de dispas Ruemntes,

À Fexpiraie, à tarennneezian on [à réiimen du present Cenra, pour quelque on
Que ce sui, realite à Lou ou paie du Pécimète d'Exploraion ou d'un Pécmeire
gloire Les en pra au Commit et nécesairer aux Dpéatons
Pénsitees dons 1 ufèce aharonnée desientkon: la proprités de Ft à de granit.
sauf sis doive due vins pat Le Catoutant pour lexpioiuahin d'autre gisemonts
us en PépuLique Jahumigne de Mauritanie, Le vante de propcièeé devra ateie
tr d'arraines, Le œus dehèans, lame amiens A tone se eu urine
pet sue ses ee, a que ce ions enr.

SE le Miere deco de me pos mile leaf Div, Haute he droit de dinde au
Ceractaut de Les entever ae fe de ve mem, Les ertions Sahindon devou êne
Aéetes par ke Cora eu à dur régles de Farc éx usage dns l'asuis
pétrlière Iméemnorionale. et der a ke conditions es Gus Le plan
Aa qui ma ré AI.

Pendem la durée de sai du Curie songes néonsue d'un coma acevai
aptes à l'ecploiaion, peut tre cop par Et à La demande du Ministre, sux ns
Les convesir en puis à eu. Le Cnam sen alé Ur de lisser eu lacs des
mg so fa homes dhrmandéo ira que, vraimen, a Le de puis dfisctuer
A als obtain du roma dun LA zune QU fu sera den pndée.

4

D l'oplun dément de la paéicipation de l'E prèvue à linda} de
Parle 21.4 0 reléie an périmaune d'Ésploiasien té à l'Ariche 222 1e
pos dre ice qu'à compter un El de du A (LE) mob suive le date

À agulle Le evil de puodchion viré au at alinéa b ce utile 21.3 ur 26
asie
ARTICLE 23
CESSION

BR. Les droit et obus résulent du élan Cémtaz ne perent She sé en too
parte, var n'inmere Houstle des eat ennui Le Cnniraetan, sas laprahationr
réa di Mimi

SE dans Les Luis GY mb suit 2 mission au
acsmpogné des donations méuesuires pour juaifer le
Fienières 44 cessiounae, airs que du projet d'atte dé x
micafités de cession, celiei a gas notifié son Opposition suive, 20 RES sed
ae ovni 6 uarroe par Le Mie à l'exploit de anis {A ni.

À Lmper de Le dore d'apprahatinn, Le cceemmane queen Qu he Lomactant eu
Ava saisie aux dirais imp au Core qe Le présent Con, ge 1
aa hé aller à La cesiun

ie d'u proie de cession
apacits techniques à
in &e dez canin OL

SE ane entité cnsitsat Le Content soute à Fagpehatan de L'HtaL ur projet. de
sons dure Sorighé Aide Je Asie autorise dde cession dans le célat de deux
Ce né 2 ee pe ons de ol AA ur as,

ne ke Cents a cute end caso Le Contrat. st Lame desole

pra pré cu NE

ir

ai me préie gi son suocupble men. nomment au moyen dune nouvelle
néon des es scdlaux, une modieaton du come du Contetan. ou de Fe

soul considérés cémume éléments de conrêle dr Contre, où d'une emëié, La
Rparidon du capital social, La itiomal de rerfonnaires majors, ainsi due les
dpesliurs soirs raies ex <ège ace en ax dix e bligainns amaiés aux
Ares sociaux 66e Qui Gonceme Lmafrté roquis ans ae née.

Aiutelis, Les cesions de res reieux à 8 Sté Ailes 2100 res, se 1éserve
de déclaration prénble nu Minisue pour lpemalon et de l'aprliclier des dispesiious
dette 284 1 ja

Quant aux cenions de is vocaux de mouvemex rt aires, alles né St sois à
piton de TEE que 21 elles ont pur eff de céder à Les nouveaux sobomeiees
Ph den pr £a RE A Capa de Fear,

ARTICLE 25
RESPONSABILITE ET ASSURANCES

ZA. Le Coninéant déconne ut pese, à compris pour due
Émis où Pete GE de CDN de SES Où se etans ef lou
SRE PC Eu pompe pere
du ou Lloris ons PE
Fo pires 3 La poil e l'E es sertie de GE où à ce des
pers Férlres Le Cac a tu Le 3 ea deu emo
EL sara ER de PS Qu ro,
rene oué à 6 la

Le Caire snrsen 21 matint € Vie, € Ra ADR A et mamenée en vigneur
par ses pourras ot asbdrances étives aus Osinns Prolières du y der
monts on mage das lustre péroNène internat rule, rame 2x assurant
naponaibifné cie ee lex onatemene de daunnnge à A prop € À lemyironnement,
rs pre des sourate qui a rquises par a égsltion marient

Couriuetan Souune aù Mine Les attestafions jeta x sous tion et Le -niiatien
des nantes susvisée

1 sis, Le obligation 2 nagponas lité
one culs à Lescapfiun de Lau

ES
de ces demières em «et da
ii on ati

2 Lime ds rs cuiant Le Concaruan ex one Gale, aa suchéé mère soumet
appmnhation au Asie un soggemene aarantiasone Li haine osé des Mgr
délai du preset Contt

ARTICLE 26
HESILIATION DU CONTRAT

AA Leprikeut Conan peut ère mé, son Endemri, ns un de cu sua:

are Loeaane de disnositions de Cmionmane
Ln 8 novembre LUE eine au mue faridique ct feat de 1
2 a de Fexploïition des pdrocarbunes ex des dispositions da prés

A seed de plus de bois 43) moi appt pau act à pan 0 A L'rar

art des naaur de développent Jun gissrrent pendant si (6 mois comécutis

après Lo dérange de Lt pradueion sur un gisement, 'aêt de sun exploiaion
end re hs au mine 6 (Eh mis did parle Commis sens l'aceard
du Mist:
COR ss
#Ë

ces

53

22

aa

1. L'entreprise narianale dune au et les entités conan Ke Contueuon d'auice pur, 28
semi pi confoimement er slideicimen responses des obliaitices résulans di
présent Conçu Lenraprihe raforole sera individubilement sesponsae vied-vin de
Fa de ces cblgadons les qe prévues dus Le pré cart
Foie atlanet de enter «Lena à Lx Burn quohcoRgue de 48 Dates ne
cr pas conne come défaillance der entités conaint Le Contiscant 6e pure
er aueur es re iv iquée pa l'ai pour anne Le présent Con

Élaseccition de l'aegrise aôtionale du Cantine url, en mu 8, amie
after Es entité ct ce Concstan à mener à cLaute 'ertirege
és 8 À ec étant par apirable oux Hg anne l'E e lens

sa aus Les andre PEL ou Eiepiie détiomale 6 Le
Son de Corse

Les anodliés praies de ae paféiation ain que Las parts entre les asciés
see détenir dans ut, Acad d'Asiceisins confieme à {à pratique an uange dans
dire l'ère eq er one étre x rt ne ur cop
Fe ane ft de Luparticir ado à l'A ie arte 1,4

ARTICLE 2

DROITS COMPLÉMENTAIRES DL
PREMIER EXPLOILANT

à dan Le Eur de tee De 6 Vilar dés souines de Le Répuique

se 5e 4 Re Hevorsor Ie dévenpemenc des ais, pétrnlière.
sucre des antages conspiémemtaes 6 Captain, SL 7e pme exploitant
à as, fan Le dits da présente,

Aux Hits da pésènt aile, fe Culte re Gunniltré comme 2 premier exploitant
d'dineurhers ou Gnahon sn Réoubaque klamigue de VEaareunie ds Je eux où ke
crie moe de produeon don Périmèe Jrxpiien sur one péode de sofsanre
LE) ous Conséeutifs atemdrait ang mie CHHODE art par jour, avan ru sythne:
masen de podueion “deurique ne noi agent sur un avr périmètre d'exploilatan
Sen à me enr société os op de soc sen Réplique Tdaaique die Mauricie.

sa les avaaages complémentaires

Aux rs du présent rite le Current Hé
Suivants +
une prime ne pat gs cer ci lions de Pulls ÉLSS3.090.000) des
coûts pétolies relais aux ul gpéetione pételenes d'explorer f
leseion nomment des cpémons pérlièrs dévcluuion et de
développement, sienne gr le commetant dons Je vale di pren ment
antéieurement à La dau 'atibuton A2 P'Anlaisation Esela-ve d'Espolttin
raie au pére <'exploidon Kit à l'Amice 22.2, rca djnuiée aux coûts
états réenpérohes pere Commetunt co rmmimaat à l'Arcte 12

7e 5

F2
4

18 saut prajet de cuiratutis de sé ur de Bière ee alor

Hétolières

far aux opéranians

Les projets sé au ln A1 et) gerer noutiés eu Mini, Si dans ur délai de rois
is sou die melon, le Mare. pas HER au Contre, eu à Fonte
avicenrs. eo oppusiion USE aus press ceci son réputés spprouvés à
espion dur délai.

Lorsque Le Éoncacmt est omis de plusieurs entités, À fourmiea au Mintre du Les
plus brefs dis une cepie de Muesoñl d'amocinñon ant lee enisé consiluout Le
Enrartam, ee de rues eaiéaurs pau Etre apportées ED 1G°OFA, EN ÉCHEANE
Le mom de lautepras désignée come 'Opéreur" pour L Opeutions Fétiaièes ; lu.
changement dUpénteur don com à Papprohuin de LR, coutbemément aux
“rtions de utile 62.

Li cessions réal-&es en viol du disposons du puése arte seront alles cd de

rue.
ARTICLE 24
PROPRIETE ET TRANSFERT DES HIKNS À EXPIRATION

Le Crime sue pre
Les ess der DRE

sé de he, cel hrmees, qu ur qui pur
ns étre, sous éaerte de dispas Ruemntes,

À Fexpiraie, à tarennneezian on [à réiimen du present Cenra, pour quelque on
Que ce sui, realite à Lou ou paie du Pécimète d'Exploraion ou d'un Pécmeire
gloire Les en pra au Commit et nécesairer aux Dpéatons
Pénsitees dons 1 ufèce aharonnée desientkon: la proprités de Ft à de granit.
sauf sis doive due vins pat Le Catoutant pour lexpioiuahin d'autre gisemonts
us en PépuLique Jahumigne de Mauritanie, Le vante de propcièeé devra ateie
tr d'arraines, Le œus dehèans, lame amiens A tone se eu urine
pet sue ses ee, a que ce ions enr.

SE le Miere deco de me pos mile leaf Div, Haute he droit de dinde au
Ceractaut de Les entever ae fe de ve mem, Les ertions Sahindon devou êne
Aéetes par ke Cora eu à dur régles de Farc éx usage dns l'asuis
pétrlière Iméemnorionale. et der a ke conditions es Gus Le plan
Aa qui ma ré AI.

Pendem la durée de sai du Curie songes néonsue d'un coma acevai
aptes à l'ecploiaion, peut tre cop par Et à La demande du Ministre, sux ns
Les convesir en puis à eu. Le Cnam sen alé Ur de lisser eu lacs des
mg so fa homes dhrmandéo ira que, vraimen, a Le de puis dfisctuer
A als obtain du roma dun LA zune QU fu sera den pndée.

4

D l'oplun dément de la paéicipation de l'E prèvue à linda} de
Parle 21.4 0 reléie an périmaune d'Ésploiasien té à l'Ariche 222 1e
pos dre ice qu'à compter un El de du A (LE) mob suive le date

À agulle Le evil de puodchion viré au at alinéa b ce utile 21.3 ur 26
asie
ARTICLE 23
CESSION

BR. Les droit et obus résulent du élan Cémtaz ne perent She sé en too
parte, var n'inmere Houstle des eat ennui Le Cnniraetan, sas laprahationr
réa di Mimi

SE dans Les Luis GY mb suit 2 mission au
acsmpogné des donations méuesuires pour juaifer le
Fienières 44 cessiounae, airs que du projet d'atte dé x
micafités de cession, celiei a gas notifié son Opposition suive, 20 RES sed
ae ovni 6 uarroe par Le Mie à l'exploit de anis {A ni.

À Lmper de Le dore d'apprahatinn, Le cceemmane queen Qu he Lomactant eu
Ava saisie aux dirais imp au Core qe Le présent Con, ge 1
aa hé aller à La cesiun

ie d'u proie de cession
apacits techniques à
in &e dez canin OL

SE ane entité cnsitsat Le Content soute à Fagpehatan de L'HtaL ur projet. de
sons dure Sorighé Aide Je Asie autorise dde cession dans le célat de deux
Ce né 2 ee pe ons de ol AA ur as,

ne ke Cents a cute end caso Le Contrat. st Lame desole

pra pré cu NE

ir

ai me préie gi son suocupble men. nomment au moyen dune nouvelle
néon des es scdlaux, une modieaton du come du Contetan. ou de Fe

soul considérés cémume éléments de conrêle dr Contre, où d'une emëié, La
Rparidon du capital social, La itiomal de rerfonnaires majors, ainsi due les
dpesliurs soirs raies ex <ège ace en ax dix e bligainns amaiés aux
Ares sociaux 66e Qui Gonceme Lmafrté roquis ans ae née.

Aiutelis, Les cesions de res reieux à 8 Sté Ailes 2100 res, se 1éserve
de déclaration prénble nu Minisue pour lpemalon et de l'aprliclier des dispesiious
dette 284 1 ja

Quant aux cenions de is vocaux de mouvemex rt aires, alles né St sois à
piton de TEE que 21 elles ont pur eff de céder à Les nouveaux sobomeiees
Ph den pr £a RE A Capa de Fear,

ARTICLE 25
RESPONSABILITE ET ASSURANCES

ZA. Le Coninéant déconne ut pese, à compris pour due
Émis où Pete GE de CDN de SES Où se etans ef lou
SRE PC Eu pompe pere
du ou Lloris ons PE
Fo pires 3 La poil e l'E es sertie de GE où à ce des
pers Férlres Le Cac a tu Le 3 ea deu emo
EL sara ER de PS Qu ro,
rene oué à 6 la

Le Caire snrsen 21 matint € Vie, € Ra ADR A et mamenée en vigneur
par ses pourras ot asbdrances étives aus Osinns Prolières du y der
monts on mage das lustre péroNène internat rule, rame 2x assurant
naponaibifné cie ee lex onatemene de daunnnge à A prop € À lemyironnement,
rs pre des sourate qui a rquises par a égsltion marient

Couriuetan Souune aù Mine Les attestafions jeta x sous tion et Le -niiatien
des nantes susvisée

1 sis, Le obligation 2 nagponas lité
one culs à Lescapfiun de Lau

ES
de ces demières em «et da
ii on ati

2 Lime ds rs cuiant Le Concaruan ex one Gale, aa suchéé mère soumet
appmnhation au Asie un soggemene aarantiasone Li haine osé des Mgr
délai du preset Contt

ARTICLE 26
HESILIATION DU CONTRAT

AA Leprikeut Conan peut ère mé, son Endemri, ns un de cu sua:

are Loeaane de disnositions de Cmionmane
Ln 8 novembre LUE eine au mue faridique ct feat de 1
2 a de Fexploïition des pdrocarbunes ex des dispositions da prés

A seed de plus de bois 43) moi appt pau act à pan 0 A L'rar

art des naaur de développent Jun gissrrent pendant si (6 mois comécutis

après Lo dérange de Lt pradueion sur un gisement, 'aêt de sun exploiaion
end re hs au mine 6 (Eh mis did parle Commis sens l'aceard
du Mist:
COR ss
#Ë

ces

53

22

aa

1. L'entreprise narianale dune au et les entités conan Ke Contueuon d'auice pur, 28
semi pi confoimement er slideicimen responses des obliaitices résulans di
présent Conçu Lenraprihe raforole sera individubilement sesponsae vied-vin de
Fa de ces cblgadons les qe prévues dus Le pré cart
Foie atlanet de enter «Lena à Lx Burn quohcoRgue de 48 Dates ne
cr pas conne come défaillance der entités conaint Le Contiscant 6e pure
er aueur es re iv iquée pa l'ai pour anne Le présent Con

Élaseccition de l'aegrise aôtionale du Cantine url, en mu 8, amie
after Es entité ct ce Concstan à mener à cLaute 'ertirege
és 8 À ec étant par apirable oux Hg anne l'E e lens

sa aus Les andre PEL ou Eiepiie détiomale 6 Le
Son de Corse

Les anodliés praies de ae paféiation ain que Las parts entre les asciés
see détenir dans ut, Acad d'Asiceisins confieme à {à pratique an uange dans
dire l'ère eq er one étre x rt ne ur cop
Fe ane ft de Luparticir ado à l'A ie arte 1,4

ARTICLE 2

DROITS COMPLÉMENTAIRES DL
PREMIER EXPLOILANT

à dan Le Eur de tee De 6 Vilar dés souines de Le Répuique

se 5e 4 Re Hevorsor Ie dévenpemenc des ais, pétrnlière.
sucre des antages conspiémemtaes 6 Captain, SL 7e pme exploitant
à as, fan Le dits da présente,

Aux Hits da pésènt aile, fe Culte re Gunniltré comme 2 premier exploitant
d'dineurhers ou Gnahon sn Réoubaque klamigue de VEaareunie ds Je eux où ke
crie moe de produeon don Périmèe Jrxpiien sur one péode de sofsanre
LE) ous Conséeutifs atemdrait ang mie CHHODE art par jour, avan ru sythne:
masen de podueion “deurique ne noi agent sur un avr périmètre d'exploilatan
Sen à me enr société os op de soc sen Réplique Tdaaique die Mauricie.

sa les avaaages complémentaires

Aux rs du présent rite le Current Hé
Suivants +
une prime ne pat gs cer ci lions de Pulls ÉLSS3.090.000) des
coûts pétolies relais aux ul gpéetione pételenes d'explorer f
leseion nomment des cpémons pérlièrs dévcluuion et de
développement, sienne gr le commetant dons Je vale di pren ment
antéieurement à La dau 'atibuton A2 P'Anlaisation Esela-ve d'Espolttin
raie au pére <'exploidon Kit à l'Amice 22.2, rca djnuiée aux coûts
états réenpérohes pere Commetunt co rmmimaat à l'Arcte 12

7e 5

F2
4

18 saut prajet de cuiratutis de sé ur de Bière ee alor

Hétolières

far aux opéranians

Les projets sé au ln A1 et) gerer noutiés eu Mini, Si dans ur délai de rois
is sou die melon, le Mare. pas HER au Contre, eu à Fonte
avicenrs. eo oppusiion USE aus press ceci son réputés spprouvés à
espion dur délai.

Lorsque Le Éoncacmt est omis de plusieurs entités, À fourmiea au Mintre du Les
plus brefs dis une cepie de Muesoñl d'amocinñon ant lee enisé consiluout Le
Enrartam, ee de rues eaiéaurs pau Etre apportées ED 1G°OFA, EN ÉCHEANE
Le mom de lautepras désignée come 'Opéreur" pour L Opeutions Fétiaièes ; lu.
changement dUpénteur don com à Papprohuin de LR, coutbemément aux
“rtions de utile 62.

Li cessions réal-&es en viol du disposons du puése arte seront alles cd de

rue.
ARTICLE 24
PROPRIETE ET TRANSFERT DES HIKNS À EXPIRATION

Le Crime sue pre
Les ess der DRE

sé de he, cel hrmees, qu ur qui pur
ns étre, sous éaerte de dispas Ruemntes,

À Fexpiraie, à tarennneezian on [à réiimen du present Cenra, pour quelque on
Que ce sui, realite à Lou ou paie du Pécimète d'Exploraion ou d'un Pécmeire
gloire Les en pra au Commit et nécesairer aux Dpéatons
Pénsitees dons 1 ufèce aharonnée desientkon: la proprités de Ft à de granit.
sauf sis doive due vins pat Le Catoutant pour lexpioiuahin d'autre gisemonts
us en PépuLique Jahumigne de Mauritanie, Le vante de propcièeé devra ateie
tr d'arraines, Le œus dehèans, lame amiens A tone se eu urine
pet sue ses ee, a que ce ions enr.

SE le Miere deco de me pos mile leaf Div, Haute he droit de dinde au
Ceractaut de Les entever ae fe de ve mem, Les ertions Sahindon devou êne
Aéetes par ke Cora eu à dur régles de Farc éx usage dns l'asuis
pétrlière Iméemnorionale. et der a ke conditions es Gus Le plan
Aa qui ma ré AI.

Pendem la durée de sai du Curie songes néonsue d'un coma acevai
aptes à l'ecploiaion, peut tre cop par Et à La demande du Ministre, sux ns
Les convesir en puis à eu. Le Cnam sen alé Ur de lisser eu lacs des
mg so fa homes dhrmandéo ira que, vraimen, a Le de puis dfisctuer
A als obtain du roma dun LA zune QU fu sera den pndée.

4

D l'oplun dément de la paéicipation de l'E prèvue à linda} de
Parle 21.4 0 reléie an périmaune d'Ésploiasien té à l'Ariche 222 1e
pos dre ice qu'à compter un El de du A (LE) mob suive le date

À agulle Le evil de puodchion viré au at alinéa b ce utile 21.3 ur 26
asie
ARTICLE 23
CESSION

BR. Les droit et obus résulent du élan Cémtaz ne perent She sé en too
parte, var n'inmere Houstle des eat ennui Le Cnniraetan, sas laprahationr
réa di Mimi

SE dans Les Luis GY mb suit 2 mission au
acsmpogné des donations méuesuires pour juaifer le
Fienières 44 cessiounae, airs que du projet d'atte dé x
micafités de cession, celiei a gas notifié son Opposition suive, 20 RES sed
ae ovni 6 uarroe par Le Mie à l'exploit de anis {A ni.

À Lmper de Le dore d'apprahatinn, Le cceemmane queen Qu he Lomactant eu
Ava saisie aux dirais imp au Core qe Le présent Con, ge 1
aa hé aller à La cesiun

ie d'u proie de cession
apacits techniques à
in &e dez canin OL

SE ane entité cnsitsat Le Content soute à Fagpehatan de L'HtaL ur projet. de
sons dure Sorighé Aide Je Asie autorise dde cession dans le célat de deux
Ce né 2 ee pe ons de ol AA ur as,

ne ke Cents a cute end caso Le Contrat. st Lame desole

pra pré cu NE

ir

ai me préie gi son suocupble men. nomment au moyen dune nouvelle
néon des es scdlaux, une modieaton du come du Contetan. ou de Fe

soul considérés cémume éléments de conrêle dr Contre, où d'une emëié, La
Rparidon du capital social, La itiomal de rerfonnaires majors, ainsi due les
dpesliurs soirs raies ex <ège ace en ax dix e bligainns amaiés aux
Ares sociaux 66e Qui Gonceme Lmafrté roquis ans ae née.

Aiutelis, Les cesions de res reieux à 8 Sté Ailes 2100 res, se 1éserve
de déclaration prénble nu Minisue pour lpemalon et de l'aprliclier des dispesiious
dette 284 1 ja

Quant aux cenions de is vocaux de mouvemex rt aires, alles né St sois à
piton de TEE que 21 elles ont pur eff de céder à Les nouveaux sobomeiees
Ph den pr £a RE A Capa de Fear,

ARTICLE 25
RESPONSABILITE ET ASSURANCES

ZA. Le Coninéant déconne ut pese, à compris pour due
Émis où Pete GE de CDN de SES Où se etans ef lou
SRE PC Eu pompe pere
du ou Lloris ons PE
Fo pires 3 La poil e l'E es sertie de GE où à ce des
pers Férlres Le Cac a tu Le 3 ea deu emo
EL sara ER de PS Qu ro,
rene oué à 6 la

Le Caire snrsen 21 matint € Vie, € Ra ADR A et mamenée en vigneur
par ses pourras ot asbdrances étives aus Osinns Prolières du y der
monts on mage das lustre péroNène internat rule, rame 2x assurant
naponaibifné cie ee lex onatemene de daunnnge à A prop € À lemyironnement,
rs pre des sourate qui a rquises par a égsltion marient

Couriuetan Souune aù Mine Les attestafions jeta x sous tion et Le -niiatien
des nantes susvisée

1 sis, Le obligation 2 nagponas lité
one culs à Lescapfiun de Lau

ES
de ces demières em «et da
ii on ati

2 Lime ds rs cuiant Le Concaruan ex one Gale, aa suchéé mère soumet
appmnhation au Asie un soggemene aarantiasone Li haine osé des Mgr
délai du preset Contt

ARTICLE 26
HESILIATION DU CONTRAT

AA Leprikeut Conan peut ère mé, son Endemri, ns un de cu sua:

are Loeaane de disnositions de Cmionmane
Ln 8 novembre LUE eine au mue faridique ct feat de 1
2 a de Fexploïition des pdrocarbunes ex des dispositions da prés

A seed de plus de bois 43) moi appt pau act à pan 0 A L'rar

art des naaur de développent Jun gissrrent pendant si (6 mois comécutis

après Lo dérange de Lt pradueion sur un gisement, 'aêt de sun exploiaion
end re hs au mine 6 (Eh mis did parle Commis sens l'aceard
du Mist:
COR ss
#Ë

6 monsatioe par He Conctnt dans le dell pre dnme serianee aire
rendue confoureent aus disposons de Parle 29,

A ou Hills, Eylement jadi
Socié mére.

ou ligairion des ie du Cantctant ou de sa

JEn dehnns du cas prévu à l'fnés 6 cha, le Mimbire a pouau prouuncee La
déhénee prou E lumide 261 gare munie me Re Coddacun, par lie
ecommamie avec accusé Le rleihia en druide ré UE QUESTIONS EPS Un
Ai de tros (bus eu de ax (8 bi dar Les a LUS lié ET I nds à
impner de La da de expliox de ge cie en dkmeure cmt

sat poue Le Cuniraatant de se lie eue énnefon dans Le An apart, Je ation
du présent Conti peut Eire prenoeés lei dr

Ton Miérend sur Le ion tondé de I mliaon do Conima prmoned pur l'E en raison
de Le déchéanee seu srauepible de reuz À l'érhtrge ountannäment aux dispose
A Lio 29. Ds ve du, le Con the ca vit jusqu'au moment de lesécution
par Les Parts de Ja sentence arhials.

La véilstion du présent Contrat entue automatiquement le neir de auction
else d'a orarion ex des Auris Excltie d'xplati eu vigueur dat Le

ARTICLE 27

DROIT APPLICABLE ET
STABILISATION DES CONDITIONS

DRE Le présent Conmar et les Oran Plone emreprbes dns Le onde lit Cor
né pa Les ei et néglememts de 1 Réplique alurdque de Malte

Le Content ser sois à ous moment aux He at réglement £a vigueur en
Fépabique Iéarlque de Mauro,

273. dla pou être Gi applied an Come rem d'atsune Epraition vitae
Cet 2'aguaver, ditémemen. du pee vuie de essence, les career
it du présent otet et de a istet an te égerrenaon en vaut à dite de
gnature du présent Cane, sax acer pracahle es Pat.

ARTICLE 38
FORCE MAJEURE

DRE Tous bligeion réal du phéscut Conte que Partie sait dus l'impossibilité
sou ou parille d'exécuter, en dehors des paisneru dom elle serie edevable. ne sers
as eur Sidérée comme une viotrtan on present Comm 3 lsdie iexécaon récuite d'un
Sand ue Majeur.  emitian tomes qu af Men ct eau à ET entre
L'empdhenen 6. Le us de Porte Majeur iron

Les taie d'utimge son auprés égale en
déision du tin ent leur reparti.

Paies. aus viser de da

2 Paris ve comment mot runs cor entire onde né par Le mibrnal arbitre

strduerion d'une roréduue d'ubiage ent Le sup so ctutrauelles en ce gai
£onueme Fobjer du dfrend, mais ire crier ous Rues dot et digaions der
Pau aë Le du ptéseni Cantet

29.4 Pics de détfeulé dim lenion du prise Con es Paie coisinent ant tue

Acimage er à dé de vagemem amiable, dl demander 4 un uxpeut be mer dan Le

Aglameut aile de Leur éreid, Cet espes sera mom par ascoudente es Paris

Pù à défaut Facceit pat Je Ces ematemel d'Experie de he Chambre de Corner
Memrtionals, conle-mément au Réglement x pers Tocique de ca

Los ae et honnres de Resper seront supp également cs le Pari, où
Jusque de la première ansaon che dexptafin, à hu share du
Conan,

ARTICLE 36
CONDITIONS D'APPLICATION DE CONTRAT

SL1. Len Pare son d'u pour coupée de tale ka
1 che du présent ont
Pam Ha an Eten l'encre da ses elles a 1 coran ts par,
ne, du Pares tcssaes À La renom  CpSeiens PETER, € MEET
Fit us Le sers apr ps a di, ins du Cortal
pl cer rer ee République de Meuse

miènes ours afin d'air

Toutes autorsaon de HU requises on verte de ee Contrat de toute are lo ou
réslemenr &S empgene mo pouremt te eue sur uno ici.

302. Toutes Le motfiatins munie émane € rapruran 00 présert Lame
Seront Be alnasdes var de evo sndèrées cause avant dé valablement
fieuées des qu'lle soc remise an mains propres con récéplss au repésenunc
ualifié de La Pacs contes au lue de 08 principal Bien an République
Fique de Maure, cu des sis pi ianchi et recommande avec aceuré de
réeeptian, an nAreRseRe par es, Ge par (lice coulé at leu si après.
ouai de La ip pr le data, à lefectian de dame indiquée
didessaus

een à a

aa

LE as de end one Fiat CI

aus dns du présent Contiar does due enrendus comme cu de Force Vajeure Jout
émet prisée, ral 6 Htépendi de L volonté de Lars avast,
Fe que merblemenn de ième. grève, émet. aueesuion, traubles cols, sabotage Et
de guerre on cond impuns à I uvre. intentlon der Bates ét que 1 1ère
Fate Mae tee lhnéprasien L plus conf aux pipes et sages du dat
itesational

Tarsqu'une Partie onde quelle & tive crpéehée sécu line quelécnaue di $es
Again en ras dun cas de Force Majeus, ele dit romédiaent Le mnt pur
er re Partie en apécant Re lien de mare à Ab Le eue de Forte Maieue
A prete, £a ne au are Pare, RE Le GÉRÉE € MALE PO
permedre La reprise nomale de l'exécution des ui alhesteee par da Farée Miouté
A ou du cas de FD-ce Majeure,

Les chatons autres que celles affetées ae In Fo Majeur devconc canin à re
envies cenfeaéanent aus diapusions de présat Carat.

Si, ar auite dun das de Fume Majeur, luxé-urion de une aekconque des obligations dt
péseent Contrat ufr, Le de lon on LlE, augmentée dr da Qui
pourait Be nésezsite à a Képarañon de Lu, dommage causé par le cas de Vote
Mieure. sien jetés eu dél ipnle dans Le pré, Conmi pour l'exéeution de
Hadie délit ina au Rire dy Can, de 'auteristion Exchive d'Epicrtion
es Auraratians Enelsires d'Exploiaion on pm

ARTICLE 29
ARBITRAGE ET EXPERTISE

union l'iepaéatan où
Pavel des dispos de prorcnt Conte Les Parties arceront de résonne ce
end à lise,

Si is um A Lois € meñs à rip de la naar du did, es Padis no
patent pas regler Ke diBer2nc à Lamiable. ce demie sera soumis, À a 1equéte de
la Pure là plus diligerée, au Carte Literiational pour Le Réulenient de Pieds,
rl aux Insesiesemens (CARD TD en Gi de on cégep attrape cu Les.
ges Nes par là Comenter por le Réglement des diffronds relatifs aux
Hvesissuments ne Feat ot Remontiaent autres Li

292. unie de lagbiage ar Paris France, Lo age lie durant la pro date sera a
Leu Engins a lose 2 maamienne, in qeLs
mage du ro aeradonal api en are
Le anal ir sun cumpuné de dois 69 ares une. Aucun étre ne se
sant po camper es is
La entamée du tb et end aire dé mo: pes eu Par
dt inédite éco

cer me 5

= pour late
Directeur d'Beplormion et du Développement des Hycrueurbures Bruts
BP 199
Keuakchotr
TÉL Hé 400 222) 83443407
+ peur REFSOL EXPLORACION SA.
Diceciesr Exploration & Production Euccpe,
Alice and Asia
Pages de La Castelana 278-280 CP 24046 Madié - Spain
Fax : 34 91 348 42h
Les noie ssseut cravidééee dome avai dé clliéole # le dé où le
air ex cou, conf érant àVaoeus de uen

303. Let eù le Comet pause à ul ment changes lu aprem nuls où

leon de dome mominmé à Parle A2. anus Rave de Le note à laure
Fan ee Ua pe du ms (jus

AA Le présent Cat ne peu Br MORE que ga dei 5 d'u com aa a

80:2Toute renonciation de l'E à lexéeurion d'une vHigaon du Cemenctamr dev ete

par of gré por Le Mine, &e aucime roneltion svemuolle ne pur: Be
comédéés somme un préeareat s FE Rennes À prétale de L'un de te ui
ont Récemie pi Fe présent Cut.

Les ire Sig das présent Contre sont insénis à des ns de come ac de
sen cl ex sure cramiée ne défrisent. ne limit ni se décrivent La portée ou
Foie du Com ni ce ua queliongue d3 53 €sses,

Les Anbènes 1e 2 join font pti in ra du pé Couit.

6 monsatioe par He Conctnt dans le dell pre dnme serianee aire
rendue confoureent aus disposons de Parle 29,

A ou Hills, Eylement jadi
Socié mére.

ou ligairion des ie du Cantctant ou de sa

JEn dehnns du cas prévu à l'fnés 6 cha, le Mimbire a pouau prouuncee La
déhénee prou E lumide 261 gare munie me Re Coddacun, par lie
ecommamie avec accusé Le rleihia en druide ré UE QUESTIONS EPS Un
Ai de tros (bus eu de ax (8 bi dar Les a LUS lié ET I nds à
impner de La da de expliox de ge cie en dkmeure cmt

sat poue Le Cuniraatant de se lie eue énnefon dans Le An apart, Je ation
du présent Conti peut Eire prenoeés lei dr

Ton Miérend sur Le ion tondé de I mliaon do Conima prmoned pur l'E en raison
de Le déchéanee seu srauepible de reuz À l'érhtrge ountannäment aux dispose
A Lio 29. Ds ve du, le Con the ca vit jusqu'au moment de lesécution
par Les Parts de Ja sentence arhials.

La véilstion du présent Contrat entue automatiquement le neir de auction
else d'a orarion ex des Auris Excltie d'xplati eu vigueur dat Le

ARTICLE 27

DROIT APPLICABLE ET
STABILISATION DES CONDITIONS

DRE Le présent Conmar et les Oran Plone emreprbes dns Le onde lit Cor
né pa Les ei et néglememts de 1 Réplique alurdque de Malte

Le Content ser sois à ous moment aux He at réglement £a vigueur en
Fépabique Iéarlque de Mauro,

273. dla pou être Gi applied an Come rem d'atsune Epraition vitae
Cet 2'aguaver, ditémemen. du pee vuie de essence, les career
it du présent otet et de a istet an te égerrenaon en vaut à dite de
gnature du présent Cane, sax acer pracahle es Pat.

ARTICLE 38
FORCE MAJEURE

DRE Tous bligeion réal du phéscut Conte que Partie sait dus l'impossibilité
sou ou parille d'exécuter, en dehors des paisneru dom elle serie edevable. ne sers
as eur Sidérée comme une viotrtan on present Comm 3 lsdie iexécaon récuite d'un
Sand ue Majeur.  emitian tomes qu af Men ct eau à ET entre
L'empdhenen 6. Le us de Porte Majeur iron

Les taie d'utimge son auprés égale en
déision du tin ent leur reparti.

Paies. aus viser de da

2 Paris ve comment mot runs cor entire onde né par Le mibrnal arbitre

strduerion d'une roréduue d'ubiage ent Le sup so ctutrauelles en ce gai
£onueme Fobjer du dfrend, mais ire crier ous Rues dot et digaions der
Pau aë Le du ptéseni Cantet

29.4 Pics de détfeulé dim lenion du prise Con es Paie coisinent ant tue

Acimage er à dé de vagemem amiable, dl demander 4 un uxpeut be mer dan Le

Aglameut aile de Leur éreid, Cet espes sera mom par ascoudente es Paris

Pù à défaut Facceit pat Je Ces ematemel d'Experie de he Chambre de Corner
Memrtionals, conle-mément au Réglement x pers Tocique de ca

Los ae et honnres de Resper seront supp également cs le Pari, où
Jusque de la première ansaon che dexptafin, à hu share du
Conan,

ARTICLE 36
CONDITIONS D'APPLICATION DE CONTRAT

SL1. Len Pare son d'u pour coupée de tale ka
1 che du présent ont
Pam Ha an Eten l'encre da ses elles a 1 coran ts par,
ne, du Pares tcssaes À La renom  CpSeiens PETER, € MEET
Fit us Le sers apr ps a di, ins du Cortal
pl cer rer ee République de Meuse

miènes ours afin d'air

Toutes autorsaon de HU requises on verte de ee Contrat de toute are lo ou
réslemenr &S empgene mo pouremt te eue sur uno ici.

302. Toutes Le motfiatins munie émane € rapruran 00 présert Lame
Seront Be alnasdes var de evo sndèrées cause avant dé valablement
fieuées des qu'lle soc remise an mains propres con récéplss au repésenunc
ualifié de La Pacs contes au lue de 08 principal Bien an République
Fique de Maure, cu des sis pi ianchi et recommande avec aceuré de
réeeptian, an nAreRseRe par es, Ge par (lice coulé at leu si après.
ouai de La ip pr le data, à lefectian de dame indiquée
didessaus

een à a

aa

LE as de end one Fiat CI

aus dns du présent Contiar does due enrendus comme cu de Force Vajeure Jout
émet prisée, ral 6 Htépendi de L volonté de Lars avast,
Fe que merblemenn de ième. grève, émet. aueesuion, traubles cols, sabotage Et
de guerre on cond impuns à I uvre. intentlon der Bates ét que 1 1ère
Fate Mae tee lhnéprasien L plus conf aux pipes et sages du dat
itesational

Tarsqu'une Partie onde quelle & tive crpéehée sécu line quelécnaue di $es
Again en ras dun cas de Force Majeus, ele dit romédiaent Le mnt pur
er re Partie en apécant Re lien de mare à Ab Le eue de Forte Maieue
A prete, £a ne au are Pare, RE Le GÉRÉE € MALE PO
permedre La reprise nomale de l'exécution des ui alhesteee par da Farée Miouté
A ou du cas de FD-ce Majeure,

Les chatons autres que celles affetées ae In Fo Majeur devconc canin à re
envies cenfeaéanent aus diapusions de présat Carat.

Si, ar auite dun das de Fume Majeur, luxé-urion de une aekconque des obligations dt
péseent Contrat ufr, Le de lon on LlE, augmentée dr da Qui
pourait Be nésezsite à a Képarañon de Lu, dommage causé par le cas de Vote
Mieure. sien jetés eu dél ipnle dans Le pré, Conmi pour l'exéeution de
Hadie délit ina au Rire dy Can, de 'auteristion Exchive d'Epicrtion
es Auraratians Enelsires d'Exploiaion on pm

ARTICLE 29
ARBITRAGE ET EXPERTISE

union l'iepaéatan où
Pavel des dispos de prorcnt Conte Les Parties arceront de résonne ce
end à lise,

Si is um A Lois € meñs à rip de la naar du did, es Padis no
patent pas regler Ke diBer2nc à Lamiable. ce demie sera soumis, À a 1equéte de
la Pure là plus diligerée, au Carte Literiational pour Le Réulenient de Pieds,
rl aux Insesiesemens (CARD TD en Gi de on cégep attrape cu Les.
ges Nes par là Comenter por le Réglement des diffronds relatifs aux
Hvesissuments ne Feat ot Remontiaent autres Li

292. unie de lagbiage ar Paris France, Lo age lie durant la pro date sera a
Leu Engins a lose 2 maamienne, in qeLs
mage du ro aeradonal api en are
Le anal ir sun cumpuné de dois 69 ares une. Aucun étre ne se
sant po camper es is
La entamée du tb et end aire dé mo: pes eu Par
dt inédite éco

cer me 5

= pour late
Directeur d'Beplormion et du Développement des Hycrueurbures Bruts
BP 199
Keuakchotr
TÉL Hé 400 222) 83443407
+ peur REFSOL EXPLORACION SA.
Diceciesr Exploration & Production Euccpe,
Alice and Asia
Pages de La Castelana 278-280 CP 24046 Madié - Spain
Fax : 34 91 348 42h
Les noie ssseut cravidééee dome avai dé clliéole # le dé où le
air ex cou, conf érant àVaoeus de uen

303. Let eù le Comet pause à ul ment changes lu aprem nuls où

leon de dome mominmé à Parle A2. anus Rave de Le note à laure
Fan ee Ua pe du ms (jus

AA Le présent Cat ne peu Br MORE que ga dei 5 d'u com aa a

80:2Toute renonciation de l'E à lexéeurion d'une vHigaon du Cemenctamr dev ete

par of gré por Le Mine, &e aucime roneltion svemuolle ne pur: Be
comédéés somme un préeareat s FE Rennes À prétale de L'un de te ui
ont Récemie pi Fe présent Cut.

Les ire Sig das présent Contre sont insénis à des ns de come ac de
sen cl ex sure cramiée ne défrisent. ne limit ni se décrivent La portée ou
Foie du Com ni ce ua queliongue d3 53 €sses,

Les Anbènes 1e 2 join font pti in ra du pé Couit.

6 monsatioe par He Conctnt dans le dell pre dnme serianee aire
rendue confoureent aus disposons de Parle 29,

A ou Hills, Eylement jadi
Socié mére.

ou ligairion des ie du Cantctant ou de sa

JEn dehnns du cas prévu à l'fnés 6 cha, le Mimbire a pouau prouuncee La
déhénee prou E lumide 261 gare munie me Re Coddacun, par lie
ecommamie avec accusé Le rleihia en druide ré UE QUESTIONS EPS Un
Ai de tros (bus eu de ax (8 bi dar Les a LUS lié ET I nds à
impner de La da de expliox de ge cie en dkmeure cmt

sat poue Le Cuniraatant de se lie eue énnefon dans Le An apart, Je ation
du présent Conti peut Eire prenoeés lei dr

Ton Miérend sur Le ion tondé de I mliaon do Conima prmoned pur l'E en raison
de Le déchéanee seu srauepible de reuz À l'érhtrge ountannäment aux dispose
A Lio 29. Ds ve du, le Con the ca vit jusqu'au moment de lesécution
par Les Parts de Ja sentence arhials.

La véilstion du présent Contrat entue automatiquement le neir de auction
else d'a orarion ex des Auris Excltie d'xplati eu vigueur dat Le

ARTICLE 27

DROIT APPLICABLE ET
STABILISATION DES CONDITIONS

DRE Le présent Conmar et les Oran Plone emreprbes dns Le onde lit Cor
né pa Les ei et néglememts de 1 Réplique alurdque de Malte

Le Content ser sois à ous moment aux He at réglement £a vigueur en
Fépabique Iéarlque de Mauro,

273. dla pou être Gi applied an Come rem d'atsune Epraition vitae
Cet 2'aguaver, ditémemen. du pee vuie de essence, les career
it du présent otet et de a istet an te égerrenaon en vaut à dite de
gnature du présent Cane, sax acer pracahle es Pat.

ARTICLE 38
FORCE MAJEURE

DRE Tous bligeion réal du phéscut Conte que Partie sait dus l'impossibilité
sou ou parille d'exécuter, en dehors des paisneru dom elle serie edevable. ne sers
as eur Sidérée comme une viotrtan on present Comm 3 lsdie iexécaon récuite d'un
Sand ue Majeur.  emitian tomes qu af Men ct eau à ET entre
L'empdhenen 6. Le us de Porte Majeur iron

Les taie d'utimge son auprés égale en
déision du tin ent leur reparti.

Paies. aus viser de da

2 Paris ve comment mot runs cor entire onde né par Le mibrnal arbitre

strduerion d'une roréduue d'ubiage ent Le sup so ctutrauelles en ce gai
£onueme Fobjer du dfrend, mais ire crier ous Rues dot et digaions der
Pau aë Le du ptéseni Cantet

29.4 Pics de détfeulé dim lenion du prise Con es Paie coisinent ant tue

Acimage er à dé de vagemem amiable, dl demander 4 un uxpeut be mer dan Le

Aglameut aile de Leur éreid, Cet espes sera mom par ascoudente es Paris

Pù à défaut Facceit pat Je Ces ematemel d'Experie de he Chambre de Corner
Memrtionals, conle-mément au Réglement x pers Tocique de ca

Los ae et honnres de Resper seront supp également cs le Pari, où
Jusque de la première ansaon che dexptafin, à hu share du
Conan,

ARTICLE 36
CONDITIONS D'APPLICATION DE CONTRAT

SL1. Len Pare son d'u pour coupée de tale ka
1 che du présent ont
Pam Ha an Eten l'encre da ses elles a 1 coran ts par,
ne, du Pares tcssaes À La renom  CpSeiens PETER, € MEET
Fit us Le sers apr ps a di, ins du Cortal
pl cer rer ee République de Meuse

miènes ours afin d'air

Toutes autorsaon de HU requises on verte de ee Contrat de toute are lo ou
réslemenr &S empgene mo pouremt te eue sur uno ici.

302. Toutes Le motfiatins munie émane € rapruran 00 présert Lame
Seront Be alnasdes var de evo sndèrées cause avant dé valablement
fieuées des qu'lle soc remise an mains propres con récéplss au repésenunc
ualifié de La Pacs contes au lue de 08 principal Bien an République
Fique de Maure, cu des sis pi ianchi et recommande avec aceuré de
réeeptian, an nAreRseRe par es, Ge par (lice coulé at leu si après.
ouai de La ip pr le data, à lefectian de dame indiquée
didessaus

een à a

aa

LE as de end one Fiat CI

aus dns du présent Contiar does due enrendus comme cu de Force Vajeure Jout
émet prisée, ral 6 Htépendi de L volonté de Lars avast,
Fe que merblemenn de ième. grève, émet. aueesuion, traubles cols, sabotage Et
de guerre on cond impuns à I uvre. intentlon der Bates ét que 1 1ère
Fate Mae tee lhnéprasien L plus conf aux pipes et sages du dat
itesational

Tarsqu'une Partie onde quelle & tive crpéehée sécu line quelécnaue di $es
Again en ras dun cas de Force Majeus, ele dit romédiaent Le mnt pur
er re Partie en apécant Re lien de mare à Ab Le eue de Forte Maieue
A prete, £a ne au are Pare, RE Le GÉRÉE € MALE PO
permedre La reprise nomale de l'exécution des ui alhesteee par da Farée Miouté
A ou du cas de FD-ce Majeure,

Les chatons autres que celles affetées ae In Fo Majeur devconc canin à re
envies cenfeaéanent aus diapusions de présat Carat.

Si, ar auite dun das de Fume Majeur, luxé-urion de une aekconque des obligations dt
péseent Contrat ufr, Le de lon on LlE, augmentée dr da Qui
pourait Be nésezsite à a Képarañon de Lu, dommage causé par le cas de Vote
Mieure. sien jetés eu dél ipnle dans Le pré, Conmi pour l'exéeution de
Hadie délit ina au Rire dy Can, de 'auteristion Exchive d'Epicrtion
es Auraratians Enelsires d'Exploiaion on pm

ARTICLE 29
ARBITRAGE ET EXPERTISE

union l'iepaéatan où
Pavel des dispos de prorcnt Conte Les Parties arceront de résonne ce
end à lise,

Si is um A Lois € meñs à rip de la naar du did, es Padis no
patent pas regler Ke diBer2nc à Lamiable. ce demie sera soumis, À a 1equéte de
la Pure là plus diligerée, au Carte Literiational pour Le Réulenient de Pieds,
rl aux Insesiesemens (CARD TD en Gi de on cégep attrape cu Les.
ges Nes par là Comenter por le Réglement des diffronds relatifs aux
Hvesissuments ne Feat ot Remontiaent autres Li

292. unie de lagbiage ar Paris France, Lo age lie durant la pro date sera a
Leu Engins a lose 2 maamienne, in qeLs
mage du ro aeradonal api en are
Le anal ir sun cumpuné de dois 69 ares une. Aucun étre ne se
sant po camper es is
La entamée du tb et end aire dé mo: pes eu Par
dt inédite éco

cer me 5

= pour late
Directeur d'Beplormion et du Développement des Hycrueurbures Bruts
BP 199
Keuakchotr
TÉL Hé 400 222) 83443407
+ peur REFSOL EXPLORACION SA.
Diceciesr Exploration & Production Euccpe,
Alice and Asia
Pages de La Castelana 278-280 CP 24046 Madié - Spain
Fax : 34 91 348 42h
Les noie ssseut cravidééee dome avai dé clliéole # le dé où le
air ex cou, conf érant àVaoeus de uen

303. Let eù le Comet pause à ul ment changes lu aprem nuls où

leon de dome mominmé à Parle A2. anus Rave de Le note à laure
Fan ee Ua pe du ms (jus

AA Le présent Cat ne peu Br MORE que ga dei 5 d'u com aa a

80:2Toute renonciation de l'E à lexéeurion d'une vHigaon du Cemenctamr dev ete

par of gré por Le Mine, &e aucime roneltion svemuolle ne pur: Be
comédéés somme un préeareat s FE Rennes À prétale de L'un de te ui
ont Récemie pi Fe présent Cut.

Les ire Sig das présent Contre sont insénis à des ns de come ac de
sen cl ex sure cramiée ne défrisent. ne limit ni se décrivent La portée ou
Foie du Com ni ce ua queliongue d3 53 €sses,

Les Anbènes 1e 2 join font pti in ra du pé Couit.

6 monsatioe par He Conctnt dans le dell pre dnme serianee aire
rendue confoureent aus disposons de Parle 29,

A ou Hills, Eylement jadi
Socié mére.

ou ligairion des ie du Cantctant ou de sa

JEn dehnns du cas prévu à l'fnés 6 cha, le Mimbire a pouau prouuncee La
déhénee prou E lumide 261 gare munie me Re Coddacun, par lie
ecommamie avec accusé Le rleihia en druide ré UE QUESTIONS EPS Un
Ai de tros (bus eu de ax (8 bi dar Les a LUS lié ET I nds à
impner de La da de expliox de ge cie en dkmeure cmt

sat poue Le Cuniraatant de se lie eue énnefon dans Le An apart, Je ation
du présent Conti peut Eire prenoeés lei dr

Ton Miérend sur Le ion tondé de I mliaon do Conima prmoned pur l'E en raison
de Le déchéanee seu srauepible de reuz À l'érhtrge ountannäment aux dispose
A Lio 29. Ds ve du, le Con the ca vit jusqu'au moment de lesécution
par Les Parts de Ja sentence arhials.

La véilstion du présent Contrat entue automatiquement le neir de auction
else d'a orarion ex des Auris Excltie d'xplati eu vigueur dat Le

ARTICLE 27

DROIT APPLICABLE ET
STABILISATION DES CONDITIONS

DRE Le présent Conmar et les Oran Plone emreprbes dns Le onde lit Cor
né pa Les ei et néglememts de 1 Réplique alurdque de Malte

Le Content ser sois à ous moment aux He at réglement £a vigueur en
Fépabique Iéarlque de Mauro,

273. dla pou être Gi applied an Come rem d'atsune Epraition vitae
Cet 2'aguaver, ditémemen. du pee vuie de essence, les career
it du présent otet et de a istet an te égerrenaon en vaut à dite de
gnature du présent Cane, sax acer pracahle es Pat.

ARTICLE 38
FORCE MAJEURE

DRE Tous bligeion réal du phéscut Conte que Partie sait dus l'impossibilité
sou ou parille d'exécuter, en dehors des paisneru dom elle serie edevable. ne sers
as eur Sidérée comme une viotrtan on present Comm 3 lsdie iexécaon récuite d'un
Sand ue Majeur.  emitian tomes qu af Men ct eau à ET entre
L'empdhenen 6. Le us de Porte Majeur iron

Les taie d'utimge son auprés égale en
déision du tin ent leur reparti.

Paies. aus viser de da

2 Paris ve comment mot runs cor entire onde né par Le mibrnal arbitre

strduerion d'une roréduue d'ubiage ent Le sup so ctutrauelles en ce gai
£onueme Fobjer du dfrend, mais ire crier ous Rues dot et digaions der
Pau aë Le du ptéseni Cantet

29.4 Pics de détfeulé dim lenion du prise Con es Paie coisinent ant tue

Acimage er à dé de vagemem amiable, dl demander 4 un uxpeut be mer dan Le

Aglameut aile de Leur éreid, Cet espes sera mom par ascoudente es Paris

Pù à défaut Facceit pat Je Ces ematemel d'Experie de he Chambre de Corner
Memrtionals, conle-mément au Réglement x pers Tocique de ca

Los ae et honnres de Resper seront supp également cs le Pari, où
Jusque de la première ansaon che dexptafin, à hu share du
Conan,

ARTICLE 36
CONDITIONS D'APPLICATION DE CONTRAT

SL1. Len Pare son d'u pour coupée de tale ka
1 che du présent ont
Pam Ha an Eten l'encre da ses elles a 1 coran ts par,
ne, du Pares tcssaes À La renom  CpSeiens PETER, € MEET
Fit us Le sers apr ps a di, ins du Cortal
pl cer rer ee République de Meuse

miènes ours afin d'air

Toutes autorsaon de HU requises on verte de ee Contrat de toute are lo ou
réslemenr &S empgene mo pouremt te eue sur uno ici.

302. Toutes Le motfiatins munie émane € rapruran 00 présert Lame
Seront Be alnasdes var de evo sndèrées cause avant dé valablement
fieuées des qu'lle soc remise an mains propres con récéplss au repésenunc
ualifié de La Pacs contes au lue de 08 principal Bien an République
Fique de Maure, cu des sis pi ianchi et recommande avec aceuré de
réeeptian, an nAreRseRe par es, Ge par (lice coulé at leu si après.
ouai de La ip pr le data, à lefectian de dame indiquée
didessaus

een à a

aa

LE as de end one Fiat CI

aus dns du présent Contiar does due enrendus comme cu de Force Vajeure Jout
émet prisée, ral 6 Htépendi de L volonté de Lars avast,
Fe que merblemenn de ième. grève, émet. aueesuion, traubles cols, sabotage Et
de guerre on cond impuns à I uvre. intentlon der Bates ét que 1 1ère
Fate Mae tee lhnéprasien L plus conf aux pipes et sages du dat
itesational

Tarsqu'une Partie onde quelle & tive crpéehée sécu line quelécnaue di $es
Again en ras dun cas de Force Majeus, ele dit romédiaent Le mnt pur
er re Partie en apécant Re lien de mare à Ab Le eue de Forte Maieue
A prete, £a ne au are Pare, RE Le GÉRÉE € MALE PO
permedre La reprise nomale de l'exécution des ui alhesteee par da Farée Miouté
A ou du cas de FD-ce Majeure,

Les chatons autres que celles affetées ae In Fo Majeur devconc canin à re
envies cenfeaéanent aus diapusions de présat Carat.

Si, ar auite dun das de Fume Majeur, luxé-urion de une aekconque des obligations dt
péseent Contrat ufr, Le de lon on LlE, augmentée dr da Qui
pourait Be nésezsite à a Képarañon de Lu, dommage causé par le cas de Vote
Mieure. sien jetés eu dél ipnle dans Le pré, Conmi pour l'exéeution de
Hadie délit ina au Rire dy Can, de 'auteristion Exchive d'Epicrtion
es Auraratians Enelsires d'Exploiaion on pm

ARTICLE 29
ARBITRAGE ET EXPERTISE

union l'iepaéatan où
Pavel des dispos de prorcnt Conte Les Parties arceront de résonne ce
end à lise,

Si is um A Lois € meñs à rip de la naar du did, es Padis no
patent pas regler Ke diBer2nc à Lamiable. ce demie sera soumis, À a 1equéte de
la Pure là plus diligerée, au Carte Literiational pour Le Réulenient de Pieds,
rl aux Insesiesemens (CARD TD en Gi de on cégep attrape cu Les.
ges Nes par là Comenter por le Réglement des diffronds relatifs aux
Hvesissuments ne Feat ot Remontiaent autres Li

292. unie de lagbiage ar Paris France, Lo age lie durant la pro date sera a
Leu Engins a lose 2 maamienne, in qeLs
mage du ro aeradonal api en are
Le anal ir sun cumpuné de dois 69 ares une. Aucun étre ne se
sant po camper es is
La entamée du tb et end aire dé mo: pes eu Par
dt inédite éco

cer me 5

= pour late
Directeur d'Beplormion et du Développement des Hycrueurbures Bruts
BP 199
Keuakchotr
TÉL Hé 400 222) 83443407
+ peur REFSOL EXPLORACION SA.
Diceciesr Exploration & Production Euccpe,
Alice and Asia
Pages de La Castelana 278-280 CP 24046 Madié - Spain
Fax : 34 91 348 42h
Les noie ssseut cravidééee dome avai dé clliéole # le dé où le
air ex cou, conf érant àVaoeus de uen

303. Let eù le Comet pause à ul ment changes lu aprem nuls où

leon de dome mominmé à Parle A2. anus Rave de Le note à laure
Fan ee Ua pe du ms (jus

AA Le présent Cat ne peu Br MORE que ga dei 5 d'u com aa a

80:2Toute renonciation de l'E à lexéeurion d'une vHigaon du Cemenctamr dev ete

par of gré por Le Mine, &e aucime roneltion svemuolle ne pur: Be
comédéés somme un préeareat s FE Rennes À prétale de L'un de te ui
ont Récemie pi Fe présent Cut.

Les ire Sig das présent Contre sont insénis à des ns de come ac de
sen cl ex sure cramiée ne défrisent. ne limit ni se décrivent La portée ou
Foie du Com ni ce ua queliongue d3 53 €sses,

Les Anbènes 1e 2 join font pti in ra du pé Couit.

ABTICLE ST
ENTREE EN VIGUEUR

Fe on se pe Panies, Re res Cia cou an LG À La to de son aopitition
vote ire, de dat lat design
igarire pet be l'a

Lin fn dent, es Pris one né

ren Ceux Ge
A onto 26 Mad 2 ui 1605

PL (A RUE LOUE ILAR
RAURIF NE.

PDU & HPLOR AGEN SA

dre , s
<Ê

GARE DU PERMENRE
L'EXPLORATON DU TAD

#

ANNEXE 2

Een ke Got

ces Tao sa

ANNEXE?

nie ec Risant paie
cle Conan

aérien Cons nue a Réiblique Blamique de Maitadis

PROCEDURE COMPTABLE

ARTICLE À

DISPOSITIONS GÉNERALES

LL Objé
La prsents Eros Comble sr suivie er reipertée dons l'es
A onu duquel Te or nee
12 Comptes et relevée
Le Cine enregistrera éparèmers dans des comptes dis 2.3
en rampe avec Lo Orérons Pérellèresà devra ten eu permanence La corpus, tes
de pe on demeuer Denmem le dépenses dexplorion. Les dépenses
devalusion pe demene ve le cs dant les déprnses de dévcloppoment, des
épenes de groion € les fous rame pur Périmètre dEnpleition, ai que Les
dérnces gere omis
Tes envie, les reuiaes de Connetn: seront dom suivait Les céele du Flat
Cempatte en vigueur eu République Hague de Mvamie el lé rlques 41
seedes a ue ds dure pérelièe mare
Cnrunsrémenr aux disprstiuns de Fate 29.2 du Carre Les uma lxres et regimes
hu acte sec tenus 22 ange lance 2 bell ex UT,

autos Des Foi qua nécessaire de anne ex Del es dépenses: 1eccue payées
au éques en ue are mn, cles 22e vante sur I Pre des Pos GR
ets su Le mhafehS des étangs de Pas, se dr Made accepté d'un commun
ascord.

3 Téterprétion
Les définitions de rames Fprant das
aies cornes, Gare dans ke on

mes 2 sent Les mines que elles des

Au ons ù 1j aurit n'impore quel eunfli ele Rs dispositions de cer Procédure
Émile ei alles Cost, ce derier résandra

Mdifiations :

Les disposituns de cete Paré Comptéble paient être moditiées dr. coran
Aér empre le Partie.

Les Pertes eorviemumt que # luno des Fpeiions de eee Progéiire Curnonble
des iségiable à l'égard d'une Pare, lle metier de homme fi la depot,
concernée pour pallier ect ina

core «
4

ABTICLE ST
ENTREE EN VIGUEUR

Fe on se pe Panies, Re res Cia cou an LG À La to de son aopitition
vote ire, de dat lat design
igarire pet be l'a

Lin fn dent, es Pris one né

ren Ceux Ge
A onto 26 Mad 2 ui 1605

PL (A RUE LOUE ILAR
RAURIF NE.

PDU & HPLOR AGEN SA

dre , s
<Ê

GARE DU PERMENRE
L'EXPLORATON DU TAD

#

ANNEXE 2

Een ke Got

ces Tao sa

ANNEXE?

nie ec Risant paie
cle Conan

aérien Cons nue a Réiblique Blamique de Maitadis

PROCEDURE COMPTABLE

ARTICLE À

DISPOSITIONS GÉNERALES

LL Objé
La prsents Eros Comble sr suivie er reipertée dons l'es
A onu duquel Te or nee
12 Comptes et relevée
Le Cine enregistrera éparèmers dans des comptes dis 2.3
en rampe avec Lo Orérons Pérellèresà devra ten eu permanence La corpus, tes
de pe on demeuer Denmem le dépenses dexplorion. Les dépenses
devalusion pe demene ve le cs dant les déprnses de dévcloppoment, des
épenes de groion € les fous rame pur Périmètre dEnpleition, ai que Les
dérnces gere omis
Tes envie, les reuiaes de Connetn: seront dom suivait Les céele du Flat
Cempatte en vigueur eu République Hague de Mvamie el lé rlques 41
seedes a ue ds dure pérelièe mare
Cnrunsrémenr aux disprstiuns de Fate 29.2 du Carre Les uma lxres et regimes
hu acte sec tenus 22 ange lance 2 bell ex UT,

autos Des Foi qua nécessaire de anne ex Del es dépenses: 1eccue payées
au éques en ue are mn, cles 22e vante sur I Pre des Pos GR
ets su Le mhafehS des étangs de Pas, se dr Made accepté d'un commun
ascord.

3 Téterprétion
Les définitions de rames Fprant das
aies cornes, Gare dans ke on

mes 2 sent Les mines que elles des

Au ons ù 1j aurit n'impore quel eunfli ele Rs dispositions de cer Procédure
Émile ei alles Cost, ce derier résandra

Mdifiations :

Les disposituns de cete Paré Comptéble paient être moditiées dr. coran
Aér empre le Partie.

Les Pertes eorviemumt que # luno des Fpeiions de eee Progéiire Curnonble
des iségiable à l'égard d'une Pare, lle metier de homme fi la depot,
concernée pour pallier ect ina

core «
4

ABTICLE ST
ENTREE EN VIGUEUR

Fe on se pe Panies, Re res Cia cou an LG À La to de son aopitition
vote ire, de dat lat design
igarire pet be l'a

Lin fn dent, es Pris one né

ren Ceux Ge
A onto 26 Mad 2 ui 1605

PL (A RUE LOUE ILAR
RAURIF NE.

PDU & HPLOR AGEN SA

dre , s
<Ê

GARE DU PERMENRE
L'EXPLORATON DU TAD

#

ANNEXE 2

Een ke Got

ces Tao sa

ANNEXE?

nie ec Risant paie
cle Conan

aérien Cons nue a Réiblique Blamique de Maitadis

PROCEDURE COMPTABLE

ARTICLE À

DISPOSITIONS GÉNERALES

LL Objé
La prsents Eros Comble sr suivie er reipertée dons l'es
A onu duquel Te or nee
12 Comptes et relevée
Le Cine enregistrera éparèmers dans des comptes dis 2.3
en rampe avec Lo Orérons Pérellèresà devra ten eu permanence La corpus, tes
de pe on demeuer Denmem le dépenses dexplorion. Les dépenses
devalusion pe demene ve le cs dant les déprnses de dévcloppoment, des
épenes de groion € les fous rame pur Périmètre dEnpleition, ai que Les
dérnces gere omis
Tes envie, les reuiaes de Connetn: seront dom suivait Les céele du Flat
Cempatte en vigueur eu République Hague de Mvamie el lé rlques 41
seedes a ue ds dure pérelièe mare
Cnrunsrémenr aux disprstiuns de Fate 29.2 du Carre Les uma lxres et regimes
hu acte sec tenus 22 ange lance 2 bell ex UT,

autos Des Foi qua nécessaire de anne ex Del es dépenses: 1eccue payées
au éques en ue are mn, cles 22e vante sur I Pre des Pos GR
ets su Le mhafehS des étangs de Pas, se dr Made accepté d'un commun
ascord.

3 Téterprétion
Les définitions de rames Fprant das
aies cornes, Gare dans ke on

mes 2 sent Les mines que elles des

Au ons ù 1j aurit n'impore quel eunfli ele Rs dispositions de cer Procédure
Émile ei alles Cost, ce derier résandra

Mdifiations :

Les disposituns de cete Paré Comptéble paient être moditiées dr. coran
Aér empre le Partie.

Les Pertes eorviemumt que # luno des Fpeiions de eee Progéiire Curnonble
des iségiable à l'égard d'une Pare, lle metier de homme fi la depot,
concernée pour pallier ect ina

core «
4

ABTICLE ST
ENTREE EN VIGUEUR

Fe on se pe Panies, Re res Cia cou an LG À La to de son aopitition
vote ire, de dat lat design
igarire pet be l'a

Lin fn dent, es Pris one né

ren Ceux Ge
A onto 26 Mad 2 ui 1605

PL (A RUE LOUE ILAR
RAURIF NE.

PDU & HPLOR AGEN SA

dre , s
<Ê

GARE DU PERMENRE
L'EXPLORATON DU TAD

#

ANNEXE 2

Een ke Got

ces Tao sa

ANNEXE?

nie ec Risant paie
cle Conan

aérien Cons nue a Réiblique Blamique de Maitadis

PROCEDURE COMPTABLE

ARTICLE À

DISPOSITIONS GÉNERALES

LL Objé
La prsents Eros Comble sr suivie er reipertée dons l'es
A onu duquel Te or nee
12 Comptes et relevée
Le Cine enregistrera éparèmers dans des comptes dis 2.3
en rampe avec Lo Orérons Pérellèresà devra ten eu permanence La corpus, tes
de pe on demeuer Denmem le dépenses dexplorion. Les dépenses
devalusion pe demene ve le cs dant les déprnses de dévcloppoment, des
épenes de groion € les fous rame pur Périmètre dEnpleition, ai que Les
dérnces gere omis
Tes envie, les reuiaes de Connetn: seront dom suivait Les céele du Flat
Cempatte en vigueur eu République Hague de Mvamie el lé rlques 41
seedes a ue ds dure pérelièe mare
Cnrunsrémenr aux disprstiuns de Fate 29.2 du Carre Les uma lxres et regimes
hu acte sec tenus 22 ange lance 2 bell ex UT,

autos Des Foi qua nécessaire de anne ex Del es dépenses: 1eccue payées
au éques en ue are mn, cles 22e vante sur I Pre des Pos GR
ets su Le mhafehS des étangs de Pas, se dr Made accepté d'un commun
ascord.

3 Téterprétion
Les définitions de rames Fprant das
aies cornes, Gare dans ke on

mes 2 sent Les mines que elles des

Au ons ù 1j aurit n'impore quel eunfli ele Rs dispositions de cer Procédure
Émile ei alles Cost, ce derier résandra

Mdifiations :

Les disposituns de cete Paré Comptéble paient être moditiées dr. coran
Aér empre le Partie.

Les Pertes eorviemumt que # luno des Fpeiions de eee Progéiire Curnonble
des iségiable à l'égard d'une Pare, lle metier de homme fi la depot,
concernée pour pallier ect ina

core «
4

ARTICLE 2
PRINCIPES ET BASES D'IMPUTATION DES CQUIS PEPROLIERS

Le Conratant 2lemdha un “Compte des Coûis Pénélien® où 1 emegitrora de manlre ile
Ice Coibe l'éhohees encourus psc e Contact: en excel des Opéra Pins eu bit
gel routes Rs ot épais obus

24. Dépenses de personnel
eus gaines efeelués où déperses een pau Guvar es appéiements ei
airs des ape Land et de ses Socitee Ales. direciement 2ffetés.
ei remporainemun, roi éentuellemon, su Dyéreiuns, PéCOlbe sur Je terre de
1e ile Bamique de Maur, y cup Le chars Ke Et SIC Et Out
che saulémentanes vi dépamnez prévu par ex fonce indie ou ll qu
Suit Le régler emahon admise Eee de Cnt

22. Bétiments
Dépenues de seamicutiun, entree at Ads 3 ares. sin que lover payés pur los
Eire, mate, Rad et Elmems  euraprs Le Hat 4 Le de Lis
our arplons. Se soit des quan, bi, agmeenents Gt urines
nééestaes A age de tels Blmects eus pour Fedeubi des Operaions Puiraliène

23. Mtatiant, équipement et bye
Las des Guipements, marrons, machines, tic, Bunitures el insalatons scirtés
où Dunes pour Le eus dE Dario Pasta, aim que les

éompemanens payés où enéaums pour lussge de (us équiremunts et inaalliiens

ES + a

alter au Optio
Enter,

2 equipements apparenane au

24. Transpert
Cle de rar des amples équipements, té Bo et fourrures à l'étérieur de a
Réreblique Elimique de Mere, cm meme l République Klmique de
auritanie 8 aires pays, récedaes mux Dprlhons Péri de mur
des emphiss apr nant Les fais de déplacemens des employée et de Leurs failles
ras are Contre soon plie érable pur cui.

38. Serless ras pur des sons-traftahis
LC des prexotin de soirs rendues par des sonsiants, des consuls, des
nets, eus is que Los ee cit eat à des sertie de LUE ete autre
suri d ke Réqubtique (samique de Maur ae

26. Assurince et rélasottons
Primes pates pour les acurimes qu'il ut noimlenient sourit pour Lee Dpéraliors
Péri eve Be liées par Le Curie aim que Les dés es TU

1paur tégemtent de toutes pures. réclamer, MAT 27 AUS dép,

Apr Les démernes de servir juridiques nou recrute par le peus d'a 7

Fes déremses Ke lam ae désire Jutciares,

(22

À
À

2 avant oct de 14 première aatotution exclusive d'eaplotion : qua
pour eg 465 des Cogts Parliethons

28 rer de loi de 1 première muoratien exclue exploit
dvi pour cent (24) de Loûls Pétuliérs hors Hs Miche at Hit
géné

2.10. Autres dépenses
Faute dépores emcotavs par Le Cote pou oser 1 are aveu ds partons
Paie mama ge le dep ane res par dispos PHARES de PEN
rie 2 de te me 2, us qu Hs poesie Pa Green
D eme Ca,

ARTICLES

PRINCIPES D'IMPUTATION DES COUTS DES PRESTATIONS DES SERVICES
MATERIAUX ET EQUIPEMENTS UTILISES DANS LES OPERATIONS
PETROLIERES

BA Semices techniques
Lo af ruomnate axa lenpé pov es sercices recnniqnes rendus par fe Coma ou
pas Ses Rhciiés Aflléex au pri des Coéiaions Mules ententes dans le cadre du
Com, ue que Ps anus ke gaz. eau le eee ar aus us anses, à cunuiion.
que de tels trie ne dépéoount fut voue qu aoaions piques dus 1 cas de servie
Sac procuree par des vides de serie ù de hornet

32. Achat de matériaux er d'éguapemient
Les manu cles Gmperens agtetés néncasates aux Opniuns Petri seront
Au Compie den Co Péuli ge MCO Net” pipi par Le Coblraétat.

oûe Rec compte le soin dudit Gdudueion Taie de: remises ee baie

Event are et is élemenrs els que Le eures. droits de enimisionnais

exposure de Matsn, de changement et de déchargement cer ils à

re de ras dquépemens, ia que Les pans en ira mon nausées

paroi d'au

8. Coaiom des Équipements Ieralitns appartenant au Cuniractunt

 égipemanta ue ina appartenant ui Conan 0 tie pour Les besoins d95

Les Crérations Pérriières sssont imputé au Comple des Cole Péuviuts à un taux de

ration desdné à vost l'euro Les ratio. l'auorisement 41 le serie

Héecssaires ms Opérations ealières, à curl que tels sait excède pas aux

urtaement pesiqués en Réqublue (élurique de Msnciaie pour des prions.
as.

A4. Evaluation dis macro ransfinés
Tor ma arr deu amer du Come eu de a suis ALES
a'arare tagué ds eus cos 1e Cie qu leurs SAS AIR
va ame sue

cer rs »
&

e

Si, après Lasprobetien de PER, meure asuranee nest sommets peur un Heque
peuieiliez, 1euts dépens ecrans 4 payées par Le réglement dé tomes pertes,
élan, mem, Gbciions judidanes etes snees

22. Dépées juridiques

Teunes dépens rives À fn condilts, à fcamon at au réglement des lges du
réumatiors au ent du fu des Opérations Rérobe a, 1 les Epénses necessaire OUT.
prnésar ou secouer des biens séquis pour des basis de, Orion Pérelièes, Y
nie nesnem furcraees divneu, Hoi de fine, fais natation au d'enquate 01
maiont pas Pour fégheremt 6 A9 Ge tes Hs du € matin. Si de Lea acts
dico ue contes ane le Cote, aus réunira “sonia re nglus durs
Je Coûts Péautier, Hguelle me dépasser en aan a Le ont de praliun d'u tel
Service pratiqué ra bn Tios

Frab fimencters
Tous les mére et agios pays pe Caunes emprims con és après
de Vivre et des ancre et emprunts aber auprès de Éacieus Giles, da la méSure
es cinprunis 6 races one affectés au firusbeieit dés Cas Poire RAS at
sus Créraièns Paule d déve pronom dr gisement area) (A leselusian
nome des ins Hrdibtes Meta ce SEvMion), d nencède pes

Mae que pee cn UE de coment dl fe es Cols Féroliers de
gps Ces opus di ame den De Em À Parme de

1 en aa sus de Sacs AA, Lux Aimée
mrasihies De aavromt pus exo des LUS RO ON VIS SU es ah
Flers néon x pour de ps de mature iii.

29. Déponsen générales ef adminltratres (frais pééreus »)

#5 Len fois généraux en Réplique slomique de Meme corespondent x
vtemonts 51 dépenses du prenne du Constant mvent en République
Isinique de Méuritanie les Cnéralimne Ver, Con le Rerngs (6 HR RE
gas Ghsstement auigié D cola nbmd que les eos demmeion 21 de
nationmemenr du Bureau gén 21 brin mn 2 des bureaux alice eu
épobliene nique de Burt névesealrerau Opéra EBuies

Ai Le Contre afoureea nne soie risble à fluo de fais généraux à l'étranger
écesaines à a té leon des Options Péaolères x uppoutés ar Le Cook ta.
tes Sois ais, de es monter rap 16 eo des rvives 2Cenm DT
A hénise desdites Oréraions Péonliéres.

Les noutants iputés seront des mans proioines Gus sur In bone de
Fempérience du Contrat et suromt sfemes annuellemert en fnerian des coûts
réels sppuns pas Conte tanh sie reios excédet Le trie uses

éev aé s

2 Mattel neuf
Maire] neuf ét "A7 teprésens le maris neuf qu jrs té us cet
ou ont UD du CU Nes fi 5 acte 32 cdesaus

23 Meiol où bon Eat
Mardi en son Bt GR représente Le mari en han lat de service éncone
sas due au deaution pré «20 HéncEION _EDiSaNRE AIRE Pour ren
LT) du Coût Nat du matériel neufs à lala a] Phbess

9 Auremaéri usagé
Faurru marée véepé (ét «Ch rprésente le matériel encore ble dan sr
dtralian prendre, aus sale prés réparties et remise un at cinquite
pour en DK) AU Coût Nat de marie neuf deu à née) drdessus.

2) Marie eu mouvatért
Met en ana at (D) Reésure  mere qui es plus url
as 24 dsustion presière mais pour d'asues series Vingine por cet 254
A Lib Nec du ini our nr lin a dessu

D Feritesttehus
Beailles et rébus G 3 épée tene Le mitériel te dunags e iétoble
prix sourate bu

Prix des matériels et équipement céés par Le Eantractant

aa par Ia HE des els conatiane le
Canin où pags oué x én Manee, er évalués sua Les principes
défis à Faricie 5 4e éessun

3

20 impare Lquelle ds untés coin Le
salué a pri de vraie pesÇu, Que er et

CR
Ccnirastr, où pur des Tiers set

ann cas nféieur eu pris décris sans Les principes défis à 'arile 34 ei
dessus.
Gi Les some eoregpandantes rent ponées au end du copie dés Guie
Pérolins
ere s

ARTICLE 2
PRINCIPES ET BASES D'IMPUTATION DES CQUIS PEPROLIERS

Le Conratant 2lemdha un “Compte des Coûis Pénélien® où 1 emegitrora de manlre ile
Ice Coibe l'éhohees encourus psc e Contact: en excel des Opéra Pins eu bit
gel routes Rs ot épais obus

24. Dépenses de personnel
eus gaines efeelués où déperses een pau Guvar es appéiements ei
airs des ape Land et de ses Socitee Ales. direciement 2ffetés.
ei remporainemun, roi éentuellemon, su Dyéreiuns, PéCOlbe sur Je terre de
1e ile Bamique de Maur, y cup Le chars Ke Et SIC Et Out
che saulémentanes vi dépamnez prévu par ex fonce indie ou ll qu
Suit Le régler emahon admise Eee de Cnt

22. Bétiments
Dépenues de seamicutiun, entree at Ads 3 ares. sin que lover payés pur los
Eire, mate, Rad et Elmems  euraprs Le Hat 4 Le de Lis
our arplons. Se soit des quan, bi, agmeenents Gt urines
nééestaes A age de tels Blmects eus pour Fedeubi des Operaions Puiraliène

23. Mtatiant, équipement et bye
Las des Guipements, marrons, machines, tic, Bunitures el insalatons scirtés
où Dunes pour Le eus dE Dario Pasta, aim que les

éompemanens payés où enéaums pour lussge de (us équiremunts et inaalliiens

ES + a

alter au Optio
Enter,

2 equipements apparenane au

24. Transpert
Cle de rar des amples équipements, té Bo et fourrures à l'étérieur de a
Réreblique Elimique de Mere, cm meme l République Klmique de
auritanie 8 aires pays, récedaes mux Dprlhons Péri de mur
des emphiss apr nant Les fais de déplacemens des employée et de Leurs failles
ras are Contre soon plie érable pur cui.

38. Serless ras pur des sons-traftahis
LC des prexotin de soirs rendues par des sonsiants, des consuls, des
nets, eus is que Los ee cit eat à des sertie de LUE ete autre
suri d ke Réqubtique (samique de Maur ae

26. Assurince et rélasottons
Primes pates pour les acurimes qu'il ut noimlenient sourit pour Lee Dpéraliors
Péri eve Be liées par Le Curie aim que Les dés es TU

1paur tégemtent de toutes pures. réclamer, MAT 27 AUS dép,

Apr Les démernes de servir juridiques nou recrute par le peus d'a 7

Fes déremses Ke lam ae désire Jutciares,

(22

À
À

2 avant oct de 14 première aatotution exclusive d'eaplotion : qua
pour eg 465 des Cogts Parliethons

28 rer de loi de 1 première muoratien exclue exploit
dvi pour cent (24) de Loûls Pétuliérs hors Hs Miche at Hit
géné

2.10. Autres dépenses
Faute dépores emcotavs par Le Cote pou oser 1 are aveu ds partons
Paie mama ge le dep ane res par dispos PHARES de PEN
rie 2 de te me 2, us qu Hs poesie Pa Green
D eme Ca,

ARTICLES

PRINCIPES D'IMPUTATION DES COUTS DES PRESTATIONS DES SERVICES
MATERIAUX ET EQUIPEMENTS UTILISES DANS LES OPERATIONS
PETROLIERES

BA Semices techniques
Lo af ruomnate axa lenpé pov es sercices recnniqnes rendus par fe Coma ou
pas Ses Rhciiés Aflléex au pri des Coéiaions Mules ententes dans le cadre du
Com, ue que Ps anus ke gaz. eau le eee ar aus us anses, à cunuiion.
que de tels trie ne dépéoount fut voue qu aoaions piques dus 1 cas de servie
Sac procuree par des vides de serie ù de hornet

32. Achat de matériaux er d'éguapemient
Les manu cles Gmperens agtetés néncasates aux Opniuns Petri seront
Au Compie den Co Péuli ge MCO Net” pipi par Le Coblraétat.

oûe Rec compte le soin dudit Gdudueion Taie de: remises ee baie

Event are et is élemenrs els que Le eures. droits de enimisionnais

exposure de Matsn, de changement et de déchargement cer ils à

re de ras dquépemens, ia que Les pans en ira mon nausées

paroi d'au

8. Coaiom des Équipements Ieralitns appartenant au Cuniractunt

 égipemanta ue ina appartenant ui Conan 0 tie pour Les besoins d95

Les Crérations Pérriières sssont imputé au Comple des Cole Péuviuts à un taux de

ration desdné à vost l'euro Les ratio. l'auorisement 41 le serie

Héecssaires ms Opérations ealières, à curl que tels sait excède pas aux

urtaement pesiqués en Réqublue (élurique de Msnciaie pour des prions.
as.

A4. Evaluation dis macro ransfinés
Tor ma arr deu amer du Come eu de a suis ALES
a'arare tagué ds eus cos 1e Cie qu leurs SAS AIR
va ame sue

cer rs »
&

e

Si, après Lasprobetien de PER, meure asuranee nest sommets peur un Heque
peuieiliez, 1euts dépens ecrans 4 payées par Le réglement dé tomes pertes,
élan, mem, Gbciions judidanes etes snees

22. Dépées juridiques

Teunes dépens rives À fn condilts, à fcamon at au réglement des lges du
réumatiors au ent du fu des Opérations Rérobe a, 1 les Epénses necessaire OUT.
prnésar ou secouer des biens séquis pour des basis de, Orion Pérelièes, Y
nie nesnem furcraees divneu, Hoi de fine, fais natation au d'enquate 01
maiont pas Pour fégheremt 6 A9 Ge tes Hs du € matin. Si de Lea acts
dico ue contes ane le Cote, aus réunira “sonia re nglus durs
Je Coûts Péautier, Hguelle me dépasser en aan a Le ont de praliun d'u tel
Service pratiqué ra bn Tios

Frab fimencters
Tous les mére et agios pays pe Caunes emprims con és après
de Vivre et des ancre et emprunts aber auprès de Éacieus Giles, da la méSure
es cinprunis 6 races one affectés au firusbeieit dés Cas Poire RAS at
sus Créraièns Paule d déve pronom dr gisement area) (A leselusian
nome des ins Hrdibtes Meta ce SEvMion), d nencède pes

Mae que pee cn UE de coment dl fe es Cols Féroliers de
gps Ces opus di ame den De Em À Parme de

1 en aa sus de Sacs AA, Lux Aimée
mrasihies De aavromt pus exo des LUS RO ON VIS SU es ah
Flers néon x pour de ps de mature iii.

29. Déponsen générales ef adminltratres (frais pééreus »)

#5 Len fois généraux en Réplique slomique de Meme corespondent x
vtemonts 51 dépenses du prenne du Constant mvent en République
Isinique de Méuritanie les Cnéralimne Ver, Con le Rerngs (6 HR RE
gas Ghsstement auigié D cola nbmd que les eos demmeion 21 de
nationmemenr du Bureau gén 21 brin mn 2 des bureaux alice eu
épobliene nique de Burt névesealrerau Opéra EBuies

Ai Le Contre afoureea nne soie risble à fluo de fais généraux à l'étranger
écesaines à a té leon des Options Péaolères x uppoutés ar Le Cook ta.
tes Sois ais, de es monter rap 16 eo des rvives 2Cenm DT
A hénise desdites Oréraions Péonliéres.

Les noutants iputés seront des mans proioines Gus sur In bone de
Fempérience du Contrat et suromt sfemes annuellemert en fnerian des coûts
réels sppuns pas Conte tanh sie reios excédet Le trie uses

éev aé s

2 Mattel neuf
Maire] neuf ét "A7 teprésens le maris neuf qu jrs té us cet
ou ont UD du CU Nes fi 5 acte 32 cdesaus

23 Meiol où bon Eat
Mardi en son Bt GR représente Le mari en han lat de service éncone
sas due au deaution pré «20 HéncEION _EDiSaNRE AIRE Pour ren
LT) du Coût Nat du matériel neufs à lala a] Phbess

9 Auremaéri usagé
Faurru marée véepé (ét «Ch rprésente le matériel encore ble dan sr
dtralian prendre, aus sale prés réparties et remise un at cinquite
pour en DK) AU Coût Nat de marie neuf deu à née) drdessus.

2) Marie eu mouvatért
Met en ana at (D) Reésure  mere qui es plus url
as 24 dsustion presière mais pour d'asues series Vingine por cet 254
A Lib Nec du ini our nr lin a dessu

D Feritesttehus
Beailles et rébus G 3 épée tene Le mitériel te dunags e iétoble
prix sourate bu

Prix des matériels et équipement céés par Le Eantractant

aa par Ia HE des els conatiane le
Canin où pags oué x én Manee, er évalués sua Les principes
défis à Faricie 5 4e éessun

3

20 impare Lquelle ds untés coin Le
salué a pri de vraie pesÇu, Que er et

CR
Ccnirastr, où pur des Tiers set

ann cas nféieur eu pris décris sans Les principes défis à 'arile 34 ei
dessus.
Gi Les some eoregpandantes rent ponées au end du copie dés Guie
Pérolins
ere s

ARTICLE 2
PRINCIPES ET BASES D'IMPUTATION DES CQUIS PEPROLIERS

Le Conratant 2lemdha un “Compte des Coûis Pénélien® où 1 emegitrora de manlre ile
Ice Coibe l'éhohees encourus psc e Contact: en excel des Opéra Pins eu bit
gel routes Rs ot épais obus

24. Dépenses de personnel
eus gaines efeelués où déperses een pau Guvar es appéiements ei
airs des ape Land et de ses Socitee Ales. direciement 2ffetés.
ei remporainemun, roi éentuellemon, su Dyéreiuns, PéCOlbe sur Je terre de
1e ile Bamique de Maur, y cup Le chars Ke Et SIC Et Out
che saulémentanes vi dépamnez prévu par ex fonce indie ou ll qu
Suit Le régler emahon admise Eee de Cnt

22. Bétiments
Dépenues de seamicutiun, entree at Ads 3 ares. sin que lover payés pur los
Eire, mate, Rad et Elmems  euraprs Le Hat 4 Le de Lis
our arplons. Se soit des quan, bi, agmeenents Gt urines
nééestaes A age de tels Blmects eus pour Fedeubi des Operaions Puiraliène

23. Mtatiant, équipement et bye
Las des Guipements, marrons, machines, tic, Bunitures el insalatons scirtés
où Dunes pour Le eus dE Dario Pasta, aim que les

éompemanens payés où enéaums pour lussge de (us équiremunts et inaalliiens

ES + a

alter au Optio
Enter,

2 equipements apparenane au

24. Transpert
Cle de rar des amples équipements, té Bo et fourrures à l'étérieur de a
Réreblique Elimique de Mere, cm meme l République Klmique de
auritanie 8 aires pays, récedaes mux Dprlhons Péri de mur
des emphiss apr nant Les fais de déplacemens des employée et de Leurs failles
ras are Contre soon plie érable pur cui.

38. Serless ras pur des sons-traftahis
LC des prexotin de soirs rendues par des sonsiants, des consuls, des
nets, eus is que Los ee cit eat à des sertie de LUE ete autre
suri d ke Réqubtique (samique de Maur ae

26. Assurince et rélasottons
Primes pates pour les acurimes qu'il ut noimlenient sourit pour Lee Dpéraliors
Péri eve Be liées par Le Curie aim que Les dés es TU

1paur tégemtent de toutes pures. réclamer, MAT 27 AUS dép,

Apr Les démernes de servir juridiques nou recrute par le peus d'a 7

Fes déremses Ke lam ae désire Jutciares,

(22

À
À

2 avant oct de 14 première aatotution exclusive d'eaplotion : qua
pour eg 465 des Cogts Parliethons

28 rer de loi de 1 première muoratien exclue exploit
dvi pour cent (24) de Loûls Pétuliérs hors Hs Miche at Hit
géné

2.10. Autres dépenses
Faute dépores emcotavs par Le Cote pou oser 1 are aveu ds partons
Paie mama ge le dep ane res par dispos PHARES de PEN
rie 2 de te me 2, us qu Hs poesie Pa Green
D eme Ca,

ARTICLES

PRINCIPES D'IMPUTATION DES COUTS DES PRESTATIONS DES SERVICES
MATERIAUX ET EQUIPEMENTS UTILISES DANS LES OPERATIONS
PETROLIERES

BA Semices techniques
Lo af ruomnate axa lenpé pov es sercices recnniqnes rendus par fe Coma ou
pas Ses Rhciiés Aflléex au pri des Coéiaions Mules ententes dans le cadre du
Com, ue que Ps anus ke gaz. eau le eee ar aus us anses, à cunuiion.
que de tels trie ne dépéoount fut voue qu aoaions piques dus 1 cas de servie
Sac procuree par des vides de serie ù de hornet

32. Achat de matériaux er d'éguapemient
Les manu cles Gmperens agtetés néncasates aux Opniuns Petri seront
Au Compie den Co Péuli ge MCO Net” pipi par Le Coblraétat.

oûe Rec compte le soin dudit Gdudueion Taie de: remises ee baie

Event are et is élemenrs els que Le eures. droits de enimisionnais

exposure de Matsn, de changement et de déchargement cer ils à

re de ras dquépemens, ia que Les pans en ira mon nausées

paroi d'au

8. Coaiom des Équipements Ieralitns appartenant au Cuniractunt

 égipemanta ue ina appartenant ui Conan 0 tie pour Les besoins d95

Les Crérations Pérriières sssont imputé au Comple des Cole Péuviuts à un taux de

ration desdné à vost l'euro Les ratio. l'auorisement 41 le serie

Héecssaires ms Opérations ealières, à curl que tels sait excède pas aux

urtaement pesiqués en Réqublue (élurique de Msnciaie pour des prions.
as.

A4. Evaluation dis macro ransfinés
Tor ma arr deu amer du Come eu de a suis ALES
a'arare tagué ds eus cos 1e Cie qu leurs SAS AIR
va ame sue

cer rs »
&

e

Si, après Lasprobetien de PER, meure asuranee nest sommets peur un Heque
peuieiliez, 1euts dépens ecrans 4 payées par Le réglement dé tomes pertes,
élan, mem, Gbciions judidanes etes snees

22. Dépées juridiques

Teunes dépens rives À fn condilts, à fcamon at au réglement des lges du
réumatiors au ent du fu des Opérations Rérobe a, 1 les Epénses necessaire OUT.
prnésar ou secouer des biens séquis pour des basis de, Orion Pérelièes, Y
nie nesnem furcraees divneu, Hoi de fine, fais natation au d'enquate 01
maiont pas Pour fégheremt 6 A9 Ge tes Hs du € matin. Si de Lea acts
dico ue contes ane le Cote, aus réunira “sonia re nglus durs
Je Coûts Péautier, Hguelle me dépasser en aan a Le ont de praliun d'u tel
Service pratiqué ra bn Tios

Frab fimencters
Tous les mére et agios pays pe Caunes emprims con és après
de Vivre et des ancre et emprunts aber auprès de Éacieus Giles, da la méSure
es cinprunis 6 races one affectés au firusbeieit dés Cas Poire RAS at
sus Créraièns Paule d déve pronom dr gisement area) (A leselusian
nome des ins Hrdibtes Meta ce SEvMion), d nencède pes

Mae que pee cn UE de coment dl fe es Cols Féroliers de
gps Ces opus di ame den De Em À Parme de

1 en aa sus de Sacs AA, Lux Aimée
mrasihies De aavromt pus exo des LUS RO ON VIS SU es ah
Flers néon x pour de ps de mature iii.

29. Déponsen générales ef adminltratres (frais pééreus »)

#5 Len fois généraux en Réplique slomique de Meme corespondent x
vtemonts 51 dépenses du prenne du Constant mvent en République
Isinique de Méuritanie les Cnéralimne Ver, Con le Rerngs (6 HR RE
gas Ghsstement auigié D cola nbmd que les eos demmeion 21 de
nationmemenr du Bureau gén 21 brin mn 2 des bureaux alice eu
épobliene nique de Burt névesealrerau Opéra EBuies

Ai Le Contre afoureea nne soie risble à fluo de fais généraux à l'étranger
écesaines à a té leon des Options Péaolères x uppoutés ar Le Cook ta.
tes Sois ais, de es monter rap 16 eo des rvives 2Cenm DT
A hénise desdites Oréraions Péonliéres.

Les noutants iputés seront des mans proioines Gus sur In bone de
Fempérience du Contrat et suromt sfemes annuellemert en fnerian des coûts
réels sppuns pas Conte tanh sie reios excédet Le trie uses

éev aé s

2 Mattel neuf
Maire] neuf ét "A7 teprésens le maris neuf qu jrs té us cet
ou ont UD du CU Nes fi 5 acte 32 cdesaus

23 Meiol où bon Eat
Mardi en son Bt GR représente Le mari en han lat de service éncone
sas due au deaution pré «20 HéncEION _EDiSaNRE AIRE Pour ren
LT) du Coût Nat du matériel neufs à lala a] Phbess

9 Auremaéri usagé
Faurru marée véepé (ét «Ch rprésente le matériel encore ble dan sr
dtralian prendre, aus sale prés réparties et remise un at cinquite
pour en DK) AU Coût Nat de marie neuf deu à née) drdessus.

2) Marie eu mouvatért
Met en ana at (D) Reésure  mere qui es plus url
as 24 dsustion presière mais pour d'asues series Vingine por cet 254
A Lib Nec du ini our nr lin a dessu

D Feritesttehus
Beailles et rébus G 3 épée tene Le mitériel te dunags e iétoble
prix sourate bu

Prix des matériels et équipement céés par Le Eantractant

aa par Ia HE des els conatiane le
Canin où pags oué x én Manee, er évalués sua Les principes
défis à Faricie 5 4e éessun

3

20 impare Lquelle ds untés coin Le
salué a pri de vraie pesÇu, Que er et

CR
Ccnirastr, où pur des Tiers set

ann cas nféieur eu pris décris sans Les principes défis à 'arile 34 ei
dessus.
Gi Les some eoregpandantes rent ponées au end du copie dés Guie
Pérolins
ere s

ARTICLE 2
PRINCIPES ET BASES D'IMPUTATION DES CQUIS PEPROLIERS

Le Conratant 2lemdha un “Compte des Coûis Pénélien® où 1 emegitrora de manlre ile
Ice Coibe l'éhohees encourus psc e Contact: en excel des Opéra Pins eu bit
gel routes Rs ot épais obus

24. Dépenses de personnel
eus gaines efeelués où déperses een pau Guvar es appéiements ei
airs des ape Land et de ses Socitee Ales. direciement 2ffetés.
ei remporainemun, roi éentuellemon, su Dyéreiuns, PéCOlbe sur Je terre de
1e ile Bamique de Maur, y cup Le chars Ke Et SIC Et Out
che saulémentanes vi dépamnez prévu par ex fonce indie ou ll qu
Suit Le régler emahon admise Eee de Cnt

22. Bétiments
Dépenues de seamicutiun, entree at Ads 3 ares. sin que lover payés pur los
Eire, mate, Rad et Elmems  euraprs Le Hat 4 Le de Lis
our arplons. Se soit des quan, bi, agmeenents Gt urines
nééestaes A age de tels Blmects eus pour Fedeubi des Operaions Puiraliène

23. Mtatiant, équipement et bye
Las des Guipements, marrons, machines, tic, Bunitures el insalatons scirtés
où Dunes pour Le eus dE Dario Pasta, aim que les

éompemanens payés où enéaums pour lussge de (us équiremunts et inaalliiens

ES + a

alter au Optio
Enter,

2 equipements apparenane au

24. Transpert
Cle de rar des amples équipements, té Bo et fourrures à l'étérieur de a
Réreblique Elimique de Mere, cm meme l République Klmique de
auritanie 8 aires pays, récedaes mux Dprlhons Péri de mur
des emphiss apr nant Les fais de déplacemens des employée et de Leurs failles
ras are Contre soon plie érable pur cui.

38. Serless ras pur des sons-traftahis
LC des prexotin de soirs rendues par des sonsiants, des consuls, des
nets, eus is que Los ee cit eat à des sertie de LUE ete autre
suri d ke Réqubtique (samique de Maur ae

26. Assurince et rélasottons
Primes pates pour les acurimes qu'il ut noimlenient sourit pour Lee Dpéraliors
Péri eve Be liées par Le Curie aim que Les dés es TU

1paur tégemtent de toutes pures. réclamer, MAT 27 AUS dép,

Apr Les démernes de servir juridiques nou recrute par le peus d'a 7

Fes déremses Ke lam ae désire Jutciares,

(22

À
À

2 avant oct de 14 première aatotution exclusive d'eaplotion : qua
pour eg 465 des Cogts Parliethons

28 rer de loi de 1 première muoratien exclue exploit
dvi pour cent (24) de Loûls Pétuliérs hors Hs Miche at Hit
géné

2.10. Autres dépenses
Faute dépores emcotavs par Le Cote pou oser 1 are aveu ds partons
Paie mama ge le dep ane res par dispos PHARES de PEN
rie 2 de te me 2, us qu Hs poesie Pa Green
D eme Ca,

ARTICLES

PRINCIPES D'IMPUTATION DES COUTS DES PRESTATIONS DES SERVICES
MATERIAUX ET EQUIPEMENTS UTILISES DANS LES OPERATIONS
PETROLIERES

BA Semices techniques
Lo af ruomnate axa lenpé pov es sercices recnniqnes rendus par fe Coma ou
pas Ses Rhciiés Aflléex au pri des Coéiaions Mules ententes dans le cadre du
Com, ue que Ps anus ke gaz. eau le eee ar aus us anses, à cunuiion.
que de tels trie ne dépéoount fut voue qu aoaions piques dus 1 cas de servie
Sac procuree par des vides de serie ù de hornet

32. Achat de matériaux er d'éguapemient
Les manu cles Gmperens agtetés néncasates aux Opniuns Petri seront
Au Compie den Co Péuli ge MCO Net” pipi par Le Coblraétat.

oûe Rec compte le soin dudit Gdudueion Taie de: remises ee baie

Event are et is élemenrs els que Le eures. droits de enimisionnais

exposure de Matsn, de changement et de déchargement cer ils à

re de ras dquépemens, ia que Les pans en ira mon nausées

paroi d'au

8. Coaiom des Équipements Ieralitns appartenant au Cuniractunt

 égipemanta ue ina appartenant ui Conan 0 tie pour Les besoins d95

Les Crérations Pérriières sssont imputé au Comple des Cole Péuviuts à un taux de

ration desdné à vost l'euro Les ratio. l'auorisement 41 le serie

Héecssaires ms Opérations ealières, à curl que tels sait excède pas aux

urtaement pesiqués en Réqublue (élurique de Msnciaie pour des prions.
as.

A4. Evaluation dis macro ransfinés
Tor ma arr deu amer du Come eu de a suis ALES
a'arare tagué ds eus cos 1e Cie qu leurs SAS AIR
va ame sue

cer rs »
&

e

Si, après Lasprobetien de PER, meure asuranee nest sommets peur un Heque
peuieiliez, 1euts dépens ecrans 4 payées par Le réglement dé tomes pertes,
élan, mem, Gbciions judidanes etes snees

22. Dépées juridiques

Teunes dépens rives À fn condilts, à fcamon at au réglement des lges du
réumatiors au ent du fu des Opérations Rérobe a, 1 les Epénses necessaire OUT.
prnésar ou secouer des biens séquis pour des basis de, Orion Pérelièes, Y
nie nesnem furcraees divneu, Hoi de fine, fais natation au d'enquate 01
maiont pas Pour fégheremt 6 A9 Ge tes Hs du € matin. Si de Lea acts
dico ue contes ane le Cote, aus réunira “sonia re nglus durs
Je Coûts Péautier, Hguelle me dépasser en aan a Le ont de praliun d'u tel
Service pratiqué ra bn Tios

Frab fimencters
Tous les mére et agios pays pe Caunes emprims con és après
de Vivre et des ancre et emprunts aber auprès de Éacieus Giles, da la méSure
es cinprunis 6 races one affectés au firusbeieit dés Cas Poire RAS at
sus Créraièns Paule d déve pronom dr gisement area) (A leselusian
nome des ins Hrdibtes Meta ce SEvMion), d nencède pes

Mae que pee cn UE de coment dl fe es Cols Féroliers de
gps Ces opus di ame den De Em À Parme de

1 en aa sus de Sacs AA, Lux Aimée
mrasihies De aavromt pus exo des LUS RO ON VIS SU es ah
Flers néon x pour de ps de mature iii.

29. Déponsen générales ef adminltratres (frais pééreus »)

#5 Len fois généraux en Réplique slomique de Meme corespondent x
vtemonts 51 dépenses du prenne du Constant mvent en République
Isinique de Méuritanie les Cnéralimne Ver, Con le Rerngs (6 HR RE
gas Ghsstement auigié D cola nbmd que les eos demmeion 21 de
nationmemenr du Bureau gén 21 brin mn 2 des bureaux alice eu
épobliene nique de Burt névesealrerau Opéra EBuies

Ai Le Contre afoureea nne soie risble à fluo de fais généraux à l'étranger
écesaines à a té leon des Options Péaolères x uppoutés ar Le Cook ta.
tes Sois ais, de es monter rap 16 eo des rvives 2Cenm DT
A hénise desdites Oréraions Péonliéres.

Les noutants iputés seront des mans proioines Gus sur In bone de
Fempérience du Contrat et suromt sfemes annuellemert en fnerian des coûts
réels sppuns pas Conte tanh sie reios excédet Le trie uses

éev aé s

2 Mattel neuf
Maire] neuf ét "A7 teprésens le maris neuf qu jrs té us cet
ou ont UD du CU Nes fi 5 acte 32 cdesaus

23 Meiol où bon Eat
Mardi en son Bt GR représente Le mari en han lat de service éncone
sas due au deaution pré «20 HéncEION _EDiSaNRE AIRE Pour ren
LT) du Coût Nat du matériel neufs à lala a] Phbess

9 Auremaéri usagé
Faurru marée véepé (ét «Ch rprésente le matériel encore ble dan sr
dtralian prendre, aus sale prés réparties et remise un at cinquite
pour en DK) AU Coût Nat de marie neuf deu à née) drdessus.

2) Marie eu mouvatért
Met en ana at (D) Reésure  mere qui es plus url
as 24 dsustion presière mais pour d'asues series Vingine por cet 254
A Lib Nec du ini our nr lin a dessu

D Feritesttehus
Beailles et rébus G 3 épée tene Le mitériel te dunags e iétoble
prix sourate bu

Prix des matériels et équipement céés par Le Eantractant

aa par Ia HE des els conatiane le
Canin où pags oué x én Manee, er évalués sua Les principes
défis à Faricie 5 4e éessun

3

20 impare Lquelle ds untés coin Le
salué a pri de vraie pesÇu, Que er et

CR
Ccnirastr, où pur des Tiers set

ann cas nféieur eu pris décris sans Les principes défis à 'arile 34 ei
dessus.
Gi Les some eoregpandantes rent ponées au end du copie dés Guie
Pérolins
ere s

ARTICLE 4

AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES
D'EXPLORATION

Trvnabliserons
Four Aérien da béni nel imyrosabie que le Coutracuun reth do ler semrble de
es Opération Péurlières sue le ici de Le Republique Llamigue de Maurilaie, teL
que Pro à ele 11 du Con, los mmetilalion rédiaes par le Connu à
ana aa Crtetions Père sort aranho een un aime dore: lite

La ra maximun dmoetisment Sont HAIUE ef deeus tien A exrégorin des
nabilicatians concernées <t sert aoiligué à couple de Vase Cle dre
quelle ss iminobilisaionc al sde, ou à compter de l'Anée Civile à Loue
de laquelle Ds mob stions sont mises en service nermal 5 cœut derère Année

parie pri mou pourpre dam en quon
Nature des tmudbhatiuns à aœurir Faux aunueld'amortisement
Lorie ss sx
amdrsstions entités se
Ba bu eme a
as protutés 20%
pere 20%
Evene se
Lai à ra
23%
: Ds
Rare mobi ae

Dépenses d'exploration

Re Asp aaxporation d'Hydrueurbun encor par Le Donraotant sur Le retire

de M République Iaumique de Mackanie, 3 couts notamenbet es ris de récheieiies

giga où péephasique ai les fai de longe l'explocion Kà levelusion des lorages
nee, qui garonne lon Le dans de age 1 ces sn
éonsiderées come des charges dédactèies va Late Hs 1e ares de résiadon où
pourront êre Amies ann an agi d'emotissement chais par L C'ontracieur

st

sa

52.

sa

cv

ARTICLE $

INVENTAIRES
Périoicité

Le Conteseant sols am inventaire permanent en qualité + ea valeur de Lous es ici
nié pr hs Opéralions Purlidres ec céder à Intervalle caisognebes, a OR.
ae param aux haies Physhques LS que reg parles Para

Noniftssion
Le neriirañion éurire de Pimendion d'éféctuer un mvsnine phoque sex adressée por
L Comécient au moins quan x CON jeu ent le eoimmencemnent dut
imenare, de mé ue Late hs Ga emails Le Contact paiment dre
reprises à leurs fil dore dudit inv,

Laformasion,
Au eu où l'E ou une té Conti Je Comesciant ne se Hd pus repré Dors

un over, sole Paie au Pare sera Hé gr Lineenelee EN pare Come,
levure eve ados Faute à le Pas où Pas pe di tive

ARTICLE 6

HODALITES DU COMPTE RES

Les sonbuiônn RES ur eslalées su La En du Par d'Ééations RAS, approuve pat
le Mes Elles sun foi amet pe Le Cm aan de ol one que 'ensebie
Les dmaiens présentes et turures éu Compte RES ainsi que Les inéréts capiniises
amer men pris ds Cpéraons RES qui son à etetuer en Fin de
du Creme.

Le Comté LES sera suivi rt un étahlisiement begdaie au tin d'au 96 AA
Star de Para » qui aura dé ha en eontnrmilé avec a accoul de cormgte Lloqué
ccepranle enr Les Parties,

Si les monter venscès de le Compte RES S'avéraent iulisatés pour dincee fi
Eté des Opérions LES, le Conacart ser Lan, cerieæément aux dipocl de

ile F di Comm. de mine cn plage ue Sol pur aneo Le complément des
Opérasans RES prevu dans Le Pia BUS

AA Es des Gipériions ILES, se Lou es centiurions RTS a été eupérée an Coûts
Patrol ei es dépenses RES seat égles, le sable Éveuel du Crmpte BLS ser réputé
ane Pete le Corot selon es les dé partage de l'aile 1927 du Cinirat a se
sant sel practinn de Ia entière Anée Live

ARTICLE 4

AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES
D'EXPLORATION

Trvnabliserons
Four Aérien da béni nel imyrosabie que le Coutracuun reth do ler semrble de
es Opération Péurlières sue le ici de Le Republique Llamigue de Maurilaie, teL
que Pro à ele 11 du Con, los mmetilalion rédiaes par le Connu à
ana aa Crtetions Père sort aranho een un aime dore: lite

La ra maximun dmoetisment Sont HAIUE ef deeus tien A exrégorin des
nabilicatians concernées <t sert aoiligué à couple de Vase Cle dre
quelle ss iminobilisaionc al sde, ou à compter de l'Anée Civile à Loue
de laquelle Ds mob stions sont mises en service nermal 5 cœut derère Année

parie pri mou pourpre dam en quon
Nature des tmudbhatiuns à aœurir Faux aunueld'amortisement
Lorie ss sx
amdrsstions entités se
Ba bu eme a
as protutés 20%
pere 20%
Evene se
Lai à ra
23%
: Ds
Rare mobi ae

Dépenses d'exploration

Re Asp aaxporation d'Hydrueurbun encor par Le Donraotant sur Le retire

de M République Iaumique de Mackanie, 3 couts notamenbet es ris de récheieiies

giga où péephasique ai les fai de longe l'explocion Kà levelusion des lorages
nee, qui garonne lon Le dans de age 1 ces sn
éonsiderées come des charges dédactèies va Late Hs 1e ares de résiadon où
pourront êre Amies ann an agi d'emotissement chais par L C'ontracieur

st

sa

52.

sa

cv

ARTICLE $

INVENTAIRES
Périoicité

Le Conteseant sols am inventaire permanent en qualité + ea valeur de Lous es ici
nié pr hs Opéralions Purlidres ec céder à Intervalle caisognebes, a OR.
ae param aux haies Physhques LS que reg parles Para

Noniftssion
Le neriirañion éurire de Pimendion d'éféctuer un mvsnine phoque sex adressée por
L Comécient au moins quan x CON jeu ent le eoimmencemnent dut
imenare, de mé ue Late hs Ga emails Le Contact paiment dre
reprises à leurs fil dore dudit inv,

Laformasion,
Au eu où l'E ou une té Conti Je Comesciant ne se Hd pus repré Dors

un over, sole Paie au Pare sera Hé gr Lineenelee EN pare Come,
levure eve ados Faute à le Pas où Pas pe di tive

ARTICLE 6

HODALITES DU COMPTE RES

Les sonbuiônn RES ur eslalées su La En du Par d'Ééations RAS, approuve pat
le Mes Elles sun foi amet pe Le Cm aan de ol one que 'ensebie
Les dmaiens présentes et turures éu Compte RES ainsi que Les inéréts capiniises
amer men pris ds Cpéraons RES qui son à etetuer en Fin de
du Creme.

Le Comté LES sera suivi rt un étahlisiement begdaie au tin d'au 96 AA
Star de Para » qui aura dé ha en eontnrmilé avec a accoul de cormgte Lloqué
ccepranle enr Les Parties,

Si les monter venscès de le Compte RES S'avéraent iulisatés pour dincee fi
Eté des Opérions LES, le Conacart ser Lan, cerieæément aux dipocl de

ile F di Comm. de mine cn plage ue Sol pur aneo Le complément des
Opérasans RES prevu dans Le Pia BUS

AA Es des Gipériions ILES, se Lou es centiurions RTS a été eupérée an Coûts
Patrol ei es dépenses RES seat égles, le sable Éveuel du Crmpte BLS ser réputé
ane Pete le Corot selon es les dé partage de l'aile 1927 du Cinirat a se
sant sel practinn de Ia entière Anée Live

ARTICLE 4

AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES
D'EXPLORATION

Trvnabliserons
Four Aérien da béni nel imyrosabie que le Coutracuun reth do ler semrble de
es Opération Péurlières sue le ici de Le Republique Llamigue de Maurilaie, teL
que Pro à ele 11 du Con, los mmetilalion rédiaes par le Connu à
ana aa Crtetions Père sort aranho een un aime dore: lite

La ra maximun dmoetisment Sont HAIUE ef deeus tien A exrégorin des
nabilicatians concernées <t sert aoiligué à couple de Vase Cle dre
quelle ss iminobilisaionc al sde, ou à compter de l'Anée Civile à Loue
de laquelle Ds mob stions sont mises en service nermal 5 cœut derère Année

parie pri mou pourpre dam en quon
Nature des tmudbhatiuns à aœurir Faux aunueld'amortisement
Lorie ss sx
amdrsstions entités se
Ba bu eme a
as protutés 20%
pere 20%
Evene se
Lai à ra
23%
: Ds
Rare mobi ae

Dépenses d'exploration

Re Asp aaxporation d'Hydrueurbun encor par Le Donraotant sur Le retire

de M République Iaumique de Mackanie, 3 couts notamenbet es ris de récheieiies

giga où péephasique ai les fai de longe l'explocion Kà levelusion des lorages
nee, qui garonne lon Le dans de age 1 ces sn
éonsiderées come des charges dédactèies va Late Hs 1e ares de résiadon où
pourront êre Amies ann an agi d'emotissement chais par L C'ontracieur

st

sa

52.

sa

cv

ARTICLE $

INVENTAIRES
Périoicité

Le Conteseant sols am inventaire permanent en qualité + ea valeur de Lous es ici
nié pr hs Opéralions Purlidres ec céder à Intervalle caisognebes, a OR.
ae param aux haies Physhques LS que reg parles Para

Noniftssion
Le neriirañion éurire de Pimendion d'éféctuer un mvsnine phoque sex adressée por
L Comécient au moins quan x CON jeu ent le eoimmencemnent dut
imenare, de mé ue Late hs Ga emails Le Contact paiment dre
reprises à leurs fil dore dudit inv,

Laformasion,
Au eu où l'E ou une té Conti Je Comesciant ne se Hd pus repré Dors

un over, sole Paie au Pare sera Hé gr Lineenelee EN pare Come,
levure eve ados Faute à le Pas où Pas pe di tive

ARTICLE 6

HODALITES DU COMPTE RES

Les sonbuiônn RES ur eslalées su La En du Par d'Ééations RAS, approuve pat
le Mes Elles sun foi amet pe Le Cm aan de ol one que 'ensebie
Les dmaiens présentes et turures éu Compte RES ainsi que Les inéréts capiniises
amer men pris ds Cpéraons RES qui son à etetuer en Fin de
du Creme.

Le Comté LES sera suivi rt un étahlisiement begdaie au tin d'au 96 AA
Star de Para » qui aura dé ha en eontnrmilé avec a accoul de cormgte Lloqué
ccepranle enr Les Parties,

Si les monter venscès de le Compte RES S'avéraent iulisatés pour dincee fi
Eté des Opérions LES, le Conacart ser Lan, cerieæément aux dipocl de

ile F di Comm. de mine cn plage ue Sol pur aneo Le complément des
Opérasans RES prevu dans Le Pia BUS

AA Es des Gipériions ILES, se Lou es centiurions RTS a été eupérée an Coûts
Patrol ei es dépenses RES seat égles, le sable Éveuel du Crmpte BLS ser réputé
ane Pete le Corot selon es les dé partage de l'aile 1927 du Cinirat a se
sant sel practinn de Ia entière Anée Live

ARTICLE 4

AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES
D'EXPLORATION

Trvnabliserons
Four Aérien da béni nel imyrosabie que le Coutracuun reth do ler semrble de
es Opération Péurlières sue le ici de Le Republique Llamigue de Maurilaie, teL
que Pro à ele 11 du Con, los mmetilalion rédiaes par le Connu à
ana aa Crtetions Père sort aranho een un aime dore: lite

La ra maximun dmoetisment Sont HAIUE ef deeus tien A exrégorin des
nabilicatians concernées <t sert aoiligué à couple de Vase Cle dre
quelle ss iminobilisaionc al sde, ou à compter de l'Anée Civile à Loue
de laquelle Ds mob stions sont mises en service nermal 5 cœut derère Année

parie pri mou pourpre dam en quon
Nature des tmudbhatiuns à aœurir Faux aunueld'amortisement
Lorie ss sx
amdrsstions entités se
Ba bu eme a
as protutés 20%
pere 20%
Evene se
Lai à ra
23%
: Ds
Rare mobi ae

Dépenses d'exploration

Re Asp aaxporation d'Hydrueurbun encor par Le Donraotant sur Le retire

de M République Iaumique de Mackanie, 3 couts notamenbet es ris de récheieiies

giga où péephasique ai les fai de longe l'explocion Kà levelusion des lorages
nee, qui garonne lon Le dans de age 1 ces sn
éonsiderées come des charges dédactèies va Late Hs 1e ares de résiadon où
pourront êre Amies ann an agi d'emotissement chais par L C'ontracieur

st

sa

52.

sa

cv

ARTICLE $

INVENTAIRES
Périoicité

Le Conteseant sols am inventaire permanent en qualité + ea valeur de Lous es ici
nié pr hs Opéralions Purlidres ec céder à Intervalle caisognebes, a OR.
ae param aux haies Physhques LS que reg parles Para

Noniftssion
Le neriirañion éurire de Pimendion d'éféctuer un mvsnine phoque sex adressée por
L Comécient au moins quan x CON jeu ent le eoimmencemnent dut
imenare, de mé ue Late hs Ga emails Le Contact paiment dre
reprises à leurs fil dore dudit inv,

Laformasion,
Au eu où l'E ou une té Conti Je Comesciant ne se Hd pus repré Dors

un over, sole Paie au Pare sera Hé gr Lineenelee EN pare Come,
levure eve ados Faute à le Pas où Pas pe di tive

ARTICLE 6

HODALITES DU COMPTE RES

Les sonbuiônn RES ur eslalées su La En du Par d'Ééations RAS, approuve pat
le Mes Elles sun foi amet pe Le Cm aan de ol one que 'ensebie
Les dmaiens présentes et turures éu Compte RES ainsi que Les inéréts capiniises
amer men pris ds Cpéraons RES qui son à etetuer en Fin de
du Creme.

Le Comté LES sera suivi rt un étahlisiement begdaie au tin d'au 96 AA
Star de Para » qui aura dé ha en eontnrmilé avec a accoul de cormgte Lloqué
ccepranle enr Les Parties,

Si les monter venscès de le Compte RES S'avéraent iulisatés pour dincee fi
Eté des Opérions LES, le Conacart ser Lan, cerieæément aux dipocl de

ile F di Comm. de mine cn plage ue Sol pur aneo Le complément des
Opérasans RES prevu dans Le Pia BUS

AA Es des Gipériions ILES, se Lou es centiurions RTS a été eupérée an Coûts
Patrol ei es dépenses RES seat égles, le sable Éveuel du Crmpte BLS ser réputé
ane Pete le Corot selon es les dé partage de l'aile 1927 du Cinirat a se
sant sel practinn de Ia entière Anée Live

